EXHIBIT 10.4
(ILFC LOGO) [v56821v5682100.gif]
July 9, 2010

      Federal Reserve Bank of New York 33 Liberty Street New York, NY 10045-0001
Attention:
  Steven Manzari, Credit, Investment & Payment Risk
 
  Telecopy No.: (212) 720-6332
 
  James R. Hennessey, Legal Department
 
  Telecopy No.: (212) 720-7797
 
    AIG Funding, Inc., as Lender 72 Wall Street, 10th Floor New York, NY 10005
Attention:
  Neil Friedman
 
  Telecopy No.: (212) 363-7176

AMENDMENT NO. 5 TO SCHEDULES OF CERTAIN LOAN DOCUMENTS
     Reference is made to that certain (i) Credit Agreement dated as of
October 13, 2009 (as amended, restated or otherwise modified from time to time,
the “Credit Agreement”), among International Lease Finance Corporation, a
California corporation (the “Parent Borrower”), States Aircraft, Inc., a
California corporation (the “U.S. Subsidiary Borrower”), Shrewsbury Aircraft
Leasing Limited, a private limited liability company incorporated under the laws
of Ireland with registration number 475896 (the “Irish Subsidiary Borrower” and
together with the Parent Borrower and the U.S. Subsidiary Borrower, the
“Borrowers”), Top Aircraft, Inc., a California corporation (“Holdings”), ILFC
Ireland Limited, a private limited liability company incorporated under the laws
of Ireland with registration number 20936 (“ILFC Ireland”), ILFC France S.a.r.l,
a société à responsabilité limitée incorporated under the laws of France (“ILFC
France”), ILFC Labuan Ltd., a Labuan private limited liability company
incorporated under the Offshore Companies Act 1990 of Malaysia (“ILFC Labuan”
and together with ILFC Ireland and ILFC France, the “Initial Intermediate
Lessees”), ILFC Cayman Limited, an exempted company incorporated under the laws
of the Cayman Islands (“ILFC Cayman”), ILFC ARUBA A.V.V., an exempt corporation
incorporated under the laws of Aruba (“ILFC Aruba”), ILFC (BERMUDA) III, LTD., a
company incorporated under the laws of Bermuda (“ILFC Bermuda” and together with
ILFC Cayman and ILFC Aruba, the “Additional Intermediate Lessees”), AIG Funding,
Inc., a Delaware corporation (the “Lender”), and Wells Fargo Bank Northwest,
National Association, a national banking association (“Wells Fargo”), as
Security Trustee, (ii) Amended and Restated Credit Agreement dated as of
October 13, 2009 (as amended, restated or otherwise modified

 



--------------------------------------------------------------------------------



 



from time to time, the “Amended and Restated Credit Agreement” and, together
with the Credit Agreement, the “Credit Agreements”), among the Borrowers,
Holdings, the Initial Intermediate Lessees, the Additional Intermediate Lessees,
the Lender, and Wells Fargo, as Security Trustee, and (iii) the Aircraft
Mortgage and Security Agreement dated as of October 13, 2009 (as amended,
restated or otherwise modified from time to time, the “Security Agreement”), by
the Borrowers, Holdings, the Initial Intermediate Lessees, and the Additional
Intermediate Lessees in favor of the Security Trustees.
     The Parent Borrower has entered into that certain Aircraft Sale Agreement
dated as of April 13, 2010 with Macquarie Aerospace Limited (“Macquarie”),
whereby the Parent Borrower agreed to sell, and Macquarie agreed to purchase,
fifty-three (53) aircraft (collectively, the “Sale Aircraft”), and all related
equipment and leases. As more fully set forth in that certain Waiver and Consent
— Macquarie Sale (the “Waiver”) dated as of April 13, 2010, the Required Persons
have agreed to remove certain Pool Aircraft (collectively, the “Removed
Aircraft”), and all related equipment and leases, that are also Sale Aircraft
from the Designated Pool upon the Parent Borrower’s satisfaction of certain
conditions as more fully set forth in the Waiver, including the provision of
Non-Pool Aircraft of reasonably equivalent appraised value and otherwise
acceptable to the Required Persons in substitution for the Removed Aircraft (the
“Substitution”). The parties hereto agree that the Substitution with respect to
the aircraft listed on Annex I hereto shall be effective as of the date hereof
and that the schedules to the Credit Agreements and the Mortgage shall be
amended as follows:
     (a) Schedule I of the Mortgage is hereby replaced in its entirety with
Schedule A attached hereto;
     (b) Schedule 3.19(a) of the Credit Agreement is hereby replaced in its
entirety with Schedule B attached hereto;
     (c) Schedule 3.19(a) of the Amended and Restated Credit Agreement is hereby
replaced in its entirety with Schedule C attached hereto;
     (d) Schedule 3.19(b) of the Credit Agreement is hereby replaced in its
entirety with Schedule D attached hereto;
     (e) Schedule 3.19(b) of the Amended and Restated Credit Agreement is hereby
replaced in its entirety with Schedule E attached hereto;
     (f) Schedule 3.19(c) of the Credit Agreement is hereby replaced in its
entirety with Schedule F attached hereto;
     (g) Schedule 3.19(c) of the Amended and Restated Credit Agreement is hereby
replaced in its entirety with Schedule G attached hereto;
     (h) Schedule 3.19(d) of the Credit Agreement is hereby replaced in its
entirety with Schedule H attached hereto; and

 



--------------------------------------------------------------------------------



 



     (i) Schedule 3.19(d) of the Amended and Restated Credit Agreement is hereby
replaced in its entirety with Schedule I attached hereto.
[signature page(s) follow]

 



--------------------------------------------------------------------------------



 



     IN WITNESS WHEREOF, the parties hereto have caused this Amendment No. 5 to
Schedules of Certain Loan Documents be duly executed by their respective
authorized officers as of the day and year first above written.

            INTERNATIONAL LEASE FINANCE CORPORATION
      By:   /s/ Vincent Drouillard       Name:   Vincent Drouillard      
Title:   Vice President  

 



--------------------------------------------------------------------------------



 



         

            STATES AIRCRAFT, INC.
      By:   /s/ Brian M. Monkarsh       Name:   Brian M. Monkarsh       Title:  
Secretary  

 



--------------------------------------------------------------------------------



 



         

                      SIGNED SEALED AND DELIVERED       SHREWSBURY AIRCRAFT
LEASING LIMITED     by SHREWSBURY AIRCRAFT                 LEASING LIMITED by
its duly                 appointed attorney in the presence of:                
 
By:
  /s/ Maeved Reilly       By:   /s/ Niall C. Sommerville    
 
                   
 
  Name: Maeved Reilly           Name: Niall C. Sommerville    
 
  Address: 30 North Wall Quay Dublin 1.           Title: Director    
 
  Occupation:                

 



--------------------------------------------------------------------------------



 



            TOP AIRCRAFT, INC.
      By:   /s/ Brian M. Monkarsh       Name:   Brian M. Monkarsh       Title:  
Secretary    

 



--------------------------------------------------------------------------------



 



            AIG FUNDING, INC.
      By:   /s/ Neil Friedman       Name:   Neil Friedman       Title:   Vice
President  

 



--------------------------------------------------------------------------------



 



         

            FEDERAL RESERVE BANK OF NEW YORK
      By:   /s/ Steven J. Manzari       Name:   Steven J. Manzari       Title:  
Senior Vice President  

 



--------------------------------------------------------------------------------



 



         

            WELLS FARGO BANK NORTHWEST,
     NATIONAL ASSOCIATION, not in
     its individual capacity but solely as the
     First Lien Security Trustee, the
     Second Lien Security Trustee, the
     Third Lien Security Trustee and the
     Fourth Lien Security Trustee
      By:   /s/ Val T. Orton       Name:   Val T. Orton       Title:   Vice
President  

 



--------------------------------------------------------------------------------



 



         

Annex I
Removed Aircraft:

                          Airframe             Airframe   Manufacturer      
Engine Manufacturer and     MSN   and Model   Engine MSNs   Model 1   2186  
Airbus A319-100   575765, 575769   CFM56-5B5/P 2   2065   Airbus A320-200  
575919, 575922   CFM56-5B4/2P 3   2085   Airbus A320-200   V11524, V11531   IAE
V2527-A5 4   2962   Airbus A320-200   577815, 577818   CFM56-5B4/P 5   3321  
Airbus A320-200   697532, 697537   CFM56-5B4/3 6   3529   Airbus A320-200  
697781, 697782   CFM56-5B4/3 7   35300   Boeing 777-300ER   906432, 906433  
GE90-115BG04

Added Aircraft:

                          Airframe             Airframe   Manufacturer and      
Engine Manufacturer and     MSN   Model   Engine MSNs   Model 1   2383   Airbus
A319-100   V11839, V11854   IAE V2524-A5 2   1966   Airbus A321-200   575584,
575585   CFM56-5B3/P 3   30642   Boeing 737-700   888870, 888873   CFM56-7B22 4
  28691   Boeing 777-200ER   900434, 900435   GE90-94B 5   29397   Boeing
777-200ER   900423, 900424   GE90-94B 6   32704   Boeing 777-200ER   900446,
900449   GE90-94B

 



--------------------------------------------------------------------------------



 



SCHEDULE A

 



--------------------------------------------------------------------------------



 



SCHEDULE I
AIRCRAFT MORTGAGE AND SECURITY AGREEMENT
AIRCRAFT OBJECTS

                      Airframe Model   MSN   Engine Model   ESNs 1   Airbus
A319-100   1223   V2524-A5   V10719, V10773 2   Airbus A319-100   1281  
V2524-A5   V10778, V10779 3   Airbus A319-100   1463   V2524-A5   V10933, V10936
4   Airbus A319-100   1866   CFM56-5B6/P   575504, 575505 5   Airbus A319-100  
1872   CFM56-5B6/P   575508, 575509 6   Airbus A319-100   1882   CFM56-5B6/P  
575516, 575517 7   Airbus A319-100   1884   CFM56-5B6/P   575514, 575515 8  
Airbus A319-100   1901   CFM56-5B6/P   575532, 575533 9   Airbus A319-100   1925
  CFM56-5B6/P   575544, 575545 10   Airbus A319-100   2113   CFM56-5B5/P  
575724, 575725 11   Airbus A319-100   2122   CFM56-5B5/P   575732, 575740 12  
Airbus A319-100   2124   CFM56-5B6/2P   575927, 575928 13   Airbus A319-100  
2198   CFM56-5B5/P   575780, 575783 14   Airbus A319-100   2209   CFM56-5B5/P  
575776, 575795 15   Airbus A319-100   2279   CFM56-5B5/P   575885, 575888 16  
Airbus A319-100   2332   CFM56-5B5/P   577137, 577138 17   Airbus A319-100  
2371   V2524-A5   V11835, V11836 18   Airbus A319-100   2382   CFM56-5B5/P  
577172, 577184 19   Airbus A319-100   2383   V2524-A5   V11839, V11854 20  
Airbus A319-100   2389   V2522-A5   V11855, V11856 21   Airbus A319-100   2396  
V2524-A5   V11860, V11862 22   Airbus A319-100   2406   CFM56-5B5/P   577206,
577210 23   Airbus A319-100   2408   V2524-A5   V11865, V11866 24   Airbus
A319-100   2424   V2524-A5   V11886, V11888 25   Airbus A319-100   2426  
V2524-A5   V11890, V11892 26   Airbus A319-100   2429   V2522-A5   V11877,
V11887 27   Airbus A319-100   2433   V2524-A5   V11893, V11896 28   Airbus
A319-100   2435   V2524-A5   V11895, V11902 29   Airbus A319-100   2448  
CFM56-5B5/P   577242, 577248 30   Airbus A319-100   2458   V2524-A5   V11927,
V11930 31   Airbus A319-100   2470   V2524-A5   V11942, V11946 32   Airbus
A319-100   2473   V2524-A5   V11950, V11963 33   Airbus A319-100   2485  
V2524-A5   V11952, V11965 34   Airbus A319-100   2490   V2524-A5   V11960,
V11971 35   Airbus A319-100   2505   V2524-A5   V11989, V11991 36   Airbus
A319-100   2574   V2524-A5   V12063, V12067 37   Airbus A319-100   2579  
V2524-A5   V12054, V12056 38   Airbus A319-100   2667   V2524-A5   V12161,
V12163 39   Airbus A319-100   2673   V2524-A5   V12204, V12239

 



--------------------------------------------------------------------------------



 



                      Airframe Model   MSN   Engine Model   ESNs 40   Airbus
A319-100   2679   V2524-A5   V12199, V12207 41   Airbus A319-100   2698  
V2524-A5   V12196, V12205 42   Airbus A319-100   2704   V2524-A5   V12230,
V12232 43   Airbus A319-100   2711   V2524-A5   V12218, V12225 44   Airbus
A319-100   2720   V2522-A5   V12236, V12238 45   Airbus A319-100   2723  
V2524-A5   V12244, V12246 46   Airbus A319-100   2784   V2524-A5   V12296,
V12297 47   Airbus A319-100   2797   V2524-A5   V12298, V12299 48   Airbus
A319-100   2815   V2524-A5   V12310, V12320 49   Airbus A319-100   2901  
V2524-A5   V12403, V12405 50   Airbus A319-100   2940   V2524-A5   V12444,
V12453 51   Airbus A319-100   2948   V2524-A5   V12450, V12485 52   Airbus
A319-100   2969   V2524-A5   V12452, V12469 53   Airbus A319-100   2978  
V2524-A5   V12474, V12478 54   Airbus A319-100   3007   V2524-A5   V12458,
V12496 55   Airbus A319-100   3017   V2524-A5   V12506, V12512 56   Airbus
A319-100   3020   V2524-A5   V12527, V12531 57   Airbus A319-100   3026  
V2524-A5   V12518, V12537 58   Airbus A319-100   3065   CFM56-5B7/P   697182,
697183 59   Airbus A319-100   3114   V2527M-A5   V12588, V12595 60   Airbus
A319-100   3116   V2527M-A5   V12583, V12590 61   Airbus A319-100   3124  
V2527M-A5   V12600, V12630 62   Airbus A319-100   3144   V2524-A5   V12626,
V12628 63   Airbus A319-100   3165   V2524-A5   V12607, V12632 64   Airbus
A319-100   3258   V2524-A5   V12709, V12734 65   Airbus A319-100   3269  
V2524-A5   V12717, V12720 66   Airbus A319-100   3311   V2524-A5   V12780,
V12782 67   Airbus A319-100   3342   V2524-A5   V12789, V12791 68   Airbus
A319-100   3428   V2524-A5   V12867, V12871 69   Airbus A319-100   3463  
V2524-A5   V12891, V12893 70   Airbus A319-100   3614   V2524-A5   V13014,
V13016 71   Airbus A319-100   3685   V2524-A5   V13066, V13068 72   Airbus
A320-200   1110   V2527-A5   V10620, V10621 73   Airbus A320-200   1156  
V2527-A5   V10655, V10658 74   Airbus A320-200   1452   V2527-A5   V10943,
V10946 75   Airbus A320-200   1777   CFM56-5B4/P   575399, 575400 76   Airbus
A320-200   1874   CFM56-5B4/P   575483, 575487 77   Airbus A320-200   1913  
CFM56-5B4/2P   575913, 575914 78   Airbus A320-200   1917   V2527-A5   V11389,
V11391 79   Airbus A320-200   1924   CFM56-5B4/P   575534, 575535 80   Airbus
A320-200   1949   CFM56-5B4/P   575554, 575555 81   Airbus A320-200   2142  
CFM56-5B4/P   575701, 575703 82   Airbus A320-200   2149   V2527-A5   V11601,
V11609 83   Airbus A320-200   2158   CFM56-5B4/P   575738, 575739

 



--------------------------------------------------------------------------------



 



                      Airframe Model   MSN   Engine Model   ESNs 84   Airbus
A320-200   2166   CFM56-5B4/P   575761, 575762 85   Airbus A320-200   2171  
CFM56-5B4/P   575770, 575771 86   Airbus A320-200   2173   V2527-A5   V11634,
V11636 87   Airbus A320-200   2182   CFM56-5B4/P   575784, 575785 88   Airbus
A320-200   2189   CFM56-5B4/P   575790, 575792 89   Airbus A320-200   2191  
CFM56-5B4/P   575796, 575797 90   Airbus A320-200   2193   V2527-A5   V11658,
V11662 91   Airbus A320-200   2199   CFM56-5B4/P   575803, 575804 92   Airbus
A320-200   2206   CFM56-5B4/P   575812, 575813 93   Airbus A320-200   2278  
CFM56-5B4/P   575899, 577106 94   Airbus A320-200   2291   CFM56-5B4/P   577104,
577114 95   Airbus A320-200   2349   CFM56-5B4/P   577165, 577166 96   Airbus
A320-200   2422   V2527-A5   V11903, V11916 97   Airbus A320-200   2430  
V2527-A5   V11919, V11922 98   Airbus A320-200   2542   CFM56-5B4/P   577371,
577372 99   Airbus A320-200   2594   V2527-A5   V12087, V12089 100   Airbus
A320-200   2665   CFM56-5B4/P   577469, 577470 101   Airbus A320-200   2708  
CFM56-5B4/P   577506, 577507 102   Airbus A320-200   2721   CFM56-5B4/P  
577526, 577530 103   Airbus A320-200   2731   V2527-A5   V12223, V12227 104  
Airbus A320-200   2743   CFM56-5B4/P   577543, 577544 105   Airbus A320-200  
2761   CFM56-5B4/P   577572, 577573 106   Airbus A320-200   2768   CFM56-5B4/P  
577580, 577581 107   Airbus A320-200   2770   CFM56-5B4/P   577587, 577590 108  
Airbus A320-200   2785   CFM56-5B4/P   577594, 577596 109   Airbus A320-200  
2794   CFM56-5B4/P   577621, 577625 110   Airbus A320-200   2798   CFM56-5B4/P  
577623, 577626 111   Airbus A320-200   2899   CFM56-5B4/P   577752, 577753 112  
Airbus A320-200   2922   V2527-A5   V12408, V12410 113   Airbus A320-200   2988
  CFM56-5B4/P   577851, 577852 114   Airbus A320-200   3012   V2527-A5   V12480,
V12489 115   Airbus A320-200   3033   V2527-A5   V12523, V12525 116   Airbus
A320-200   3056   CFM56-5B4/P   697159, 697160 117   Airbus A320-200   3066  
V2527-A5   V12538, V12553 118   Airbus A320-200   3068   CFM56-5B4/P   697157,
697158 119   Airbus A320-200   3074   V2527-A5   V12546, V12555 120   Airbus
A320-200   3083   CFM56-5B4/P   697193, 697198 121   Airbus A320-200   3089  
V2527-A5   V12567, V12569 122   Airbus A320-200   3105   V2527-A5   V12573,
V12575 123   Airbus A320-200   3123   CFM56-5B4/P   697250, 697251 124   Airbus
A320-200   3129   CFM56-5B4/P   697254, 697256 125   Airbus A320-200   3131  
CFM56-5B4/P   697246, 697265 126   Airbus A320-200   3153   CFM56-5B4/P  
697294, 697296 127   Airbus A320-200   3270   V2527-A5   V12721, V12725

 



--------------------------------------------------------------------------------



 



                      Airframe Model   MSN   Engine Model   ESNs 128   Airbus
A320-200   3361   CFM56-5B4/3   697512, 697591 129   Airbus A320-200   3366  
CFM56-5B4/3   697586, 697588 130   Airbus A320-200   3396   CFM56-5B4/3  
697619, 697620 131   Airbus A320-200   3425   CFM56-5B4/3   697655, 697660 132  
Airbus A320-200   3440   CFM56-5B4/3   697677, 697681 133   Airbus A320-200  
3444   CFM56-5B4/3   697679, 697683 134   Airbus A320-200   3446   CFM56-5B4/3  
697693, 697695 135   Airbus A320-200   3456   CFM56-5B4/3   697764, 697765 136  
Airbus A320-200   3473   CFM56-5B4/3   697697, 697721 137   Airbus A320-200  
3475   CFM56-5B4/3   697727, 697731 138   Airbus A320-200   3476   CFM56-5B4/3  
697718, 697724 139   Airbus A320-200   3490   CFM56-5B4/3   697750, 697751 140  
Airbus A320-200   3494   CFM56-5B4/3   697758, 697759 141   Airbus A320-200  
3501   CFM56-5B4/3   697766, 697779 142   Airbus A320-200   3599   CFM56-5B4/3  
697903, 697904 143   Airbus A321-100   517   CFM56-5B1/2P   779148, 779226 144  
Airbus A321-100   535   CFM56-5B1/2P   779224, 779287 145   Airbus A321-200  
1658   CFM56-5B3/P   575331, 575335 146   Airbus A321-200   1720   CFM56-5B3/P  
575383, 575384 147   Airbus A321-200   1966   CFM56-5B3/P   575584, 575585 148  
Airbus A321-200   1978   CFM56-5B3/2P   575920, 575921 149   Airbus A321-200  
2208   CFM56-5B3/2P   575929, 575930 150   Airbus A321-200   2476   V2533-A5  
V11929, V11931 151   Airbus A321-200   2590   V2533-A5   V12070, V12072 152  
Airbus A321-200   2741   V2533-A5   V12273, V12275 153   Airbus A321-200   2759
  V2533-A5   V12291, V12293 154   Airbus A321-200   2767   V2533-A5   V12302,
V12304 155   Airbus A321-200   2793   V2533-A5   V12305, V12307 156   Airbus
A321-200   2809   V2533-A5   V12323, V12325 157   Airbus A321-200   2936  
V2533-A5   V12418, V12430 158   Airbus A321-200   3051   CFM56-5B3/P   697174,
697175 159   Airbus A321-200   3067   V2533-A5   V12542, V12548 160   Airbus
A321-200   3075   V2533-A5   V12558, V12560 161   Airbus A321-200   3112  
V2533-A5   V12593, V12609 162   Airbus A321-200   3120   V2533-A5   V12601,
V12603 163   Airbus A321-200   3372   CFM56-5B3/3   697515, 697607 164   Airbus
A321-200   3399   CFM56-5B3/3   697634, 697635 165   Airbus A321-200   3401  
CFM56-5B3/3   697629, 697672 166   Airbus A321-200   3419   CFM56-5B3/3  
697663, 697669 167   Airbus A321-200   3441   CFM56-5B3/3   697456, 697685 168  
Airbus A321-200   3458   V2533-A5   V12892, V12894 169   Airbus A321-200   3522
  V2533-A5   V12931, V12933 170   Airbus A330-200   458   CF6-80E1-A3   811168,
811169 171   Airbus A330-200   462   TRENT 772B-60   41224, 41225

 



--------------------------------------------------------------------------------



 



                      Airframe Model   MSN   Engine Model   ESNs 172   Airbus
A330-200   465   CF6-80E1-A3   811170, 811171 173   Airbus A330-200   501  
TRENT 772B-60   41230, 41231 174   Airbus A330-200   503   CF6-80E1-A3   811201,
811202 175   Airbus A330-200   505   TRENT 772B-60   41239, 41240 176   Airbus
A330-200   519   CF6-80E1-A3   811218, 811219 177   Airbus A330-200   526  
TRENT 772B-60   41257, 41259 178   Airbus A330-200   529   TRENT 772B-60  
41255, 41258 179   Airbus A330-200   584   CF6-80E1-A3   811248, 811249 180  
Airbus A330-200   625   TRENT 772B-60   41296, 41297 181   Airbus A330-200   632
  TRENT 772B-60   41303, 41304 182   Airbus A330-200   635   TRENT 772B-60  
41308, 41309 183   Airbus A330-200   739   PW4168A   P733595, P733596 184  
Airbus A330-200   751   TRENT 772B-60   41387, 41388 185   Airbus A330-200   807
  TRENT 772B-60   41425, 41426 186   Airbus A330-200   811   CF6-80E1-A3  
811404, 811406 187   Airbus A330-200   814   CF6-80E1-A4B   811407, 811408 188  
Airbus A330-200   822   PW4168A   P733621, P733622 189   Airbus A330-200   906  
TRENT 772B-60   41514, 41515 190   Airbus A330-200   911   PW4168A   P733657,
P733658 191   Airbus A330-300   581   TRENT 772B-60   41187, 41288 192   Airbus
A330-300   679   TRENT 772-60   41340, 41341 193   Airbus A330-300   692   TRENT
772B-60   41348, 41349 194   Airbus A330-300   716   TRENT 772B-60   41357,
41358 195   Airbus A330-300   725   CF6-80E1-A4   811349, 811350 196   Airbus
A330-300   741   TRENT 772B-60   41380, 41381 197   Airbus A330-300   786  
TRENT 772B-60   41417, 41418 198   Airbus A340-600   706   TRENT 556-61   71342,
71343, 71344, 71363 199   Airbus A340-600   723   TRENT 556-61   71362, 71364,
71365, 71369 200   Boeing 737-400   25110   CFM56-3C1   857807, 857808 201  
Boeing 737-400   25376   CFM56-3C1   856801, 857762 202   Boeing 737-400   26316
  CFM56-3C1   858177, 859173 203   Boeing 737-500   25790   CFM56-3C1   727140,
727434 204   Boeing 737-700   28253   CFM56-7B22   891284, 891286 205   Boeing
737-700   28262   CFM56-7B22   890962, 890967 206   Boeing 737-700   29356  
CFM56-7B22   892110, 892112 207   Boeing 737-700   29357   CFM56-7B24   892238,
893236 208   Boeing 737-700   29358   CFM56-7B24   892276, 892279 209   Boeing
737-700   29361   CFM56-7B24   892350, 893348 210   Boeing 737-700   29362  
CFM56-7B24   893383, 893384 211   Boeing 737-700   29363   CFM56-7B22   890649,
891646 212   Boeing 737-700   29364   CFM56-7B24   892611, 892612 213   Boeing
737-700   29365   CFM56-7B24   892644, 892649 214   Boeing 737-700   29366  
CFM56-7B24   892720, 893709 215   Boeing 737-700   29367   CFM56-7B24   892774,
892775

 



--------------------------------------------------------------------------------



 



                      Airframe Model   MSN   Engine Model   ESNs 216   Boeing
737-700   29371   CFM56-7B24   894201, 894224 217   Boeing 737-700   29372  
CFM56-7B24   894345, 894357 218   Boeing 737-700   30038   CFM56-7B22   892147,
893142 219   Boeing 737-700   30642   CFM56-7B22   888870, 888873 220   Boeing
737-700   30649   CFM56-7B24   888772, 888779 221   Boeing 737-700   30657  
CFM56-7B22   890439, 890440 222   Boeing 737-700   30662   CFM56-7B24   890573,
890577 223   Boeing 737-700   30663   CFM56-7B24   890584, 890585 224   Boeing
737-700   30687   CFM56-7B24   894609, 894610 225   Boeing 737-700   30710  
CFM56-7B24   894464, 894467 226   Boeing 737-700   30717   CFM56-7B20   894555,
894604 227   Boeing 737-700   30727   CFM56-7B22   888675, 888679 228   Boeing
737-700   32842   CFM56-7B22   893601, 893602 229   Boeing 737-700   33008  
CFM56-7B24   892399, 893389 230   Boeing 737-700   33009   CFM56-7B24   892413,
892414 231   Boeing 737-700   33786   CFM56-7B22   890620, 891616 232   Boeing
737-700   33787   CFM56-7B22   890658, 891654 233   Boeing 737-700   33791  
CFM56-7B22   890954, 891938 234   Boeing 737-700   33792   CFM56-7B22   890976,
890977 235   Boeing 737-700   33793   CFM56-7B22   892172, 893136 236   Boeing
737-800   28237   CFM56-7B26   888197, 888201 237   Boeing 737-800   28245  
CFM56-7B27/B1   888797, 888843 238   Boeing 737-800   28247   CFM56-7B26  
888742, 888928 239   Boeing 737-800   29368   CFM56-7B26   892801, 892802 240  
Boeing 737-800   29369   CFM56-7B26   892857, 893860 241   Boeing 737-800  
29373   CFM56-7B26   894437, 894438 242   Boeing 737-800   29374   CFM56-7B26  
894504, 894505 243   Boeing 737-800   30032   CFM56-7B27   889643, 889654 244  
Boeing 737-800   30033   CFM56-7B27/B1   888587, 888741 245   Boeing 737-800  
30039   CFM56-7B26   877654, 889548 246   Boeing 737-800   30040   CFM56-7B27  
892344, 892346 247   Boeing 737-800   30640   CFM56-7B27/B1   888637, 888864 248
  Boeing 737-800   30643   CFM56-7B27/B1   888844, 888902 249   Boeing 737-800  
30652   CFM56-7B26   889705, 889706 250   Boeing 737-800   30654   CFM56-7B27  
890387, 890388 251   Boeing 737-800   30658   CFM56-7B26   890450, 890451 252  
Boeing 737-800   30660   CFM56-7B27/B1   890461, 890462 253   Boeing 737-800  
30665   CFM56-7B26   890690, 890691 254   Boeing 737-800   30666   CFM56-7B26  
890740, 890741 255   Boeing 737-800   30670   CFM56-7B26   890786, 890787 256  
Boeing 737-800   30671   CFM56-7B27   890411, 890413 257   Boeing 737-800  
30673   CFM56-7B27/B1   890824, 890826 258   Boeing 737-800   30675   CFM56-7B26
  888459, 888586 259   Boeing 737-800   30679   CFM56-7B27/B1   890621, 890622

 



--------------------------------------------------------------------------------



 



                      Airframe Model   MSN   Engine Model   ESNs 260   Boeing
737-800   30680   CFM56-7B26   890618, 890619 261   Boeing 737-800   30681  
CFM56-7B26   892286, 892287 262   Boeing 737-800   30682   CFM56-7B26   892314,
893316 263   Boeing 737-800   30683   CFM56-7B27   892306, 892307 264   Boeing
737-800   30685   CFM56-7B26   892543, 892544 265   Boeing 737-800   30686  
CFM56-7B26   892360, 892364 266   Boeing 737-800   30689   CFM56-7B27   889493,
889494 267   Boeing 737-800   30690   CFM56-7B26   890644, 891637 268   Boeing
737-800   30691   CFM56-7B26   892363, 893365 269   Boeing 737-800   30692  
CFM56-7B26   890634, 891633 270   Boeing 737-800   30693   CFM56-7B26   890660,
891655 271   Boeing 737-800   30694   CFM56-7B26   892693, 892694 272   Boeing
737-800   30695   CFM56-7B26   892758, 892761 273   Boeing 737-800   30696  
CFM56-7B26   892763, 892764 274   Boeing 737-800   30697   CFM56-7B26   892811,
892812 275   Boeing 737-800   30698   CFM56-7B26   892803, 892804 276   Boeing
737-800   30699   CFM56-7B26   892847, 892848 277   Boeing 737-800   30700  
CFM56-7B26   892864, 892865 278   Boeing 737-800   30701   CFM56-7B26   892871,
892872 279   Boeing 737-800   30702   CFM56-7B26   892882, 892883 280   Boeing
737-800   30703   CFM56-7B26   892905, 892906 281   Boeing 737-800   30704  
CFM56-7B26   892948, 892949 282   Boeing 737-800   30705   CFM56-7B26   892983,
892985 283   Boeing 737-800   30708   CFM56-7B26   894263, 894264 284   Boeing
737-800   30709   CFM56-7B26   892897, 892904 285   Boeing 737-800   30711  
CFM56-7B26   894412, 894413 286   Boeing 737-800   30715   CFM56-7B26   894560,
894561 287   Boeing 737-800   30716   CFM56-7B26   894514, 894515 288   Boeing
737-800   30718   CFM56-7B26   894607, 894608 289   Boeing 737-800   30721  
CFM56-7B26/3   894612, 894618 290   Boeing 737-800   30723   CFM56-7B26/3  
894656, 894675 291   Boeing 737-800   30724   CFM56-7B26/3   894672, 894680 292
  Boeing 737-800   30725   CFM56-7B26/3   894691, 894692 293   Boeing 737-800  
30728   CFM56-7B26/3   894883, 894911 294   Boeing 737-800   30730  
CFM56-7B27/3   894901, 895884 295   Boeing 737-800   30733   CFM56-7B27/3  
896143, 896144 296   Boeing 737-800   32796   CFM56-7B27   890337, 890338 297  
Boeing 737-800   32798   CFM56-7B26   890765, 890766 298   Boeing 737-800  
32799   CFM56-7B26   890756, 890757 299   Boeing 737-800   32800   CFM56-7B26  
892325, 892326 300   Boeing 737-800   32801   CFM56-7B26   892300, 892301 301  
Boeing 737-800   32802   CFM56-7B26   892404, 892405 302   Boeing 737-800  
32841   CFM56-7B27   893370, 893371 303   Boeing 737-800   33006   CFM56-7B26  
892944, 892945

 



--------------------------------------------------------------------------------



 



                      Airframe Model   MSN   Engine Model   ESNs 304   Boeing
737-800   33007   CFM56-7B26   892951, 892954 305   Boeing 737-800   33699  
CFM56-7B27   890398, 891414 306   Boeing 737-800   35271   CFM56-7B26/3  
896375, 896378 307   Boeing 737-800   35273   CFM56-7B26/3   896401, 897371 308
  Boeing 737-800   35274   CFM56-7B24/3   896420, 897396 309   Boeing 737-800  
35276   CFM56-7B24/3   896513, 896514 310   Boeing 737-800   35279  
CFM56-7B26/3   896551, 896552 311   Boeing 737-800   35281   CFM56-7B26/3  
896729, 896730 312   Boeing 737-800   35284   CFM56-7B26/3   896787, 896789 313
  Boeing 737-800   35285   CFM56-7B24/3   896958, 896961 314   Boeing 737-800  
35287   CFM56-7B26/3   896978, 896979 315   Boeing 737-800   35289  
CFM56-7B26/3   802135, 802136 316   Boeing 747-400   32868   CF6-80C2-B1F  
706539, 706540, 706541, 706542 317   Boeing 747-400   32869   CF6-80C2-B1F  
706551, 706552, 706553, 706554 318   Boeing 747-400   32871   CF6-80C2-B1F  
706623, 706624, 706625, 706626 319   Boeing 747-400ERF   32867   CF6-80C2-B5F  
706514, 706515, 706516, 706517 320   Boeing 747-400ERF   32870   CF6-80C2-B5F  
706627, 706628, 706629, 706630 321   Boeing 757-200ER   26277   RB211-535E4  
31328, 31331 322   Boeing 757-200ER   26332   PW2037   P727154, P727267 323  
Boeing 757-200ER   27351   PW2040   P727145, P727148 324   Boeing 767-300ER  
27959   CF6-80C2-B6F   704276, 704981 325   Boeing 767-300ER   27960  
CF6-80C2-B6F   704327, 704420 326   Boeing 767-300ER   29388   CF6-80C2-B6F  
704679, 704995 327   Boeing 767-300ER   29390   CF6-80C2-B6F   706428, 706429
328   Boeing 767-300ER   30301   PW4060   P727761, P727766 329   Boeing
777-200ER   28678   GE90-90B   900323, 900324 330   Boeing 777-200ER   28679  
GE90-90B   900329, 900330 331   Boeing 777-200ER   28683   GE90-94B   900355,
900356 332   Boeing 777-200ER   28684   GE90-94B   900367, 900369 333   Boeing
777-200ER   28689   GE90-94B   900359, 900360 334   Boeing 777-200ER   28691  
GE90-94B   900434, 900435 335   Boeing 777-200ER   28692   GE90-94B   900353,
900354 336   Boeing 777-200ER   29397   GE90-94B   900423, 900424 337   Boeing
777-200ER   29399   GE90-94B   900459, 900461 338   Boeing 777-200ER   29401  
TRENT 895-17   51485, 51486 339   Boeing 777-200ER   29402   PW4090   P222225,
P222226 340   Boeing 777-200ER   29403   TRENT 895-17   51504, 51508 341  
Boeing 777-200ER   29404   TRENT 895-17   51477, 51478 342   Boeing 777-200ER  
32308   GE90-94B   900363, 900364

 



--------------------------------------------------------------------------------



 



                      Airframe Model   MSN   Engine Model   ESNs 343   Boeing
777-200ER   32698   GE90-94B   900373, 900374 344   Boeing 777-200ER   32704  
GE90-94B   900446, 900449 345   Boeing 777-200ER   32705   GE90-94B   900456,
900457 346   Boeing 777-200ER   32712   TRENT 895-17   51489, 51490 347   Boeing
777-200ER   32718   GE90-94B   900475, 900476 348   Boeing 777-200ER   32719  
GE90-94B   900481, 900482 349   Boeing 777-200ER   32720   GE90-94B   900478,
900480 350   Boeing 777-200ER   32721   GE90-94B   900499, 900500 351   Boeing
777-200ER   35295   GE90-94B   900491, 900492 352   Boeing 777-300   28687  
TRENT 892-17   51416, 51417 353   Boeing 777-300   29395   TRENT 892-17   51285,
51287 354   Boeing 777-300   29396   TRENT 892-17   51378, 51379 355   Boeing
777-300   32697   TRENT 892-17   51371, 51372 356   Boeing 777-300   32699  
TRENT 892-17   51397, 51398 357   Boeing 777-300ER   32706   GE90-115BG01  
906139, 906140 358   Boeing 777-300ER   32707   GE90-115BG02   906170, 906175
359   Boeing 777-300ER   32708   GE90-115BG01   906171, 906172 360   Boeing
777-300ER   32709   GE90-115BG02   906197, 906199 361   Boeing 777-300ER   32710
  GE90-115BG02   906212, 906214 362   Boeing 777-300ER   32711   GE90-115BG01  
906131, 906132 363   Boeing 777-300ER   32713   GE90-115BG02   906300, 906301
364   Boeing 777-300ER   32714   GE90-115BG02   906321, 906322 365   Boeing
777-300ER   32715   GE90-115BG02   906230, 906232 366   Boeing 777-300ER   32723
  GE90-115BG01   906108, 906109 367   Boeing 777-300ER   32724   GE90-115BG01  
906112, 906113 368   Boeing 777-300ER   32725   GE90-115BG01   906134, 906137
369   Boeing 777-300ER   32728   GE90-115BG02   906237, 906250 370   Boeing
777-300ER   32729   GE90-115BG02   906285, 906286 371   Boeing 777-300ER   32730
  GE90-115BG02   906235, 906236 372   Boeing 777-300ER   32850   GE90-115BG01  
906129, 906130 373   Boeing 777-300ER   32852   GE90-115BG01   906143, 906144
374   Boeing 777-300ER   34432   GE90-115BG04   906373, 906382 375   Boeing
777-300ER   35297   GE90-115BG02   906377, 906378 376   Boeing 777-300ER   35298
  GE90-115BG02   906315, 906316 377   Boeing 777-300ER   35299   GE90-115BG04  
906354, 906381 378   Boeing 777-300ER   35301   GE90-115BG04   906474, 906475
379   Boeing 777-300ER   35783   GE90-115BG02   906621, 906622 380   Boeing
777-300ER   35784   GE90-115BG02   906641, 906642

 



--------------------------------------------------------------------------------



 



SCHEDULE B

 



--------------------------------------------------------------------------------



 



SCHEDULE 3.19(a)
CREDIT AGREEMENT
POOL AIRCRAFT

                              Airframe                     Manufacturer and    
            #   Model   Airframe MSN   Engine Manufacturer and Model   Engine
MSNs   Registration Country
1
  Boeing 737-800     29373     CFM56-7B26   894437, 894438   China
2
  Boeing 737-800     29374     CFM56-7B26   894504, 894505   China
3
  Boeing 737-800     30704     CFM56-7B26   892948, 892949   China
4
  Boeing 737-800     30705     CFM56-7B26   892983, 892985   China
5
  Boeing 737-800     30716     CFM56-7B26   894514, 894515   China
6
  Boeing 737-700     29357     CFM56-7B24   892238, 893236   China
7
  Boeing 737-700     29358     CFM56-7B24   892276, 892279   China
8
  Boeing 737-700     29361     CFM56-7B24   892350, 893348   China
9
  Boeing 737-700     29362     CFM56-7B24   893383, 893384   China
10
  Boeing 737-700     29364     CFM56-7B24   892611, 892612   China
11
  Boeing 737-700     29365     CFM56-7B24   892644, 892649   China
12
  Boeing 737-700     33008     CFM56-7B24   892399, 893389   China
13
  Boeing 737-700     33009     CFM56-7B24   892413, 892414   China
14
  Boeing 737-800     30681     CFM56-7B26   892286, 892287   China
15
  Boeing 737-800     30682     CFM56-7B26   892314, 893316   China
16
  Boeing 737-800     30693     CFM56-7B26   890660, 891655   China
17
  Boeing 737-800     32800     CFM56-7B26   892325, 892326   China
18
  Boeing 737-800     32802     CFM56-7B26   892404, 892405   China
19
  Airbus A330-200     906     Rolls-Royce TRENT 772B-60   41514, 41515   China
20
  Airbus A320-200     2708     CFM56-5B4/P   577506, 577507   China
21
  Airbus A320-200     2743     CFM56-5B4/P   577543, 577544   China
22
  Airbus A320-200     2770     CFM56-5B4/P   577587, 577590   China
23
  Airbus A320-200     2899     CFM56-5B4/P   577752, 577753   China
24
  Airbus A321-200     2741     IAE V2533-A5   V12273, V12275   China
25
  Airbus A321-200     2759     IAE V2533-A5   V12291, V12293   China
26
  Airbus A321-200     2767     IAE V2533-A5   V12302, V12304   China
27
  Airbus A321-200     2809     IAE V2533-A5   V12323, V12325   China

 



--------------------------------------------------------------------------------



 



                              Airframe                     Manufacturer and    
            #   Model   Airframe MSN   Engine Manufacturer and Model   Engine
MSNs   Registration Country
28
  Airbus A321-200     2936     IAE V2533-A5   V12418, V12430   China
29
  Airbus A321-200     3067     IAE V2533-A5   V12542, V12548   China
30
  Airbus A321-200     3075     IAE V2533-A5   V12558, V12560   China
31
  Airbus A321-200     3112     IAE V2533-A5   V12593, V12609   China
32
  Boeing 737-700     29366     CFM56-7B24   892720, 893709   China
33
  Boeing 737-700     29367     CFM56-7B24   892774, 892775   China
34
  Boeing 737-700     29371     CFM56-7B24   894201, 894224   China
35
  Boeing 737-700     29372     CFM56-7B24   894345, 894357   China
36
  Boeing 737-800     30697     CFM56-7B26   892811, 892812   China
37
  Boeing 737-800     30699     CFM56-7B26   892847, 892848   China
38
  Boeing 737-800     30708     CFM56-7B26   894263, 894264   China
39
  Boeing 737-800     30709     CFM56-7B26   892897, 892904   China
40
  Boeing 737-800     33006     CFM56-7B26   892944, 892945   China
41
  Airbus A319-100     2371     IAE V2524-A5   V11835, V11836   China
42
  Airbus A319-100     2408     IAE V2524-A5   V11865, V11866   China
43
  Airbus A319-100     2426     IAE V2524-A5   V11890, V11892   China
44
  Airbus A319-100     2435     IAE V2524-A5   V11895, V11902   China
45
  Airbus A319-100     2505     IAE V2524-A5   V11989, V11991   China
46
  Airbus A319-100     2574     IAE V2524-A5   V12063, V12067   China
47
  Airbus A319-100     2579     IAE V2524-A5   V12054, V12056   China
48
  Airbus A319-100     2667     IAE V2524-A5   V12161, V12163   China
49
  Airbus A319-100     2815     IAE V2524-A5   V12310, V12320   China
50
  Airbus A319-100     2901     IAE V2524-A5   V12403, V12405   China
51
  Airbus A319-100     2940     IAE V2524-A5   V12444, V12453   China
52
  Airbus A319-100     2948     IAE V2524-A5   V12450, V12485   China
53
  Airbus A319-100     2969     IAE V2524-A5   V12452, V12469   China
54
  Airbus A319-100     3020     IAE V2524-A5   V12527, V12531   China
55
  Airbus A319-100     3144     IAE V2524-A5   V12626, V12628   China
56
  Airbus A319-100     3258     IAE V2524-A5   V12709, V12734   China
57
  Airbus A319-100     3269     IAE V2524-A5   V12717, V12720   China
58
  Airbus A319-100     3311     IAE V2524-A5   V12780, V12782   China
59
  Airbus A319-100     3342     IAE V2524-A5   V12789, V12791   China

 



--------------------------------------------------------------------------------



 



                              Airframe                     Manufacturer and    
            #   Model   Airframe MSN   Engine Manufacturer and Model   Engine
MSNs   Registration Country
60
  Boeing 737-800     30711     CFM56-7B26   894412, 894413   China
61
  Boeing 737-800     30725     CFM56-7B26/3   894691, 894692   China
62
  Boeing 737-800     30673     CFM56-7B27/B1   890824, 890826   China
63
  Boeing 737-800     30733     CFM56-7B27/3   896143, 896144   China
64
  Boeing 737-800     30685     CFM56-7B26   892543, 892544   China
65
  Boeing 737-800     30686     CFM56-7B26   892360, 892364   China
66
  Boeing 737-800     30698     CFM56-7B26   892803, 892804   China
67
  Boeing 737-800     30700     CFM56-7B26   892864, 892865   China
68
  Boeing 737-800     30715     CFM56-7B26   894560, 894561   China
69
  Boeing 737-800     30718     CFM56-7B26   894607, 894608   China
70
  Boeing 737-800     30728     CFM56-7B26/3   894883, 894911   China
71
  Boeing 737-800     32801     CFM56-7B26   892300, 892301   China
72
  Boeing 737-800     33007     CFM56-7B26   892951, 892954   China
73
  Boeing 737-800     35271     CFM56-7B26/3   896375, 896378   China
74
  Boeing 737-800     35273     CFM56-7B26/3   896401, 897371   China
75
  Boeing 737-800     35281     CFM56-7B26/3   896729, 896730   China
76
  Airbus A320-200     3131     CFM56-5B4/P   697246, 697265   China
77
  Airbus A320-200     3153     CFM56-5B4/P   697294, 697296   China
78
  Airbus A320-200     3366     CFM56-5B4/3   697586, 697588   China
79
  Airbus A320-200     3440     CFM56-5B4/3   697677, 697681   China
80
  Airbus A320-200     3456     CFM56-5B4/3   697764, 697765   China
81
  Airbus A320-200     3599     CFM56-5B4/3   697903, 697904   China
82
  Airbus A319-100     2396     IAE V2524-A5   V11860, V11862   China
83
  Airbus A319-100     3114     IAE V2527M-A5   V12588, V12595   China
84
  Airbus A319-100     3116     IAE V2527M-A5   V12583, V12590   China
85
  Airbus A319-100     3124     IAE V2527M-A5   V12600, V12630   China
86
  Boeing 737-800     30723     CFM56-7B26/3   894656, 894675   China
87
  Airbus A320-200     2171     CFM56-5B4/P   575770, 575771   China
88
  Airbus A320-200     2182     CFM56-5B4/P   575784, 575785   China
89
  Airbus A320-200     2199     CFM56-5B4/P   575803, 575804   China
90
  Boeing 737-800     30679     CFM56-7B27/B1   890621, 890622   China
91
  Boeing 737-800     30666     CFM56-7B26   890740, 890741   China

 



--------------------------------------------------------------------------------



 



                              Airframe                     Manufacturer and    
            #   Model   Airframe MSN   Engine Manufacturer and Model   Engine
MSNs   Registration Country
92
  Boeing 737-800     30680     CFM56-7B26   890618, 890619   China
93
  Boeing 737-800     30690     CFM56-7B26   890644, 891637   China
94
  Boeing 737-800     30691     CFM56-7B26   892363, 893365   China
95
  Boeing 737-800     30692     CFM56-7B26   890634, 891633   China
96
  Boeing 737-800     29368     CFM56-7B26   892801, 892802   India
97
  Boeing 737-800     29369     CFM56-7B26   892857, 893860   India
98
  Boeing 737-800     30696     CFM56-7B26   892763, 892764   India
99
  Boeing 737-800     30701     CFM56-7B26   892871, 892872   India
100
  Airbus A330-200     751     Rolls-Royce TRENT 772B-60   41387, 41388   India
101
  Airbus A330-200     807     Rolls-Royce TRENT 772B-60   41425, 41426   India
102
  Boeing 737-800     35289     CFM56-7B26/3   802135, 802136   India
103
  Boeing 737-800     30694     CFM56-7B26   892693, 892694   India
104
  Boeing 737-800     30695     CFM56-7B26   892758, 892761   India
105
  Airbus A320-200     2731     IAE V2527-A5   V12223, V12227   India
106
  Airbus A320-200     2922     IAE V2527-A5   V12408, V12410   India
107
  Airbus A320-200     3012     IAE V2527-A5   V12480, V12489   India
108
  Airbus A320-200     3089     IAE V2527-A5   V12567, V12569   India
109
  Airbus A320-200     3105     IAE V2527-A5   V12573, V12575   India
110
  Airbus A320-200     3270     IAE V2527-A5   V12721, V12725   India
111
  Airbus A321-200     3120     IAE V2533-A5   V12601, V12603   India
112
  Boeing 737-800     30660     CFM56-7B27/B1   890461, 890462   India
113
  Airbus A320-200     2191     CFM56-5B4/P   575796, 575797   Ireland
114
  Airbus A320-200     2206     CFM56-5B4/P   575812, 575813   Ireland
115
  Airbus A320-200     2542     CFM56-5B4/P   577371, 577372   Ireland
116
  Airbus A320-200     3129     CFM56-5B4/P   697254, 697256   Ireland
117
  Airbus A320-200     3501     CFM56-5B4/3   697766, 697779   Ireland
118
  Airbus A319-100     2424     IAE V2524-A5   V11886, V11888   Ireland
119
  Airbus A319-100     2698     IAE V2524-A5   V12196, V12205   Ireland
120
  Airbus A319-100     2723     IAE V2524-A5   V12244, V12246   Ireland
121
  Boeing 737-800     30702     CFM56-7B26   892882, 892883   Malaysia
122
  Boeing 737-800     30703     CFM56-7B26   892905, 892906   Malaysia
123
  Airbus A320-200     2158     CFM56-5B4/P   575738, 575739   United Arab
Emirates

 



--------------------------------------------------------------------------------



 



                              Airframe                     Manufacturer and    
            #   Model   Airframe MSN   Engine Manufacturer and Model   Engine
MSNs   Registration Country
124
  Airbus A320-200     2166     CFM56-5B4/P   575761, 575762   United Arab
Emirates
125
  Airbus A320-200     2278     CFM56-5B4/P   575899, 577106   United Arab
Emirates
126
  Airbus A320-200     2349     CFM56-5B4/P   577165, 577166   United Arab
Emirates
127
  Airbus A320-200     3444     CFM56-5B4/3   697679, 697683   United Arab
Emirates
128
  Airbus A320-200     3476     CFM56-5B4/3   697718, 697724   United Arab
Emirates
129
  Boeing 777-300ER     32706     GE90-115BG01   906139, 906140   United Arab
Emirates
130
  Boeing 777-300ER     32707     GE90-115BG02   906170, 906175   United Arab
Emirates
131
  Boeing 777-300ER     32708     GE90-115BG01   906171, 906172   United Arab
Emirates
132
  Boeing 777-300ER     32709     GE90-115BG02   906197, 906199   United Arab
Emirates
133
  Boeing 777-300ER     32710     GE90-115BG02   906212, 906214   United Arab
Emirates
134
  Boeing 777-300ER     32713     GE90-115BG02   906300, 906301   United Arab
Emirates
135
  Boeing 777-300ER     32714     GE90-115BG02   906321, 906322   United Arab
Emirates
136
  Boeing 777-300ER     32715     GE90-115BG02   906230, 906232   United Arab
Emirates
137
  Boeing 777-300ER     32728     GE90-115BG02   906237, 906250   United Arab
Emirates
138
  Boeing 777-300ER     32729     GE90-115BG02   906285, 906286   United Arab
Emirates
139
  Boeing 777-300ER     32730     GE90-115BG02   906235, 906236   United Arab
Emirates
140
  Boeing 737-700     30038     CFM56-7B22   892147, 893142   United States
141
  Boeing 737-700     32842     CFM56-7B22   893601, 893602   United States
142
  Boeing 737-700     33793     CFM56-7B22   892172, 893136   United States
143
  Boeing 777-200ER     32718     GE90-94B   900475, 900476   United States
144
  Boeing 777-200ER     32719     GE90-94B   900481, 900482   United States
145
  Airbus A319-100     2406     CFM56-5B5/P   577206, 577210   United States
146
  Airbus A319-100     2448     CFM56-5B5/P   577242, 577248   United States
147
  Airbus A320-200     1917     IAE V2527-A5   V11389, V11391   United States
148
  Airbus A320-200     2149     IAE V2527-A5   V11601, V11609   United States
149
  Boeing 737-800     30670     CFM56-7B26   890786, 890787   United States
150
  Boeing 737-800     32799     CFM56-7B26   890756, 890757   United States
151
  Airbus A319-100     2433     IAE V2524-A5   V11893, V11896   United States
152
  Airbus A319-100     2470     IAE V2524-A5   V11942, V11946   United States
153
  Airbus A319-100     2473     IAE V2524-A5   V11950, V11963   United States
154
  Airbus A319-100     2485     IAE V2524-A5   V11952, V11965   United States
155
  Airbus A319-100     2490     IAE V2524-A5   V11960, V11971   United States

 



--------------------------------------------------------------------------------



 



                              Airframe                     Manufacturer and    
            #   Model   Airframe MSN   Engine Manufacturer and Model   Engine
MSNs   Registration Country
156
  Airbus A319-100     2673     IAE V2524-A5   V12204, V12239   United States
157
  Airbus A319-100     2679     IAE V2524-A5   V12199, V12207   United States
158
  Airbus A319-100     2704     IAE V2524-A5   V12230, V12232   United States
159
  Airbus A319-100     2711     IAE V2524-A5   V12218, V12225   United States
160
  Airbus A319-100     2978     IAE V2524-A5   V12474, V12478   United States
161
  Airbus A319-100     3007     IAE V2524-A5   V12458, V12496   United States
162
  Airbus A319-100     3017     IAE V2524-A5   V12506, V12512   United States
163
  Airbus A319-100     3026     IAE V2524-A5   V12518, V12537   United States
164
  Airbus A319-100     3165     IAE V2524-A5   V12607, V12632   United States
165
  Airbus A321-200     2476     IAE V2533-A5   V11929, V11931   United States
166
  Airbus A321-200     2590     IAE V2533-A5   V12070, V12072   United States
167
  Boeing 737-800     30683     CFM56-7B27   892306, 892307   United States
168
  Airbus A319-100     2458     IAE V2524-A5   V11927, V11930   United States
169
  Airbus A320-200     2193     IAE V2527-A5   V11658, V11662   United States
170
  Airbus A320-200     2422     IAE V2527-A5   V11903, V11916   United States
171
  Airbus A320-200     2430     IAE V2527-A5   V11919, V11922   United States
172
  Airbus A319-100     3463     IAE V2524-A5   V12891, V12893   United States
173
  Airbus A320-200     3123     CFM56-5B4/P   697250, 697251   United States
174
  Boeing 737-700     29356     CFM56-7B22   892110, 892112   United States

 



--------------------------------------------------------------------------------



 



SCHEDULE C

 



--------------------------------------------------------------------------------



 



SCHEDULE 3.19(a)
AMENDED AND RESTATED CREDIT AGREEMENT
POOL AIRCRAFT

                          Airframe                     Manufacturer and      
Engine Manufacturer         #   Model   Airframe MSN   and Model   Engine MSNs  
Registration Country  
1
  Boeing 737-800   29373   CFM56-7B26   894437, 894438   China
2
  Boeing 737-800   29374   CFM56-7B26   894504, 894505   China
3
  Boeing 737-800   30704   CFM56-7B26   892948, 892949   China
4
  Boeing 737-800   30705   CFM56-7B26   892983, 892985   China
5
  Boeing 737-800   30716   CFM56-7B26   894514, 894515   China
6
  Boeing 737-700   29357   CFM56-7B24   892238, 893236   China
7
  Boeing 737-700   29358   CFM56-7B24   892276, 892279   China
8
  Boeing 737-700   29361   CFM56-7B24   892350, 893348   China
9
  Boeing 737-700   29362   CFM56-7B24   893383, 893384   China
10
  Boeing 737-700   29364   CFM56-7B24   892611, 892612   China
11
  Boeing 737-700   29365   CFM56-7B24   892644, 892649   China
12
  Boeing 737-700   33008   CFM56-7B24   892399, 893389   China
13
  Boeing 737-700   33009   CFM56-7B24   892413, 892414   China
14
  Boeing 737-800   30681   CFM56-7B26   892286, 892287   China
15
  Boeing 737-800   30682   CFM56-7B26   892314, 893316   China
16
  Boeing 737-800   30693   CFM56-7B26   890660, 891655   China
17
  Boeing 737-800   32800   CFM56-7B26   892325, 892326   China
18
  Boeing 737-800   32802   CFM56-7B26   892404, 892405   China
19
  Airbus A330-200   906   Rolls-Royce TRENT 772B-60   41514, 41515   China
20
  Airbus A320-200   2708   CFM56-5B4/P   577506, 577507   China
21
  Airbus A320-200   2743   CFM56-5B4/P   577543, 577544   China
22
  Airbus A320-200   2770   CFM56-5B4/P   577587, 577590   China
23
  Airbus A320-200   2899   CFM56-5B4/P   577752, 577753   China
24
  Airbus A321-200   2741   IAE V2533-A5   V12273, V12275   China
25
  Airbus A321-200   2759   IAE V2533-A5   V12291, V12293   China
26
  Airbus A321-200   2767   IAE V2533-A5   V12302, V12304   China
27
  Airbus A321-200   2809   IAE V2533-A5   V12323, V12325   China

 



--------------------------------------------------------------------------------



 



                          Airframe                     Manufacturer and      
Engine Manufacturer         #   Model   Airframe MSN   and Model   Engine MSNs  
Registration Country  
28
  Airbus A321-200   2936   IAE V2533-A5   V12418, V12430   China
29
  Airbus A321-200   3067   IAE V2533-A5   V12542, V12548   China
30
  Airbus A321-200   3075   IAE V2533-A5   V12558, V12560   China
31
  Airbus A321-200   3112   IAE V2533-A5   V12593, V12609   China
32
  Boeing 737-700   29366   CFM56-7B24   892720, 893709   China
33
  Boeing 737-700   29367   CFM56-7B24   892774, 892775   China
34
  Boeing 737-700   29371   CFM56-7B24   894201, 894224   China
35
  Boeing 737-700   29372   CFM56-7B24   894345, 894357   China
36
  Boeing 737-800   30697   CFM56-7B26   892811, 892812   China
37
  Boeing 737-800   30699   CFM56-7B26   892847, 892848   China
38
  Boeing 737-800   30708   CFM56-7B26   894263, 894264   China
39
  Boeing 737-800   30709   CFM56-7B26   892897, 892904   China
40
  Boeing 737-800   33006   CFM56-7B26   892944, 892945   China
41
  Airbus A319-100   2371   IAE V2524-A5   V11835, V11836   China
42
  Airbus A319-100   2408   IAE V2524-A5   V11865, V11866   China
43
  Airbus A319-100   2426   IAE V2524-A5   V11890, V11892   China
44
  Airbus A319-100   2435   IAE V2524-A5   V11895, V11902   China
45
  Airbus A319-100   2505   IAE V2524-A5   V11989, V11991   China
46
  Airbus A319-100   2574   IAE V2524-A5   V12063, V12067   China
47
  Airbus A319-100   2579   IAE V2524-A5   V12054, V12056   China
48
  Airbus A319-100   2667   IAE V2524-A5   V12161, V12163   China
49
  Airbus A319-100   2815   IAE V2524-A5   V12310, V12320   China
50
  Airbus A319-100   2901   IAE V2524-A5   V12403, V12405   China
51
  Airbus A319-100   2940   IAE V2524-A5   V12444, V12453   China
52
  Airbus A319-100   2948   IAE V2524-A5   V12450, V12485   China
53
  Airbus A319-100   2969   IAE V2524-A5   V12452, V12469   China
54
  Airbus A319-100   3020   IAE V2524-A5   V12527, V12531   China
55
  Airbus A319-100   3144   IAE V2524-A5   V12626, V12628   China
56
  Airbus A319-100   3258   IAE V2524-A5   V12709, V12734   China
57
  Airbus A319-100   3269   IAE V2524-A5   V12717, V12720   China
58
  Airbus A319-100   3311   IAE V2524-A5   V12780, V12782   China
59
  Airbus A319-100   3342   IAE V2524-A5   V12789, V12791   China

 



--------------------------------------------------------------------------------



 



                          Airframe                     Manufacturer and      
Engine Manufacturer         #   Model   Airframe MSN   and Model   Engine MSNs  
Registration Country  
60
  Boeing 737-800   30711   CFM56-7B26   894412, 894413   China
61
  Boeing 737-800   30725   CFM56-7B26/3   894691, 894692   China
62
  Boeing 737-800   30673   CFM56-7B27/B1   890824, 890826   China
63
  Boeing 737-800   30733   CFM56-7B27/3   896143, 896144   China
64
  Boeing 737-800   30685   CFM56-7B26   892543, 892544   China
65
  Boeing 737-800   30686   CFM56-7B26   892360, 892364   China
66
  Boeing 737-800   30698   CFM56-7B26   892803, 892804   China
67
  Boeing 737-800   30700   CFM56-7B26   892864, 892865   China
68
  Boeing 737-800   30715   CFM56-7B26   894560, 894561   China
69
  Boeing 737-800   30718   CFM56-7B26   894607, 894608   China
70
  Boeing 737-800   30728   CFM56-7B26/3   894883, 894911   China
71
  Boeing 737-800   32801   CFM56-7B26   892300, 892301   China
72
  Boeing 737-800   33007   CFM56-7B26   892951, 892954   China
73
  Boeing 737-800   35271   CFM56-7B26/3   896375, 896378   China
74
  Boeing 737-800   35273   CFM56-7B26/3   896401, 897371   China
75
  Boeing 737-800   35281   CFM56-7B26/3   896729, 896730   China
76
  Airbus A320-200   3131   CFM56-5B4/P   697246, 697265   China
77
  Airbus A320-200   3153   CFM56-5B4/P   697294, 697296   China
78
  Airbus A320-200   3366   CFM56-5B4/3   697586, 697588   China
79
  Airbus A320-200   3440   CFM56-5B4/3   697677, 697681   China
80
  Airbus A320-200   3456   CFM56-5B4/3   697764, 697765   China
81
  Airbus A320-200   3599   CFM56-5B4/3   697903, 697904   China
82
  Airbus A319-100   2396   IAE V2524-A5   V11860, V11862   China
83
  Airbus A319-100   3114   IAE V2527M-A5   V12588, V12595   China
84
  Airbus A319-100   3116   IAE V2527M-A5   V12583, V12590   China
85
  Airbus A319-100   3124   IAE V2527M-A5   V12600, V12630   China
86
  Boeing 737-800   30723   CFM56-7B26/3   894656, 894675   China
87
  Airbus A320-200   2171   CFM56-5B4/P   575770, 575771   China
88
  Airbus A320-200   2182   CFM56-5B4/P   575784, 575785   China
89
  Airbus A320-200   2199   CFM56-5B4/P   575803, 575804   China
90
  Boeing 737-800   30679   CFM56-7B27/B1   890621, 890622   China
91
  Boeing 737-800   30666   CFM56-7B26   890740, 890741   China

 



--------------------------------------------------------------------------------



 



                          Airframe                     Manufacturer and      
Engine Manufacturer         #   Model   Airframe MSN   and Model   Engine MSNs  
Registration Country  
92
  Boeing 737-800   30680   CFM56-7B26   890618, 890619   China
93
  Boeing 737-800   30690   CFM56-7B26   890644, 891637   China
94
  Boeing 737-800   30691   CFM56-7B26   892363, 893365   China
95
  Boeing 737-800   30692   CFM56-7B26   890634, 891633   China
96
  Boeing 737-800   29368   CFM56-7B26   892801, 892802   India
97
  Boeing 737-800   29369   CFM56-7B26   892857, 893860   India
98
  Boeing 737-800   30696   CFM56-7B26   892763, 892764   India
99
  Boeing 737-800   30701   CFM56-7B26   892871, 892872   India
100
  Airbus A330-200   751   Rolls-Royce TRENT   41387, 41388   India
 
          772B-60        
101
  Airbus A330-200   807   Rolls-Royce TRENT   41425, 41426   India
 
          772B-60        
102
  Boeing 737-800   35289   CFM56-7B26/3   802135, 802136   India
103
  Boeing 737-800   30694   CFM56-7B26   892693, 892694   India
104
  Boeing 737-800   30695   CFM56-7B26   892758, 892761   India
105
  Airbus A320-200   2731   IAE V2527-A5   V12223, V12227   India
106
  Airbus A320-200   2922   IAE V2527-A5   V12408, V12410   India
107
  Airbus A320-200   3012   IAE V2527-A5   V12480, V12489   India
108
  Airbus A320-200   3089   IAE V2527-A5   V12567, V12569   India
109
  Airbus A320-200   3105   IAE V2527-A5   V12573, V12575   India
110
  Airbus A320-200   3270   IAE V2527-A5   V12721, V12725   India
111
  Airbus A321-200   3120   IAE V2533-A5   V12601, V12603   India
112
  Boeing 737-800   30660   CFM56-7B27/B1   890461, 890462   India
113
  Airbus A320-200   2191   CFM56-5B4/P   575796, 575797   Ireland
114
  Airbus A320-200   2206   CFM56-5B4/P   575812, 575813   Ireland
115
  Airbus A320-200   2542   CFM56-5B4/P   577371, 577372   Ireland
116
  Airbus A320-200   3129   CFM56-5B4/P   697254, 697256   Ireland
117
  Airbus A320-200   3501   CFM56-5B4/3   697766, 697779   Ireland
118
  Airbus A319-100   2424   IAE V2524-A5   V11886, V11888   Ireland
119
  Airbus A319-100   2698   IAE V2524-A5   V12196, V12205   Ireland
120
  Airbus A319-100   2723   IAE V2524-A5   V12244, V12246   Ireland
121
  Boeing 737-800   30702   CFM56-7B26   892882, 892883   Malaysia
122
  Boeing 737-800   30703   CFM56-7B26   892905, 892906   Malaysia
123
  Airbus A320-200   2158   CFM56-5B4/P   575738, 575739   United Arab Emirates

 



--------------------------------------------------------------------------------



 



                          Airframe                     Manufacturer and      
Engine Manufacturer         #   Model   Airframe MSN   and Model   Engine MSNs  
Registration Country  
124
  Airbus A320-200   2166   CFM56-5B4/P   575761, 575762   United Arab Emirates
125
  Airbus A320-200   2278   CFM56-5B4/P   575899, 577106   United Arab Emirates
126
  Airbus A320-200   2349   CFM56-5B4/P   577165, 577166   United Arab Emirates
127
  Airbus A320-200   3444   CFM56-5B4/3   697679, 697683   United Arab Emirates
128
  Airbus A320-200   3476   CFM56-5B4/3   697718, 697724   United Arab Emirates
129
  Boeing 777-300ER   32706   GE90-115BG01   906139, 906140   United Arab
Emirates
130
  Boeing 777-300ER   32707   GE90-115BG02   906170, 906175   United Arab
Emirates
131
  Boeing 777-300ER   32708   GE90-115BG01   906171, 906172   United Arab
Emirates
132
  Boeing 777-300ER   32709   GE90-115BG02   906197, 906199   United Arab
Emirates
133
  Boeing 777-300ER   32710   GE90-115BG02   906212, 906214   United Arab
Emirates
134
  Boeing 777-300ER   32713   GE90-115BG02   906300, 906301   United Arab
Emirates
135
  Boeing 777-300ER   32714   GE90-115BG02   906321, 906322   United Arab
Emirates
136
  Boeing 777-300ER   32715   GE90-115BG02   906230, 906232   United Arab
Emirates
137
  Boeing 777-300ER   32728   GE90-115BG02   906237, 906250   United Arab
Emirates
138
  Boeing 777-300ER   32729   GE90-115BG02   906285, 906286   United Arab
Emirates
139
  Boeing 777-300ER   32730   GE90-115BG02   906235, 906236   United Arab
Emirates
140
  Boeing 737-700   30038   CFM56-7B22   892147, 893142   United States
141
  Boeing 737-700   32842   CFM56-7B22   893601, 893602   United States
142
  Boeing 737-700   33793   CFM56-7B22   892172, 893136   United States
143
  Boeing 777-200ER   32718   GE90-94B   900475, 900476   United States
144
  Boeing 777-200ER   32719   GE90-94B   900481, 900482   United States
145
  Airbus A319-100   2406   CFM56-5B5/P   577206, 577210   United States
146
  Airbus A319-100   2448   CFM56-5B5/P   577242, 577248   United States
147
  Airbus A320-200   1917   IAE V2527-A5   V11389, V11391   United States
148
  Airbus A320-200   2149   IAE V2527-A5   V11601, V11609   United States
149
  Boeing 737-800   30670   CFM56-7B26   890786, 890787   United States
150
  Boeing 737-800   32799   CFM56-7B26   890756, 890757   United States
151
  Airbus A319-100   2433   IAE V2524-A5   V11893, V11896   United States
152
  Airbus A319-100   2470   IAE V2524-A5   V11942, V11946   United States
153
  Airbus A319-100   2473   IAE V2524-A5   V11950, V11963   United States
154
  Airbus A319-100   2485   IAE V2524-A5   V11952, V11965   United States
155
  Airbus A319-100   2490   IAE V2524-A5   V11960, V11971   United States

 



--------------------------------------------------------------------------------



 



                          Airframe                     Manufacturer and      
Engine Manufacturer         #   Model   Airframe MSN   and Model   Engine MSNs  
Registration Country  
156
  Airbus A319-100   2673   IAE V2524-A5   V12204, V12239   United States
157
  Airbus A319-100   2679   IAE V2524-A5   V12199, V12207   United States
158
  Airbus A319-100   2704   IAE V2524-A5   V12230, V12232   United States
159
  Airbus A319-100   2711   IAE V2524-A5   V12218, V12225   United States
160
  Airbus A319-100   2978   IAE V2524-A5   V12474, V12478   United States
161
  Airbus A319-100   3007   IAE V2524-A5   V12458, V12496   United States
162
  Airbus A319-100   3017   IAE V2524-A5   V12506, V12512   United States
163
  Airbus A319-100   3026   IAE V2524-A5   V12518, V12537   United States
164
  Airbus A319-100   3165   IAE V2524-A5   V12607, V12632   United States
165
  Airbus A321-200   2476   IAE V2533-A5   V11929, V11931   United States
166
  Airbus A321-200   2590   IAE V2533-A5   V12070, V12072   United States
167
  Boeing 737-800   30683   CFM56-7B27   892306, 892307   United States
168
  Airbus A319-100   2458   IAE V2524-A5   V11927, V11930   United States
169
  Airbus A320-200   2193   IAE V2527-A5   V11658, V11662   United States
170
  Airbus A320-200   2422   IAE V2527-A5   V11903, V11916   United States
171
  Airbus A320-200   2430   IAE V2527-A5   V11919, V11922   United States
172
  Airbus A319-100   3463   IAE V2524-A5   V12891, V12893   United States
173
  Airbus A320-200   3123   CFM56-5B4/P   697250, 697251   United States
174
  Boeing 737-700   29356   CFM56-7B22   892110, 892112   United States

 



--------------------------------------------------------------------------------



 



SCHEDULE D

 



--------------------------------------------------------------------------------



 



SCHEDULE 3.19(b)
CREDIT AGREEMENT
LEASES
*
A320-200 aircraft bearing serial number 2191
1. Aircraft Lease Agreement, dated as of November 19, 2003, between
International Lease Finance Corporation (“ILFC”), as Lessor, and *, as Lessee.
2. Side Letter Number One to Aircraft Lease Agreement, dated as of November 19,
2003, between ILFC and *.
3. Global Letter Agreement No. 1e, dated as of November 19, 2003, between ILFC
and *.
4. Amendment No. 1 to Aircraft Lease Agreement, dated as of April 30, 2004,
between ILFC and *.
5. Amendment No. 2 to Aircraft Lease Agreement, dated as of April 30, 2004,
between ILFC and *.
6. Global Letter Agreement No. 2, dated as of May 29, 2006, between ILFC, *,
Sierra Leasing Limited and Whitney Leasing Limited.
7. Global Amendment #1 to Side Letters, dated as of November 30, 2006, between
ILFC and *.
8. Estoppel and Acceptance Certificate dated as of April 30, 2004.
9. Assignment of Warranty and Support Rights (Airframe), dated as of April 30,
2004, between ILFC and *, consented to by AVSA, S.A.R.L.
10. Assignment of Warranties (Engines), dated as of April 30, 2004, between ILFC
and *.
A320-200 aircraft bearing serial number 2206
1. Aircraft Lease Agreement, dated as of November 19, 2003, between
International Lease Finance Corporation (“ILFC”), as Lessor, and *, as Lessee.
2. Side Letter Number One to Aircraft Lease Agreement, dated as of November 19,
2003, between ILFC and *.
3. Global Letter Agreement No. 1, dated as of November 19, 2003, between ILFC
and *.
 

*   Indicates that certain information contained herein has been omitted and
filed separately with the Securities and Exchange Commission. Confidential
treatment has been requested with respect to the omitted portions.

 



--------------------------------------------------------------------------------



 



4. Amendment No. 1 to Aircraft Lease Agreement, dated as of May 19, 2004,
between ILFC and *.
5. Amendment No. 2 to Aircraft Lease Agreement, dated as of May 19, 2004,
between ILFC and *.
6. Side Letter Regarding Side Letter Number One to Aircraft Lease Agreement,
dated as of December 21, 2004, between ILFC and *.
7. Lease Assignment, Assumption and Amendment Agreement dated as of December 21,
2004, between ILFC, Sierra Leasing Limited (“Sierra”) and *.
8. Global Letter Agreement No. 2, dated as of May 29, 2006, between ILFC, *,
Sierra and Whitney Leasing Limited.
9. Global Amendment #1 to Side Letters, dated as of November 30, 2006, between
ILFC and *.
10. Lease Assignment and Amendment Agreement, dated as of April 30, 2009,
between Sierra, ILFC and *.
11. Estoppel and Acceptance Certificate dated as of May 19, 2004.
12. Assignment of Warranty and Support Rights (Airframe), dated as of May 19,
2004, between ILFC and *, consented to by AVSA, S.A.R.L.
13. Assignment of Warranties (Engines), dated as of May 19, 2004, between ILFC
and *.
A320-200 aircraft bearing serial number 2542
1. Aircraft Lease Agreement, dated as of November 19, 2003, between
International Lease Finance Corporation (“ILFC”), as Lessor, and *, as Lessee.
2. Side Letter Number One to Aircraft Lease Agreement, dated as of November 19,
2003, between ILFC and *.
3. Global Letter Agreement No. 1, dated as of November 19, 2003, between ILFC
and *.
4. Amendment No. 1 to Aircraft Lease Agreement, dated as of October 7, 2005,
between ILFC and *.
5. Amendment No. 2 to Aircraft Lease Agreement, dated as of October 7, 2005,
between ILFC and *.
6. Global Letter Agreement No. 2, dated as of May 29, 2006, among ILFC, Sierra
Leasing Limited, Whitney Leasing Limited and *.
 

*   Indicates that certain information contained herein has been omitted and
filed separately with the Securities and Exchange Commission. Confidential
treatment has been requested with respect to the omitted portions.

 



--------------------------------------------------------------------------------



 



7. Global Amendment #1 To Side Letters, dated as of November 30, 2006, between
ILFC and *.
8. Estoppel and Acceptance Certificate dated as of October 7, 2005.
9. Assignment of Rights (Airframe), dated as of October 7, 2005, between ILFC
and *, consented to by AVSA, S.A.R.L.
10. Assignment of Warranties (Engines), dated as of October 7, 2005, between
ILFC and *.
A320-200 aircraft bearing serial number 3129
1. Aircraft Lease Agreement, dated as of May 30, 2006, between International
Lease Finance Corporation (“ILFC”), as Lessor, and *, as Lessee.
2. Amendment No. 1 to Aircraft Lease Agreement, dated as of May 18, 2007,
between ILFC and *.
3. Estoppel and Acceptance Certificate dated as of May 18, 2007.
4. Assignment of Rights (Airframe), dated as of May 18, 2007, between ILFC and
*, consented to by Airbus S.A.S.
5. Assignment of Warranties (Engines), dated as of May 18, 2007, between ILFC
and *.
A320-200 aircraft bearing serial number 3501
1. Aircraft Lease Agreement, dated as of May 25, 2007, between International
Lease Finance Corporation (“ILFC”), as Lessor, and *, as Lessee.
2. Amendment No. 1 to Aircraft Lease Agreement, dated as of June 3, 2008,
between ILFC and *.
3. Estoppel and Acceptance Certificate dated as of June 3, 2008.
4. Assignment of Rights (Airframe), dated as of June 3, 2008, between ILFC and
*, consented to by Airbus S.A.S.
5. Assignment of Warranties (Engines), dated as of June 3, 2008, between ILFC
and *.
 

*   Indicates that certain information contained herein has been omitted and
filed separately with the Securities and Exchange Commission. Confidential
treatment has been requested with respect to the omitted portions.

 



--------------------------------------------------------------------------------



 



*
B737-700 aircraft bearing serial number 29356
1. Aircraft Lease Agreement, dated as of February 6, 2003, between International
Lease Finance Corporation (“ILFC”), as Lessor, and *, as Lessee.
2. Side Letter No. 1 to the Aircraft Lease Agreement, dated as of February 6,
2003, between * and ILFC.
3. Amendment No. 1 to Aircraft Lease Agreement, dated as of May 30, 2006,
between ILFC and *.
4. Special Letter Agreement No. 1, dated as of May 15, 2009, between * and ILFC.
5. Transaction Agreement, dated as of August 21, 2009, between * and ILFC.
6. Amendment No. 2 to Aircraft Lease Agreement, dated as of August 21, 2009,
between ILFC and *.
7. Estoppel and Acceptance Certificate dated as of October 18, 2004.
8. Assignment of Rights (Airframe), dated as of October 18, 2004, between ILFC
and *, consented to by The Boeing Company.
9. Assignment of Rights (Engines), dated as of October 18, 2004, between ILFC
and *.
B737-700 aircraft bearing serial number 32842
1. Aircraft Lease Agreement, dated as of September 27, 2004, between
International Lease Finance Corporation (“ILFC”), as Lessor, and *, as Lessee.
2. Side Letter No. 1 to Aircraft Lease Agreement, dated as of September 27,
2004, between ILFC and *.
3. Amendment No. 1 to Aircraft Lease Agreement, dated as of May 30, 2006,
between ILFC and *.
4. Special Letter Agreement No. 1, dated as of May 15, 2009, between ILFC and *.
5. Transaction Agreement dated as of August 21, 2009 between ILFC and *.
6. Amendment No. 2 to Aircraft Lease Agreement, dated as of August 21, 2009,
between ILFC and *.
7. Estoppel and Acceptance Certificate dated as of November 21, 2005.
8. Assignment of Rights (Airframe), dated as of November 21, 2005, between ILFC
and *, consented to by The Boeing Company.
 

*   Indicates that certain information contained herein has been omitted and
filed separately with the Securities and Exchange Commission. Confidential
treatment has been requested with respect to the omitted portions.

 



--------------------------------------------------------------------------------



 



9. Assignment of Warranties (Engines), dated as of November 21, 2005, between
ILFC and *.
B737-700 aircraft bearing serial number 30038
1. Aircraft Lease Agreement, dated as of February 6, 2003, between International
Lease Finance Corporation (“ILFC”), as Lessor, and *, as Lessee.
2. Side Letter No. 1 to Aircraft Lease Agreement, dated as of February 6, 2003,
between ILFC and *.
3. Amendment No. 1 to Aircraft Lease Agreement, dated as of May 30, 2006,
between ILFC and *.
4. Special Letter Agreement No.1, dated as of May 15, 2009, between ILFC and *.
5. Transaction Agreement dated as of August 21, 2009 between ILFC and *.
6. Amendment No. 2 to Aircraft Lease Agreement, dated as of August 21, 2009,
between ILFC and *.
7. Estoppel and Acceptance Certificate dated as of November 15, 2004.
8. Assignment of Rights (Airframe), dated as of November 15, 2004, between ILFC
and *, consented to by The Boeing Company.
9. Assignment of Rights (Engines), dated as of November 15, 2004, between ILFC
and *.
B737-700 aircraft bearing serial number 33793
1. Aircraft Lease Agreement, dated as of February 6, 2003, between International
Lease Finance Corporation (“ILFC”), as Lessor, and *, as Lessee.
2. Side Letter Number No. 1 to Aircraft Lease Agreement, dated as of February 6,
2003, between ILFC and *.
3. Side Letter to the Aircraft Lease Agreement, dated as of June 7, 2004,
between ILFC and *.
4. Special Letter Agreement No. 1, dated as of May 15, 2009, between ILFC and *.
5. Transaction Agreement dated as of August 21, 2009 between ILFC and *.
6. Amendment No. 1 to Aircraft Lease Agreement, dated as of August 21, 2009,
between ILFC and *.
7. Estoppel and Acceptance Certificate dated as of November 15, 2004.
 

*   Indicates that certain information contained herein has been omitted and
filed separately with the Securities and Exchange Commission. Confidential
treatment has been requested with respect to the omitted portions.

 



--------------------------------------------------------------------------------



 



8. Transfer of Rights (Airframe), dated as of November 15, 2004, between ILFC
and *, consented to by The Boeing Company.
9. Engine Warranty Assignment, dated as of November 15, 2004, between ILFC and
*.
B737-700ER aircraft bearing serial number 32719
1. Aircraft Lease Agreement, dated as of December 23, 2004, between
International Lease Finance Corporation (“ILFC”), as Lessor, and *, as Lessee.
2. Letter Agreement No. 1 to Aircraft Lease Agreement, dated as of December 23,
2004, between ILFC and *.
3. Amendment No. 1 to Aircraft Lease Agreement, dated as of May 30, 2006,
between ILFC and *.
4. Amendment No. 2 to Aircraft Lease Agreement, dated as of September 27, 2006,
between ILFC and *.
5. Onpoint Solutions Program Consent Agreement, dated as of December 10, 2007,
between ILFC and *.
6. Special Letter Agreement No. 1, dated as of May 15, 2009, between ILFC and *.
7. Transaction Agreement dated as of August 21, 2009 between ILFC and *.
8. Amendment No. 3 to Aircraft Lease Agreement, dated as of August 21, 2009,
between ILFC and *.
9. Estoppel and Acceptance Certificate dated as of April 28, 2006.
10. Assignment of Rights (Airframe), dated as of April 28, 2006, between ILFC
and *, consented to by The Boeing Company.
11. Assignment of Rights (Engines), dated as of April 28, 2006, between ILFC and
*.
B737-700ER aircraft bearing serial number 32718
1. Aircraft Lease Agreement, dated as of December 23, 2004, between
International Lease Finance Corporation (“ILFC”), as Lessor, and *, as Lessee.
2. Letter Agreement No. 1 to Aircraft Lease Agreement, dated as of December 23,
2004, between ILFC and *.
 

*   Indicates that certain information contained herein has been omitted and
filed separately with the Securities and Exchange Commission. Confidential
treatment has been requested with respect to the omitted portions.

 



--------------------------------------------------------------------------------



 



3. Amendment No. 1 to Aircraft Lease Agreement, dated as of May 30, 2006,
between ILFC and *.
4. Amendment No. 2 to Aircraft Lease Agreement, dated as of September 27, 2006,
between ILFC and *.
5. Special Letter Agreement No. 1, dated as of May 15, 2009, between ILFC and *.
6. Transaction Agreement dated as of August 21, 2009 between ILFC and *.
7. Amendment No. 3 to Aircraft Lease Agreement, dated as of August 21, 2009,
between ILFC and *.
8. Estoppel and Acceptance Certificate dated as of March 22, 2006.
9. Assignment of Rights (Airframe), dated as of March 22, 2006, between ILFC and
*, consented to by The Boeing Company.
10. Assignment of Rights (Engines), dated as of March 22, 2006, between ILFC and
*.
*
     A320-200 aircraft bearing serial number 3476
1. Aircraft Lease Agreement, dated as of March 23, 2007, between International
Lease Finance Corporation (“ILFC”), as Lessor, and *, as Lessee.
2. Amendment No. 1 to Aircraft Lease Agreement, dated as of April 17, 2008,
between ILFC and *.
3. Estoppel and Acceptance Certificate dated as of April 17, 2008.
4. Assignment of Rights (Airframe), dated as of April 17, 2008, between ILFC and
*, consented to by Airbus S.A.S.
5. Assignment of Warranties (Engines), dated as of April 17, 2008, between ILFC
and *.
A320-200 aircraft bearing serial number 3444
1. Aircraft Lease Agreement, dated as of March 23, 2007, between International
Lease Finance Corporation (“ILFC”), as Lessor, and *, as Lessee.
2. Amendment No. 1 to Aircraft Lease Agreement, dated as of March 21, 2008,
between ILFC and *.
3. Estoppel and Acceptance Certificate dated as of March 21, 2008.
 

*   Indicates that certain information contained herein has been omitted and
filed separately with the Securities and Exchange Commission. Confidential
treatment has been requested with respect to the omitted portions.

 



--------------------------------------------------------------------------------



 



4. Assignment of Rights (Airframe), dated as of March 21, 2008, between ILFC and
*, consented to by Airbus S.A.S.
5. Assignment of Warranties (Engines), dated as of March 21, 2008, between ILFC
and *.
A320-200 aircraft bearing serial number 2349
1. Aircraft Lease Agreement, dated as of September 10, 2003, between
International Lease Finance Corporation (“ILFC”), as Lessor, and *, as Lessee.
2. Side Letter Number One to Aircraft Lease Agreement, dated as of September 10,
2003, between ILFC and *.
3. Amendment No. 1 to Aircraft Lease Agreement, dated as of January 24, 2005,
between ILFC and *.
4. Amendment No. 2 to Aircraft Lease Agreement, dated as of January 24, 2005,
between ILFC and *.
5. Side Letter Number Two to Aircraft Lease Agreement, dated as of December 13,
2005, between ILFC and *.
6. Amendment #3 to Aircraft Lease Agreement and Exercise of Lease Extension
Option, dated as of March 23, 2007, between ILFC and *.
7. Estoppel and Acceptance Certificate dated as of January 24, 2005.
8. Assignment of Warranty and Support Rights, dated as of January 24, 2005,
between ILFC and *, consented to by AVSA, S.A.R.L.
9. Assignment of Warranties (Engines), dated as of January 24, 2005, between
ILFC and *.
A320-200 aircraft bearing serial number 2278
1. Aircraft Lease Agreement, dated as of September 10, 2003, between
International Lease Finance Corporation (“ILFC”), as Lessor, and *, as Lessee.
2. Side Letter Number One to Aircraft Lease Agreement, dated as of September 10,
2003, between ILFC and *.
3. Amendment No. 1 to Aircraft Lease Agreement, dated as of October 13, 2004,
between ILFC and *.
4. Amendment No. 2 to Aircraft Lease Agreement, dated as of October 13, 2004,
between ILFC and *.
 

*   Indicates that certain information contained herein has been omitted and
filed separately with the Securities and Exchange Commission. Confidential
treatment has been requested with respect to the omitted portions.

 



--------------------------------------------------------------------------------



 



5. Side Letter Number Two to Aircraft Lease Agreement, dated as of December 13,
2005, between ILFC and *.
6. Amendment No. 3 to Aircraft Lease Agreement and Exercise of Lease Extension
Option, dated as of March 23, 2007, between ILFC and *.
7. Estoppel and Acceptance Certificate dated as of October 13, 2004.
8. Amendment No. 1 to the Estoppel and Acceptance Certificate, dated as of
October 13, 2004, between ILFC and *.
9. Assignment of Rights (Airframe), dated as of October 13, 2004, between ILFC
and *, consented to by AVSA, S.A.R.L. (“AVSA”).
10. Assignment of Warranties (Engines), dated as of October 13, 2004, between
ILFC and *.
A320-200 aircraft bearing serial number 2166
1. Aircraft Lease Agreement, dated as of September 10, 2003, between
International Lease Finance Corporation (“ILFC”), as Lessor, and *, as Lessee.
2. Side Letter Number One to Aircraft Lease Agreement, dated as of September 10,
2003, between ILFC and *.
3. Amendment No. 1 to Aircraft Lease Agreement, dated as of March 23, 2004,
between ILFC and *.
4. Amendment No. 2 to Aircraft Lease Agreement, dated as of March 23, 2004,
between ILFC and *.
5. Amendment No. 3 to Aircraft Lease Agreement, dated as of October 29, 2004,
between ILFC and *.
6. Side Letter Number Two to Aircraft Lease Agreement, dated as of December 13,
2005, between ILFC and *.
7. Amendment #4 to Aircraft Lease Agreement and Exercise of Lease Extension
Option, dated as of March 23, 2007, between ILFC and *.
8. Estoppel and Acceptance Certificate dated as of March 23, 2004.
 

*   Indicates that certain information contained herein has been omitted and
filed separately with the Securities and Exchange Commission. Confidential
treatment has been requested with respect to the omitted portions.

 



--------------------------------------------------------------------------------



 



9. Assignment of Rights (Airframe), dated as of March 23, 2004, between ILFC and
*, consented to by AVSA, S.A.R.L. (“AVSA”).
10. Assignment of Warranties (Engines), dated as of March 23, 2004, between ILFC
and *.
11. Assignment of Warranty Rights (Airframe), dated as of October 31, 2004,
between FLS Aerospace (UK) Limited and *, consented to by AVSA and ILFC.
A320-200 aircraft bearing serial number 2158
1. Aircraft Lease Agreement, dated as of September 10, 2003, between
International Lease Finance Corporation (“ILFC”), as Lessor, and *, as Lessee.
2. Side Letter Number One to Aircraft Lease Agreement, dated as of September 10,
2003, between ILFC and *.
3. Amendment No. 1 to Aircraft Lease Agreement, dated as of February 26, 2004,
between ILFC and *.
4. Amendment No. 2 to Aircraft Lease Agreement, dated as of March 23, 2004,
between ILFC and *.
5. Amendment No. 3 to Aircraft Lease Agreement, dated as of October 29, 2004,
between ILFC and *.
6. Side Letter Number Two to Aircraft Lease Agreement, dated as of December 13,
2005, between ILFC and *.
7. Amendment #4 to Aircraft Lease Agreement and Exercise of Lease Extension
Option, dated as of March 23, 2007, between ILFC and *.
8. Estoppel and Acceptance Certificate dated as of February 26, 2004.
9. Assignment of Rights (Airframe), dated as of February 26, 2004, between ILFC
and *, consented to by AVSA, S.A.R.L.
10. Assignment of Warranties (Engines), dated as of February 26, 2004, between
ILFC and *.
 

*   Indicates that certain information contained herein has been omitted and
filed separately with the Securities and Exchange Commission. Confidential
treatment has been requested with respect to the omitted portions.

 



--------------------------------------------------------------------------------



 



*
B737-800 aircraft bearing serial number 30716
1. Aircraft Lease Agreement, dated as of December 20, 2005, between
International Lease Finance Corporation (“ILFC”), as Lessor, *, as Lessee, and
*, as Consenting Party.
2. Estoppel and Acceptance Certificate dated as of March 16, 2007.
3. Assignment of Rights (Airframe), dated as of March 16, 2007, between ILFC and
*, consented to by The Boeing Company.
4. Assignment of Warranties (Engines), dated as of March 16, 2007, between ILFC
and *.
B737-800 aircraft bearing serial number 29374
1. Aircraft Lease Agreement, dated as of December 20, 2005, between
International Lease Finance Corporation (“ILFC”), as Lessor, *, as Lessee, and
*, as Consenting Party.
2. Estoppel and Acceptance Certificate dated as of March 9, 2007.
3. Assignment of Rights (Airframe), dated as of March 9, 2007, between ILFC and
*, consented to by The Boeing Company.
4. Assignment of Warranties (Engines), dated as of March 9, 2007, between ILFC
and *.
B737-800 aircraft bearing serial number 29373
1. Aircraft Lease Agreement, dated as of December 20, 2005, between
International Lease Finance Corporation (“ILFC”), as Lessor, *, as Lessee, and
*, as Consenting Party.
2. Estoppel and Acceptance Certificate dated as of February 12, 2007.
3. Assignment of Rights (Airframe), dated as of February 12, 2007, between ILFC
and *, consented to by The Boeing Company.
4. Assignment of Warranties (Engines), dated as of February 12, 2007, between
ILFC and *.
B737-800 aircraft bearing serial number 30705
1. Aircraft Lease Agreement, dated as of May 12, 2005, between International
Lease Finance Corporation (“ILFC”), as Lessor, *, as Lessee, and *, as
Consenting Party.
 

*   Indicates that certain information contained herein has been omitted and
filed separately with the Securities and Exchange Commission. Confidential
treatment has been requested with respect to the omitted portions.

 



--------------------------------------------------------------------------------



 



2. Side Letter #1 to Aircraft Lease Agreements, dated as of May 12, 2005 between
ILFC, *and *.
3. Estoppel and Acceptance Certificate dated as of July 28, 2006.
4. Assignment of Rights (Airframe), dated as of July 28, 2006, between ILFC and
*, consented to by The Boeing Company.
5. Assignment of Warranties (Engines), dated as of July 28, 2006, between ILFC
and *.
B737-800 aircraft bearing serial number 30704
1. Aircraft Lease Agreement, dated as of May 12, 2005, between International
Lease Finance Corporation (“ILFC”), as Lessor, *, as Lessee, and *, as
Consenting Party.
2. Side Letter #1 to Aircraft Lease Agreements, dated as of May 12, 2005,
between ILFC, *and *.
3. Estoppel and Acceptance Certificate dated as of July 11, 2006.
4. Assignment of Rights (Airframe), dated as of July 11, 2006, between ILFC and
*, consented to by The Boeing Company.
5. Assignment of Warranties (Engines), dated as of July 11, 2006, between ILFC
and *.
*
B737-800 aircraft bearing serial number 30701
1. Aircraft Lease Agreement, dated as of August 29, 2005, between International
Lease Finance Corporation (“ILFC”), as Lessor, and *, as Lessee.
2. Guarantee between * (“Guarantor”) and ILFC (“Beneficiary”) Amendment Number
One to Aircraft Lease Agreement, dated as of May 17, 2006.
3. Estoppel and Acceptance Certificate dated as of May 24, 2006.
4. Assignment of Rights (Airframe), dated as of May 24, 2006, between ILFC and
*, consented to by The Boeing Company.
5. Assignment of Rights (Engines), dated as of May 24, 2006, between ILFC and *.
 

*   Indicates that certain information contained herein has been omitted and
filed separately with the Securities and Exchange Commission. Confidential
treatment has been requested with respect to the omitted portions.

 



--------------------------------------------------------------------------------



 



B737-800 aircraft bearing serial number 29369
1. Aircraft Lease Agreement, dated as of August 29, 2005, between International
Lease Finance Corporation (“ILFC”), as Lessor, and *, as Lessee.
2. Guarantee between *and ILFC (“Beneficiary”) Amendment Number One to Aircraft
Lease Agreement, dated as of May 9, 2006.
3. Estoppel and Acceptance Certificate dated as of May 10, 2006.
4. Assignment of Rights (Airframe), dated as of May 10, 2006, between ILFC and
*, consented to by The Boeing Company.
5. Assignment of Rights (Engines), dated as of May 10, 2006, between ILFC and *.
B737-800 aircraft bearing serial number 29368
1. Aircraft Lease Agreement, dated as of August 29, 2005, between International
Lease Finance Corporation (“ILFC”), as Lessor, and *, as Lessee.
2. Guarantee between * (“Guarantor”) and ILFC (“Beneficiary”) Amendment Number
One to Aircraft Lease Agreement, dated as of January 31, 2006.
3. Estoppel and Acceptance Certificate dated as of April 6, 2006.
4. Assignment of Rights (Airframe), dated as of April 6, 2006, between ILFC and
*, consented to by The Boeing Company.
5. Assignment of Rights (Engines), dated as of April 6, 2006, between ILFC and
*.
B737-800 aircraft bearing serial number 30696
1. Aircraft Lease Agreement, dated as of August 29, 2005, between International
Lease Finance Corporation (“ILFC”), as Lessor, and *, as Lessee.
2. Guarantee between * and ILFC (“Beneficiary”) Amendment Number One to Aircraft
Lease Agreement, dated as of March 14, 2006.
3. Estoppel and Acceptance Certificate dated as of March 16, 2006.
4. Assignment of Rights (Airframe), dated as of March 16, 2006, between ILFC and
*, consented to by The Boeing Company.
 

*   Indicates that certain information contained herein has been omitted and
filed separately with the Securities and Exchange Commission. Confidential
treatment has been requested with respect to the omitted portions.

 



--------------------------------------------------------------------------------



 



5. Assignment of Rights (Engines), dated as of March 16, 2006, between ILFC and
*.
*
A320-200 aircraft bearing serial number 2171
1. Aircraft Lease Agreement, dated as of July 21, 2003, between International
Lease Finance Corporation (“ILFC”), as Lessor, *, as Lessee and *, as Consenting
Party (“Consenting Party”).
2. Side Letter #1 to Aircraft Lease Agreement, dated as of July 21, 2003,
between ILFC, * and Consenting Party.
3. Amendment Number One to Aircraft Lease Agreement, dated as of March 18, 2004,
between ILFC and *.
4. Amendment Number Two to Aircraft Lease Agreement, dated as of March 18, 2004,
between ILFC and *.
5. Deed of Novation and Amendment, dated as of April 11, 2005, between *, *,
ILFC and Consenting Party.
6. Deed of Novation and Amendment, dated as of April 11, 2005, between *, *,
ILFC and Consenting Party.
(Terminates previous Deed of Novation and Amendment)
7. Letter Agreement Re: A320-214 Aircraft Manuals, dated as of April 19, 2007,
between ILFC and *.
8. Estoppel and Acceptance Certificate dated as of March 18, 2004.
9. Assignment of Rights (Airframe), dated as of March 18, 2004, between ILFC and
*, consented to by The Boeing Company.
10. Assignment of Warranties (Engines), dated as of March 18, 2004, between ILFC
and *.
A320-200 aircraft bearing serial number 2182
1. Aircraft Lease Agreement, dated as of July 21, 2003, between International
Lease Finance Corporation (“ILFC”), as Lessor, *, as Lessee and *, as Consenting
Party (“Consenting Party”).
 

*   Indicates that certain information contained herein has been omitted and
filed separately with the Securities and Exchange Commission. Confidential
treatment has been requested with respect to the omitted portions.

 



--------------------------------------------------------------------------------



 



2. Side Letter #1 to Aircraft Lease Agreement, dated as of July 21, 2003,
between ILFC, *and Consenting Party.
3. Amendment Number One to Aircraft Lease Agreement, dated as of April 14, 2004,
between ILFC and *.
4. Amendment Number Two to Aircraft Lease Agreement, dated as of April 14, 2004,
between ILFC and *.
5. Deed of Novation and Amendment, dated as of April 11, 2005, between *, *,
ILFC and Consenting Party.
6. Deed of Novation and Amendment, dated as of April 11, 2005, between *, *,
ILFC and Consenting Party.
(Terminates previous Deed of Novation and Amendment)
7. Letter Agreement Re: A320-214 Aircraft Manuals, dated as of April 19, 2007,
between ILFC and *.
8. Estoppel and Acceptance Certificate dated as of April 14, 2004.
9. Assignment of Rights (Airframe), dated as of April 14, 2004, between ILFC and
*, consented to by The Boeing Company.
10. Assignment of Warranties (Engines), dated as of April 14, 2004, between ILFC
and *.
A320-200 aircraft bearing serial number 2199
1. Aircraft Lease Agreement, dated as of July 21, 2003, between International
Lease Finance Corporation (“ILFC”), as Lessor, *, as Lessee and *, as Consenting
Party (“Consenting Party”).
2. Side Letter #1 to Aircraft Lease Agreement, dated as of July 21, 2003,
between ILFC, * and Consenting Party.
3. Amendment Number One to Aircraft Lease Agreement, dated as of May 11, 2004,
between ILFC and *.
4. Amendment Number Two to Aircraft Lease Agreement, dated as of May 11, 2004,
between ILFC and *.
5. Deed of Novation and Amendment, dated as of April 11, 2005, between *, *,
ILFC and Consenting Party.
 

*   Indicates that certain information contained herein has been omitted and
filed separately with the Securities and Exchange Commission. Confidential
treatment has been requested with respect to the omitted portions.

 



--------------------------------------------------------------------------------



 



6. Deed of Novation and Amendment, dated as of April 11, 2005, between *, *,
ILFC and Consenting Party.
(Terminates previous Deed of Novation and Amendment)
7. Letter Agreement Re: A320-214 Aircraft Manuals, dated as of April 19, 2007,
between ILFC and *.
8. Estoppel and Acceptance Certificate dated as of May 11, 2004.
9. Assignment of Rights (Airframe), dated as of May 11, 2004, between ILFC and
*, consented to by The Boeing Company.
10. Assignment of Warranties (Engines), dated as of May 11, 2004, between ILFC
and *.
B737-700 aircraft bearing serial number 29365
1. Aircraft Lease Agreement, dated as of April 28, 2004, between International
Lease Finance Corporation (“ILFC”), as Lessor and *, as Lessee and *, as
Consenting Party.
2. Side Letter #1 to Aircraft Lease Agreement, dated as of April 28, 2004,
between ILFC, *, and *, as Consenting Party.
3. Global Side Letter #1 to Aircraft Lease Agreement, dated as of July 12, 2004,
between ILFC, *, and *, as Consenting Party.
4. Novation and Amendment Deed, dated as of October 21, 2005, by and among *, *,
ILFC and *, as Consenting Party.
5. Amendment Number One to Aircraft Lease Agreement, dated as of January 17,
2006 between ILFC and *.
6. Amendment Number Two to Aircraft Lease Agreement, dated as of January 17,
2006 between ILFC and *.
7. Letter Agreement Re: B737-700 & B737-800 Aircraft Manuals, dated as of
March 23, 2009, between ILFC and *.
8. Estoppel and Acceptance Certificate dated as of January 17, 2006.
 

*   Indicates that certain information contained herein has been omitted and
filed separately with the Securities and Exchange Commission. Confidential
treatment has been requested with respect to the omitted portions.

 



--------------------------------------------------------------------------------



 



9. Assignment of Rights (Airframe), dated as of January 17, 2006, between ILFC
and *, consented to by The Boeing Company.
10. Assignment of Warranties (Engines), dated as of January 17, 2006, between
ILFC and *.
B737-700 aircraft bearing serial number 29364
1. Aircraft Lease Agreement, dated as of April 28, 2004, between International
Lease Finance Corporation (“ILFC”), as Lessor and *, as Lessee and *, as
Consenting Party.
2. Side Letter #1 to Aircraft Lease Agreement, dated as of April 28, 2004,
between ILFC, *, and *, as Consenting Party.
3. Global Side Letter #1 to Aircraft Lease Agreement, dated as of July 12, 2004,
between ILFC, *, and *, as Consenting Party.
4. Novation and Amendment Deed, dated as of October 21, 2005, by and among *, *,
ILFC and * as Consenting Party.
5. Amendment Number One to Aircraft Lease Agreement, dated as of December 15,
2005 between ILFC and *.
6. Amendment Number Two to Aircraft Lease Agreement, dated as of December 15,
2005 between ILFC and *.
7. Letter Agreement Re: B737-700 & B737-800 Aircraft Manuals, dated as of
March 23, 2009, between ILFC and *.
8. Estoppel and Acceptance Certificate dated as of December 15, 2005.
9. Assignment of Rights (Airframe), dated as of December 15, 2005, between ILFC
and *, consented to by The Boeing Company.
10. Assignment of Warranties (Engines), dated as of December 15, 2005, between
ILFC and *.
B737-700 aircraft bearing serial number 33009
1. Aircraft Lease Agreement, dated as of April 28, 2004, between *, as Lessee,
and International Lease Finance Corporation (“ILFC”), as Lessor, and *
(“Consenting Party”).
 

*   Indicates that certain information contained herein has been omitted and
filed separately with the Securities and Exchange Commission. Confidential
treatment has been requested with respect to the omitted portions.

 



--------------------------------------------------------------------------------



 



2. Side Letter #1 to Aircraft Lease Agreement, dated as of April 28, 2004,
between ILFC, * and Consenting Party.
3. Global Side Letter #1 to Aircraft Lease Agreement, dated as of July 12, 2004,
between ILFC, * and Consenting Party.
4. Amendment #1 to Side Letter #1 to Aircraft Lease Agreement, dated as of
August 13, 2004, between ILFC and *.
5. Amendment #1 to Aircraft Lase Agreement, dated as of August 13, 2004, between
ILFC and *.
6. Amendment No. Two to Aircraft Lease Agreement, dated as of June 20, 2005,
between ILFC and *.
7. Amendment Number Three to Aircraft Lease Agreement, dated as of June 20,
2005, between * and ILFC.
8. Novation and Amendment Deed, dated as of October 21, 2005, between *, *, ILFC
and Consenting Party.
9. Letter Agreement Re: B737-700 & B737-800 Aircraft Manuals, dated as of
March 23, 2009, between ILFC and *.
10. Estoppel and Acceptance Certificate dated as of June 20, 2005.
11. Assignment of Rights (Airframe), dated as of June 20, 2005, between ILFC and
*, consented to by The Boeing Company.
12. Notice to The Boeing Company, dated as of October 21, 2005, between *, * and
ILFC, acknowledged to by The Boeing Company.
13. Assignment of Warranties (Engines), dated as of June 20, 2005, between ILFC
and *.
B737-700 aircraft bearing serial number 33008
1. Aircraft Lease Agreement, dated as of April 28, 2004, *, as Lessee, and
International Lease Finance Corporation (“ILFC”), as Lessor, and * (“Consenting
Party”).
2. Side Letter #1 to Aircraft Lease Agreement, dated as of April 28, 2004
between ILFC, * and Consenting Party.
 

*   Indicates that certain information contained herein has been omitted and
filed separately with the Securities and Exchange Commission. Confidential
treatment has been requested with respect to the omitted portions.

 



--------------------------------------------------------------------------------



 



3. Global Side Letter #1 to Aircraft Lease Agreement, dated as of July 12, 2004,
between ILFC, * and Consenting Party.
4. Amendment #1 to Aircraft Lease Agreement, dated as of August 1, 2004, between
ILFC and *.
5. Amendment No. One to Aircraft Lease Agreement, dated as of June 3, 2005
between ILFC and *.
6. Amendment Number Two to Aircraft Lease Agreement, dated as of June 3, 2005
between * and ILFC.
7. Novation and Amendment Deed, dated as of October 21, 2005, between *, *, ILFC
and Consenting Party.
8. Letter Agreement Re: B737-700 & B737-800 Aircraft Manuals, dated as of
March 23, 2009, between ILFC and *.
9. Estoppel and Acceptance Certificate dated as of June 3, 2005.
10. Assignment of Rights (Airframe), dated as of June 3, 2005, between ILFC and
*, consented to by The Boeing Company.
11. Notice to The Boeing Company, dated as of October 21, 2005, between *, * and
ILFC, acknowledged to by The Boeing Company.
12. Assignment of Warranties (Engines), dated as of June 3, 2005, between ILFC
and *.
B737-700 aircraft bearing serial number 29362
1. Aircraft Lease Agreement, dated as of April 28, 2004, between International
Lease Finance Corporation (“ILFC”), as Lessor and *, as Lessee and *, as
Consenting Party.
2. Side Letter #1 to Aircraft Lease Agreement, dated as of April 28, 2004,
between ILFC, *, and *, as Consenting Party.
3. Global Side Letter #1 to Aircraft Lease Agreement, dated as of July 12, 2004,
between ILFC, *, and *, as Consenting Party.
4. Amendment Number One to Aircraft Lease Agreement, dated as of May 24, 2005
between ILFC and *.
 

*   Indicates that certain information contained herein has been omitted and
filed separately with the Securities and Exchange Commission. Confidential
treatment has been requested with respect to the omitted portions.

 



--------------------------------------------------------------------------------



 



5. Amendment Number Two to Aircraft Lease Agreement, dated as of May 24, 2005
between ILFC and *.
6. Novation and Amendment Deed, dated as of October 21, 2005, by and among *, *,
ILFC and * (“Consenting Party”)
7. Letter Agreement Re: B737-700 & B737-800 Aircraft Manuals, dated as of
March 23, 2009, between ILFC and *.
8. Estoppel and Acceptance Certificate dated as of May 24, 2005.
9. Assignment of Rights (Airframe), dated as of May 24, 2005, between ILFC and
*, consented to by The Boeing Company.
10. Notice to The Boeing Company, dated as of October 21, 2005, regarding
transfer of Assignment of Rights (Airframe) from * to * pursuant to a Novation
and Amendment Deed dated October 21, 2005.
11. Assignment of Warranties (Engines), dated as of May 24, 2005, between ILFC
and *.
B737-700 aircraft bearing serial number 29361
1. Aircraft Lease Agreement, dated as of April 28, 2004, between International
Lease Finance Corporation (“ILFC”), as Lessor and *, as Lessee and *, as
Consenting Party.
2. Side Letter #1 to Aircraft Lease Agreement, dated as of April 28, 2004,
between ILFC, *, and *, as Consenting Party.
3. Global Side Letter #1 to Aircraft Lease Agreement, dated as of July 12, 2004,
between ILFC, *, and *, as Consenting Party.
4. Amendment Number One to Aircraft Lease Agreement, dated as of April 27, 2005
between ILFC and *.
5. Amendment Number Two to Aircraft Lease Agreement, dated as of April 27, 2005
between ILFC and *.
6. Novation and Amendment Deed, dated as of October 21, 2005, by and among *,*,
ILFC and * (“Consenting Party”)
 

*   Indicates that certain information contained herein has been omitted and
filed separately with the Securities and Exchange Commission. Confidential
treatment has been requested with respect to the omitted portions.

 



--------------------------------------------------------------------------------



 



7. Letter Agreement Re: B737-700 & B737-800 Aircraft Manuals, dated as of
March 23, 2009, between ILFC and *.
8. Estoppel and Acceptance Certificate dated as of April 27, 2005.
9. Assignment of Rights (Airframe), dated as of April 27, 2005, between ILFC and
*, consented to by The Boeing Company.
10. Notice to The Boeing Company, dated as of October 21, 2005, regarding
transfer of Assignment of Rights (Airframe) from * to * pursuant to a Novation
and Amendment Deed dated October 21, 2005.
11. Assignment of Warranties (Engines), dated as of April 27, 2005, between ILFC
and *.
B737-700 aircraft bearing serial number 29358
1. Aircraft Lease Agreement, dated as of February 26, 2004, between
International Lease Finance Corporation (“ILFC”), as Lessor, *, as Lessee and *,
as Consenting Party.
2. Side Letter #1 to Aircraft Lease Agreement, dated as of February 26, 2004,
between ILFC and *.
3. Amendment Number One to Aircraft Lease Agreement, dated as of February 24,
2005, between ILFC and *.
4. Amendment Number Two to Aircraft Lease Agreement, dated as of February 24,
2005, between ILFC and *.
5. Letter Agreement Re: B737-700 & B737-800 Aircraft Manuals, dated as of
March 23, 2009, between ILFC and *.
6. Estoppel and Acceptance Certificate dated as of February 24, 2005.
7. Assignment of Rights (Airframe), dated as of February 24, 2005, between ILFC
and *, consented to by The Boeing Company.
8. Assignment of Warranties (Engines), dated as of February 24, 2005, between
ILFC and *.
 

*   Indicates that certain information contained herein has been omitted and
filed separately with the Securities and Exchange Commission. Confidential
treatment has been requested with respect to the omitted portions.

 



--------------------------------------------------------------------------------



 



B737-700 aircraft bearing serial number 29357
1. Aircraft Lease Agreement, dated as of February 26, 2004, between
International Lease Finance Corporation (“ILFC”), as Lessor, *, as Lessee and *,
as Consenting Party.
2. Side Letter #1 to Aircraft Lease Agreement, dated as of February 26, 2004,
between ILFC and *.
3. Amendment Number One to Aircraft Lease Agreement, dated as of January 13,
2005, between ILFC and *.
4. Amendment Number Two to Aircraft Lease Agreement, dated as of January 13,
2005, between ILFC and *.
5. Letter Agreement Re: B737-700 & B737-800 Aircraft Manuals, dated as of
March 23, 2009, between ILFC and *.
6. Estoppel and Acceptance Certificate dated as of January 13, 2005.
7. Assignment of Rights (Airframe), dated as of January 13, 2005, between ILFC
and *, consented to by The Boeing Company.
8. Assignment of Warranties (Engines), dated as of January 13, 2005, between
ILFC and *.
B737-700 aircraft bearing serial number 32802
1. Aircraft Lease Agreement, dated as of February 26, 2004, between *, as
Lessee, and International Lease Finance Corporation (“ILFC”), as Lessor, and *
(“Consenting Party”).
2. Side Letter #1 to Aircraft Lease Agreement, dated as of February 26, 2004,
between ILFC, * and Consenting Party.
3. Amendment #1 to Side Letter #1 to Aircraft Lease Agreement, dated as of
August 30, 2004, between ILFC and *.
4. Amendment #1 to Aircraft Lase Agreement, dated as of August 30, 2004, between
ILFC and *.
5. Amendment No. Two to Aircraft Lease Agreement, dated as of June 14, 2005,
between ILFC and *.
6. Amendment Number Three to Aircraft Lease Agreement, dated as of June 14,
2005, between * and ILFC.
 

*   Indicates that certain information contained herein has been omitted and
filed separately with the Securities and Exchange Commission. Confidential
treatment has been requested with respect to the omitted portions.

 



--------------------------------------------------------------------------------



 



7. Letter Agreement Re: B737-700 & B737-800 Aircraft Manuals, dated as of
March 23, 2009, between ILFC and *.
8. Estoppel and Acceptance Certificate dated as of June 14, 2005.
9. Assignment of Rights (Airframe), dated as of June 14, 2005, between ILFC and
*, consented to by The Boeing Company.
10. Assignment of Warranties (Engines), dated as of June 14, 2005, between ILFC
and *.
B737-700 aircraft bearing serial number 30691
1. Aircraft Lease Agreement, dated as of February 26, 2004, between
International Lease Finance Corporation (“ILFC”), as Lessor, *, as Lessee and *,
as Consenting Party.
2. Side Letter #1 to Aircraft Lease Agreement, dated as of February 26, 2004,
between ILFC and *.
3. Amendment #1 to Side Letter #1 to Aircraft Lease Agreement, dated as of
August 30, 2004, between ILFC and *.
4. Amendment #1 to Aircraft Lease Agreement, dated as of August 30, 2004,
between ILFC and *.
5. Amendment Number Two to Aircraft Lease Agreement, dated as of May 9, 2005,
between ILFC and *.
6. Amendment Number Three to Aircraft Lease Agreement, dated as of May 9, 2005,
between ILFC and *.
7. Letter Agreement Re: B737-700 & B737-800 Aircraft Manuals, dated as of
March 23, 2009, between ILFC and *.
8. Estoppel and Acceptance Certificate dated as of May 9, 2005.
9. Assignment of Rights (Airframe), dated as of May 9, 2005, between ILFC and *,
consented to by The Boeing Company.
10. Assignment of Warranties (Engines), dated as of May 9, 2005, between ILFC
and *.
 

*   Indicates that certain information contained herein has been omitted and
filed separately with the Securities and Exchange Commission. Confidential
treatment has been requested with respect to the omitted portions.

 



--------------------------------------------------------------------------------



 



B737-700 aircraft bearing serial number 32800
1. Aircraft Lease Agreement, dated as of February 26, 2004, between
International Lease Finance Corporation (“ILFC”), as Lessor, *, as Lessee and *,
as Consenting Party.
2. Side Letter #1 to Aircraft Lease Agreement, dated as of February 26, 2004,
between ILFC and *.
3. Amendment #1 to Side Letter #1 to Aircraft Lease Agreement, dated as of
August 30, 2004, between ILFC and *.
4. Amendment Number One to Aircraft Lease Agreement, dated as of April 5, 2005,
between ILFC and *.
5. Amendment Number Two to Aircraft Lease Agreement, dated as of April 5, 2005,
between ILFC and *.
6. Letter Agreement Re: B737-700 & B737-800 Aircraft Manuals, dated as of
March 23, 2009, between ILFC and *.
7. Estoppel and Acceptance Certificate dated as of April 5, 2005.
8. Assignment of Rights (Airframe), dated as of April 5, 2005, between ILFC and
*, consented to by The Boeing Company.
9. Assignment of Warranties (Engines), dated as of April 5, 2005, between ILFC
and *.
B737-700 aircraft bearing serial number 30682
1. Aircraft Lease Agreement, dated as of February 26, 2004, between
International Lease Finance Corporation (“ILFC”), as Lessor, *, as Lessee and *,
as Consenting Party.
2. Side Letter #1 to Aircraft Lease Agreement, dated as of February 26, 2004,
between ILFC and *.
3. Amendment Number One to Aircraft Lease Agreement, dated as of March 30, 2005,
between ILFC and *.
4. Amendment Number Two to Aircraft Lease Agreement, dated as of March 30, 2005,
between ILFC and *.
 

*   Indicates that certain information contained herein has been omitted and
filed separately with the Securities and Exchange Commission. Confidential
treatment has been requested with respect to the omitted portions.

 



--------------------------------------------------------------------------------



 



5. Letter Agreement Re: B737-700 & B737-800 Aircraft Manuals, dated as of
March 23, 2009, between ILFC and *.
6. Estoppel and Acceptance Certificate dated as of March 30, 2005.
7. Assignment of Rights (Airframe), dated as of March 30, 2005, between ILFC and
*, consented to by The Boeing Company.
8. Assignment of Warranties (Engines), dated as of March 30, 2005, between ILFC
and *.
B737-700 aircraft bearing serial number 30681
1. Aircraft Lease Agreement, dated as of February 26, 2004, between
International Lease Finance Corporation (“ILFC”), as Lessor, *, as Lessee and *,
as Consenting Party.
2. Side Letter #1 to Aircraft Lease Agreement, dated as of February 26, 2004,
between ILFC and *.
3. Amendment Number One to Aircraft Lease Agreement, dated as of February 24,
2005, between ILFC and *.
4. Amendment Number Two to Aircraft Lease Agreement, dated as of February 24,
2005, between ILFC and *.
5. Letter Agreement Re: B737-700 & B737-800 Aircraft Manuals, dated as of
March 23, 2009, between ILFC and *.
6. Estoppel and Acceptance Certificate dated as of February 24, 2005.
7. Assignment of Rights (Airframe), dated as of February 24, 2005, between ILFC
and *, consented to by The Boeing Company.
8. Assignment of Warranties (Engines), dated as of February 24, 2005, between
ILFC and *.
*
A320-200 aircraft bearing serial number 2899
1. Aircraft Lease Agreement, dated as of March 18, 2005, between ILFC Ireland
Limited (“ILFC Ireland”), as Lessor, and *, as Lessee and *, as Consenting Party
*.
 

*   Indicates that certain information contained herein has been omitted and
filed separately with the Securities and Exchange Commission. Confidential
treatment has been requested with respect to the omitted portions.

 



--------------------------------------------------------------------------------



 



2. Global Side Letter #1 to Aircraft Lease Agreements, dated as of March 18,
2005, between ILFC Ireland and * and *.
3. Aircraft Headlease Agreement, dated as of March 18, 2005 between ILFC
Ireland, as Lessee and International Lease Finance Corporation (“ILFC”), as
Lessor.
4. Amendment No. 1 to Global Side Letter No. 1 to Aircraft Lease Agreement,
dated as of November 16, 2006, between ILFC Ireland, *, and *.
5. Amendment Number One to Aircraft Headlease Agreement, dated as of October 15,
2007 between ILFC Ireland and ILFC.
6. Estoppel and Acceptance Certificate (Headlease), dated as of September 28,
2006.
7. Estoppel and Acceptance Certificate, dated as of September 28, 2006.
8. Assignment of Rights (Airframe), dated as of September 28, 2006, between ILFC
and *, consented to by Airbus S.A.S.
9. Assignment of Rights (Engines), dated as of September 28, 2006, between ILFC
and *, consented to by CFM International Inc.
A320-200 aircraft bearing serial number 2770
1. Aircraft Lease Agreement, dated as of March 18, 2005, between ILFC Ireland
Limited (“ILFC Ireland”), as Lessor, and *, as Lessee and *, as Consenting
Party.
2. Global Side Letter #1 to Aircraft Lease Agreements, dated as of March 18,
2005, between ILFC Ireland and * and *.
3. Aircraft Headlease Agreement, dated as of March 18, 2005 between ILFC
Ireland, as Lessee and International Lease Finance Corporation (“ILFC”), as
Lessor.
4. Amendment Number No. 1 to Global Side Letter No. 1 to Aircraft Lease
Agreement, dated as of November 16, 2006, between ILFC Ireland and * and *.
5. Amendment Number One to Aircraft Headlease Agreement, dated as of October 15,
2007 between ILFC Ireland and ILFC.
6. Estoppel and Acceptance Certificate (Headlease), dated as of May 10, 2006.
7. Estoppel and Acceptance Certificate, dated as of May 10, 2006.
8. Assignment of Rights (Airframe), dated as of May 10, 2006, between ILFC and
*, consented to by Airbus S.A.S.
9. Assignment of Rights (Engines), dated as of May 10, 2006, between ILFC and *,
consented to by CFM International Inc.
 

*   Indicates that certain information contained herein has been omitted and
filed separately with the Securities and Exchange Commission. Confidential
treatment has been requested with respect to the omitted portions.

 



--------------------------------------------------------------------------------



 



A320-200 aircraft bearing serial number 2743
1. Aircraft Lease Agreement, dated as of March 18, 2005, between ILFC Ireland
Limited (“ILFC Ireland”), as Lessor, and *, as Lessee and *, as Consenting Party
*.
2. Global Side Letter #1 to Aircraft Lease Agreements, dated as of March 18,
2005, between ILFC and * and *.
3. Aircraft Headlease Agreement, dated as of March 18, 2005 between ILFC
Ireland, as Lessee and International Lease Finance Corporation (“ILFC”), as
Lessor.
4. Amendment No. 1 to Global Side Letter No. 1 to Aircraft Lease Agreement,
dated as of November 16, 2006, between ILFC and * and *.
5. Amendment Number One to Aircraft Headlease Agreement, dated as of October 15,
2007 between ILFC Ireland and ILFC.
6. Estoppel and Acceptance Certificate (Headlease), dated as of April 11, 2006.
7. Estoppel and Acceptance Certificate, dated as of April 11, 2006.
8. Assignment of Rights (Airframe), dated as of April 11, 2006, between ILFC and
*, consented to by Airbus S.A.S.
9. Assignment of Rights (Engines), dated as of April 11, 2006, between ILFC and
*, consented to by CFM International, Inc.
A320-200 aircraft bearing serial number 2708
1. Aircraft Lease Agreement, dated as of March 18, 2005, between ILFC Ireland
Limited (“ILFC Ireland”), as Lessor, and *, as Lessee and *, as Consenting Party
*.
2. Global Side Letter #1 to Aircraft Lease Agreements, dated as of March 18,
2005, between ILFC and * and *.
3. Aircraft Headlease Agreement, dated as of March 18, 2005 between ILFC
Ireland, as Lessee and International Lease Finance Corporation (“ILFC”), as
Lessor.
4. Amendment No. 1 to Global Side Letter No. 1 to Aircraft Lease Agreement,
dated as of November 16, 2006, between ILFC and * and *.
5. Amendment Number One to Aircraft Headlease Agreement, dated as of October 15,
2007 between ILFC Ireland and ILFC.
6. Estoppel and Acceptance Certificate (Headlease), dated as of April 11, 2006.
7. Estoppel and Acceptance Certificate, dated as of April 11, 2006.
8. Assignment of Rights (Airframe), dated as of April 11, 2006, between ILFC and
*, consented to by Airbus S.A.S.
9. Assignment of Rights (Engines), dated as of April 11, 2006, between ILFC and
*, consented to by CFM International, Inc.
 

*   Indicates that certain information contained herein has been omitted and
filed separately with the Securities and Exchange Commission. Confidential
treatment has been requested with respect to the omitted portions.

 



--------------------------------------------------------------------------------



 



A320-200 aircraft bearing serial number 3112
1. Aircraft Lease Agreement, dated as of March 18, 2005, between ILFC Ireland
Limited (“ILFC Ireland”), as Lessor, and *, as Lessee, *, as Consenting Party.
2. Global Side Letter #1 to Aircraft Lease Agreement, dated as of March 18,
2005, between ILFC Ireland, * and *.
3. Aircraft Headlease Agreement, dated as of March 18, 2005, between ILFC
Ireland, as Lessee and International Lease Finance Corporation (“ILFC”), as
Lessor.
4. Amendment No. 1 to Global Side Letter No. 1, dated as of November 16, 2006,
among *, ILFC Ireland and *.
5. Amendment Number One to Aircraft Headlease Agreement, dated as of October 15,
2007, between ILFC Ireland and ILFC.
6. Estoppel and Acceptance Certificate (Headlease), dated as of May 14, 2007.
7. Estoppel and Acceptance Certificate, dated as of May 14, 2007.
8. Assignment of Rights (Airframe), dated as of May 14, 2007, between ILFC and
*, consented to by Airbus S.A.S.
9. Assignment of Rights (Engines), dated as of May 14, 2007, between ILFC, *,
consented to by IAE International Aero Enginges AG (“IAE”).
A320-200 aircraft bearing serial number 3075
1. Aircraft Lease Agreement, dated as of March 18, 2005, between ILFC Ireland
Limited (“ILFC Ireland”), as Lessor, and *, as Lessee and *, as Consenting
Party.
2. Global Side Letter #1 to Aircraft Lease Agreements, dated as of March 18,
2005, between ILFC Ireland and * and * dated March 18, 2005.
3. Aircraft Headlease Agreement, dated as of March 18, 2005, between ILFC
Ireland, as Lessee and International Lease Finance Corporation (“ILFC”), as
Lessor.
4. Amendment No. 1 to Global Side Letter No. 1 to Aircraft Lease Agreement,
dated as of November 16, 2006, between ILFC Ireland and * and *.
5. Amendment Number One to Aircraft Headlease Agreement, dated as of October 15,
2007, between ILFC Ireland and ILFC.
6. Estoppel and Acceptance Certificate (Headlease), dated as of April 3, 2007.
7. Estoppel and Acceptance Certificate, dated as of April 3, 2007.
 

*   Indicates that certain information contained herein has been omitted and
filed separately with the Securities and Exchange Commission. Confidential
treatment has been requested with respect to the omitted portions.

 



--------------------------------------------------------------------------------



 



8. Assignment of Rights (Airframe), dated as of April 3, 2007, between ILFC and
*, consented to by Airbus S.A.S.
9. Assignment of Rights (Engines), dated as of April 3, 2007, between ILFC and
*, consented to by IAE International Aero Enginges AG (“IAE”).
A320-200 aircraft bearing serial number 3067
1. Aircraft Lease Agreement, dated as of March 18, 2005, between ILFC Ireland
Limited (“ILFC Ireland”), as Lessor, and *, as Lessee, *, as Consenting Party.
2. Global Side Letter #1 to Aircraft Lease Agreement, dated as of March 18,
2005, between ILFC Ireland, * (“Lessee”) and *.
3. Aircraft Headlease Agreement, dated as of March 18, 2005, between ILFC
Ireland, as Lessee and International Lease Finance Corporation (“ILFC”), as
Lessor.
4. Amendment No. 1 to Global Side Letter No. 1, dated as of November 16, 2006,
between *, ILFC Ireland and *.
5. Amendment No. One to Aircraft Headlease Agreement, dated as of October 15,
2007, between ILFC Ireland and ILFC.
6. Estoppel and Acceptance Certificate (Headlease), dated as of March 16, 2007.
7. Estoppel and Acceptance Certificate, dated as of March 16, 2007.
8. Assignment of Rights (Airframe), dated as of March 16, 2007, between ILFC and
*, consented to by Airbus S.A.S.
9. Assignment of Rights (Engines), dated as of March 16, 2007, among ILFC, *,
consented to by IAE International Aero Enginges AG (“IAE”).
A320-200 aircraft bearing serial number 2936
1. Aircraft Lease Agreement, dated as of March 18, 2005, between ILFC Ireland
Limited (“ILFC Ireland”), as Lessor, and *, as Lessee and *, as Consenting
Party.
2. Global Side Letter #1 to Aircraft Lease Agreements, dated as of March 18,
2005, between ILFC Ireland and * and *.
3. Aircraft Headlease Agreement, dated as of March 18, 2005, between ILFC
Ireland, as Lessee and International Lease Finance Corporation (“ILFC”), as
Lessor.
4. Amendment No. 1 to Global Side Letter No. 1 to Aircraft Lease Agreement,
dated as of November 16, 2006, between ILFC Ireland and * and *.
5. Amendment Number One to Aircraft Headlease Agreement, dated as of October 15,
2007 between ILFC Ireland and ILFC.
 

*   Indicates that certain information contained herein has been omitted and
filed separately with the Securities and Exchange Commission. Confidential
treatment has been requested with respect to the omitted portions.

 



--------------------------------------------------------------------------------



 



6. Estoppel and Acceptance Certificate (Headlease), dated as of November 28,
2006.
7. Estoppel and Acceptance Certificate, dated as of November 28, 2006.
8. Assignment of Rights (Airframe), dated as of November 28, 2006, between ILFC
and *, consented to by Airbus S.A.S.
9. Assignment of Rights (Engines), dated as of November 28, 2006, between ILFC
and *, consented to by IAE International Aero Enginges AG (“IAE”).
 

*   Indicates that certain information contained herein has been omitted and
filed separately with the Securities and Exchange Commission. Confidential
treatment has been requested with respect to the omitted portions.

 



--------------------------------------------------------------------------------



 



A320-200 aircraft bearing serial number 2809
1. Aircraft Lease Agreement, dated as of March 18, 2005, between ILFC Ireland
Limited (“ILFC Ireland”), as Lessor, and *, as Lessee, *, as Consenting Party.
2. Global Side Letter #1 to Aircraft Lease Agreement, dated as of March 18,
2005, between ILFC Ireland, * and *.
3. Aircraft Headlease Agreement, dated as of March 18, 2005 between ILFC
Ireland, as Lessee and International Lease Finance Corporation (“ILFC”), as
Lessor.
4. Amendment No. 1 to Global Side Letter No. 1, dated as of November 16, 2006,
between *, ILFC Ireland and *.
5. Amendment Number One to Aircraft Headlease Agreement, dated as of October 15,
2007 between ILFC Ireland and ILFC.
6. Estoppel and Acceptance Certificate (Headlease) dated as of July 4, 2006.
7. Estoppel and Acceptance Certificate dated as of July 4, 2006.
8. Assignment of Rights (Airframe), dated as of July 4, 2006, between ILFC and
*, consented to by Airbus S.A.S.
9. Assignment of Rights (Engines), dated as of July 4, 2006, among ILFC, *,
consented to by IAE International Aero Enginges AG (“IAE”).
A320-200 aircraft bearing serial number 2767
1. Aircraft Lease Agreement, dated as of March 18, 2005, between ILFC Ireland
Limited (“ILFC Ireland”), as Lessor, and *, as Lessee and *, as Consenting
Party.
2. Global Side Letter #1 to Aircraft Lease Agreements, dated as of March 18,
2005, between ILFC Ireland and * and * dated March 18, 2005.
3. Aircraft Headlease Agreement, dated as of March 18, 2005 between ILFC
Ireland, as Lessee and International Lease Finance Corporation (“ILFC”), as
Lessor.
4. Amendment No.1 to Global Side Letter No. 1 to Aircraft Lease Agreement, dated
as of November 16, 2006, between ILFC Ireland and * and *.
5. Amendment Number One to Aircraft Headlease Agreement, dated as of October 15,
2007 between ILFC Ireland, as Lessee and ILFC, as Lessor.
6. Estoppel and Acceptance Certificate (Headlease), dated as of June 22, 2006.
7. Estoppel and Acceptance Certificate, dated as of June 22, 2006.
8. Assignment of Rights (Airframe), dated as of June 22, 2006, between ILFC and
*, consented to by Airbus S.A.S.
9. Assignment of Rights (Engines), dated as of June 22, 2006, between ILFC and
*, consented to by IAE International Aero Enginges AG (“IAE”).
 

*   Indicates that certain information contained herein has been omitted and
filed separately with the Securities and Exchange Commission. Confidential
treatment has been requested with respect to the omitted portions.

 



--------------------------------------------------------------------------------



 



A320-200 aircraft bearing serial number 2759
1. Aircraft Lease Agreement, dated as of March 18, 2005, between ILFC Ireland
Limited (“ILFC Ireland”), as Lessor, and *, as Lessee, *, as Consenting Party.
2. Global Side Letter #1 to Aircraft Lease Agreement, dated as of March 18,
2005, between ILFC Ireland, * and *.
3. Aircraft Headlease Agreement, dated as of March 18, 2005, between ILFC
Ireland, as Lessee and International Lease Finance Corporation (“ILFC”), as
Lessor.
4. Amendment No. 1 to Global Side Letter No. 1, dated as of November 16, 2006,
between *, ILFC Ireland and *.
5. Amendment Number 1 to Aircraft Headlease Agreement, dated as of October 15,
2007 between ILFC Ireland and ILFC.
6. Estoppel and Acceptance Certificate (Headlease), dated as of May 29, 2006.
7. Estoppel and Acceptance Certificate, dated as of May 29, 2006.
8. Assignment of Rights (Airframe), dated as of May 29, 2006, between ILFC and
*, consented to by Airbus S.A.S.
9. Assignment of Rights (Engines), dated as of May 29, 2006, between ILFC, *,
consented to by IAE International Aero Enginges AG (“IAE”).
A320-200 aircraft bearing serial number 2741
1. Aircraft Lease Agreement, dated as of March 18, 2005, between ILFC Ireland
Limited (“ILFC Ireland”), as Lessor, and *, as Lessee, *, as Consenting Party.
2. Global Side Letter #1 to Aircraft Lease Agreement, dated as of March 18,
2005, between ILFC Ireland, * and *.
3. Aircraft Headlease Agreement, dated as of March 18, 2005 between ILFC
Ireland, as Lessee and International Lease Finance Corporation (“ILFC”), as
Lessor.
4. Amendment No. 1 to Global Side Letter No. 1, dated as of November 16, 2006,
among *, ILFC Ireland and *.
5. Amendment Number One to Aircraft Headlease Agreement, dated as of October 15,
2007 between ILFC Ireland and ILFC.
6. Estoppel and Acceptance Certificate (Headlease), dated as of April 26, 2006.
7. Estoppel and Acceptance Certificate, dated as of April 26, 2006.
8. Assignment of Rights (Airframe), dated as of April 26, 2006, between ILFC and
*, consented to by Airbus S.A.S.
 

*   Indicates that certain information contained herein has been omitted and
filed separately with the Securities and Exchange Commission. Confidential
treatment has been requested with respect to the omitted portions.

 



--------------------------------------------------------------------------------



 



9. Assignment of Rights (Engines), dated as of April 26, 2006, among ILFC, *,
consented to by IAE International Aero Enginges AG (“IAE”).
B737-700 aircraft bearing serial number 29372
1. Aircraft Lease Agreement, dated as of March 18, 2005, between *, as Lessee,
ILFC Ireland Limited (“ILFC Ireland”), as Lessor, and *, as Consenting Party.
2. Global Side Letter #1 to Aircraft Lease Agreement, dated as of March 18,
2005, between ILFC Ireland, * and *.
3. Aircraft Headlease Agreement, dated as of March 18, 2005, between ILFC
Ireland, as Lessee and International Lease Finance Corporation (“ILFC”), as
Lessor.
4. Amendment No. 1 to Global Side Letter No. 1, dated as of November 16, 2006,
among *, ILFC Ireland and *.
5. Amendment Number One to Headlease Agreement, dated as of October 15, 2007,
between ILFC Ireland and ILFC.
6. *
7. Estoppel and Acceptance Certificate (Headlease), dated as of December 18,
2006.
8. Estoppel and Acceptance Certificate, dated as of December 18, 2006.
9. Assignment of Rights (Airframe), dated as of December 18, 2006, between
International Lease Finance Corporation (“ILFC”) and *, consented to by The
Boeing Company.
10. Assignment of Warranties (Engines), dated as of December 18, 2006, between
ILFC and *, consented to by CFM International, Inc.
B737-700 aircraft bearing serial number 29371
1. Aircraft Lease Agreement, dated as of March 18, 2005, between ILFC Ireland
Limited (“ILFC Ireland”), as Lessor, and *, as Lessee, *, as Consenting Party.
2. Global Side Letter #1 to Aircraft Lease Agreement, dated as of March 18,
2005, between ILFC Ireland, * and *.
3. Aircraft Headlease Agreement, dated as of March 18, 2005, between ILFC
Ireland, as Lessee and International Lease Finance Corporation (“ILFC”), as
Lessor.
4. Amendment No. 1 to Global Side Letter No. 1, dated as of November 16, 2006,
among *, ILFC Ireland and *.
5. Amendment No. One to Aircraft Headlease Agreement, dated as of October 15,
2007, between ILFC Ireland and ILFC
6. *
 

*   Indicates that certain information contained herein has been omitted and
filed separately with the Securities and Exchange Commission. Confidential
treatment has been requested with respect to the omitted portions.

 



--------------------------------------------------------------------------------



 



7. Estoppel and Acceptance Certificate (Headlease), dated as of October 16,
2006.
8. Estoppel and Acceptance Certificate, dated as of October 16, 2006.
9. Assignment of Rights (Airframe), dated as of October 16, 2006, between ILFC
and *, consented to by The Boeing Company.
10. Assignment of Warranties (Engines), dated as of October 16, 2006, between
ILFC and *, consented to by CFM International, Inc.
B737-700 aircraft bearing serial number 29367
1. Aircraft Lease Agreement, dated as of March 18, 2005, between ILFC Ireland
Limited (“ILFC Ireland”), as Lessor, and *, as Lessee and *, as Consenting
Party.
2. Global Side Letter #1 to Aircraft Lease Agreements, dated as of March 18,
2005, between ILFC Ireland and * and * dated March 18, 2005.
3. Aircraft Headlease Agreement, dated as of March 18, 2005, between ILFC
Ireland, as Lessee and International Lease Finance Corporation (“ILFC”), as
Lessor.
4. Amendment No. 1 to Global Side Letter No. 1 to Aircraft Lease Agreement,
dated as of March 18, 2005, between ILFC Ireland and * and * dated as of
November 16, 2006.
5. Amendment No. One to Aircraft Headlease Agreement, dated as of October 15,
2007, between ILFC Ireland and ILFC.
6. *
7. Estoppel and Acceptance Certificate (Headlease), dated as of March 20, 2006.
8. Estoppel and Acceptance Certificate, dated as of March 20, 2006.
9. Assignment of Rights (Airframe), dated as of March 20, 2006, between ILFC and
*, consented to by The Boeing Company.
10. Assignment of Rights (Engines), dated as of March 20, 2006, between ILFC and
*, consented to by CFM International, Inc.
B737-700 aircraft bearing serial number 29366
1. Aircraft Lease Agreement, dated as of March 18, 2005, between ILFC Ireland
Limited (“ILFC Ireland”), as Lessor, and *, as Lessee and *, as Consenting
Party.
2. Global Side Letter #1 to Aircraft Lease Agreements, dated as of March 18,
2005, between ILFC Ireland and * and *.
3. Aircraft Headlease Agreement, dated as of March 18, 2005, between ILFC
Ireland, as Lessee and International Lease Finance Corporation (“ILFC”), as
Lessor.
4. Amendment No. 1 to Global Side Letter No. 1 to Aircraft Lease Agreement,
dated as of November 16, 2006, between ILFC Ireland and * and *.
 

*   Indicates that certain information contained herein has been omitted and
filed separately with the Securities and Exchange Commission. Confidential
treatment has been requested with respect to the omitted portions.

 



--------------------------------------------------------------------------------



 



5. Amendment No. One to Aircraft Headlease Agreement, dated as of October 15,
2007, between ILFC Ireland and ILFC.
6. *
7. Estoppel and Acceptance Certificate (Headlease), dated as of February 21,
2006.
8. Estoppel and Acceptance Certificate, dated as of February 21, 2006.
9. Assignment of Rights (Airframe), dated as of February 21, 2006, between ILFC
and *, consented to by The Boeing Company.
10. Assignment of Rights (Engines), dated as of February 21, 2006, between ILFC
and *, consented to by CFM International Inc.
B737-800 aircraft bearing serial number 30708
1. Aircraft Lease Agreement, dated as of March 18, 2005, between *, as Lessee,
ILFC Ireland Limited (“ILFC Ireland”), as Lessor, and *, as Consenting Party.
2. Global Side Letter #1 to Aircraft Lease Agreement, dated as of March 18,
2005, between ILFC Ireland, * and *.
3. Aircraft Headlease Agreement, dated as of March 18, 2005, between ILFC
Ireland, as Lessee and International Lease Finance Corporation (“ILFC”), as
Lessor.
4. Amendment No. 1 to Global Side Letter No. 1, dated as of November 16, 2006,
between *, ILFC Ireland and *.
5. Amendment Number One to Aircraft Headlease Agreement, dated as of October 15,
2007, between ILFC Ireland and ILFC.
6. *
7. Estoppel and Acceptance Certificate (Headlease), dated as of October 26,
2006.
8. Estoppel and Acceptance Certificate, dated as of October 26, 2006.
9. Assignment of Rights (Airframe), dated as of October 26, 2006, between ILFC
and *, consented to by The Boeing Company.
10. Assignment of Warranties (Engines), dated as of October 26, 2006, between
ILFC and *, consented to by CFM International, Inc.
B737-800 aircraft bearing serial number 33006
1. Aircraft Lease Agreement, dated as of March 18, 2005, between ILFC Ireland
Limited (“ILFC Ireland”), as Lessor, and *, as Lessee and *, as Consenting
Party.
2. Global Side Letter #1 to Aircraft Lease Agreements, dated as of March 18,
2005, between ILFC Ireland and * and * dated March 18, 2005.
 

*   Indicates that certain information contained herein has been omitted and
filed separately with the Securities and Exchange Commission. Confidential
treatment has been requested with respect to the omitted portions.

 



--------------------------------------------------------------------------------



 



3. Aircraft Headlease Agreement, dated as of March 18, 2005, between ILFC
Ireland, as Lessee and International Lease Finance Corporation (“ILFC”), as
Lessor.
4. Amendment No. 1 to Global Side Letter No. 1 to Aircraft Lease Agreement,
dated as of November 16, 2006, between ILFC Ireland and * and *.
5. Amendment Number One to Aircraft Headlease Agreement, dated as of October 15,
2007, between ILFC Ireland and ILFC.
6. *
7. Estoppel and Acceptance Certificate (Headlease), dated as of July 10, 2006.
8. Estoppel and Acceptance Certificate, dated as of July 10, 2006.
9. Assignment of Rights (Airframe), dated as of July 10, 2006, between ILFC and
*, consented to by The Boeing Company.
10. Assignment of Rights (Engines), dated as of July 10, 2006, between ILFC and
*, consented to by CFM International, Inc.
B737-800 aircraft bearing serial number 30709
1. Aircraft Lease Agreement, dated as of March 18, 2005, between ILFC Ireland
Limited (“ILFC Ireland”), as Lessor, and *, as Lessee and *, as Consenting
Party.
2. Global Side Letter #1 to Aircraft Lease Agreements, dated as of March 18,
2005, between ILFC Ireland and * and * dated March 18, 2005.
3. Aircraft Headlease Agreement, dated as of March 18, 2005, between ILFC
Ireland, as Lessee and International Lease Finance Corporation (“ILFC”), as
Lessor.
4. Amendment No. 1 to Global Side Letter No. 1 to Aircraft Lease Agreement,
dated as of March 18, 2005, between ILFC Ireland and * and * dated as of
November 16, 2006.
5. Amendment Number One to Aircraft Headlease Agreement, dated as of October 15,
2007, between ILFC Ireland and ILFC.
6. *
7. Estoppel and Acceptance Certificate (Headlease), dated as of June 8, 2006.
8. Estoppel and Acceptance Certificate, dated as of June 8, 2006.
9. Assignment of Rights (Airframe), dated as of June 8, 2006, between ILFC and
*, consented to by The Boeing Company.
10. Assignment of Rights (Engines), dated as of June 8, 2006, between ILFC and
*, consented to by CFM International, Inc.
 

*   Indicates that certain information contained herein has been omitted and
filed separately with the Securities and Exchange Commission. Confidential
treatment has been requested with respect to the omitted portions.

 



--------------------------------------------------------------------------------



 



B737-800 aircraft bearing serial number 30699
1. Aircraft Lease Agreement, dated as of March 18, 2005, between ILFC Ireland
Limited (“ILFC Ireland”), as Lessor, and *, as Lessee and *, as Consenting
Party.
2. Global Side Letter #1 to Aircraft Lease Agreements, dated as of March 18,
2005, between ILFC Ireland and * and * dated March 18, 2005.
3. Aircraft Headlease Agreement, dated as of March 18, 2005, between ILFC
Ireland, as Lessee and International Lease Finance Corporation (“ILFC”), as
Lessor.
4. Amendment No. 1 to Global Side Letter No. 1 to Aircraft Lease Agreement,
dated as of March 18, 2005, between ILFC Ireland and * and * dated as of
November 16, 2006.
5. Amendment Number One to Aircraft Headlease Agreement, dated as of October 15,
2007, between ILFC Ireland and ILFC.
6. *
7. Estoppel and Acceptance Certificate (Headlease), dated as of May 12, 2006.
8. Estoppel and Acceptance Certificate dated as of May 12, 2006.
9. Assignment of Rights (Airframe), dated as of May 12, 2006, between ILFC and
*, consented to by The Boeing Company.
10. Assignment of Rights (Engines), dated as of May 12, 2006, between ILFC and
*, consented to by CFM International, Inc.
B737-800 aircraft bearing serial number 30697
1. Aircraft Lease Agreement, dated as of March 18, 2005, between ILFC Ireland
Limited (“ILFC Ireland”), as Lessor, and *, as Lessee and *, as Consenting
Party.
2. Global Side Letter #1 to Aircraft Lease Agreements, dated as of March 18,
2005, between ILFC Ireland and * and * dated March 18, 2005.
3. Aircraft Lease Agreement, dated as of March 18, 2005, between ILFC Ireland,
as Lessee and International Lease Finance Corporation (“ILFC”), as Lessor.
4. Amendment No. 1 to Global Side Letter No. 1 to Aircraft Lease Agreement,
dated as of March 18, 2005, between ILFC Ireland and * and * dated as of
November 16, 2006.
5. Amendment Number One to Aircraft Headlease Agreement, dated as of October 15,
2007, between ILFC Ireland and ILFC.
6. *
7. Estoppel and Acceptance Certificate (Headlease), dated as of April 12, 2006.
8. Estoppel and Acceptance Certificate, dated as of April 12, 2006.
9. Assignment of Rights (Airframe), dated as of April 12, 2006, between ILFC and
*, consented to by The Boeing Company.
 

*   Indicates that certain information contained herein has been omitted and
filed separately with the Securities and Exchange Commission. Confidential
treatment has been requested with respect to the omitted portions.

 



--------------------------------------------------------------------------------



 



10. Assignment of Rights (Engines), dated as of April 12, 2006, between ILFC and
*, consented to by CFM International, Inc.
*
A319-100 aircraft bearing serial number 3342
1. Aircraft Lease Agreement, dated as of November 4, 2003, among ILFC Ireland
Limited (“ILFC Ireland”), as Lessor, *, as Lessee, and *, as Consenting Party.
2. Aircraft Headlease Agreement, dated as of November 4, 2003, between
International Lease Finance Corporation (“ILFC”), as Lessor, and ILFC Ireland,
as Lessee.
3. Global Side Letter #1 to Aircraft Lease Agreement, dated as of November 4,
2003, between ILFC Ireland and *.
4. Aircraft Lease Novation and Amendment Agreement, dated as of December 31,
2004, among ILFC Ireland, *, * and *.
5. Global Amendment #1 to Headlease Agreements, dated as of September 21, 2006,
between ILFC and ILFC Ireland.
6. Amendment No. 1 to Global Side Letter No. 1, dated as of September 21, 2006,
between ILFC Ireland and *.
7. Amendment Number One to Aircraft Lease Agreement, dated as of December 4,
2007, between ILFC Ireland and *.
8. Estoppel and Acceptance Certificate (Headlease) dated as of December 19,
2007.
9. Estoppel and Acceptance Certificate dated as of December 19, 2007.
10. Assignment of Rights (Airframe), dated as of December 19, 2007, between ILFC
and *, consented to by Airbus S.A.S..
11. Assignment Agreement (Engines), dated as of December 19, 2007, among ILFC,
*, and IAE International Aero Engines AG.
A319-100 aircraft bearing serial number 3311
1. Aircraft Lease Agreement, dated as of November 4, 2003, among ILFC Ireland
Limited (“ILFC Ireland”), as Lessor, *, as Lessee, and *, as Consenting Party.
2. Aircraft Headlease Agreement, dated as of November 4, 2003, between
International Lease Finance Corporation (“ILFC”), as Lessor, and ILFC Ireland,
as Lessee.
3. Global Side Letter #1 to Aircraft Lease Agreements, dated as of November 4,
2003, between ILFC Ireland and *.
 

*   Indicates that certain information contained herein has been omitted and
filed separately with the Securities and Exchange Commission. Confidential
treatment has been requested with respect to the omitted portions.

 



--------------------------------------------------------------------------------



 



4. Aircraft Lease Novation and Amendment Agreement, dated as of December 31,
2004, among ILFC Ireland, *, * and *.
5. Amendment No. 1 to Global Side Letter No. 1, dated as of September 21, 2006,
between ILFC Ireland and *.
6. Global Amendment #1 to Headlease Agreements, dated as of September 21, 2006,
between ILFC and ILFC Ireland.
7. Amendment Number One to Aircraft Lease Agreement, dated as of November 8,
2007, between ILFC Ireland and *.
8. Estoppel and Acceptance Certificate (Headlease) dated as of November 21,
2007.
9. Estoppel and Acceptance Certificate dated as of November 21, 2007.
10. Assignment of Rights (Airframe), dated as of November 21, 2007, between ILFC
and *, consented to by Airbus S.A.S..
11. Assignment Agreement (Engines), dated as of November 21, 2007, among ILFC,
*, and *.
A319-100 aircraft bearing serial number 3269
1. Aircraft Lease Agreement, dated as of November 4, 2003, among ILFC Ireland
Limited (“ILFC Ireland”), as Lessor, *, as Lessee, and *, as Consenting Party.
2. Aircraft Headlease Agreement, dated as of November 4, 2003, between
International Lease Finance Corporation (“ILFC”), as Lessor, and ILFC Ireland,
as Lessee.
3. Global Side Letter #1 to Aircraft Lease Agreements, dated as of November 4,
2003, between ILFC Ireland and *.
4. Aircraft Lease Novation and Amendment Agreement, dated as of December 31,
2004, among ILFC Ireland, *, * and *.
5. Global Amendment #1 to Headlease Agreements, dated as of September 21, 2006,
between ILFC and ILFC Ireland.
6. Amendment No. 1 to Global Side Letter No. 1, dated as of September 21, 2006,
between ILFC Ireland and *.
7. Amendment Number One to Aircraft Lease Agreement, dated as of October 1,
2007, between ILFC Ireland and *.
8. Estoppel and Acceptance Certificate (Headlease) dated as of October 15, 2007.
 

*   Indicates that certain information contained herein has been omitted and
filed separately with the Securities and Exchange Commission. Confidential
treatment has been requested with respect to the omitted portions.

 



--------------------------------------------------------------------------------



 



9. Estoppel and Acceptance Certificate dated as of October 15, 2007.
10. Assignment of Rights (Airframe), dated as of October 15, 2007, between ILFC
and *, consented to by Airbus S.A.S..
11. Assignment Agreement (Engines), dated as of October 15, 2007, among ILFC, *,
and IAE International Aero Engines AG.
A319-100 aircraft bearing serial number 3258
1. Aircraft Lease Agreement, dated as of November 4, 2003, among ILFC Ireland
Limited (“ILFC Ireland”), as Lessor, *, as Lessee, and *, as Consenting Party.
2. Aircraft Headlease Agreement, dated as of November 4, 2003, between
International Lease Finance Corporation (“ILFC”), as Lessor, and ILFC Ireland,
as Lessee.
3. Global Side Letter #1 to Aircraft Lease Agreements, dated as of November 4,
2003, between ILFC Ireland and *.
4. Aircraft Lease Novation and Amendment Agreement, dated as of December 31,
2004, among ILFC Ireland, *, * and *.
5. Global Amendment #1 to Headlease Agreements, dated as of September 21, 2006,
between ILFC and ILFC Ireland.
6. Amendment No. 1 to Global Side Letter No. 1, dated as of September 21, 2006,
between ILFC Ireland and *.
7. Letter of Understanding, dated as of October 12, 2006, between International
Lease Finance Corporation and *.
8. Amendment Number One to Aircraft Lease Agreement, dated as of October 1,
2007, between ILFC Ireland and *.
9. Estoppel and Acceptance Certificate (Headlease) dated as of October 12, 2007.
10. Estoppel and Acceptance Certificate dated as of October 12, 2007.
11. Assignment of Rights (Airframe), dated as of October 12, 2007, between ILFC
and *, consented to by Airbus S.A.S.
12. Assignment Agreement (Engines), dated as of October 12, 2007, among ILFC, *,
and IAE International Aero Engines AG.
 

*   Indicates that certain information contained herein has been omitted and
filed separately with the Securities and Exchange Commission. Confidential
treatment has been requested with respect to the omitted portions.

 



--------------------------------------------------------------------------------



 



A319-100 aircraft bearing serial number 3144
1. Aircraft Lease Agreement, dated as of November 4, 2003, among ILFC Ireland
Limited (“ILFC Ireland”), as Lessor, *, as Lessee, and *, as Consenting Party.
2. Aircraft Headlease Agreement, dated as of November 4, 2003, between
International Lease Finance Corporation (“ILFC”), as Lessor, and ILFC Ireland,
as Lessee.
3. Global Side Letter #1 to Aircraft Lease Agreements, dated as of November 4,
2003, between ILFC Ireland and *.
4. Aircraft Lease Novation and Amendment Agreement, dated as of December 31,
2004, among ILFC Ireland, *, * and *.
5. Global Amendment #1 to Headlease Agreements, dated as of September 21, 2006,
between ILFC and ILFC Ireland.
6. Amendment No. 1 to Global Side Letter No. 1, dated as of September 21, 2006,
between ILFC Ireland and *.
7. Amendment Number One to Aircraft Lease Agreement, dated as of May 25, 2007,
between ILFC Ireland and *.
8. Estoppel and Acceptance Certificate (Headlease) dated as of June 13, 2007.
9. Estoppel and Acceptance Certificate dated as of June 13, 2007.
10. Assignment of Rights (Airframe), dated as of June 13, 2007, between ILFC and
*, consented to by Airbus S.A.S.
11. Assignment Agreement (Engines), dated as of June 13, 2007, among ILFC, *,
and *.
A319-100 aircraft bearing serial number 3020
1. Aircraft Lease Agreement, dated as of November 4, 2003, among ILFC Ireland
Limited (“ILFC Ireland”), as Lessor, *, as Lessee, and *, as Consenting Party.
2. Aircraft Headlease Agreement, dated as of November 4, 2003, between
International Lease Finance Corporation (“ILFC”), as Lessor, and ILFC Ireland,
as Lessee.
3. Global Side Letter #1 to Aircraft Lease Agreements, dated as of November 4,
2003, between ILFC Ireland and *.
 

*   Indicates that certain information contained herein has been omitted and
filed separately with the Securities and Exchange Commission. Confidential
treatment has been requested with respect to the omitted portions.

 



--------------------------------------------------------------------------------



 



4. Aircraft Lease Novation and Amendment Agreement, dated as of December 31,
2004, among ILFC Ireland, *, * and *.
5. Amendment Number One to Aircraft Lease Agreement, dated as of January 19,
2007, between ILFC Ireland and *.
6. Global Amendment #1 to Headlease Agreements, dated as of September 21, 2006,
between ILFC and ILFC Ireland.
7. Amendment No. 1 to Global Side Letter No. 1, dated as of September 21, 2006,
between ILFC Ireland and *.
8. Estoppel and Acceptance Certificate (Headlease) dated as of February 5, 2007.
9. Estoppel and Acceptance Certificate dated as of February 5, 2007.
10. Assignment of Rights (Airframe), dated as of February 5, 2007, between ILFC
and *, consented to by Airbus S.A.S.
11. Assignment Agreement (Engines), dated as of February 5, 2007, among ILFC, *,
and *.
A319-100 aircraft bearing serial number 2969
1. Aircraft Lease Agreement, dated as of November 4, 2003, among ILFC Ireland
Limited (“ILFC Ireland”), as Lessor, *, as Lessee, and *, as Consenting Party.
2. Aircraft Headlease Agreement, dated as of November 4, 2003, between
International Lease Finance Corporation (“ILFC”), as Lessor, and ILFC Ireland,
as Lessee.
3. Global Side Letter #1 to Aircraft Lease Agreements, dated as of November 4,
2003, between ILFC Ireland and *.
4. Aircraft Lease Novation and Amendment Agreement, dated as of December 31,
2004, among ILFC Ireland, *, * and *.
5. Amendment Number One to Aircraft Lease Agreement, dated as of December 5,
2006, between ILFC Ireland and *.
6. Global Amendment #1 to Headlease Agreements, dated as of September 21, 2006,
between ILFC and ILFC Ireland.
 

*   Indicates that certain information contained herein has been omitted and
filed separately with the Securities and Exchange Commission. Confidential
treatment has been requested with respect to the omitted portions.

 



--------------------------------------------------------------------------------



 



7. Amendment No. 1 to Global Side Letter No. 1, dated as of September 21, 2006,
between ILFC Ireland and *.
8. Estoppel and Acceptance Certificate dated as of December 15, 2006.
9. Assignment of Rights (Airframe), dated as of December 15, 2006, between ILFC
and *, consented to by Airbus S.A.S.
10. Assignment Agreement (Engines), dated as of December 15, 2006, among ILFC,
*, and *.
A319-100 aircraft bearing serial number 2948
1. Aircraft Lease Agreement, dated as of November 4, 2003, among ILFC Ireland
Limited (“ILFC Ireland”), as Lessor, *, as Lessee, and *, as Consenting Party.
2. Aircraft Headlease Agreement, dated as of November 4, 2003, between
International Lease Finance Corporation (“ILFC”), as Lessor, and ILFC Ireland,
as Lessee.
3. Global Side Letter #1 to Aircraft Lease Agreements, dated as of November 4,
2003, between ILFC Ireland and *.
4. Aircraft Lease Novation and Amendment Agreement, dated as of December 31,
2004, among ILFC Ireland, *, * and *.
5. Amendment Number One to Aircraft Lease Agreement, dated as of November 8,
2006, between ILFC Ireland and *.
6. Global Amendment #1 to Headlease Agreements, dated as of September 21, 2006,
between ILFC and ILFC Ireland.
7. Amendment No. 1 to Global Side Letter No. 1, dated as of September 21, 2006,
between ILFC Ireland and *.
8. Estoppel and Acceptance Certificate (Headlease) dated as of December 6, 2006.
9. Estoppel and Acceptance Certificate dated as of December 6, 2006.
10. Assignment of Rights (Airframe), dated as of December 6, 2006, between ILFC
and *, consented to by Airbus S.A.S.
11. Assignment Agreement (Engines), dated as of December 6, 2006, among ILFC, *,
and *.
 

*   Indicates that certain information contained herein has been omitted and
filed separately with the Securities and Exchange Commission. Confidential
treatment has been requested with respect to the omitted portions.

 



--------------------------------------------------------------------------------



 



A319-100 aircraft bearing serial number 2940
1. Aircraft Lease Agreement, dated as of November 4, 2003, among ILFC Ireland
Limited (“ILFC Ireland”), as Lessor, *, as Lessee, and *, as Consenting Party.
2. Aircraft Headlease Agreement, dated as of November 4, 2003, between
International Lease Finance Corporation (“ILFC”), as Lessor, and ILFC Ireland,
as Lessee.
3. Global Side Letter #1 to Aircraft Lease Agreements, dated as of November 4,
2003, between ILFC Ireland and *.
4. Aircraft Lease Novation and Amendment Agreement, dated as of December 31,
2004, among ILFC Ireland, *, * and *.
5. Amendment Number One to Aircraft Lease Agreement, dated as of September 29,
2006, between ILFC Ireland and *.
6. Global Amendment #1 to Headlease Agreements, dated as of September 21, 2006,
between ILFC and ILFC Ireland.
7. Amendment No. 1 to Global Side Letter No. 1, dated as of September 21, 2006,
between ILFC Ireland and *.
8. Estoppel and Acceptance Certificate (Headlease) dated as of October 17, 2006.
9. Estoppel and Acceptance Certificate dated as of October 17, 2006.
10. Assignment of Rights (Airframe), dated as of October 17, 2006, between ILFC
and *, consented to by Airbus S.A.S.
11. Assignment Agreement (Engines), dated as of October 17, 2006, among ILFC, *,
and *.
A319-100 aircraft bearing serial number 2901
1. Aircraft Lease Agreement, dated as of November 4, 2003, among ILFC Ireland
Limited (“ILFC Ireland”), as Lessor, *, as Lessee, and *, as Consenting Party.
2. Aircraft Headlease Agreement, dated as of November 4, 2003, between
International Lease Finance Corporation (“ILFC”), as Lessor, and ILFC Ireland,
as Lessee.
3. Global Side Letter #1 to Aircraft Lease Agreements, dated as of November 4,
2003, between ILFC Ireland and *.
 

*   Indicates that certain information contained herein has been omitted and
filed separately with the Securities and Exchange Commission. Confidential
treatment has been requested with respect to the omitted portions.

 



--------------------------------------------------------------------------------



 



4. Aircraft Lease Novation and Amendment Agreement, dated as of December 31,
2004, among ILFC Ireland, *, * and *.
5. Amendment Number One to Aircraft Lease Agreement, dated as of September 29,
2006, between ILFC Ireland and *.
6. Global Amendment #1 to Headlease Agreements, dated as of September 21, 2006,
between ILFC and ILFC Ireland.
7. Amendment No. 1 to Global Side Letter No. 1, dated as of September 21, 2006,
between ILFC Ireland and *.
8. Estoppel and Acceptance Certificate (Headlease) dated as of October 17, 2006.
9. Estoppel and Acceptance Certificate dated as of October 17, 2006.
10. Assignment of Rights (Airframe), dated as of October 17, 2006, between ILFC
and *, consented to by Airbus S.A.S.
11. Assignment Agreement (Engines), dated as of October 17, 2006, among ILFC, *,
and *.
A319-100 aircraft bearing serial number 2815
1. Aircraft Lease Agreement, dated as of November 4, 2003, among ILFC Ireland
Limited (“ILFC Ireland”), as Lessor, *, as Lessee, and *, as Consenting Party.
2. Aircraft Headlease Agreement, dated as of November 4, 2003, between
International Lease Finance Corporation (“ILFC”), as Lessor, and ILFC Ireland,
as Lessee.
3. Global Side Letter #1 to Aircraft Lease Agreements, dated as of November 4,
2003, between ILFC Ireland and *.
4. Aircraft Lease Novation and Amendment Agreement, dated as of December 31,
2004, among ILFC Ireland, *, * and *.
5. Amendment Number One to Aircraft Lease Agreement, dated as of June 21, 2006,
between ILFC Ireland and *.
6. Global Amendment #1 to Headlease Agreements, dated as of September 21, 2006,
between ILFC and ILFC Ireland.
 

*   Indicates that certain information contained herein has been omitted and
filed separately with the Securities and Exchange Commission. Confidential
treatment has been requested with respect to the omitted portions.

 



--------------------------------------------------------------------------------



 



7. Amendment No. 1 to Global Side Letter No. 1, dated as of September 21, 2006,
between ILFC Ireland and *.
8. Estoppel and Acceptance Certificate (Headlease) dated as of June 30, 2006.
9. Estoppel and Acceptance Certificate dated as of June 30, 2006.
10. Assignment of Rights (Airframe), dated as of June 30, 2006, between ILFC and
*, consented to by Airbus, S.A.S.
11. Assignment Agreement (Engines), dated as of June 30, 2006, among ILFC, *,
and *.
A319-100 aircraft bearing serial number 2667
1. Aircraft Lease Agreement, dated as of November 4, 2003, among ILFC Ireland
Limited (“ILFC Ireland”), as Lessor, *, as Lessee, and *, as Consenting Party.
2. Aircraft Headlease Agreement, dated as of November 4, 2003, between
International Lease Finance Corporation (“ILFC”), as Lessor, and ILFC Ireland,
as Lessee.
3. Global Side Letter #1 to Aircraft Lease Agreements, dated as of November 4,
2003, between ILFC Ireland and *.
4. Amendment No. 1, does not exist.
5. Aircraft Lease Novation and Amendment Agreement, dated as of December 31,
2004, among ILFC Ireland, *, * and *.
6. Amendment #1 to Aircraft Headlease Agreement, dated as of January 18, 2006,
between ILFC and ILFC Ireland.
7. Amendment #2 to Aircraft Lease Agreement, dated as of January 18, 2006,
between ILFC Ireland and *.
8. Amendment Number Three to Aircraft Lease Agreement, dated as of January 18,
2006, between ILFC Ireland and *.
9. Amendment No. 1 to Global Side Letter No. 1, dated as of September 21, 2006,
between ILFC Ireland and *.
10. Estoppel and Acceptance Certificate (Headlease) dated as of January 26,
2006.
11. Estoppel and Acceptance Certificate dated as of January 26, 2006.
 

*   Indicates that certain information contained herein has been omitted and
filed separately with the Securities and Exchange Commission. Confidential
treatment has been requested with respect to the omitted portions.

 



--------------------------------------------------------------------------------



 



12. Assignment of Rights (Airframe), dated as of January 26, 2006, between ILFC
and *, consented to by AVSA, S.A.R.L.
13. Assignment Agreement (Engines), dated as of January 26, 2006, among ILFC, *,
and *.
A319-100 aircraft bearing serial number 2579
1. Aircraft Lease Agreement, dated as of November 4, 2003, among ILFC Ireland
Limited (“ILFC Ireland”), as Lessor, *, as Lessee, and *, as Consenting Party.
2. Aircraft Headlease Agreement, dated as of November 4, 2003, between
International Lease Finance Corporation (“ILFC”), as Lessor, and ILFC Ireland,
as Lessee.
3. Global Side Letter #1 to Aircraft Lease Agreements, dated as of November 4,
2003, between ILFC Ireland and *.
4. Amendment No. 1 to Aircraft Lease Agreement, dated as of November 10, 2004,
between ILFC Ireland and *.
5. Aircraft Lease Novation and Amendment Agreement, dated as of December 31,
2004, among ILFC Ireland, *, * and *.
6. Amendment Number Two to Aircraft Lease Agreement, dated as of November 28,
2005, between ILFC Ireland and *.
7. Global Amendment #1 to Headlease Agreements, dated as of September 21, 2006,
between ILFC and ILFC Ireland.
8. Amendment No. 1 to Global Side Letter No. 1, dated as of September 21, 2006,
between ILFC Ireland and *.
9. Estoppel and Acceptance Certificate (Headlease) dated as of October 17, 2005.
10. Estoppel and Acceptance Certificate dated as of October 17, 2005.
11. Assignment of Rights (Airframe), dated as of October 17, 2005, between ILFC
and *, consented to by AVSA, S.A.R.L.
12. Assignment Agreement (Engines), dated as of October 17, 2005, among ILFC, *,
and *.
 

*   Indicates that certain information contained herein has been omitted and
filed separately with the Securities and Exchange Commission. Confidential
treatment has been requested with respect to the omitted portions.

 



--------------------------------------------------------------------------------



 



A319-100 aircraft bearing serial number 2574
1. Aircraft Lease Agreement, dated as of November 4, 2003, among ILFC Ireland
Limited (“ILFC Ireland”), as Lessor, *, as Lessee, and *, as Consenting Party.
2. Aircraft Headlease Agreement, dated as of November 4, 2003, between
International Lease Finance Corporation (“ILFC”), as Lessor, and ILFC Ireland,
as Lessee.
3. Global Side Letter #1 to Aircraft Lease Agreements, dated as of November 4,
2003, between ILFC Ireland and *.
4. Aircraft Lease Novation and Amendment Agreement, dated as of December 31,
2004, among ILFC Ireland, *, * and *.
5. Amendment Number One to Aircraft Lease Agreement, dated as of November 28,
2005, between ILFC Ireland and *.
6. Global Amendment #1 to Headlease Agreements, dated as of September 21, 2006,
between ILFC and ILFC Ireland.
7. Amendment No. 1 to Global Side Letter No. 1, dated as of September 21, 2006,
between ILFC Ireland and *.
8. Estoppel and Acceptance Certificate (Headlease) dated as of October 12, 2005.
9. Estoppel and Acceptance Certificate dated as of October 12, 2005.
10. Assignment of Rights (Airframe), dated as of October 12, 2005, between ILFC
and *, consented to by AVSA, S.A.R.L.
11. Assignment Agreement (Engines), dated as of October 12, 2005, among ILFC, *,
and *.
A319-100 aircraft bearing serial number 2505
1. Aircraft Lease Agreement, dated as of November 4, 2003, among ILFC Ireland
Limited (“ILFC Ireland”), as Lessor, *, as Lessee, and *, as Consenting Party.
2. Aircraft Headlease Agreement, dated as of November 4, 2003, between
International Lease Finance Corporation (“ILFC”), as Lessor, and ILFC Ireland,
as Lessee.
3. Global Side Letter #1 to Aircraft Lease Agreements, dated as of November 4,
2003, between ILFC Ireland and *.
 

*   Indicates that certain information contained herein has been omitted and
filed separately with the Securities and Exchange Commission. Confidential
treatment has been requested with respect to the omitted portions.

 



--------------------------------------------------------------------------------



 



4. Amendment No. 1 to Aircraft Lease Agreement, dated as of November 10, 2004,
between ILFC Ireland and *.
5. Aircraft Lease Novation and Amendment Agreement, dated as of December 31,
2004, among ILFC Ireland, *, * and *.
6. Amendment Number Two to Aircraft Lease Agreement, dated as of November 28,
2005, between ILFC Ireland and *.
7. Global Amendment #1 to Headlease Agreements, dated as of September 21, 2006,
between ILFC and ILFC Ireland.
8. Amendment No. 1 to Global Side Letter No. 1, dated as of September 21, 2006,
between ILFC Ireland and *.
9. Estoppel and Acceptance Certificate (Headlease) dated as of July 11, 2005.
10. Estoppel and Acceptance Certificate dated as of July 11, 2005.
11. Assignment of Rights (Airframe), dated as of July 11, 2005, between ILFC and
*, consented to by AVSA, S.A.R.L.
12. Assignment Agreement (Engines), dated as of July 11, 2005, among ILFC, *,
and *.
A319-100 aircraft bearing serial number 2426
1. Aircraft Lease Agreement, dated as of November 4, 2003, among ILFC Ireland
Limited (“ILFC Ireland”), as Lessor, *, as Lessee, and *, as Consenting Party.
2. Aircraft Headlease Agreement, dated as of November 4, 2003, between
International Lease Finance Corporation (“ILFC”), as Lessor, and ILFC Ireland,
as Lessee.
3. Global Side Letter #1 to Aircraft Lease Agreements, dated as of November 4,
2003, between ILFC Ireland and *.
4. Aircraft Lease Novation and Amendment Agreement, dated as of December 31,
2004, among ILFC Ireland, *, * and *.
5. Amendment Number #1 to Aircraft Lease Agreement, dated as of November 28,
2005, between ILFC Ireland and *.
6. Global Amendment #1 to Headlease Agreements, dated as of September 21, 2006,
between ILFC and ILFC Ireland.
 

*   Indicates that certain information contained herein has been omitted and
filed separately with the Securities and Exchange Commission. Confidential
treatment has been requested with respect to the omitted portions.

 



--------------------------------------------------------------------------------



 



7. Amendment No. 1 to Global Side Letter No. 1, dated as of September 21, 2006,
between ILFC Ireland and *.
8. Estoppel and Acceptance Certificate (Headlease) dated as of March 30, 2005.
9. Estoppel and Acceptance Certificate dated as of March 30, 2005.
10. Assignment of Rights (Airframe), dated as of March 30, 2005, between ILFC
and *, consented to by AVSA, S.A.R.L.
11. Assignment Agreement (Engines), dated as of March 30, 2005, among ILFC, *,
and *.
A319-100 aircraft bearing serial number 2435
1. Aircraft Lease Agreement, dated as of November 4, 2003, among ILFC Ireland
Limited (“ILFC Ireland”), as Lessor, *, as Lessee, and *, as Consenting Party.
2. Aircraft Headlease Agreement, dated as of November 4, 2003, between
International Lease Finance Corporation (“ILFC”), as Lessor, and ILFC Ireland,
as Lessee.
3. Global Side Letter #1 to Aircraft Lease Agreements, dated as of November 4,
2003, between ILFC Ireland and *.
4. Amendment No. 1 to Aircraft Lease Agreement, dated as of November 10, 2004,
between ILFC Ireland and *.
5. Aircraft Lease Novation and Amendment Agreement, dated as of December 31,
2004, among ILFC Ireland, *, * and *.
6. Amendment Number Two to Aircraft Lease Agreement, dated as of November 28,
2005, between ILFC Ireland and *.
7. Global Amendment #1 to Headlease Agreements, dated as of September 21, 2006,
between ILFC and ILFC Ireland.
8. Amendment No. 1 to Global Side Letter No. 1, dated as of September 21, 2006,
between ILFC Ireland and *.
9. Estoppel and Acceptance Certificate (Headlease) dated as of March 30, 2005.
10. Estoppel and Acceptance Certificate dated as of March 30, 2005.
 

*   Indicates that certain information contained herein has been omitted and
filed separately with the Securities and Exchange Commission. Confidential
treatment has been requested with respect to the omitted portions.

 



--------------------------------------------------------------------------------



 



11. Assignment of Rights (Airframe), dated as of March 30, 2005, between ILFC
and *, consented to by AVSA, S.A.R.L.
12. Assignment Agreement (Engines), dated as of March 30, 2005, among ILFC, *,
and *.
A319-100 aircraft bearing serial number 2408
1. Aircraft Lease Agreement, dated as of November 4, 2003, among ILFC Ireland
Limited (“ILFC Ireland”), as Lessor, *, as Lessee, and *, as Consenting Party.
2. Aircraft Headlease Agreement, dated as of November 4, 2003, between
International Lease Finance Corporation (“ILFC”), as Lessor, and ILFC Ireland,
as Lessee.
3. Global Side Letter #1 to Aircraft Lease Agreements, dated as of November 4,
2003, between ILFC Ireland and *.
4. Amendment No. 1 to Aircraft Lease Agreement, dated as of November 1, 2004,
between ILFC Ireland and *.
5. Aircraft Lease Novation and Amendment Agreement, dated as of December 31,
2004, among ILFC Ireland, *, * and *.
6. Amendment Number Two to Aircraft Lease Agreement, dated as of November 28,
2005, between ILFC Ireland and *.
7. Global Amendment #1 to Headlease Agreements, dated as of September 21, 2006,
between ILFC and ILFC Ireland.
8. Amendment No. 1 to Global Side Letter No. 1, dated as of September 21, 2006,
between ILFC Ireland and *.
9. Estoppel and Acceptance Certificate (Headlease) dated as of March 9, 2005.
10. Estoppel and Acceptance Certificate dated as of March 9, 2005.
11. Assignment of Rights (Airframe), dated as of March 9, 2005, between ILFC and
*, consented to by AVSA, S.A.R.L.
12. Assignment Agreement (Engines), dated as of March 9, 2005, among ILFC, *,
and *.
 

*   Indicates that certain information contained herein has been omitted and
filed separately with the Securities and Exchange Commission. Confidential
treatment has been requested with respect to the omitted portions.

 



--------------------------------------------------------------------------------



 



A319-100 aircraft bearing serial number 2371
1. Aircraft Lease Agreement, dated as of November 4, 2003, among ILFC Ireland
Limited (“ILFC Ireland”), as Lessor, *, as Lessee, and *, as Consenting Party.
2. Aircraft Headlease Agreement, dated as of November 4, 2003, between
International Lease Finance Corporation (“ILFC”), as Lessor, and ILFC Ireland,
as Lessee.
3. Global Side Letter #1 to Aircraft Lease Agreements, dated as of November 4,
2003, between ILFC Ireland and *.
4. Aircraft Lease Novation and Amendment Agreement, dated as of December 31,
2004, among ILFC Ireland, *, * and *.
5. Amendment Number One to Aircraft Lease Agreement, dated as of November 28,
2005, between ILFC Ireland and *.
6. Global Amendment #1 to Headlease Agreements, dated as of September 21, 2006,
between ILFC and ILFC Ireland.
7. Amendment No. 1 to Global Side Letter No. 1, dated as of September 21, 2006,
between ILFC Ireland and *.
8. Estoppel and Acceptance Certificate (Headlease) dated as of January 21, 2005.
9. Estoppel and Acceptance Certificate dated as of January 21, 2005.
10. Assignment of Rights (Airframe), dated as of January 21, 2005, between ILFC
and *, consented to by AVSA, S.A.R.L.
11. Assignment of Rights (Engines) Assignment Agreement, dated as of January 21,
2005, among ILFC, *, and *.
*
B737-800 aircraft bearing serial number 30725
1. Aircraft Lease Agreement, dated as of April 8, 2007, among ILFC Ireland
Limited (“ILFC Ireland”), as Lessor, *, each as Lessee, and *, as Consenting
Party.
2. Aircraft Headlease Agreement, dated as of April 8, 2007, between ILFC
Ireland, as Lessee, and International Lease Finance Corporation (“ILFC”), as
Lessor.
3. Side Letter No. 1 to Aircraft Lease Agreement, dated as of April 8, 2007,
among ILFC Ireland, *, and *.
4. Estoppel and Acceptance Certificate dated as of June 15, 2007. (Headlease)
 

*   Indicates that certain information contained herein has been omitted and
filed separately with the Securities and Exchange Commission. Confidential
treatment has been requested with respect to the omitted portions.

 



--------------------------------------------------------------------------------



 



5. Estoppel and Acceptance Certificate dated as of June 15, 2007. (Lease)
6. Assignment of Rights (Airframe), dated as of June 15, 2007, between ILFC and
*, consented to by The Boeing Company.
7. Assignment of Warranties (Engines), dated as of June 15, 2007, between ILFC
and *.
B737-800 aircraft bearing serial number 30711
1. Aircraft Lease Agreement, dated as of December 26, 2006, among ILFC Ireland
Limited (“ILFC Ireland”), as Lessor, Shanghai Airlines Company Limited
(“Shanghai”) and *, each as Lessee, and *, as Consenting Party.
2. Aircraft Headlease Agreement, dated as of December 26, 2006, between ILFC
Ireland, as Lessee, and International Lease Finance Corporation (“ILFC”), as
Lessor.
3. Side Letter No. 1 to Aircraft Lease Agreement, dated as of December 26, 2006,
among ILFC Ireland, *, and *.
4. Amendment No. 1 to Aircraft Lease Agreement, dated as of January 24, 2007,
between ILFC Ireland and *.
5. Amendment #1 to Side Letter No. 1 to Aircraft Lease Agreement, dated as of
April 8, 2007, between ILFC Ireland, *, and *.
6. Estoppel and Acceptance Certificate dated as of January 24, 2007. (Headlease)
7. Estoppel and Acceptance Certificate dated as of January 24, 2007. (Lease)
8. Assignment of Rights (Airframe), dated as of January 24, 2007, between ILFC
and *, consented to by The Boeing Company.
9. Assignment of Warranties (Engines), dated as of January 24, 2007, between
ILFC and China United.
*
A320-200 aircraft bearing serial number 3123
1. Aircraft Lease Agreement, dated as of June 29, 2006, between International
Lease Finance Corporation, as Lessor (“ILFC”), and *, as Lessee
2. Estoppel and Acceptance Certificate dated as of May 24, 2007
 

*   Indicates that certain information contained herein has been omitted and
filed separately with the Securities and Exchange Commission. Confidential
treatment has been requested with respect to the omitted portions.

 



--------------------------------------------------------------------------------



 



3. Assignment of Rights (Airframe), dated as of May 24, 2007, between ILFC and
*, consented to Airbus S.A.S.
4. Assignment of Rights (Engines) Assignment of Warranties, dated as of May 24,
2007, between ILFC and *
*
A319-100 aircraft bearing serial number 3463
1. Aircraft Lease Agreement, dated as of April 20, 2007, between International
Lease Finance Corporation (“ILFC”), as Lessor, and *, as Lessee.
2. Side Letter #1 to Aircraft Lease Agreement, dated as of June 14, 2009,
between ILFC and *.
3. Estoppel and Acceptance Certificate dated as of April 18, 2008.
4. Assignment of Rights (Airframe), dated as of April 18, 2008, between ILFC and
*, consented to by Airbus S.A.S.
5. Assignment Agreement (Engines), dated as of April 18, 2008, between ILFC and
*, consented to by IAE International Aero Engines AG.
*
B777-300ER aircraft bearing serial number 32714
1. Aircraft Lease Agreement, dated as of June 16, 2003, between International
Lease Finance Corporation (“ILFC”), as Lessor, and *, as Lessee
2. Letter Agreement re: Execution of Leases, dated as of June 16, 2003, between
ILFC and *
3. Global Side Letter #1 to Aircraft Lease Agreements, dated as of June 16,
2003, between ILFC and *
4. Amendment No.1 to Aircraft Lease Agreement, dated as of June 8, 2007, between
ILFC and *
5. *
6. Estoppel and Acceptance Certificate dated as of June 29, 2007
 

*   Indicates that certain information contained herein has been omitted and
filed separately with the Securities and Exchange Commission. Confidential
treatment has been requested with respect to the omitted portions.

 



--------------------------------------------------------------------------------



 



7. Assignment of Rights (Airframe), dated as of June 29, 2007, between ILFC and
*, consented to by The Boeing Company
8. Assignment of Warranties (Engines), dated as of June 29, 2007, between ILFC
and *
B777-300ER aircraft bearing serial number 32713
1. Aircraft Lease Agreement, dated as of June 16, 2003, between International
Lease Finance Corporation (“ILFC”), as Lessor, and *, as Lessee
2. Letter Agreement re: Execution of Leases, dated as of June 16, 2003, between
ILFC and *
3. Global Side Letter #1 to Aircraft Lease Agreements, dated as of June 16,
2003, between ILFC and *
4. Amendment #1 to Aircraft Lease Agreement, dated as of April 24, 2007, between
ILFC and *
5. *
6. Estoppel and Acceptance Certificate dated as of April 24, 2007
7. Assignment of Rights (Airframe), dated as of April 24, 2007, between ILFC and
*, consented to by The Boeing Company
8. Assignment of Warranties (Engines), dated as of April 24, 2007, between ILFC
and *
B777-300ER aircraft bearing serial number 32729
1. Aircraft Lease Agreement, dated as of June 16, 2003, between International
Lease Finance Corporation (“ILFC”), as Lessor, and *, as Lessee
2. Letter Agreement re: Execution of Leases, dated as of June 16, 2003, between
ILFC and *
3. Global Side Letter #1 to Aircraft Lease Agreements, dated as of June 16,
2003, between ILFC and *
4. Amendment #1 to Aircraft Lease Agreement, dated as of March 15, 2007, between
ILFC and *
5. *
 

*   Indicates that certain information contained herein has been omitted and
filed separately with the Securities and Exchange Commission. Confidential
treatment has been requested with respect to the omitted portions.

 



--------------------------------------------------------------------------------



 



6. Estoppel and Acceptance Certificate dated as of March 15, 2007
7. Assignment of Rights (Airframe), dated as of March 15, 2007, between ILFC and
*, consented to by The Boeing Company
8. Assignment of Warranties (Engines), dated as of March 15, 2007, between ILFC
and *
B777-300ER aircraft bearing serial number 32728
1. Aircraft Lease Agreement, dated as of June 16, 2003, between International
Lease Finance Corporation (“ILFC”), as Lessor, and *, as Lessee
2. Letter Agreement re: Execution of Leases, dated as of June 16, 2003, between
ILFC and *
3. Global Side Letter #1 to Aircraft Lease Agreements, dated as of June 16,
2003, between ILFC and *
4. Amendment #1 to Aircraft Lease Agreement, dated as of October 2, 2006,
between ILFC and *
5. *
6. Estoppel and Acceptance Certificate dated as of October 30, 2006
7. Assignment of Rights (Airframe), dated as of October 30, 2006, between ILFC
and *, consented to by The Boeing Company
8. Assignment of Warranties (Engines), dated as of October 30, 2006, between
ILFC and *
B777-300ER aircraft bearing serial number 32730
1. Aircraft Lease Agreement, dated as of June 16, 2003, between International
Lease Finance Corporation (“ILFC”), as Lessor, and *, as Lessee
2. Letter Agreement re: Execution of Leases, dated as of June 16, 2003, between
ILFC and *
3. Global Side Letter #1 to Aircraft Lease Agreements, dated as of June 16,
2003, between ILFC and *
4. Amendment No. 1 to Aircraft Lease Agreement, dated as of January 15, 2006,
between ILFC and *
 

*   Indicates that certain information contained herein has been omitted and
filed separately with the Securities and Exchange Commission. Confidential
treatment has been requested with respect to the omitted portions.

 



--------------------------------------------------------------------------------



 



5. Amendment No. 2 to Aircraft Lease Agreement, dated as of August 28, 2006,
between ILFC and *
6. *
7. Estoppel and Acceptance Certificate dated as of September 28, 2006
8. Assignment of Rights (Airframe), dated as of September 28, 2006, between ILFC
and *, consented to by The Boeing Company
9. Assignment of Rights (Engines), dated as of September 28, 2006, between ILFC
and *
B777-300ER aircraft bearing serial number 32715
1. Aircraft Lease Agreement, dated as of June 16, 2003, between International
Lease Finance Corporation (“ILFC”), as Lessor, and *, as Lessee
2. Letter Agreement re: Execution of Leases, dated as of June 16, 2003, between
ILFC and *
3. Global Side Letter #1 to Aircraft Lease Agreements, dated as of June 16,
2003, between ILFC and *
4. Amendment Number One to Aircraft Lease Agreement, dated as of February 5,
2005, between ILFC and *
5. Amendment No. 2 to Aircraft Lease Agreement, dated as of January 15, 2006,
between ILFC and *
6. Amendment No. 3 to Aircraft Lease Agreement, dated as of August 28, 2006,
between ILFC and *
7. *
8. Estoppel and Acceptance Certificate dated as of September 21, 2006
9. Assignment of Rights (Airframe), dated as of September 21, 2006, between ILFC
and *, consented to by The Boeing Company
10. Assignment of Rights (Engines), dated as of September 21, 2006, between ILFC
and *
 

*   Indicates that certain information contained herein has been omitted and
filed separately with the Securities and Exchange Commission. Confidential
treatment has been requested with respect to the omitted portions.

 



--------------------------------------------------------------------------------



 



B777-300ER aircraft bearing serial number 32710
1. Aircraft Lease Agreement, dated as of June 16, 2003, between International
Lease Finance Corporation (“ILFC”), as Lessor, and *, as Lessee
2. Letter Agreement re: Execution of Leases, dated as of June 16, 2003, between
ILFC and *
3. Global Side Letter #1 to Aircraft Lease Agreements, dated as of June 16,
2003, between ILFC and *
4. Amendment No. 1 to Aircraft Lease Agreement, dated as of July 30, 2006,
between ILFC and *
5. *
6. Estoppel and Acceptance Certificate dated as of June 9, 2006
7. Assignment of Rights (Airframe), dated as of June 9, 2006, between ILFC and
*, consented to by The Boeing Company
8. Assignment of Rights (Engines), dated as of June 9, 2006, between ILFC and *
B777-300ER aircraft bearing serial number 32709
1. Aircraft Lease Agreement, dated as of June 16, 2003, between International
Lease Finance Corporation (“ILFC”), as Lessor, and *, as Lessee
2. Letter Agreement re: Execution of Leases, dated as of June 16, 2003, between
ILFC and *
3. Global Side Letter #1 to Aircraft Lease Agreements, dated as of June 16,
2003, between ILFC and *
4. Amendment No. 1 to Aircraft Lease Agreement, dated as of January 15, 2006,
between ILFC and *
5. Amendment No. 2 to Aircraft Lease Agreement, dated as of February 1, 2006,
between ILFC and * (superseded by Amendment No. 3 below)
6. Amendment No. 3 to Aircraft Lease Agreement, dated as of July 30, 2006,
between ILFC and *
7. *
8. Estoppel and Acceptance Certificate dated as of February 22, 2006
 

*   Indicates that certain information contained herein has been omitted and
filed separately with the Securities and Exchange Commission. Confidential
treatment has been requested with respect to the omitted portions.

 



--------------------------------------------------------------------------------



 



9. Assignment of Rights (Airframe), dated as of February 22, 2006, between ILFC
and *, consented to by The Boeing Company
10. Assignment of Rights (Engines), dated as of February 22, 2006, between ILFC
and *
B777-300ER aircraft bearing serial number 32707
1. Aircraft Lease Agreement, dated as of June 16, 2003, between International
Lease Finance Corporation (“ILFC”), as Lessor, and *, as Lessee
2. Letter Agreement re: Execution of Leases, dated as of June 16, 2003, between
ILFC and *
3. Global Side Letter #1 to Aircraft Lease Agreements, dated as of June 16,
2003, between ILFC and *
4. Amendment Number One to Aircraft Lease Agreement, dated as of February 5,
2005, between ILFC and *
5. Amendment No. 2 to Aircraft Lease Agreement, dated as of January 24, 2006,
between ILFC and * (superseded by Amendment No. 3 below)
6. Amendment No. 3 to Aircraft Lease Agreement, dated as of July 30, 2006,
between ILFC and *
7. *
8. Estoppel and Acceptance Certificate dated as of November 30, 2005
9. Assignment of Rights (Airframe), dated as of November 30, 2005, between ILFC
and *, consented to by The Boeing Company
10. Assignment of Rights (Engines), dated as of November 30, 2005, between ILFC
and *
B777-300ER aircraft bearing serial number 32708
1. Aircraft Lease Agreement, dated as of June 16, 2003, between International
Lease Finance Corporation (“ILFC”), as Lessor, and *, as Lessee
2. Letter Agreement re: Execution of Leases, dated as of June 16, 2003, between
ILFC and *
 

*   Indicates that certain information contained herein has been omitted and
filed separately with the Securities and Exchange Commission. Confidential
treatment has been requested with respect to the omitted portions.

 



--------------------------------------------------------------------------------



 



3. Global Side Letter #1 to Aircraft Lease Agreements, dated as of June 16,
2003, between ILFC and *
4. Amendment No. 1 to Aircraft Lease Agreement, dated as of January 24, 2006,
between ILFC and * (superseded by Amendment No. 2 below)
5. Amendment No. 2 to Aircraft Lease Agreement, dated as of July 30, 2006,
between ILFC and *
6. *
7. Estoppel and Acceptance Certificate dated as of November 2, 2005
8. Assignment of Rights (Airframe), dated as of November 2, 2005, between ILFC
and *, consented to by The Boeing Company
9. Assignment of Rights (Engines), dated as of November 2, 2005, between ILFC
and *
B777-300ER aircraft bearing serial number 32706
1. Aircraft Lease Agreement, dated as of June 16, 2003, between International
Lease Finance Corporation (“ILFC”), as Lessor, and *, as Lessee
2. Letter Agreement re: Execution of Leases, dated as of June 16, 2003, between
ILFC and *
3. Global Side Letter #1 to Aircraft Lease Agreements, dated as of June 16,
2003, between ILFC and *
4. Amendment No. 1 to Aircraft Lease Agreement, dated as of January 24, 2006,
between ILFC and * (superseded by Amendment No. 2 below)
5. Amendment No. 2 to Aircraft Lease Agreement, dated as of July 30, 2006,
between ILFC and *
6. *
7. Estoppel and Acceptance Certificate dated as of March 25, 2005
8. Assignment of Rights (Airframe), dated as of March 25, 2005, between ILFC and
*, consented to by The Boeing Company
9. Assignment of Rights (Engines), dated as of March 25, 2005, between ILFC and
*
 

*   Indicates that certain information contained herein has been omitted and
filed separately with the Securities and Exchange Commission. Confidential
treatment has been requested with respect to the omitted portions.

 



--------------------------------------------------------------------------------



 



*
A319-100 aircraft bearing serial number 2448
1. Aircraft Lease Agreement, dated as of December 5, 2003, between International
Lease Finance Corporation (“ILFC”), as Lessor, and *, as Lessee.
2. Confidentiality Agreement, dated as of September ___, 2003, between ILFC and
*.
3. Letter Agreement No. 1 to Aircraft Lease Agreement, dated as of December 5,
2003, between ILFC and *.
4. Letter Agreement Re A319-111 Aircraft Manuals, dated as of December 5, 2003,
between ILFC and *.
5. Amendment No. 1 to Aircraft Lease Agreement, dated as of February 25, 2005,
between ILFC and *.
6. Agreement Regarding Installation of Leased Equipment, Purchased Equipment and
Provisions, dated as of April 11, 2005, between ILFC, * and *.
7. Estoppel and Acceptance Certificate dated as of April 25, 2005.
8. Assignment of Rights (Airframe), dated as of April 25, 2005, between ILFC and
* consented to by Airbus S.A.S.
9. Assignment of Warranties (Engines), dated as of April 25, 2005, between ILFC
and *, consented to by CFM International, Inc.
A319-100 aircraft bearing serial number 2406
1. Aircraft Lease Agreement, dated as of December 5, 2003, between International
Lease Finance Corporation (“ILFC”), as Lessor, and *, as Lessee.
2. Confidentiality Agreement, dated as of September ___, 2003, between ILFC and
*.
3. Letter Agreement No. 1 to Aircraft Lease Agreement, dated as of December 5,
2003, between ILFC and *.
4. Letter Agreement Re A319-111 Aircraft Manuals, dated as of December 5, 2003,
between ILFC and *.
5. Amendment No. 1 to Aircraft Lease Agreement, dated as of February 25, 2005,
between ILFC and *.
 

*   Indicates that certain information contained herein has been omitted and
filed separately with the Securities and Exchange Commission. Confidential
treatment has been requested with respect to the omitted portions.

 



--------------------------------------------------------------------------------



 



6. Agreement Regarding Installation of Leased Equipment, Purchased Equipment and
Provisions, dated as of February 28, 2005, between ILFC, *and *.
7. Estoppel and Acceptance Certificate dated as of March 1, 2005.
8. Assignment of Rights (Airframe), dated as of March 1, 2005, between ILFC and
*, consented to by Airbus S.A.S.
9. Assignment of Warranties (Engines), dated as of March 1, 2005, between ILFC
and *, consented to by CFM International, Inc.
*
A330-200 aircraft bearing serial number 906
1. Aircraft Lease Agreement, dated as of August 28, 2006, between IlFC Ireland
(“ILFC”), as Lessor, and *, as Lessee.
2. Side Letter #1 to Aircraft Lease Agreement, dated as of August 28, 2006,
between ILFC and *.
3. Side Letter #2 to Aircraft Lease Agreement, dated as of March 26, 2007,
between ILFC and *.
4. Amendment #1 to Aircraft Lease Agreement, dated as of March 6, 2007, between
ILFC and *.
5. Global Letter Agreement #1 Re: A330-200 Aircraft Manuals, dated as of
March 29, 2007.
6. Amendment #2 to Aircraft Lease Agreement, dated as of March 9, 2008.
7. Estoppel and Acceptance Certificate dated as of March 11, 2008.
8. Assignment of Rights (Airframe), dated as of March 11, 2008, between ILFC and
*, consented to by Airbus S.A.S.
9. Assignment of Rights (Engines), dated as of March 11, 2008, between ILFC and
*, consented to by Rolls Royce plc.
 

*   Indicates that certain information contained herein has been omitted and
filed separately with the Securities and Exchange Commission. Confidential
treatment has been requested with respect to the omitted portions.

 



--------------------------------------------------------------------------------



 



*
A330-200 aircraft bearing serial number 807
1. Aircraft Lease Agreement, dated as of July 12, 2005, between ILFC Ireland
Limited (“ILFC Ireland”), as Lessor, and *, as Lessee.
2. Aircraft Headlease Agreement, dated as of July 12, 2005, between
International Lease Finance Corporation (“ILFC”), as Lessor, and ILFC Ireland,
as Lessee.
3. Side Letter #1 to Aircraft Lease Agreement, dated as of July 12, 2005,
between ILFC Ireland and *.
4. Side Letter #2 to Aircraft Lease Agreement, dated as of October 26, 2005,
between ILFC Ireland and *.
5. Amendment No. 1 to Aircraft Lease Agreement, dated as of January 12, 2007,
between ILFC Ireland and *.
6. Amendment #2 to Aircraft Lease Agreement, dated as of August 22, 2009,
between ILFC Ireland and *.
7. Estoppel and Acceptance Certificate (Headlease) dated as of January 12, 2007.
8. Estoppel and Acceptance Certificate dated as of January 12, 2007.
9. Assignment of Rights (Airframe), dated as of January 12, 2007, between ILFC
and *, consented to by Airbus S.A.S.
10. Tripartite Warranty Agreement (Engines), dated as of January 12, 2007, among
ILFC, *, and *.
A330-200 aircraft bearing serial number 751
1. Aircraft Lease Agreement, dated as of July 12, 2005, between ILFC Ireland
Limited (“ILFC Ireland”), as Lessor, and *, as Lessee.
2. Aircraft Headlease Agreement, dated as of July 12, 2005, between
International Lease Finance Corporation (“ILFC”), as Lessor, and ILFC Ireland,
as Lessee.
3. Side Letter #1 to Aircraft Lease Agreement, dated as of July 12, 2005,
between ILFC Ireland and *.
4. Side Letter #2 to Aircraft Lease Agreement, dated as of October 26, 2005,
between ILFC Ireland and *.
5. Amendment No. 1 to Aircraft Lease Agreement, dated as of May 31, 2006,
between ILFC Ireland and *.
 

*   Indicates that certain information contained herein has been omitted and
filed separately with the Securities and Exchange Commission. Confidential
treatment has been requested with respect to the omitted portions.

 



--------------------------------------------------------------------------------



 



6. Amendment #2 to Aircraft Lease Agreement, dated as of August 22, 2009,
between ILFC Ireland and *.
7. Estoppel and Acceptance Certificate (Headlease) dated as of May 31, 2006.
8. Estoppel and Acceptance Certificate dated as of May 31, 2006.
9. Assignment of Rights (Airframe), dated as of May 31, 2006, between ILFC and
*, consented to by Airbus S.A.S.
10. Tripartite Warranty Agreement (Engines), dated as of May 31, 2006, among
ILFC, *, and *.
B737-800 aircraft bearing serial number 35289
1. Aircraft Lease Agreement, dated as of November 20, 2007, between ILFC Ireland
Limited (“ILFC Ireland”), as Lessor, and *, as Lessee.
2. Aircraft Headlease Agreement, dated as of November 20, 2007, between
International Lease Finance Corporation (“ILFC”), as Headlessor, and ILFC
Ireland, as Headlessee.
3. Amendment #1 to Aircraft Lease Agreement, dated as of February 20, 2009,
between ILFC Ireland and *.
4. Amendment #2 to Aircraft Lease Agreement, dated as of April 13, 2009, between
ILFC Ireland and *.
5. Amendment #3 to Aircraft Lease Agreement, dated as of August 22, 2009,
between ILFC Ireland and *.
6. Estoppel and Acceptance Certificate (Headlease) dated as of February 20,
2009.
7. Estoppel and Acceptance Certificate dated as of February 20, 2009.
8. Assignment of Rights (Airframe), dated as of February 20, 2009, between ILFC
and *, consented to by The Boeing Company.
9. Assignment of Warranties, dated as of February 20, 2009, between ILFC and *.
 

*   Indicates that certain information contained herein has been omitted and
filed separately with the Securities and Exchange Commission. Confidential
treatment has been requested with respect to the omitted portions.

 



--------------------------------------------------------------------------------



 



*
B737-800 aircraft bearing serial number 30695
1. Aircraft Lease Agreement, dated as of May 21, 2005, between International
Lease Finance Corporation (“ILFC”), as Lessor, and *, as Lessee.
2. Side Letter #1 to Aircraft Lease Agreement, dated as of May 21, 2005, between
ILFC and *.
3. Lease Amendment #1 to Aircraft Lease Agreement, dated as of November 29,
2005, between ILFC and *.
4. Lease Amendment #2 to Aircraft Lease Agreement, dated as of March 10, 2006,
between ILFC and *.
5. Lease Amendment #3 to Aircraft Lease Agreement, dated as of February 13,
2007, between ILFC and *.
6. Lessee Name Change Letter Agreement, dated as of July 27, 2007, between ILFC
and *. (Effective as of May 17, 2005)
7. Lease Amendment #4 to Aircraft Lease Agreement, dated as of February 5, 2008,
between ILFC and *.
8. Amendment #5 to Aircraft Lease Agreement, dated as of August 23, 2009,
between ILFC and *.
9. Estoppel and Acceptance Certificate dated as of March 15, 2006.
10. Assignment of Rights (Airframe), dated as of March 15, 2006, between ILFC
and *, consented to by The Boeing Company.
11. Assignment of Warranties (Engines), dated as of March 15, 2006, between ILFC
and *.
B737-800 aircraft bearing serial number 30694
1. Aircraft Lease Agreement, dated as of May 21, 2005, between International
Lease Finance Corporation (“ILFC”), as Lessor, and *, as Lessee.
2. Side Letter #1 to Aircraft Lease Agreement, dated as of May 21, 2005, between
ILFC and *.
3. Lease Amendment #1 to Aircraft Lease Agreement, dated as of November 29,
2005, between ILFC and *.
4. Lease Amendment #2 to Aircraft Lease Agreement, dated as of February 20,
2006, between ILFC and *.
 

*   Indicates that certain information contained herein has been omitted and
filed separately with the Securities and Exchange Commission. Confidential
treatment has been requested with respect to the omitted portions.

 



--------------------------------------------------------------------------------



 



5. Lease Amendment #3 to Aircraft Lease Agreement, dated as of February 13,
2007, between ILFC and *.
6. Lessee Name Change Letter Agreement, dated as of July 27, 2007, between ILFC
and *. (Effective as of May 17, 2005)
7. Lease Amendment #4 to Aircraft Lease Agreement, dated as of February 5, 2008,
between ILFC and *.
8. Amendment #5 to Aircraft Lease Agreement, dated as of August 23, 2009,
between ILFC and *.
9. Estoppel and Acceptance Certificate dated as of February 8, 2006.
*
A320-200 aircraft bearing serial number 2149
1. Aircraft Lease Agreement, dated as of May 20, 2003, between *, as Lessee and
International Lease Finance Corporation (“ILFC”), as Lessor.
2. Side Letter Number One to Aircraft Lease Agreement, dated as of May 20, 2003,
between * and ILFC.
3. Amendment No. 1 to Aircraft Lease Agreement dated as of January 6, 2004,
between * and ILFC.
4. Estoppel and Acceptance Certificate dated as of January 14, 2004.
5. Assignment of Rights (Airframe), dated as of January 14, 2004, between *and
ILFC, consented to by Airbus S.A.S.
6. Assignment Agreement (Engine), dated as of January 14, 2004, among *, ILFC
and *.
A320-200 aircraft bearing serial number 1917
1. Aircraft Lease Agreement, dated as of December 27, 2001, between *, as Lessee
and International Lease Finance Corporation (“ILFC”), as Lessor.
2. Side Letter Number One to Aircraft Lease Agreement, dated as of December 27,
2001, between *and ILFC.
 

*   Indicates that certain information contained herein has been omitted and
filed separately with the Securities and Exchange Commission. Confidential
treatment has been requested with respect to the omitted portions.

 



--------------------------------------------------------------------------------



 



3. Side Letter Number Two to Aircraft Lease Agreement, dated as of March 6,
2002, between * and ILFC.
4. Amendment No. 3 to Aircraft Lease Agreement dated as of February 6, 2003,
between * and ILFC.
5. Amendment Number Two to Aircraft Lease Agreement dated as of April 16, 2003,
between * and ILFC.
6. Amendment Number One to Aircraft Lease Agreement dated as of May 20, 2003,
between *and ILFC.
7. Estoppel and Acceptance Certificate dated as of February 6, 2003.
8. Assignment of Rights (Airframe), dated as of February 6, 2003, between * and
ILFC, consented to by Airbus S.A.S.
9. Assignment Agreement (Engine), dated as of February 6, 2003, among *, ILFC
and *.
*
A320-200 aircraft bearing serial number 3270
1. Aircraft Lease Agreement, dated as of July 18, 2006, between International
Lease Finance Corporation (“ILFC”), as Lessor, and *, as Lessee.
2. Letter Agreement Re: A320-200 Aircraft Manuals, dated as of August 2, 2006,
between ILFC and *.
3. Estoppel and Acceptance Certificate dated as of October 16, 2007.
4. Airframe Warranties Agreement, dated as of October 16, 2007, between ILFC and
*, consented to by Airbus S.A.S.
5. Engine Warranties Agreement, dated as of October 16, 2007, among ILFC, * and
*.
A320-200 aircraft bearing serial number 3105
1. Aircraft Lease Agreement, dated as of March 27, 2006, between International
Lease Finance Corporation (“ILFC”), as Lessor, and *, as Lessee.
2. Side Letter #1 to Aircraft Lease Agreement, dated as of March 27, 2006,
between ILFC and *.
 

*   Indicates that certain information contained herein has been omitted and
filed separately with the Securities and Exchange Commission. Confidential
treatment has been requested with respect to the omitted portions.

 



--------------------------------------------------------------------------------



 



3. Letter Agreement Re: A320-200 & A321-200 Aircraft Manuals, dated as of
July 25, 2006, between ILFC and *.
4. Estoppel and Acceptance Certificate dated as of April 27, 2007.
5. Airframe Warranties Agreement, dated as of April 27, 2007, between ILFC and
*, consented to by Airbus S.A.S.
6. Engine Warranties Agreement, dated as of April 27, 2007, among ILFC, *and *.
A320-200 aircraft bearing serial number 3089
1. Aircraft Lease Agreement, dated as of March 27, 2006, between International
Lease Finance Corporation (“ILFC”), as Lessor, and *, as Lessee.
2. Side Letter #1 to Aircraft Lease Agreement, dated as of March 27, 2006,
between ILFC and *.
3. Letter Agreement Re: A320-200 & A321-200 Aircraft Manuals, dated as of
July 25, 2006, between ILFC and *.
4. Estoppel and Acceptance Certificate dated as of April 13, 2007.
5. Airframe Warranties Agreement, dated as of April 13, 2007, between ILFC and
*, consented to by Airbus S.A.S.
6. Engine Warranties Agreement, dated as of April 13, 2007, among ILFC, *and *.
A320-200 aircraft bearing serial number 3012
1. Aircraft Lease Agreement, dated as of August 19, 2005, between International
Lease Finance Corporation (“ILFC”), as Lessor, and *, as Lessee.
2. Side Letter #1 to Aircraft Lease Agreement, dated as of August 19, 2005,
between ILFC and *.
3. Amendment #1 to Aircraft Lease Agreement, dated as of July 18, 2006, between
ILFC and *.
4. Estoppel and Acceptance Certificate dated as of January 25, 2007.
5. Assignment of Rights (Airframe), dated as of January 25, 2007, between ILFC
and *, consented to by Airbus S.A.S.
 

*   Indicates that certain information contained herein has been omitted and
filed separately with the Securities and Exchange Commission. Confidential
treatment has been requested with respect to the omitted portions.

 



--------------------------------------------------------------------------------



 



6. Assignment Agreement (Engines), dated as of January 25, 2007, among ILFC, *
and *.
A320-200 aircraft bearing serial number 2922
1. Aircraft Lease Agreement, dated as of August 19, 2005, between International
Lease Finance Corporation (“ILFC”), as Lessor, and *, as Lessee.
2. Side Letter #1 to Aircraft Lease Agreement, dated as of August 19, 2005,
between ILFC and *.
3. Amendment #1 to Aircraft Lease Agreement, dated as of July 18, 2006, between
ILFC and *.
4. Estoppel and Acceptance Certificate dated as of October 27, 2006.
5. Assignment of Rights (Airframe), dated as of October 27, 2006, between ILFC
and *, consented to by Airbus S.A.S..
6. Assignment Agreement (Engines), dated as of October 27, 2006, among ILFC, *
and *.
A320-200 aircraft bearing serial number 2731
1. Aircraft Lease Agreement, dated as of August 19, 2005, between International
Lease Finance Corporation (“ILFC”), as Lessor, and *, as Lessee.
2. Side Letter #1 to Aircraft Lease Agreement, dated as of August 19, 2005,
between ILFC and *.
3. Amendment #1 to Aircraft Lease Agreement, dated as of July 18, 2006, between
ILFC and *.
4. Estoppel and Acceptance Certificate dated as of April 14, 2006.
5. Assignment of Rights (Airframe), dated as of April 14, 2006, between ILFC and
*, consented to by Airbus S.A.S.
6. Assignment Agreement (Engines), dated as of April 14, 2006, among ILFC, * and
*.
 

*   Indicates that certain information contained herein has been omitted and
filed separately with the Securities and Exchange Commission. Confidential
treatment has been requested with respect to the omitted portions.

 



--------------------------------------------------------------------------------



 



A321-200 aircraft bearing serial number 3120
1. Aircraft Lease Agreement, dated as of March 27, 2006, between International
Lease Finance Corporation (“ILFC”), as Lessor, and *, as Lessee.
2. Side Letter #1 to Aircraft Lease Agreement, dated as of March 27, 2006,
between ILFC and *.
3. Letter Agreement Re: A320-200 & A321-200 Aircraft Manuals, dated as of
July 25, 2006, between ILFC and *.
4. Letter Agreement #1 to Aircraft Lease Agreement, dated as of April 27, 2007,
between ILFC and *.
5. Letter Agreement #2 to Aircraft Lease Agreement, dated as of April 27, 2007,
between ILFC and *.
6. Estoppel and Acceptance Certificate dated as of May 16, 2007.
7. Airframe Warranties Agreement, dated as of May 16, 2007, between ILFC and *,
consented to by Airbus S.A.S..
8. Engine Warranties Agreement, dated as of May 16, 2007, among ILFC, * and *.
*
B737-800 aircraft bearing serial number 30703
1. Aircraft Lease Agreement, dated as of November 25, 2008, between ILFC Labuan
Limited (“ILFC Labuan”), as Lessor, and *, as Lessee.
2. Headlease Agreement, dated as of November 25, 2008 between International
Lease Finance Corporation (“ILFC”), as Headlessor, and ILFC Labuan, as
Headlessee.
3. *
4. *
5. Estoppel and Acceptance Certificate dated as of January 30, 2009.
6. Assignment of Rights (Airframe), dated as of January 30, 2009, between
International Lease Finance Corporation (“ILFC”) and *, consented to by The
Boeing Company.
7. Assignment of Warranties (Engines), dated as of January 30, 2009, between
ILFC and *.
 

*   Indicates that certain information contained herein has been omitted and
filed separately with the Securities and Exchange Commission. Confidential
treatment has been requested with respect to the omitted portions.

 



--------------------------------------------------------------------------------



 



B737-800 aircraft bearing serial number 30702
1. Aircraft Lease Agreement, dated as of November 25, 2008, between ILFC Labuan
Limited (“ILFC Labuan”), as Lessor, and *, as Lessee.
2. Headlease Agreement, dated as of November 25, 2008 between International
Lease Finance Corporation (“ILFC”), as Headlessor, and ILFC Labuan, as
Headlessee.
3. *
4. *
5. Estoppel and Acceptance Certificate dated as of February 4, 2009.
6. Assignment of Rights (Airframe), dated as of February 4, 2009, between ILFC
and *, consented to by The Boeing Company.
7. Assignment of Warranties (Engines), dated as of February 4, 2009, between
ILFC and *.
*
B737-800 aircraft bearing serial number 30670
1. Aircraft Lease Agreement, dated as of July 30, 2003, between International
Lease Finance Corporation (“ILFC”), as Lessor, and *, as Lessee.
2. Side Letter #1 to Aircraft Lease Agreement, dated as of July 30, 2003,
between ILFC and *.
3. Amendment No. 1 to Aircraft Lease Agreement, dated as of April 30, 2004,
between ILFC and *.
4. Amendment No. 2 to Aircraft Lease Agreement Regarding Winglet System
Installation, dated as of May 22, 2006, between ILFC and *.
5. Amendment No. 3 to Aircraft Lease Agreement, dated as of September 24, 2007,
between ILFC and *.
6. Estoppel and Acceptance Certificate dated as of April 30, 2004.
7. Assignment of Rights (Airframe), dated as of April 30, 2004, between ILFC and
*, consented to by The Boeing Company.
 

*   Indicates that certain information contained herein has been omitted and
filed separately with the Securities and Exchange Commission. Confidential
treatment has been requested with respect to the omitted portions.

 



--------------------------------------------------------------------------------



 



8. Assignment of Warranties (Engines), dated as of April 30, 2004, between ILFC
and *.
B737-800 aircraft bearing serial number 32799
1. Aircraft Lease Agreement, dated as of June 6, 2003, between International
Lease Finance Corporation (“ILFC”), as Lessor, and *, as Lessee.
2. Side Letter #1 to Aircraft Lease Agreement, dated as of June 6, 2003, between
ILFC and *.
3. Amendment #1 to Aircraft Lease Agreement, dated as of March 15, 2004, between
ILFC and *.
4. Amendment No. 2 to Aircraft Lease Agreement, dated as of April 14, 2004,
between ILFC and *.
5. Amendment No. 3 to Aircraft Lease Agreement Regarding Winglet System
Installation, dated as of May 22, 2006, between ILFC and *.
6. Amendment No. 4 to Aircraft Lease Agreement, dated as of September 24, 2007,
between ILFC and *.
7. Estoppel and Acceptance Certificate dated as of March 25, 2004.
8. Assignment of Rights (Airframe), dated as of March 25, 2004, between ILFC and
*, consented to by The Boeing Company.
9. Assignment of Warranties (Engines), dated as of March 25, 2004, between ILFC
and *.
*
B737-800 aircraft bearing serial number 30683
1. Aircraft Lease Agreement, dated as of April 27, 2004 between International
Lease Finance Corporation (“ILFC”), as Lessor, and *, as Lessee.
2. Side Letter No. 1 to Aircraft Lease Agreement, dated as of April 27, 2004
between ILFC and *.
3. Amendment Number 1 to Aircraft Lease Agreement, dated as of June 02, 2006
between ILFC and *.
4. Waiver and Consent, dated as of August 22, 2007 between ILFC, *, and *.
 

*   Indicates that certain information contained herein has been omitted and
filed separately with the Securities and Exchange Commission. Confidential
treatment has been requested with respect to the omitted portions.

 



--------------------------------------------------------------------------------



 



5. *
5. Term Sheet, dated as of December 10, 2008 between ILFC, *, and *.
7. Estoppel and Acceptance Certificate dated as of March 22, 2005.
8. Assignment of Rights (Airframe), dated as of March 22, 2005 between ILFC and
*, consented to by The Boeing Company.
9. Assignment Agreement (Engines), dated as of March 22, 2005 between ILFC and
*.
*
B737-800 aircraft bearing serial number 30679
1. Aircraft Lease Agreement, dated as of February 22, 2006, between ILFC Ireland
Limited (“ILFC Ireland”), as Lessor, and *, as Lessee.
2. Aircraft Headlease Agreement, dated as of February 22, 2006, between
International Lease Finance Corporation (“ILFC”), as Headlessor, and ILFC
Ireland, as Headlessee.
3. Side Letter #1 to Aircraft Lease Agreement, dated as of December 8, 2006,
between ILFC Ireland and *.
4. Assignment, Assumption and Amendment Agreement, dated as of February 28,
2007, between *, ILFC Ireland and *
5. Guaranty, dated as of January 23, 2009, signed by *.
6. Global Agreement with Respect to Five (5) Aircraft Lease Agreements, dated as
of January 23, 2009, between ILFC Ireland and *.
7. Notice of Default, dated as of May 6, 2009, signed by ILFC Ireland
(terminates the Global Agreement dated January 23, 2009).
8. Global Agreement #1 with Respect to Three (3) Boeing B737-800 Aircraft, One
(1) Boeing B737-500 Aircraft and One (1) Boeing B737-300F Aircraft, dated as of
July 27, 2009, between ILFC Ireland and *.
9. Guaranty, dated as of August 28, 2009, signed by *.
 

*   Indicates that certain information contained herein has been omitted and
filed separately with the Securities and Exchange Commission. Confidential
treatment has been requested with respect to the omitted portions.

 



--------------------------------------------------------------------------------



 



10. Global Agreement #2 with Respect to Three (3) Boeing B737-800 Aircraft, One
(1) Boeing B737-500 Aircraft and One (1) Boeing B737-300F Aircraft, dated as of
August 28, 2009, between ILFC Ireland and *.
11. Estoppel and Acceptance Certificate dated as of March 21, 2006.
12. Assignment of Rights (Airframe), dated as of March 21, 2006, between ILFC
and *, consented to by The Boeing Company.
13. Assignment of Warranties (Engines), dated as of March 21, 2006, between
ILFC, ILFC Ireland and *.
B737-800 aircraft bearing serial number 30733
1. Aircraft Lease Agreement, dated as of December 8, 2006, between ILFC Ireland
Limited (“ILFC Ireland”), as Lessor, and *, as Lessee.
2. Aircraft Headlease Agreement, dated as of December 12, 2007, between
International Lease Finance Corporation (“ILFC”), as Headlessor, and ILFC
Ireland, as Headlessee.
3. Side Letter #1 to Aircraft Lease Agreement, dated as of December 8, 2006,
between ILFC Ireland and *.
4. Amendment #01 to Aircraft Lease Agreement, dated as of December 13, 2007,
between ILFC Ireland and *.
5. Guaranty, dated as of January 23, 2009, signed by *.
6. Global Agreement with Respect To Five (5) Aircraft Lease Agreements, dated as
of January 23, 2009, between ILFC Ireland and *.
7. Notice of Default Letter to *, dated as of May 6, 2009 (terminates the Global
Agreement dated January 23, 2009).
8. Global Agreement #1 with Respect to Three (3) Boeing B737-800 Aircraft, One
(1) Boeing B737-500 Aircraft and One (1) Boeing B737-300F Aircraft, dated as of
July 27, 2009, between ILFC Ireland and *.
9. Guaranty, dated as of August 28, 2009, signed by *.
10. Global Agreement #2 with Respect to Three (3) Boeing B737-800 Aircraft, One
(1) Boeing B737-500 Aircraft and One (1) Boeing B737-300F Aircraft, dated as of
August 28, 2009, between ILFC Ireland and *
 

*   Indicates that certain information contained herein has been omitted and
filed separately with the Securities and Exchange Commission. Confidential
treatment has been requested with respect to the omitted portions.

 



--------------------------------------------------------------------------------



 



11. Estoppel and Acceptance Certificate dated as of December 13, 2007.
12. Assignment of Rights (Airframe), dated as of December 13, 2007, between ILFC
and *, consented to by The Boeing Company.
13. Assignment of Warranties (Engines), dated as of December 13, 2007, among
ILFC, ILFC Ireland and *.
B737-800 aircraft bearing serial number 30673
1. Aircraft Lease Agreement, dated as of February 22, 2006, between ILFC Ireland
Limited (“ILFC Ireland”), as Lessor, and *, as Lessee.
2. Aircraft Headlease Agreement, dated as of February 22, 2006, between
International Lease Finance Corporation (“ILFC”), as Headlessor, and ILFC
Ireland, as Headlessee.
3. Side Letter #1 to Aircraft Lease Agreement, dated as of December 8, 2006,
between ILFC Ireland and *.
4. Assignment, Assumption and Amendment Agreement, dated as of February 28,
2007, between Okay, ILFC Ireland and *.
5. Guaranty, dated as of January 23, 2009, signed by *.
6. Global Agreement with Respect to Five (5) Aircraft Lease Agreements, dated as
of January 23, 2009, between ILFC Ireland and *.
7. Notice of Default, dated as of May 6, 2009, signed by ILFC Ireland
(terminates the Global Agreement dated January 23, 2009).
8. Global Agreement #1 with Respect to Three (3) Boeing B737-800 Aircraft, One
(1) Boeing B737-500 Aircraft and One (1) Boeing B737-300F Aircraft, dated as of
July 27, 2009, between ILFC Ireland and *.
9. Guaranty, dated as of August 28, 2009, signed by *.
10. Global Agreement #2 with Respect to Three (3) Boeing B737-800 Aircraft, One
(1) Boeing B737-500 Aircraft and One (1) Boeing B737-300F Aircraft, dated as of
August 28, 2009, between ILFC Ireland and *.
11. Estoppel and Acceptance Certificate dated as of March 10, 2006.
12. Assignment of Rights (Airframe), dated as of March 10, 2006, between ILFC
and *, consented to by The Boeing Company.
 

*   Indicates that certain information contained herein has been omitted and
filed separately with the Securities and Exchange Commission. Confidential
treatment has been requested with respect to the omitted portions.

 



--------------------------------------------------------------------------------



 



13. Assignment of Warranties (Engines), dated as of March 10, 2006, between
ILFC, ILFC Ireland and *.
*
B737-800 aircraft bearing serial number 30666
1. Aircraft Lease Agreement, dated as of October 23, 2003, among ILFC Ireland
Limited (“ILFC Ireland”), as Lessor, *, as Lessee, and *, as Consenting Party.
2. Aircraft Headlease Agreement, dated as of October 23, 2003, between ILFC
Ireland, as Lessee, and International Lease Finance Corporation (“ILFC”), as
Lessor.
3. Side Letter #1 to Aircraft Lease Agreement, dated as of October 23, 2003,
between ILFC Ireland and *.
4. Side Letter #2 to Aircraft Lease Agreement, dated as of March 4, 2004,
between ILFC Ireland and *.
5. *
6. Estoppel and Acceptance Certificate dated as of July 12, 2003. (Headlease)
7. Technical Estoppel and Acceptance Certificate dated as of March 4, 2004.
8. Estoppel and Acceptance Certificate dated as of March 10, 2004.
9. Assignment of Rights (Airframe), dated as of March 10, 2004, between ILFC and
*, consented to by The Boeing Company.
10. Assignment of Warranties (Engines), dated as of March 10, 2004, between ILFC
and *.
B737-800 aircraft bearing serial number 35281
1. Aircraft Lease Agreement, dated as of December 16, 2005, among ILFC Ireland
Limited (“ILFC Ireland”), as Lessor, *, as Lessee, and *, as Consenting Party.
2. Aircraft Headlease Agreement, dated as of December 16, 2005, between ILFC
Ireland, as Lessee, and International Lease Finance Corporation (“ILFC”), as
Lessor.
3. Side Letter No. 1 to Aircraft Lease Agreement, dated as of December 16, 2005,
between ILFC Ireland and *.
 

*   Indicates that certain information contained herein has been omitted and
filed separately with the Securities and Exchange Commission. Confidential
treatment has been requested with respect to the omitted portions.

 



--------------------------------------------------------------------------------



 



4. Amendment No. 1 to Aircraft Lease Agreement, dated as of August 26, 2008,
between ILFC Ireland and *.
5. Estoppel and Acceptance Certificate dated as of August 26, 2008. (Headlease)
6. Estoppel and Acceptance Certificate dated as of August 26, 2008. (Lease)
7. Assignment of Rights (Airframe), dated as of August 26, 2008, between ILFC
and *, consented to by The Boeing Company.
8. Assignment of Warranties (Engines), dated as of August 26, 2008, between ILFC
and *.
B737-800 aircraft bearing serial number 35273
1. Aircraft Lease Agreement, dated as of December 16, 2005, among ILFC Ireland
Limited (“ILFC Ireland”), as Lessor, *, as Lessee, and *, as Consenting Party.
2. Aircraft Headlease Agreement, dated as of December 16, 2005, between ILFC
Ireland, as Lessee, and International Lease Finance Corporation (“ILFC”), as
Lessor.
3. Side Letter No. 1 to Aircraft Lease Agreement, dated as of December 16, 2005,
between ILFC Ireland and *.
4. Amendment No. 1 to Aircraft Lease Agreement, dated as of April 21, 2008,
between ILFC Ireland and *.
5. Estoppel and Acceptance Certificate dated as of April 21, 2008. (Headlease)
6. Estoppel and Acceptance Certificate dated as of April 21, 2008. (Lease)
7. Assignment of Rights (Airframe), dated as of April 21, 2008, between ILFC and
*, consented to by The Boeing Company.
8. Assignment of Warranties (Engines), dated as of April 21, 2008, between ILFC
and *.
B737-800 aircraft bearing serial number 35271
1. Aircraft Lease Agreement, dated as of December 16, 2005, among ILFC Ireland
Limited (“ILFC Ireland”), as Lessor, *, as Lessee, and *, as Consenting Party.
2. Aircraft Headlease Agreement, dated as of December 16, 2005, between ILFC
Ireland, as Lessee, and International Lease Finance Corporation (“ILFC”), as
Lessor.
 

*   Indicates that certain information contained herein has been omitted and
filed separately with the Securities and Exchange Commission. Confidential
treatment has been requested with respect to the omitted portions.

 



--------------------------------------------------------------------------------



 



  3.   Side Letter No. 1 to Aircraft Lease Agreement, dated as of December 16,
2005, between ILFC Ireland and *.

  4.   Amendment No. 1 to Aircraft Lease Agreement, dated as of March 21, 2008,
between ILFC Ireland and *.

  5.   Estoppel and Acceptance Certificate dated as of March 21, 2008.
(Headlease)

  6.   Estoppel and Acceptance Certificate dated as of March 21, 2008. (Lease)

  7.   Assignment of Rights (Airframe), dated as of March 21, 2008, between ILFC
and *, consented to by The Boeing Company.

  8.   Assignment of Warranties (Engines), dated as of March 21, 2008, between
ILFC and *.

    B737-800 aircraft bearing serial number 30728

  1.   Aircraft Lease Agreement, dated as of December 16, 2005, among ILFC
Ireland Limited (“ILFC Ireland”), as Lessor, *, as Lessee, and *, as Consenting
Party.

  2.   Aircraft Headlease Agreement, dated as of December 16, 2005, between ILFC
Ireland, as Lessee, and International Lease Finance Corporation (“ILFC”), as
Lessor.

  3.   Side Letter No. 1 to Aircraft Lease Agreement, dated as of December 16,
2005, between ILFC Ireland and *.

  4.   Amendment No. 1 to Aircraft Lease Agreement, dated as of September 21,
2007, between ILFC Ireland and *.

  5.   Estoppel and Acceptance Certificate dated as of September 21, 2007.
(Headlease)

  6.   Estoppel and Acceptance Certificate dated as of September 21, 2007.
(Lease)

  7.   Assignment of Rights (Airframe), dated as of September 21, 2007, between
ILFC and *, consented to by The Boeing Company.

  8.   Assignment of Warranties (Engines), dated as of September 21, 2007,
between ILFC and *.

    B737-800 aircraft bearing serial number 30718

  1.   Aircraft Lease Agreement, dated as of December 16, 2005, among ILFC
Ireland Limited (“ILFC Ireland”), as Lessor, *, as Lessee, and *, as Consenting
Party.

 

*   Indicates that certain information contained herein has been omitted and
filed separately with the Securities and Exchange Commission. Confidential
treatment has been requested with respect to the omitted portions.

 



--------------------------------------------------------------------------------



 



  2.   Aircraft Headlease Agreement, dated as of December 16, 2005, between ILFC
Ireland, as Lessee, and International Lease Finance Corporation (“ILFC”), as
Lessor.

  3.   Side Letter No. 1 to Aircraft Lease Agreement, dated as of December 16,
2005, between ILFC Ireland and *.

  4.   Amendment No. 1 to Aircraft Lease Agreement, dated as of April 30, 2007,
between ILFC Ireland and *.

  5.   Estoppel and Acceptance Certificate dated as of April 30, 2007.
(Headlease)

  6.   Estoppel and Acceptance Certificate dated as of April 30, 2007. (Lease)

  7.   Assignment of Rights (Airframe), dated as of April 30, 2007, between ILFC
and *, consented to by The Boeing Company.

  8.   Assignment of Warranties (Engines), dated as of April 30, 2007, between
ILFC and *.

    B737-800 aircraft bearing serial number 30715

  1.   Aircraft Lease Agreement, dated as of December 16, 2005, among ILFC
Ireland Limited (“ILFC Ireland”), as Lessor, *, as Lessee, and *, as Consenting
Party.

  2.   Aircraft Headlease Agreement, dated as of December 16, 2005, between ILFC
Ireland, as Lessee, and International Lease Finance Corporation (“ILFC”), as
Lessor.

  3.   Side Letter No. 1 to Aircraft Lease Agreement, dated as of December 16,
2005, between ILFC Ireland and *.

  4.   Amendment No. 1 to Aircraft Lease Agreement, dated as of April 9, 2007,
between ILFC Ireland and *.

  5.   Estoppel and Acceptance Certificate dated as of April 9, 2007.
(Headlease)

  6.   Estoppel and Acceptance Certificate dated as of April 9, 2007. (Lease)

  7.   Assignment of Rights (Airframe), dated as of April 9, 2007, between ILFC
and *, consented to by The Boeing Company.

  8.   Assignment of Warranties (Engines), dated as of April 9, 2007, between
ILFC and *.

 

*   Indicates that certain information contained herein has been omitted and
filed separately with the Securities and Exchange Commission. Confidential
treatment has been requested with respect to the omitted portions.

 



--------------------------------------------------------------------------------



 



    B737-800 aircraft bearing serial number 33007

  1.   Aircraft Lease Agreement, dated as of March 16, 2005, among ILFC Ireland
Limited (“ILFC Ireland”), as Lessor, *, as Lessee, and *, as Consenting Party.

  2.   Aircraft Headlease Agreement, dated as of March 16, 2005, between ILFC
Ireland, as Lessee, and International Lease Finance Corporation (“ILFC”), as
Lessor.

  3.   Side Letter No. 1 to Aircraft Lease Agreement, dated as of March 16,
2005, between ILFC Ireland and *.

  4.   Amendment No. 1 to Aircraft Lease Agreement, dated as of July 17, 2006,
between ILFC Ireland and *.

  5.   Estoppel and Acceptance Certificate dated as of July 17, 2006.
(Headlease)

  6.   Estoppel and Acceptance Certificate dated as of July 17, 2006. (Lease)

  7.   Assignment of Rights (Airframe), dated as of July 17, 2006, between ILFC
and *, consented to by The Boeing Company.

  8.   Assignment of Warranties (Engines), dated as of July 17, 2006, between
ILFC and *.

    B737-800 aircraft bearing serial number 30700

  1.   Aircraft Lease Agreement, dated as of March 16, 2005, among ILFC Ireland
Limited (“ILFC Ireland”), as Lessor, *, as Lessee, and *, as Consenting Party.

  2.   Aircraft Headlease Agreement, dated as of March 16, 2005, between ILFC
Ireland, as Lessee, and International Lease Finance Corporation (“ILFC”), as
Lessor.

  3.   Side Letter No. 1 to Aircraft Lease Agreement, dated as of March 16,
2005, between ILFC Ireland and *.

  4.   Amendment No. 1 to Aircraft Lease Agreement, dated as of May 24, 2006,
between ILFC Ireland and *.

  5.   Estoppel and Acceptance Certificate dated as of May 17, 2006. (Headlease)

  6.   Estoppel and Acceptance Certificate dated as of May 17, 2006. (Lease)

  7.   Assignment of Rights (Airframe), dated as of May 17, 2006, between ILFC
and *, consented to by The Boeing Company.

 

*   Indicates that certain information contained herein has been omitted and
filed separately with the Securities and Exchange Commission. Confidential
treatment has been requested with respect to the omitted portions.

 



--------------------------------------------------------------------------------



 



  8.   Assignment of Warranties (Engines), dated as of May 17, 2006, between
ILFC and *.

    B737-800 aircraft bearing serial number 30698

  1.   Aircraft Lease Agreement, dated as of March 16, 2005, among ILFC Ireland
Limited (“ILFC Ireland”), as Lessor, *, as Lessee, and *, as Consenting Party.

  2.   Aircraft Headlease Agreement, dated as of March 16, 2005, between ILFC
Ireland, as Lessee, and International Lease Finance Corporation (“ILFC”), as
Lessor.

  3.   Side Letter No. 1 to Aircraft Lease Agreement, dated as of March 16,
2005, between ILFC Ireland and *.

  4.   Amendment No. 1 to Aircraft Lease Agreement, dated as of April 7, 2006,
between ILFC Ireland and *.

  5.   Estoppel and Acceptance Certificate dated as of April 7, 2006.
(Headlease)

  6.   Estoppel and Acceptance Certificate dated as of April 7, 2006. (Lease)

  7.   Assignment of Rights (Airframe), dated as of April 7, 2006, between ILFC
and *, consented to by The Boeing Company.

  8.   Assignment of Warranties (Engines), dated as of April 7, 2006, between
ILFC and *.

    B737-800 aircraft bearing serial number 30685

  1.   Aircraft Lease Agreement, dated as of June 17, 2004, among ILFC Ireland
Limited (“ILFC Ireland”), as Lessor, *, as Lessee, and *, as Consenting Party.

  2.   Aircraft Headlease Agreement, dated as of June 17, 2004, between ILFC
Ireland, as Lessee, and International Lease Finance Corporation (“ILFC”), as
Lessor.

  3.   Side Letter No. 1 to Aircraft Lease Agreement, dated as of June 17, 2004,
between ILFC Ireland and *.

  4.   Amendment No. 1 to Aircraft Lease Agreement, dated as of October 7, 2005,
between ILFC Ireland and *.

  5.   Amendment No. 2 to Aircraft Lease Agreement, dated as of December 9,
2005, between ILFC Ireland and *.

  6.   *

 

*   Indicates that certain information contained herein has been omitted and
filed separately with the Securities and Exchange Commission. Confidential
treatment has been requested with respect to the omitted portions.

 



--------------------------------------------------------------------------------



 



  7.   Estoppel and Acceptance Certificate dated as of October 7, 2005.
(Headlease)

  8.   Estoppel and Acceptance Certificate dated as of October 7, 2005. (Lease)

  9.   Assignment of Rights (Airframe), dated as of October 7, 2005, between
ILFC and *, consented to by The Boeing Company.

  10.   Assignment of Warranties (Engines), dated as of October 7, 2005, between
ILFC and *.

    B737-800 aircraft bearing serial number 30686

  1.   Aircraft Lease Agreement, dated as of June 17, 2004, among ILFC Ireland
Limited (“ILFC Ireland”), as Lessor, *, as Lessee, and *, as Consenting Party.

  2.   Aircraft Headlease Agreement, dated as of June 17, 2004, between ILFC
Ireland, as Lessee, and International Lease Finance Corporation (“ILFC”), as
Lessor.

  3.   Side Letter No. 1 to Aircraft Lease Agreement, dated as of June 17, 2004,
between ILFC Ireland and *.

  4.   Amendment No. 1 to Aircraft Lease Agreement, dated as of June 21, 2005,
between ILFC Ireland and *.

  5.   *

  6.   Estoppel and Acceptance Certificate dated as of May 18, 2005. (Headlease)

  7.   Estoppel and Acceptance Certificate dated as of May 18, 2005. (Lease)

  8.   Assignment of Rights (Airframe), dated as of May 18, 2005, between ILFC
and *, consented to by The Boeing Company.

  9.   Assignment of Warranties (Engines), dated as of May 18, 2005, between
ILFC and *.

    B737-800 aircraft bearing serial number 32801

  1.   Aircraft Lease Agreement, dated as of June 17, 2004, among ILFC Ireland
Limited (“ILFC Ireland”), as Lessor, *, as Lessee, and *, as Consenting Party.

  2.   Aircraft Headlease Agreement, dated as of June 17, 2004, between ILFC
Ireland, as Lessee, and International Lease Finance Corporation (“ILFC”), as
Lessor.

 

*   Indicates that certain information contained herein has been omitted and
filed separately with the Securities and Exchange Commission. Confidential
treatment has been requested with respect to the omitted portions.

 



--------------------------------------------------------------------------------



 



  3.   Side Letter No. 1 to Aircraft Lease Agreement, dated as of June 17, 2004,
between ILFC Ireland and *.

  4.   Amendment No. 1 to Aircraft Lease Agreement, dated as of March 17, 2005,
between ILFC Ireland and *.

  5.   Letter Agreement, dated as of March 20, 2009, among ILFC Ireland, *, and
*.

  6.   Estoppel and Acceptance Certificate dated as of March 17, 2005.
(Headlease)

  7.   Estoppel and Acceptance Certificate dated as of March 17, 2005. (Lease)

  8.   Assignment of Rights (Airframe), dated as of March 17, 2005, between ILFC
and *, consented to by The Boeing Company.

  9.   Assignment of Warranties (Engines), dated as of March 17, 2005, between
ILFC and *.

*

    A320-200 aircraft bearing serial number 3599

  1.   Aircraft Lease Agreement, dated as of November 30, 2006, between ILFC
Ireland Limited (“ILFC Ireland”), as Lessor, and *, as Lessee.

  2.   Aircraft Headlease Agreement, dated as of November 30, 2006 between
International Lease Finance Corporation (“ILFC”), as Lessor, and ILFC Ireland,
as Lessee.

  3.   Amendment No.1 to Aircraft Lease Agreement, dated as of September 11,
2008 between ILFC Ireland and *.

  4.   Estoppel and Acceptance Certificate dated as of September 11, 2008
(Headlease).

  5.   Estoppel and Acceptance Certificate dated as of September 11, 2008.

  6.   Assignment of Rights (Airframe), dated as of September 11, 2008, between
ILFC and *, consented to by Airbus S.A.S.

  7.   Assignment of Warranties (Engines), dated as of September 11, 2008,
between ILFC and *.

 

*   Indicates that certain information contained herein has been omitted and
filed separately with the Securities and Exchange Commission. Confidential
treatment has been requested with respect to the omitted portions.

 



--------------------------------------------------------------------------------



 



    A320-200 aircraft bearing serial number 3456

  1.   Aircraft Lease Agreement, dated as of November 30, 2006, between ILFC
Ireland Limited (“ILFC Ireland”), as Lessor, and *, as Lessee.

  2.   Aircraft Headlease Agreement, dated as of November 30, 2006 between
International Lease Finance Corporation (“ILFC”), as Lessor, and ILFC Ireland,
as Lessee.

  3.   Amendment No.1 to Aircraft Lease Agreement, dated as of May 29, 2008
between ILFC Ireland and *.

  4.   Estoppel and Acceptance Certificate dated as of May 29, 2008 (Headlease).

  5.   Estoppel and Acceptance Certificate dated as of May 29, 2008.

  6.   Assignment of Rights (Airframe), dated as of May 29, 2008, between ILFC
and *, consented to by Airbus S.A.S.

  7.   Assignment of Warranties (Engines), dated as of May 29, 2008, between
ILFC and *.

    A320-200 aircraft bearing serial number 3440

  1.   Aircraft Lease Agreement, dated as of November 30, 2006, between ILFC
Ireland Limited (“ILFC Ireland”), as Lessor, and *, as Lessee.

  2.   Aircraft Headlease Agreement, dated as of November 30, 2006 between
International Lease Finance Corporation (“ILFC”), as Lessor, and ILFC Ireland,
as Lessee.

  3.   Amendment No.1 to Aircraft Lease Agreement, dated as of March 28, 2008,
between ILFC Ireland and *.

  4.   Estoppel and Acceptance Certificate dated as of March 28, 2008
(Headlease).

  5.   Estoppel and Acceptance Certificate dated as of March 28, 2008.

  6.   Assignment of Rights (Airframe), dated as of March 28, 2008, between ILFC
and *, consented to by Airbus S.A.S.

  7.   Assignment of Warranties (Engines), dated as of March 28, 2008, between
ILFC and *.

 

*   Indicates that certain information contained herein has been omitted and
filed separately with the Securities and Exchange Commission. Confidential
treatment has been requested with respect to the omitted portions.

 



--------------------------------------------------------------------------------



 



    A320-200 aircraft bearing serial number 3366

  1.   Aircraft Lease Agreement, dated as of November 30, 2006, between ILFC
Ireland Limited (“ILFC Ireland”), as Lessor, and *, as Lessee.

  2.   Aircraft Headlease Agreement, dated as of November 30, 2006, between
International Lease Finance Corporation (“ILFC”), as Lessor, and ILFC Ireland,
as Lessee.

  3.   Amendment No.1 to Aircraft Lease Agreement, dated as of January 22, 2008,
between ILFC Ireland and *.

  4.   Amendment No.2 to Aircraft Lease Agreement, dated as of March 5, 2008,
between ILFC Ireland and *.

  5.   Estoppel and Acceptance Certificate dated as of January 22, 2008
(Headlease).

  6.   Estoppel and Acceptance Certificate dated as of January 22, 2008.

  7.   Assignment of Rights (Airframe), dated as of January 22, 2008, between
ILFC and *, consented to by Airbus S.A.S.

  8.   Assignment of Warranties (Engines), dated as of January 22, 2008, between
ILFC and *.

    A320-200 aircraft bearing serial number 3153

  1.   Aircraft Lease Agreement, dated as of June 29, 2006, between ILFC Ireland
Limited (“ILFC Ireland”), as Lessor, and *, as Lessee.

  2.   Aircraft Headlease Agreement, dated as of June 29, 2006, between
International Lease Finance Corporation (“ILFC”), as Lessor, and ILFC Ireland,
as Lessee.

  3.   Global Side Letter #1 to Aircraft Lease Agreement, dated as of June 29,
2006, between ILFC Ireland and *.

  4.   Amendment Number One to Aircraft Lease Agreement, dated as of April 20,
2007, between ILFC Ireland and *.

  5.   Amendment No. 2 to Aircraft Lease Agreement, dated as of June 14, 2007,
between ILFC Ireland and *.

  6.   Estoppel and Acceptance Certificate dated as of June 14, 2007
(Headlease).

  7.   Estoppel and Acceptance Certificate dated as of June 14, 2007.

 

*   Indicates that certain information contained herein has been omitted and
filed separately with the Securities and Exchange Commission. Confidential
treatment has been requested with respect to the omitted portions.

 



--------------------------------------------------------------------------------



 



  8.   Assignment of Rights (Airframe), dated as of June 14, 2007, between ILFC
and *, consented to by Airbus S.A.S.

  9.   Assignment of Warranties (Engines), dated as of June 14, 2007, between
ILFC and *.

    A320-200 aircraft bearing serial number 3131

  1.   Aircraft Lease Agreement, dated as of June 29, 2006, between ILFC Ireland
Limited (“ILFC Ireland”), as Lessor, and *, as Lessee.

  2.   Aircraft Headlease Agreement, dated as of June 29, 2006, between
International Lease Finance Corporation (“ILFC”), as Lessor, and ILFC Ireland,
as Lessee.

  3.   Global Side Letter #1 to Aircraft Lease Agreements, dated as of June 29,
2006, between ILFC Ireland and *.

  4.   Amendment Number One to Aircraft Lease Agreement, dated as of April 20,
2007, between ILFC Ireland and *.

  5.   Amendment No. 2 to Aircraft Lease Agreement, dated as of June 14, 2007,
between ILFC Ireland and *.

  6.   Estoppel and Acceptance Certificate dated as of May 15, 2007 (Headlease).

  7.   Estoppel and Acceptance Certificate dated as of May 15, 2007.

  8.   Assignment of Rights (Airframe), dated as of May 15, 2007, between ILFC
and *, consented to by Airbus S.A.S.

  9.   Assignment of Warranties (Engines), dated as of May 15, 2007, between
ILFC and *.

    B737-800 aircraft bearing serial number 30680

  1.   Aircraft Lease Agreement, dated as of November 19, 2002, between ILFC
Ireland Limited (“ILFC Ireland”), as Lessor, and *, as Lessee.

  2.   Aircraft Headlease Agreement, dated as of November 19, 2002 between
International Lease Finance Corporation (“ILFC”), as Lessor, and ILFC Ireland,
as Lessee.

  3.   Global Side Letter No. 1 to Aircraft Lease Agreements, dated as of
November 19, 2002, between ILFC Ireland and *.

 

*   Indicates that certain information contained herein has been omitted and
filed separately with the Securities and Exchange Commission. Confidential
treatment has been requested with respect to the omitted portions.

 



--------------------------------------------------------------------------------



 



  4.   *

  5.   Estoppel and Acceptance Certificate dated as of November 19, 2003.

  6.   Assignment of Rights (Airframe), dated as of November 19, 2003, between
ILFC and *, consented to by The Boeing Company.

  7.   Assignment of Warranties (Engines), dated as of November 19, 2003,
between ILFC and *.

    B737-800 aircraft bearing serial number 30690

  1.   Aircraft Lease Agreement, dated as of November 19, 2002, between ILFC
Ireland Limited (“ILFC Ireland”), as Lessor, and *, as Lessee.

  2.   Aircraft Headlease Agreement, dated as of November 19, 2002 between
International Lease Finance Corporation (“ILFC”), as Lessor, and ILFC Ireland,
as Lessee.

  3.   Global Side Letter No. 1 to Aircraft Lease Agreements, dated as of
November 19, 2002, between ILFC Ireland and *.

  4.   *

  5.   Estoppel and Acceptance Certificate dated as of December 18, 2003.

  6.   Assignment of Rights (Airframe), dated as of December 18, 2003, between
ILFC and *, consented to by The Boeing Company.

  7.   Assignment of Warranties (Engines), dated as of December 18, 2003,
between ILFC and *.

    B737-800 aircraft bearing serial number 30692

  1.   Aircraft Lease Agreement, dated as of November 19, 2002, between ILFC
Ireland Limited (“ILFC Ireland”), as Lessor, and *, as Lessee.

  2.   Aircraft Headlease Agreement, dated as of November 19, 2002 between
International Lease Finance Corporation (“ILFC”), as Lessor, and ILFC Ireland,
as Lessee.

  3.   Global Side Letter No. 1 to Aircraft Lease Agreements, dated as of
November 19, 2002, between ILFC Ireland and *.

  4.   *

 

*   Indicates that certain information contained herein has been omitted and
filed separately with the Securities and Exchange Commission. Confidential
treatment has been requested with respect to the omitted portions.

 



--------------------------------------------------------------------------------



 



  5.   Estoppel and Acceptance Certificate dated as of November 20, 2003.

  6.   Assignment of Rights (Airframe), dated as of November 20, 2003, between
ILFC and *, consented to by The Boeing Company.

  7.   Assignment of Warranties (Engines), dated as of November 20, 2003,
between ILFC and *.

    B737-800 aircraft bearing serial number 30693

  1.   Aircraft Lease Agreement, dated as of November 19, 2002, between ILFC
Ireland Limited (“ILFC Ireland”), as Lessor, and *, as Lessee.

  2.   Aircraft Headlease Agreement, dated as of November 19, 2002 between
International Lease Finance Corporation (“ILFC”), as Lessor, and ILFC Ireland,
as Lessee.

  3.   Global Side Letter No. 1 to Aircraft Lease Agreements, dated as of
November 19, 2002, between ILFC Ireland and *.

  4.   *

  5.   Estoppel and Acceptance Certificate dated as of December 18, 2003.

  6.   Assignment of Rights (Airframe), dated as of December 18, 2003, between
ILFC and *, consented to by The Boeing Company.

  7.   Assignment of Warranties (Engines), dated as of December 18, 2003,
between ILFC and *.

*

    A319-100 aircraft bearing serial number 2396

  1.   Aircraft Lease Agreement, dated as of February 10, 2007, between ILFC
Ireland Limited (“ILFC Ireland”), as Lessor, and *, as Lessee.

  2.   Aircraft Headlease Agreement, dated as of February 10, 2007 between
International Lease Finance Corporation (“ILFC”), as Lessor, and ILFC Ireland,
as Lessee.

  3.   Side Letter #1 to Aircraft Lease Agreement, dated as of February 10, 2007
between ILFC Ireland and *.

 

*   Indicates that certain information contained herein has been omitted and
filed separately with the Securities and Exchange Commission. Confidential
treatment has been requested with respect to the omitted portions.

 



--------------------------------------------------------------------------------



 



  4.   Assignment of Sublease and Consent Agreement, dated as of February 4,
2008 between *, ILFC Ireland and *.

  5.   Estoppel and Acceptance Certificate dated as of April 26, 2007
(Headlease).

  6.   Estoppel and Acceptance Certificate dated as of April 26, 2007.

  7.   Assignment of Rights (Airframe), dated as of April 26, 2007, between ILFC
and *, consented to by Airbus S.A.S.

  8.   Assignment of Rights (Engines), dated as of April 26, 2007, between ILFC
and *, consented to by IAE International Aero Engines AG.

*

    A319-100 aircraft bearing serial number 3116

  1.   Aircraft Lease Agreement, dated as of October 31, 2006, between ILFC
Ireland Limited (“ILFC Ireland”), as Lessor, and *, as Lessee.

  2.   Aircraft Headlease Agreement, dated as of October 31, 2006, between
International Lease Finance Corporation (“ILFC”), as Lessor, and ILFC Ireland,
as Lessee.

  3.   Side Letter #1 to Aircraft Lease Agreement, dated as of October 31, 2006,
between ILFC Ireland and *.

  4.   Estoppel and Acceptance Certificate dated as of May 31, 2007 (Headlease).

  5.   Estoppel and Acceptance Certificate dated as of May 31, 2007.

  6.   Assignment of Rights (Airframe), dated as of May 31, 2007, between ILFC
and *, consented to by Airbus S.A.S.

  7.   Assignment Agreement (Engines), dated as of May 31, 2007, between ILFC
and *, consented to by IAE International Aero Engines AG.

    A319-100 aircraft bearing serial number 3114

  1.   Aircraft Lease Agreement, dated as of October 31, 2006, between ILFC
Ireland Limited (“ILFC Ireland”), as Lessor, and *, as Lessee.

  2.   Aircraft Headlease Agreement, dated as of October 31, 2006, between
International Lease Finance Corporation (“ILFC”), as Lessor, and ILFC Ireland,
as Lessee.

 

*   Indicates that certain information contained herein has been omitted and
filed separately with the Securities and Exchange Commission. Confidential
treatment has been requested with respect to the omitted portions.

 



--------------------------------------------------------------------------------



 



  3.   Side Letter #1 to Aircraft Lease Agreement, dated as of October 31, 2006,
between ILFC Ireland and *.

  4.   Estoppel and Acceptance Certificate dated as of May 31, 2007 (Headlease).

  5.   Estoppel and Acceptance Certificate dated as of May 31, 2007.

  6.   Assignment of Rights (Airframe), dated as of May 31, 2007, between ILFC
and *, consented to by Airbus S.A.S.

  7.   Assignment Agreement (Engines), dated as of May 31, 2007, between ILFC
and *, consented to by IAE International Aero Engines AG.

    A319-100 aircraft bearing serial number 3124

  1.   Aircraft Lease Agreement, dated as of October 31, 2006, between ILFC
Ireland Limited (“ILFC Ireland”), as Lessor, and *, as Lessee.

  2.   Aircraft Headlease Agreement, dated as of October 31, 2006, between
International Lease Finance Corporation (“ILFC”), as Lessor, and ILFC Ireland,
as Lessee.

  3.   Side Letter #1 to Aircraft Lease Agreement, dated as of October 31, 2006,
between ILFC Ireland and *.

  4.   Estoppel and Acceptance Certificate dated as of May 31, 2007 (Headlease).

  5.   Estoppel and Acceptance Certificate dated as of May 31, 2007.

  6.   Assignment of Rights (Airframe), dated as of May 31, 2007, between ILFC
and *, consented to by Airbus S.A.S.

  7.   Assignment Agreement (Engines), dated as of May 31, 2007, between ILFC
and *, consented to by IAE International Aero Engines AG.

*

    B737-800 aircraft bearing serial number 30660

  1.   Aircraft Lease Agreement, dated as of March 1, 2006, between *, as
Lessee, and International Lease Finance Corporation (“ILFC”), as Lessor.

  2.   Side Letter #1 to Aircraft Lease Agreement, dated as of March 1, 2006,
between * and ILFC.

 

*   Indicates that certain information contained herein has been omitted and
filed separately with the Securities and Exchange Commission. Confidential
treatment has been requested with respect to the omitted portions.

 



--------------------------------------------------------------------------------



 



  3.   Estoppel and Acceptance Certificate dated as of April 4, 2006.

  4.   Supplemental Estoppel and Acceptance Certificate dated as of April 7,
2006.

  5.   Assignment of Rights (Airframe), dated as of April 4, 2006, between * and
ILFC, consented to by The Boeing Company.

  6.   Assignment of Warranties (Engines), dated as of April 4, 2006, between *
and ILFC.

*

    A319-100 aircraft bearing serial number 3165

  1.   Aircraft Lease Agreement, dated as of October 26, 2005, between *, as
Lessee and International Lease Finance Corporation (“ILFC”), as Lessor.

  2.   Letter Agreement No. 1 to Aircraft Lease Agreement, dated as of
October 26, 2005, between ILFC and *.

  3.   Lease Termination Agreement, dated as of July 3, 2008, between ILFC and
*. (Agreement did not terminate this lease, but it amends certain terms.)

  4.   Amendment #1 to Lease Termination Agreement dated as of July 30, 2008,
between ILFC and *. (Agreement did not terminate this lease, but it amends
certain terms.)

  5.   Global Side Letter No. 2 to Aircraft Lease Agreements dated as of
October 17, 2008, between ILFC and *.

  6.   Estoppel and Acceptance Certificate dated as of June 18, 2007.

  7.   Assignment of Rights (Airframe), dated as of June 18, 2007, between ILFC
and *, consented to by Airbus S.A.S.

  8.   Assignment Agreement(Engine), dated as of June 18, 2007, among ILFC, *
and *.

    A319-100 aircraft bearing serial number 3026

  1.   Aircraft Lease Agreement, dated as of October 26, 2005, between *, as
Lessee and International Lease Finance Corporation (“ILFC”), as Lessor.

  2.   Letter Agreement No. 1 to Aircraft Lease Agreement, dated as of
October 26, 2005, between ILFC and *.

 

*   Indicates that certain information contained herein has been omitted and
filed separately with the Securities and Exchange Commission. Confidential
treatment has been requested with respect to the omitted portions.

 



--------------------------------------------------------------------------------



 



  3.   Lease Termination Agreement, dated as of July 3, 2008, between ILFC and
*. (Agreement did not terminate this lease, but it amends certain terms.)

  4.   Amendment #1 to Lease Termination Agreement dated as of July 30, 2008,
between ILFC and *. (Agreement did not terminate this lease, but it amends
certain terms.)

  5.   Global Side Letter No. 2 to Aircraft Lease Agreements dated as of
October 17, 2008, between ILFC and *.

  6.   Estoppel and Acceptance Certificate dated as of February 28, 2007.

  7.   Assignment of Rights (Airframe), dated as of February 28, 2007, between
ILFC and *, consented to by Airbus S.A.S.

  8.   Assignment Agreement (Engine), dated as of February 28, 2007, among ILFC,
* and *.

    A319-100 aircraft bearing serial number 3017

  1.   Aircraft Lease Agreement, dated as of October 26, 2005, between *, as
Lessee and International Lease Finance Corporation (“ILFC”), as Lessor.

  2.   Letter Agreement No. 1 to Aircraft Lease Agreement, dated as of
October 26, 2005, between ILFC and *.

  3.   Lease Termination Agreement, dated as of July 3, 2008, between ILFC and
*. (Agreement did not terminate this lease, but it amends certain terms.)

  4.   Amendment #1 to Lease Termination Agreement dated as of July 30, 2008,
between ILFC and *. (Agreement did not terminate this lease, but it amends
certain terms.)

  5.   Global Side Letter No. 2 to Aircraft Lease Agreements dated as of
October 17, 2008, between ILFC and *.

  6.   Estoppel and Acceptance Certificate dated as of February 9, 2007.

  7.   Assignment of Rights (Airframe), dated as of February 9, 2007, between
ILFC and *, consented to by Airbus S.A.S.

  8.   Assignment Agreement (Engine), dated as of February 9, 2007, among ILFC,
* and *.

 

*   Indicates that certain information contained herein has been omitted and
filed separately with the Securities and Exchange Commission. Confidential
treatment has been requested with respect to the omitted portions.

 



--------------------------------------------------------------------------------



 



    A319-100 aircraft bearing serial number 3007

  1.   Aircraft Lease Agreement, dated as of October 26, 2005, between *, as
Lessee and International Lease Finance Corporation (“ILFC”), as Lessor.

  2.   Letter Agreement No. 1 to Aircraft Lease Agreement, dated as of
October 26, 2005, between ILFC and *.

  3.   Lease Termination Agreement, dated as of July 3, 2008, between ILFC and
*. (Agreement did not terminate this lease, but it amends certain terms.)

  4.   Amendment #1 to Lease Termination Agreement dated as of July 30, 2008,
between ILFC and *. (Agreement did not terminate this lease, but it amends
certain terms.)

  5.   Global Side Letter No. 2 to Aircraft Lease Agreements dated as of
October 17, 2008, between ILFC and *.

  6.   Estoppel and Acceptance Certificate dated as of February 1, 2007.

  7.   Assignment of Rights (Airframe), dated as of February 1, 2007, between
ILFC and *, consented to by Airbus S.A.S.

  8.   Assignment Agreement (Engine), dated as of February 1, 2007, among ILFC,
* and *.

    A319-100 aircraft bearing serial number 2978

  1.   Aircraft Lease Agreement, dated as of April 30, 2004, between *, as
Lessee, and International Lease Finance Corporation (“ILFC”), as Lessor

  2.   Global Side Letter No. 1, dated as of April 30, 2004, between ILFC and *.

  3.   Letter Agreement No. 1 to Aircraft Lease Agreement, dated as of April 30,
2004, between ILFC and *.

  4.   Manual Customization Letter Agreement, dated as of August 5, 2004,
between ILFC and *.

  5.   Global Amendment to Aircraft Lease Agreements, dated as of March 31,
2005, between ILFC and *.

  6.   Amendment to Letter Agreement No. 1 to Aircraft Lease Agreement, dated as
of November 22, 2005, between ILFC and *.

 

*   Indicates that certain information contained herein has been omitted and
filed separately with the Securities and Exchange Commission. Confidential
treatment has been requested with respect to the omitted portions.

 



--------------------------------------------------------------------------------



 



  7.   Lease Termination Agreement, dated as of July 3, 2008, between ILFC and
*. (Agreement did not terminate this lease, but it amends certain terms.)

  8.   Amendment #1 to Lease Termination Agreement dated as of July 30, 2008,
between ILFC and *. (Agreement did not terminate this lease, but it amends
certain terms.)

  9.   Global Side Letter No. 2, dated as of October 17, 2008, between ILFC and
*.

  10.   Estoppel and Acceptance Certificate dated as of January 19, 2007.

  11.   Assignment of Rights (Airframe), dated as of January 19, 2007, between
ILFC and *, consented to by Airbus S.A.S.

  12.   Assignment Agreement (Engine), dated as of January 19, 2007, among ILFC,
* and *.

    A319-100 aircraft bearing serial number 2711

  1.   Aircraft Lease Agreement, dated as of April 30, 2004, between *, as
Lessee, and International Lease Finance Corporation (“ILFC”), as Lessor

  2.   Global Side Letter No. 1, dated as of April 30, 2004, between ILFC and *.

  3.   Letter Agreement No. 1 to Aircraft Lease Agreement, dated as of April 30,
2004, between ILFC and *.

  4.   Letter dated as of August 5, 2004, between ILFC and *.

  5.   Global Amendment to Aircraft Lease Agreements dated as of March 31, 2005,
between ILFC and *.

  6.   Amendment No. 1 to Aircraft Lease Agreement dated as of March 31, 2005,
between ILFC and *.

  7.   Amendment No. 2 to Aircraft Lease Agreement dated as of November 22,
2005, between ILFC and *.

  8.   Lease Termination Agreement, dated as of July 3, 2008, between ILFC and
*. (Agreement did not terminate this lease, but it amends certain terms.)

  9.   Amendment #1 to Lease Termination Agreement dated as of July 30, 2008,
between ILFC and *. (Agreement did not terminate this lease, but it amends
certain terms.)

 

*   Indicates that certain information contained herein has been omitted and
filed separately with the Securities and Exchange Commission. Confidential
treatment has been requested with respect to the omitted portions.

 



--------------------------------------------------------------------------------



 



  10.   Global Side Letter No. 2, dated as of October 17, 2008, between ILFC and
*.

  11.   Estoppel and Acceptance Certificate dated as of March 24, 2006.

  12.   Assignment of Rights (Airframe), dated as of March 24, 2006, between
ILFC and *, consented to by Airbus S.A.S.

  13.   Assignment Agreement (Engine), dated as of March 24, 2006, among ILFC, *
and *.

    A319-100 aircraft bearing serial number 2704

  1.   Aircraft Lease Agreement, dated as of April 30, 2004, between *, as
Lessee, and International Lease Finance Corporation (“ILFC”), as Lessor

  2.   Global Side Letter No. 1, dated as of April 30, 2004, between ILFC and *.

  3.   Letter Agreement No. 1 to Aircraft Lease Agreement, dated as of April 30,
2004, between ILFC and *.

  4.   Letter dated as of August 5, 2004, between ILFC and *.

  5.   Global Amendment to Aircraft Lease Agreements dated as of March 31, 2005,
between ILFC and *.

  6.   Amendment No. 1 to Aircraft Lease Agreement dated as of March 31, 2005,
between ILFC and *.

  7.   Amendment No. 2 to Aircraft Lease Agreement dated as of November 22,
2005, between ILFC and *.

  8.   Lease Termination Agreement, dated as of July 3, 2008, between ILFC and
*. (Agreement did not terminate this lease, but it amends certain terms.)

  9.   Amendment #1 to Lease Termination Agreement dated as of July 30, 2008,
between ILFC and *. (Agreement did not terminate this lease, but it amends
certain terms.)

  10.   Global Side Letter No. 2, dated as of October 17, 2008, between ILFC and
*.

  11.   Estoppel and Acceptance Certificate dated as of March 23, 2006.

  12.   Assignment of Rights (Airframe), dated as of March 23, 2006, between
ILFC and *, consented to by Airbus S.A.S.

 

*   Indicates that certain information contained herein has been omitted and
filed separately with the Securities and Exchange Commission. Confidential
treatment has been requested with respect to the omitted portions.

 



--------------------------------------------------------------------------------



 



  13.   Assignment Agreement (Engine), dated as of March 23, 2006, among ILFC, *
and *.

    A319-100 aircraft bearing serial number 2679

  1.   Aircraft Lease Agreement, dated as of April 30, 2004, between *, as
Lessee, and International Lease Finance Corporation (“ILFC”), as Lessor

  2.   Global Side Letter No. 1, dated as of April 30, 2004, between ILFC and *.

  3.   Letter Agreement No. 1 to Aircraft Lease Agreement, dated as of April 30,
2004, between ILFC and *.

  4.   Letter dated as of August 5, 2004, between ILFC and *.

  5.   Global Amendment to Aircraft Lease Agreements dated as of March 31, 2005,
between ILFC and *.

  6.   Amendment No. 1 to Aircraft Lease Agreement dated as of March 31, 2005,
between ILFC and *.

  7.   Amendment No. 2 to Aircraft Lease Agreement dated as of August 2, 2005,
between ILFC and *.

  8.   Amendment No. 3 to Aircraft Lease Agreement, dated as of November 22,
2005 between ILFC and *.

  9.   Lease Termination Agreement, dated as of July 3, 2008, between ILFC and
*. (Agreement did not terminate this lease, but it amends certain terms.)

  10.   Amendment #1 to Lease Termination Agreement dated as of July 30, 2008,
between ILFC and *. (Agreement did not terminate this lease, but it amends
certain terms.)

  11.   Global Side Letter No. 2, dated as of October 17, 2008, between ILFC and
*.

  12.   Estoppel and Acceptance Certificate dated as of February 7, 2006.

  13.   Assignment of Rights (Airframe), dated as of February 7, 2006, between
ILFC and *, consented to by AVSA, S.A.R.L.

  14.   Assignment Agreement (Engine), dated as of February 7, 2006, among ILFC,
* and *.

 

*   Indicates that certain information contained herein has been omitted and
filed separately with the Securities and Exchange Commission. Confidential
treatment has been requested with respect to the omitted portions.

 



--------------------------------------------------------------------------------



 



    A319-100 aircraft bearing serial number 2673

  1.   Aircraft Lease Agreement, dated as of April 30, 2004, between *, as
Lessee, and International Lease Finance Corporation (“ILFC”), as Lessor

  2.   Global Side Letter No. 1, dated as of April 30, 2004, between ILFC and *.

  3.   Letter Agreement No. 1 to Aircraft Lease Agreement, dated as of April 30,
2004, between ILFC and *.

  4.   Letter dated as of August 5, 2004, between ILFC and *.

  5.   Global Amendment to Aircraft Lease Agreements dated as of March 31, 2005,
between ILFC and *.

  6.   Amendment No. 1 to Aircraft Lease Agreement dated as of March 31, 2005,
between ILFC and *.

  7.   Amendment No. 2 to Aircraft Lease Agreement dated as of November 22,
2005, between ILFC and *.

  8.   Lease Termination Agreement, dated as of July 3, 2008, between ILFC and
*. (Agreement did not terminate this lease, but it amends certain terms.)

  9.   Amendment #1 to Lease Termination Agreement dated as of July 30, 2008,
between ILFC and *. (Agreement did not terminate this lease, but it amends
certain terms.)

  10.   Amendment No. 3 to Aircraft Lease Agreement dated as of September 8,
2008, between ILFC and *.

  11.   Global Side Letter No. 2, dated as of October 17, 2008, between ILFC and
*.

  12.   Estoppel and Acceptance Certificate dated as of February 2, 2006.

  13.   Assignment of Rights (Airframe), dated as of February 2, 2006, between
ILFC and *, consented to by AVSA, S.A.R.L.

  14.   Assignment Agreement (Engine), dated as of February 2, 2006, among ILFC,
* and *.

    A319-100 aircraft bearing serial number 2490

  1.   Aircraft Lease Agreement, dated as of April 30, 2004, between *, as
Lessee, and International Lease Finance Corporation (“ILFC”), as Lessor

 

*   Indicates that certain information contained herein has been omitted and
filed separately with the Securities and Exchange Commission. Confidential
treatment has been requested with respect to the omitted portions.

 



--------------------------------------------------------------------------------



 



2. Global Side Letter No. 1, as of April 30, 2004, between ILFC and *.
3. Letter Agreement No. 1 to Aircraft Lease Agreement, dated as of April 30,
2004, between ILFC and *.
4. Letter dated as of August 5, 2004, between ILFC and *.
5. Global Amendment to Aircraft Lease Agreements, dated as of March 31, 2005,
between ILFC and *.
6. Lease Termination Agreement, dated as of July 3, 2008, between ILFC and *.
(Agreement did not terminate this lease, but it amends certain terms.)
7. Amendment #1 to Lease Termination Agreement, dated as of July 30, 2008,
between ILFC and *. (Agreement did not terminate this lease, but it amends
certain terms.)
8. Global Side Letter No. 2, dated as of October 17, 2008, between ILFC and *.
9. Estoppel and Acceptance Certificate dated as of June 24, 2005.
10. Assignment of Rights (Airframe), dated as of June 24, 2005, between ILFC and
*, consented to by AVSA, S.A.R.L.
11. Assignment Agreement (Engine), dated as of June 24, 2005, among ILFC, * and
*.
A319-100 aircraft bearing serial number 2485
1. Aircraft Lease Agreement, dated as of April 30, 2004, between *, as Lessee,
and International Lease Finance Corporation (“ILFC”), as Lessor
2. Global Side Letter No. 1, dated as of April 30, 2004, between ILFC and *.
3. Letter Agreement No. 1 to Aircraft Lease Agreement, dated as of April 30,
2004, between ILFC and *.
4. Letter dated as of August 5, 2004, between ILFC and *.
5. Global Amendment to Aircraft Lease Agreements, dated as of March 31, 2005,
between ILFC and *.
6. Lease Termination Agreement, dated as of July 3, 2008, between ILFC and *.
(Agreement did not terminate this lease, but it amends certain terms.)
 

*   Indicates that certain information contained herein has been omitted and
filed separately with the Securities and Exchange Commission. Confidential
treatment has been requested with respect to the omitted portions.

 



--------------------------------------------------------------------------------



 



7. Amendment #1 to Lease Termination Agreement, dated as of July 30, 2008,
between ILFC and *. (Agreement did not terminate this lease, but it amends
certain terms.)
8. Global Side Letter No. 2, dated as of October 17, 2008, between ILFC and *.
9. Estoppel and Acceptance Certificate dated as of June 21, 2005.
10. Assignment of Rights (Airframe), dated as of June 21, 2005, between ILFC and
*, consented to by AVSA, S.A.R.L.
11. Assignment Agreement (Engine), dated as of June 21, 2005, among ILFC, * and
*.
A319-100 aircraft bearing serial number 2473
1. Aircraft Lease Agreement, dated as of April 30, 2004, between *, as Lessee,
and International Lease Finance Corporation (“ILFC”), as Lessor
2. Global Side Letter No. 1 to Aircraft Lease Agreements dated as of April 30,
2004, between ILFC and *.
3. Letter Agreement No. 1 to Aircraft Lease Agreement, dated as of April 30,
2004, between ILFC and *.
4. Letter dated as of August 5, 2004, between ILFC and *.
5. Global Amendment to Aircraft Lease Agreements, dated as of March 31, 2005,
between ILFC and *.
6. Lease Termination Agreement, dated as of July 3, 2008, between ILFC and *.
(Agreement did not terminate this lease, but it amends certain terms.)
7. Amendment #1 to Lease Termination Agreement dated as of July 30, 2008,
between ILFC and *. (Agreement did not terminate this lease, but it amends
certain terms.)
8. Global Side Letter No. 2, dated as of October 17, 2008, between ILFC and *.
9. Estoppel and Acceptance Certificate dated as of May 31, 2005.
10. Assignment of Rights (Airframe), dated as of May 31, 2005, between ILFC and
*, consented to by AVSA, S.A.R.L.
11. Assignment Agreement (Engine), dated as of May 31, 2005, among ILFC, * and
*.
 

*   Indicates that certain information contained herein has been omitted and
filed separately with the Securities and Exchange Commission. Confidential
treatment has been requested with respect to the omitted portions.

 



--------------------------------------------------------------------------------



 



A319-100 aircraft bearing serial number 2470
1. Aircraft Lease Agreement, dated as of April 30, 2004 between International
Lease Finance Corporation (“ILFC”), as Lessor, and *, as Lessee.
2. Letter Agreement No. 1 to Aircraft Lease Agreement, dated as of April 30,
2004 between ILFC and *.
3. Global Side Letter No. 1 to Aircraft Lease Agreements, dated as of April 30,
2004 between ILFC and *.
4. Manual Customization Letter Agreement, dated as of August 5, 2004 between
ILFC and *.
5. Global Amendment to Aircraft Lease Agreements, dated as of March 31, 2005
between ILFC and *.
6. Lease Termination Agreement, dated as of July 03, 2008 between ILFC and *.
(Agreement did not terminate this lease, but it amends certain terms.)
7. Amendment #1 to Lease Termination Agreement, dated as of July 30, 2008
between ILFC and *. (Agreement did not terminate this lease, but it amends
certain terms.)
8. Global Side Letter No. 2 to Aircraft Lease Agreements, dated as of
October 17, 2008 between ILFC and *.
9. Estoppel and Acceptance Certificate dated as of May 23, 2005.
10. Assignment of Rights (Airframe), dated as of May 23, 2005 between ILFC and
*, consented to by AVSA, S.A.R.L.
11. Assignment Agreement (Engines), dated as of May 23, 2005 between ILFC and *,
consented to by IAE International Aero AG.
A319-100 aircraft bearing serial number 2433
1. Aircraft Lease Agreement, dated as of April 30, 2004 between International
Lease Finance Corporation (“ILFC”), as Lessor, and *, as Lessee.
2. Global Side Letter No. 1 to Aircraft Lease Agreement, dated as of April 30,
2004 between ILFC and *.
3. Letter Agreement No. 1 to Aircraft Lease Agreement, dated as of April 30,
2004 between ILFC and *.
 

*   Indicates that certain information contained herein has been omitted and
filed separately with the Securities and Exchange Commission. Confidential
treatment has been requested with respect to the omitted portions.

 



--------------------------------------------------------------------------------



 



4. Manual Customization Letter Agreement, dated as of August 5, 2004 between
ILFC and *.
5. Global Amendment to Aircraft Lease Agreements, dated as of March 31, 2005
between ILFC and *.
6. Lease Termination Agreement, dated as of July 03, 2008 between ILFC and *.
(Agreement did not terminate this lease, but it amends certain terms.)
7. Amendment Number #1 to Lease Termination Agreement, dated as of July 30, 2008
between ILFC and *. (Agreement did not terminate this lease, but it amends
certain terms.)
8. Global Side Letter No. 2 to Aircraft Lease Agreement, dated as of October 17,
2008 between ILFC and *.
9. Estoppel and Acceptance Certificate dated as of March 29, 2005.
10. Assignment of Rights (Airframe), dated as of March 29, 2005 between ILFC and
*, consented to by AVSA, S.A.R.L.
11. Assignment of Rights (Engines), dated as of March 29, 2005 between ILFC and
*, consented to by IAE International Aero Engines AG.
A319-100 aircraft bearing serial number 2590
1. Aircraft Lease Agreement, dated as of April 30, 2004 between International
Lease Finance Corporation (“ILFC”), as Lessor, and *, as Lessee.
2. Global Side Letter No.1 to Aircraft Lease Agreements, dated as of April 30,
2004 between ILFC and *.
3. Letter Agreement No.1 to Aircraft Lease Agreement, dated as of April 30, 2004
between ILFC and *.
4. Manual Customization Letter Agreement, dated as of August 5, 2004 between
ILFC and *.
5. Global Amendment to Aircraft Lease Agreements, dated March 31, 2005 between
ILFC and *.
6. Lease Termination Agreement, dated as of July 03, 2008 between ILFC and *.
(Agreement did not terminate this lease, but it amends certain terms.)
 

*   Indicates that certain information contained herein has been omitted and
filed separately with the Securities and Exchange Commission. Confidential
treatment has been requested with respect to the omitted portions.

 



--------------------------------------------------------------------------------



 



7. Amendment #1 to Lease Termination Agreement, dated as of July 30, 2008
between ILFC and *. (Agreement did not terminate this lease, but it amends
certain terms.)
8. Global Side Letter No. 2 to Aircraft Lease Agreements, dated as of
October 17, 2008 between ILFC and *.
9. Estoppel and Acceptance Certificate dated as of June 6, 2005.
10. Assignment of Rights (Airframe), dated as of June 6, 2005 between ILFC and
*, consented to by AVSA, S.A.R.L.
11. Assignment Agreement (Engines), dated as of June 6, 2005 between ILFC and *,
consented to by IAE International Aero Engines AG.
A319-100 aircraft bearing serial number 2476
1. Aircraft Lease Agreement, dated as of April 30, 2004 between International
Lease Finance Corporation (“ILFC”), as Lessor, and *, as Lessee.
2. Global Side Letter No.1 to Aircraft Lease Agreement, dated as of April 30,
2004 between ILFC and *.
3. Letter Agreement No.1 to Aircraft Lease Agreement, dated as of April 30, 2004
between ILFC and *.
4. Manual Customization Letter Agreement, dated as of August 5, 2004 between
ILFC and *.
5. Global Amendment to Aircraft Lease Agreements, dated March 31, 2005 between
ILFC and *.
6. Lease Termination Agreement, dated as of July 03, 2008 between ILFC and *.
(Agreement did not terminate this lease, but it amends certain terms.)
7. Amendment #1 to Lease Termination Agreement, dated as of July 30, 2008
between ILFC and *. (Agreement did not terminate this lease, but it amends
certain terms.)
8. Global Side Letter No. 2 to Aircraft Lease Agreement, dated as of October 17,
2008 between ILFC and *.
9. Estoppel and Acceptance Certificate dated as of June 6, 2005.
 

*   Indicates that certain information contained herein has been omitted and
filed separately with the Securities and Exchange Commission. Confidential
treatment has been requested with respect to the omitted portions.

 



--------------------------------------------------------------------------------



 



10. Assignment of Rights (Airframe), dated as of June 6, 2005 between ILFC and
*, consented to by AVSA, S.A.R.L.
11. Assignment Agreement (Engines), dated as of June 6, 2005 between ILFC and *,
consented to by IAE International Aero Engines AG.
*
A319-100 aircraft bearing serial number 2458
1. Aircraft Lease Agreement, dated as of August 31, 2004, between International
Lease Finance Corporation (“ILFC”), as Lessor, and *, as Lessee.
2. Side Letter Number One to Aircraft Lease Agreement, dated as of August 31,
2004, between ILFC and *.
3. Assignment, Assumption and Amendment Agreement, dated as of September 26,
2007, among ILFC, *, and *.
4. Estoppel and Acceptance Certificate dated as of May 12, 2005.
5. Assignment of Rights (Airframe), dated as of May 12, 2005, between ILFC and
*, consented to by AVSA, S.A.R.L.
6. Assignment Agreement (Engines), dated as of May 12, 2005, between ILFC and *,
consented to by IAE International Aero Enginges AG (“IAE”).
7. Assignment of Rights (Airframe), dated as of September 26, 2007, between ILFC
and *, consented to by Airbus S.A.S.
8. Assignment Agreement (Engines), dated as of September 26, 2007, between ILFC
and *, consented to by IAE.
A320-200 aircraft bearing serial number 2430
1. Aircraft Lease Agreement, dated as of August 31, 2004, between International
Lease Finance Corporation (“ILFC”), as Lessor, and *, as Lessee.
2. Side Letter Number One to Aircraft Lease Agreement, dated as of August 31,
2004, between ILFC and *.
3. Amendment No. 1 to Aircraft Lease Agreement, dated as of October 4, 2004,
between ILFC and *.
 

*   Indicates that certain information contained herein has been omitted and
filed separately with the Securities and Exchange Commission. Confidential
treatment has been requested with respect to the omitted portions.

 



--------------------------------------------------------------------------------



 



4. Assignment, Assumption and Amendment Agreement, dated as of September 26,
2007, among ILFC, *, and *.
5. Estoppel and Acceptance Certificate dated as of May 6, 2005.
6. Assignment of Rights (Airframe), dated as of May 6, 2005, between ILFC and *,
consented to by AVSA, S.A.R.L.
7. Assignment Agreement (Engines), dated as of May 6, 2005, between ILFC and *,
consented to by IAE International Aero Enginges AG (“IAE”).
8. Assignment of Rights (Airframe), dated as of September 26, 2007, between ILFC
and *, consented to by Airbus S.A.S.
9. Assignment Agreement (Engines), dated as of September 26, 2007, between ILFC
and *, consented to by IAE.
A320-200 aircraft bearing serial number 2422
1. Aircraft Lease Agreement, dated as of August 31, 2004, between International
Lease Finance Corporation (“ILFC”), as Lessor, and *, as Lessee.
2. Side Letter Number One to Aircraft Lease Agreement, dated as of August 31,
2004, between ILFC and *.
3. Assignment, Assumption and Amendment Agreement, dated as of September 26,
2007, among ILFC, *, and *.
4. Estoppel and Acceptance Certificate dated as of April 28, 2005.
5. Assignment of Rights (Airframe), dated as of April 28, 2005, between ILFC and
*, consented to by AVSA, S.A.R.L.
6. Assignment Agreement (Engines), dated as of April 28, 2005, between ILFC and
*, consented to by IAE International Aero Enginges AG (“IAE”).
7. Assignment of Rights (Airframe), dated as of September 26, 2007, between ILFC
and *, consented to by Airbus S.A.S.
8. Assignment Agreement (Engines), dated as of September 26, 2007, between ILFC
and *, consented to by IAE.
 

*   Indicates that certain information contained herein has been omitted and
filed separately with the Securities and Exchange Commission. Confidential
treatment has been requested with respect to the omitted portions.

 



--------------------------------------------------------------------------------



 



A320-200 aircraft bearing serial number 2193
1. Aircraft Lease Agreement, dated as of January 16, 2004, between International
Lease Finance Corporation (“ILFC”), as Lessor, and *, as Lessee.
2. Side Letter #1 to Aircraft Lease Agreement, dated as of January 16, 2004,
between ILFC and *.
3. Assignment, Assumption and Amendment Agreement, dated as of September 26,
2007, among ILFC, *, and *.
4. Estoppel and Acceptance Certificate dated as of May 5, 2004.
5. Assignment of Rights (Airframe), dated as of May 5, 2004, between ILFC and *,
consented to by AVSA, S.A.R.L.
6. Assignment of Rights (Engines), dated as of May 5, 2004, between ILFC and *,
consented to by IAE International Aero Enginges AG (“IAE”).
7. Assignment of Rights (Airframe), dated as of September 26, 2007, between ILFC
and *, consented to by Airbus S.A.S.
8. Assignment Agreement (Engines), dated as of September 26, 2007, between ILFC
and *, consented to by IAE.
*
A319-100 aircraft bearing serial number 2723
1. Aircraft Lease Agreement, dated as of October 23, 2008, between ILFC Ireland
Limited (“ILFC Ireland”), as Lessor, and *, as Lessee.
2. Aircraft Headlease Agreement, dated as of October 23, 2008, between
International Lease Finance Corporation (“ILFC”), as Headlessor, and ILFC
Ireland, as Headlessee.
3. Side Letter No. 1 to Aircraft Lease Agreement, dated as of October 23, 2008,
between ILFC Ireland and *.
4. Global Amendment No. 1 to Aircraft Lease Agreement, dated as of March 27,
2009, between ILFC Ireland and *.
5. Estoppel and Acceptance Certificate dated as of December 1, 2008.
6. Estoppel and Acceptance Certificate (Headlease) dated as of December 1, 2008.
 

*   Indicates that certain information contained herein has been omitted and
filed separately with the Securities and Exchange Commission. Confidential
treatment has been requested with respect to the omitted portions.

 



--------------------------------------------------------------------------------



 



7. Assignment of Rights (Airframe), dated as of December 1, 2008, between ILFC
and *, consented to by Airbus S.A.S.
8. Assignment Agreement (Engines), dated as of December 1, 2008, among ILFC, *
and *.
A319-100 aircraft bearing serial number 2698
1. Aircraft Lease Agreement, dated as of October 23, 2008, between ILFC Ireland
Limited (“ILFC Ireland”), as Lessor, and *, as Lessee.
2. Aircraft Headlease Agreement, dated as of October 23, 2008, between
International Lease Finance Corporation (“ILFC”), as Headlessor, and ILFC
Ireland, as Headlessee.
3. Side Letter No. 1 to Aircraft Lease Agreement, dated as of October 23, 2008,
between ILFC Ireland and *.
4. Global Amendment No. 1 to Aircraft Lease Agreements, dated as of March 27,
2009, between ILFC Ireland and *.
5. Estoppel and Acceptance Certificate (Headlease) dated as of December 1, 2008.
6. Estoppel and Acceptance Certificate dated as of December 1, 2008.
7. Assignment of Rights (Airframe), dated as of December 1, 2008, between ILFC
and *, consented to by Airbus S.A.S.
8. Assignment Agreement (Engines), dated as of December 1, 2008, among ILFC, *
and *.
A319-100 aircraft bearing serial number 2424
1. Aircraft Lease Agreement, dated as of December 12, 2008, between ILFC Ireland
Limited (“ILFC Ireland”), as Lessor, and *, as Lessee.
2. Aircraft Headlease Agreement, dated as of December 12, 2008, between
International Lease Finance Corporation (“ILFC”), as Headlessor, and ILFC
Ireland, as Headlessee.
3. Side Letter No. 1 to Aircraft Lease Agreement, dated as of December 12, 2008,
between ILFC Ireland and *.
4. Side Letter No. 2 to Aircraft Lease Agreement, dated as of January 9, 2009,
between ILFC Ireland and *.
 

*   Indicates that certain information contained herein has been omitted and
filed separately with the Securities and Exchange Commission. Confidential
treatment has been requested with respect to the omitted portions.

 



--------------------------------------------------------------------------------



 



5. Global Amendment No. 1 to Aircraft Lease Agreement, dated as of March 27,
2009, between ILFC Ireland and *.
6. Estoppel and Acceptance Certificate dated as of January 12, 2009.
7. Original Engine Estoppel and Acceptance Certificate dated as of March 6,
2009. (ESN V11886)
8. Assignment of Rights (Airframe), dated as of January 12, 2009, between ILFC
and *, consented to by Airbus S.A.S.
9. Assignment Agreement (Engines), dated as of January 12, 2009, among ILFC, *
and *.
*
B737-800 aircraft bearing serial number 30723
1. Aircraft Lease Agreement, dated as of July 17, 2006, between ILFC Ireland
Limited (“ILFC Ireland”), as Lessor, and *, as Lessee.
2. Aircraft Headlease Agreement, dated as of July 17, 2006, between
International Lease Finance Corporation (“ILFC”), as Lessor and ILFC Ireland
Limited (“ILFC Ireland”), as Lessee.
3. Side Letter Number #1 Aircraft Lease Agreement, dated as of July 17, 2006,
between ILFC Ireland and *.
4. Amendment No. One to Aircraft Lease Agreement, dated as of June 11, 2007,
between ILFC Ireland and *.
5. Estoppel and Acceptance Certificate dated as of June 11, 2007.
6. Assignment of Rights (Airframe), dated as of June 11, 2007, between ILFC and
*, consented to by The Boeing Company.
7. Assignment of Warranties (Engines), dated as of June 11, 2007, between ILFC
and *.
 

*   Indicates that certain information contained herein has been omitted and
filed separately with the Securities and Exchange Commission. Confidential
treatment has been requested with respect to the omitted portions.

 



--------------------------------------------------------------------------------



 



SCHEDULE E

 



--------------------------------------------------------------------------------



 



SCHEDULE 3.19(b)
AMENDED AND RESTATED CREDIT AGREEMENT
LEASES
*
A320-200 aircraft bearing serial number 2191
1. Aircraft Lease Agreement, dated as of November 19, 2003, between
International Lease Finance Corporation (“ILFC”), as Lessor, and *, as Lessee.
2. Side Letter Number One to Aircraft Lease Agreement, dated as of November 19,
2003, between ILFC and *.
3. Global Letter Agreement No. 1e, dated as of November 19, 2003, between ILFC
and *.
4. Amendment No. 1 to Aircraft Lease Agreement, dated as of April 30, 2004,
between ILFC and *.
5. Amendment No. 2 to Aircraft Lease Agreement, dated as of April 30, 2004,
between ILFC and *.
6. Global Letter Agreement No. 2, dated as of May 29, 2006, between ILFC, *,
Sierra Leasing Limited and Whitney Leasing Limited.
7. Global Amendment #1 to Side Letters, dated as of November 30, 2006, between
ILFC and *.
8. Estoppel and Acceptance Certificate dated as of April 30, 2004.
9. Assignment of Warranty and Support Rights (Airframe), dated as of April 30,
2004, between ILFC and *, consented to by AVSA, S.A.R.L.
10. Assignment of Warranties (Engines), dated as of April 30, 2004, between ILFC
and *.
A320-200 aircraft bearing serial number 2206
1. Aircraft Lease Agreement, dated as of November 19, 2003, between
International Lease Finance Corporation (“ILFC”), as Lessor, and *, as Lessee.
2. Side Letter Number One to Aircraft Lease Agreement, dated as of November 19,
2003, between ILFC and *.
3. Global Letter Agreement No. 1, dated as of November 19, 2003, between ILFC
and *.
 

*   Indicates that certain information contained herein has been omitted and
filed separately with the Securities and Exchange Commission. Confidential
treatment has been requested with respect to the omitted portions.

 



--------------------------------------------------------------------------------



 



4. Amendment No. 1 to Aircraft Lease Agreement, dated as of May 19, 2004,
between ILFC and *.
5. Amendment No. 2 to Aircraft Lease Agreement, dated as of May 19, 2004,
between ILFC and *.
6. Side Letter Regarding Side Letter Number One to Aircraft Lease Agreement,
dated as of December 21, 2004, between ILFC and *.
7. Lease Assignment, Assumption and Amendment Agreement dated as of December 21,
2004, between ILFC, Sierra Leasing Limited (“Sierra”) and *.
8. Global Letter Agreement No. 2, dated as of May 29, 2006, between ILFC, *,
Sierra and Whitney Leasing Limited.
9. Global Amendment #1 to Side Letters, dated as of November 30, 2006, between
ILFC and *.
10. Lease Assignment and Amendment Agreement, dated as of April 30, 2009,
between Sierra, ILFC and *.
11. Estoppel and Acceptance Certificate dated as of May 19, 2004.
12. Assignment of Warranty and Support Rights (Airframe), dated as of May 19,
2004, between ILFC and *, consented to by AVSA, S.A.R.L.
13. Assignment of Warranties (Engines), dated as of May 19, 2004, between ILFC
and *.
A320-200 aircraft bearing serial number 2542
1. Aircraft Lease Agreement, dated as of November 19, 2003, between
International Lease Finance Corporation (“ILFC”), as Lessor, and *, as Lessee.
2. Side Letter Number One to Aircraft Lease Agreement, dated as of November 19,
2003, between ILFC and *.
3. Global Letter Agreement No. 1, dated as of November 19, 2003, between ILFC
and *.
4. Amendment No. 1 to Aircraft Lease Agreement, dated as of October 7, 2005,
between ILFC and *.
5. Amendment No. 2 to Aircraft Lease Agreement, dated as of October 7, 2005,
between ILFC and Aer Lingus.
6. Global Letter Agreement No. 2, dated as of May 29, 2006, among ILFC, Sierra
Leasing Limited, Whitney Leasing Limited and *.
 

*   Indicates that certain information contained herein has been omitted and
filed separately with the Securities and Exchange Commission. Confidential
treatment has been requested with respect to the omitted portions.

 



--------------------------------------------------------------------------------



 



7. Global Amendment #1 To Side Letters, dated as of November 30, 2006, between
ILFC and *.
8. Estoppel and Acceptance Certificate dated as of October 7, 2005.
9. Assignment of Rights (Airframe), dated as of October 7, 2005, between ILFC
and *, consented to by AVSA, S.A.R.L.
10. Assignment of Warranties (Engines), dated as of October 7, 2005, between
ILFC and *.
A320-200 aircraft bearing serial number 3129
1. Aircraft Lease Agreement, dated as of May 30, 2006, between International
Lease Finance Corporation (“ILFC”), as Lessor, and *, as Lessee.
2. Amendment No. 1 to Aircraft Lease Agreement, dated as of May 18, 2007,
between ILFC and *.
3. Estoppel and Acceptance Certificate dated as of May 18, 2007.
4. Assignment of Rights (Airframe), dated as of May 18, 2007, between ILFC and
*, consented to by Airbus S.A.S.
5. Assignment of Warranties (Engines), dated as of May 18, 2007, between ILFC
and *.
A320-200 aircraft bearing serial number 3501
1. Aircraft Lease Agreement, dated as of May 25, 2007, between International
Lease Finance Corporation (“ILFC”), as Lessor, and *, as Lessee.
2. Amendment No. 1 to Aircraft Lease Agreement, dated as of June 3, 2008,
between ILFC and *.
3. Estoppel and Acceptance Certificate dated as of June 3, 2008.
4. Assignment of Rights (Airframe), dated as of June 3, 2008, between ILFC and
Aer Lingus, consented to by Airbus S.A.S.
5. Assignment of Warranties (Engines), dated as of June 3, 2008, between ILFC
and *.
 

*   Indicates that certain information contained herein has been omitted and
filed separately with the Securities and Exchange Commission. Confidential
treatment has been requested with respect to the omitted portions.

 



--------------------------------------------------------------------------------



 



*
B737-700 aircraft bearing serial number 29356
1. Aircraft Lease Agreement, dated as of February 6, 2003, between International
Lease Finance Corporation (“ILFC”), as Lessor, and *, as Lessee.
2. Side Letter No. 1 to the Aircraft Lease Agreement, dated as of February 6,
2003, between * and ILFC.
3. Amendment No. 1 to Aircraft Lease Agreement, dated as of May 30, 2006,
between ILFC and *.
4. Special Letter Agreement No. 1, dated as of May 15, 2009, between *and ILFC.
5. Transaction Agreement, dated as of August 21, 2009, between * and ILFC.
6. Amendment No. 2 to Aircraft Lease Agreement, dated as of August 21, 2009,
between ILFC and *.
7. Estoppel and Acceptance Certificate dated as of October 18, 2004.
8. Assignment of Rights (Airframe), dated as of October 18, 2004, between ILFC
and *, consented to by The Boeing Company.
9. Assignment of Rights (Engines), dated as of October 18, 2004, between ILFC
and *.
B737-700 aircraft bearing serial number 32842
10. Aircraft Lease Agreement, dated as of September 27, 2004, between
International Lease Finance Corporation (“ILFC”), as Lessor, and *, as Lessee.
11. Side Letter No. 1 to Aircraft Lease Agreement, dated as of September 27,
2004, between ILFC and *.
12. Amendment No. 1 to Aircraft Lease Agreement, dated as of May 30, 2006,
between ILFC and *.
13. Special Letter Agreement No. 1, dated as of May 15, 2009, between ILFC and
*.
14. Transaction Agreement dated as of August 21, 2009 between ILFC and *.
15. Amendment No. 2 to Aircraft Lease Agreement, dated as of August 21, 2009,
between ILFC and *.
16. Estoppel and Acceptance Certificate dated as of November 21, 2005.
17. Assignment of Rights (Airframe), dated as of November 21, 2005, between ILFC
and *, consented to by The Boeing Company.
 

*   Indicates that certain information contained herein has been omitted and
filed separately with the Securities and Exchange Commission. Confidential
treatment has been requested with respect to the omitted portions.

 



--------------------------------------------------------------------------------



 



18. Assignment of Warranties (Engines), dated as of November 21, 2005, between
ILFC and *.
B737-700 aircraft bearing serial number 30038
10. Aircraft Lease Agreement, dated as of February 6, 2003, between
International Lease Finance Corporation (“ILFC”), as Lessor, and *, as Lessee.
11. Side Letter No. 1 to Aircraft Lease Agreement, dated as of February 6, 2003,
between ILFC and *.
12. Amendment No. 1 to Aircraft Lease Agreement, dated as of May 30, 2006,
between ILFC and *.
13. Special Letter Agreement No.1, dated as of May 15, 2009, between ILFC and *.
14. Transaction Agreement dated as of August 21, 2009 between ILFC and *.
15. Amendment No. 2 to Aircraft Lease Agreement, dated as of August 21, 2009,
between ILFC and *.
16. Estoppel and Acceptance Certificate dated as of November 15, 2004.
17. Assignment of Rights (Airframe), dated as of November 15, 2004, between ILFC
and *, consented to by The Boeing Company.
18. Assignment of Rights (Engines), dated as of November 15, 2004, between ILFC
and *.
B737-700 aircraft bearing serial number 33793
10. Aircraft Lease Agreement, dated as of February 6, 2003, between
International Lease Finance Corporation (“ILFC”), as Lessor, and *, as Lessee.
11. Side Letter Number No. 1 to Aircraft Lease Agreement, dated as of
February 6, 2003, between ILFC and *.
12. Side Letter to the Aircraft Lease Agreement, dated as of June 7, 2004,
between ILFC and *.
13. Special Letter Agreement No. 1, dated as of May 15, 2009, between ILFC and
*.
14. Transaction Agreement dated as of August 21, 2009 between ILFC and *.
15. Amendment No. 1 to Aircraft Lease Agreement, dated as of August 21, 2009,
between ILFC and *.
 

*   Indicates that certain information contained herein has been omitted and
filed separately with the Securities and Exchange Commission. Confidential
treatment has been requested with respect to the omitted portions.

 



--------------------------------------------------------------------------------



 



16. Estoppel and Acceptance Certificate dated as of November 15, 2004.
17. Transfer of Rights (Airframe), dated as of November 15, 2004, between ILFC
and *, consented to by The Boeing Company.
18. Engine Warranty Assignment, dated as of November 15, 2004, between ILFC and
*.
B737-700ER aircraft bearing serial number 32719
12. Aircraft Lease Agreement, dated as of December 23, 2004, between
International Lease Finance Corporation (“ILFC”), as Lessor, and *, as Lessee.
13. Letter Agreement No. 1 to Aircraft Lease Agreement, dated as of December 23,
2004, between ILFC and *.
14. Amendment No. 1 to Aircraft Lease Agreement, dated as of May 30, 2006,
between ILFC and *.
15. Amendment No. 2 to Aircraft Lease Agreement, dated as of September 27, 2006,
between ILFC and *.
16. Onpoint Solutions Program Consent Agreement, dated as of December 10, 2007,
between ILFC and *.
17. Special Letter Agreement No. 1, dated as of May 15, 2009, between ILFC and
*.
18. Transaction Agreement dated as of August 21, 2009 between ILFC and *.
19. Amendment No. 3 to Aircraft Lease Agreement, dated as of August 21, 2009,
between ILFC and *.
20. Estoppel and Acceptance Certificate dated as of April 28, 2006.
21. Assignment of Rights (Airframe), dated as of April 28, 2006, between ILFC
and *, consented to by The Boeing Company.
22. Assignment of Rights (Engines), dated as of April 28, 2006, between ILFC and
*.
B737-700ER aircraft bearing serial number 32718
11. Aircraft Lease Agreement, dated as of December 23, 2004, between
International Lease Finance Corporation (“ILFC”), as Lessor, and *, as Lessee.
12. Letter Agreement No. 1 to Aircraft Lease Agreement, dated as of December 23,
2004, between ILFC and *.
 

*   Indicates that certain information contained herein has been omitted and
filed separately with the Securities and Exchange Commission. Confidential
treatment has been requested with respect to the omitted portions.

 



--------------------------------------------------------------------------------



 



13. Amendment No. 1 to Aircraft Lease Agreement, dated as of May 30, 2006,
between ILFC and *.
14. Amendment No. 2 to Aircraft Lease Agreement, dated as of September 27, 2006,
between ILFC and *.
15. Special Letter Agreement No. 1, dated as of May 15, 2009, between ILFC and
*.
16. Transaction Agreement dated as of August 21, 2009 between ILFC and *.
17. Amendment No. 3 to Aircraft Lease Agreement, dated as of August 21, 2009,
between ILFC and *.
18. Estoppel and Acceptance Certificate dated as of March 22, 2006.
19. Assignment of Rights (Airframe), dated as of March 22, 2006, between ILFC
and *, consented to by The Boeing Company.
20. Assignment of Rights (Engines), dated as of March 22, 2006, between ILFC and
*.
*
A320-200 aircraft bearing serial number 3476
6. Aircraft Lease Agreement, dated as of March 23, 2007, between International
Lease Finance Corporation (“ILFC”), as Lessor, and *, as Lessee.
7. Amendment No. 1 to Aircraft Lease Agreement, dated as of April 17, 2008,
between ILFC and *.
8. Estoppel and Acceptance Certificate dated as of April 17, 2008.
9. Assignment of Rights (Airframe), dated as of April 17, 2008, between ILFC and
*, consented to by Airbus S.A.S.
10. Assignment of Warranties (Engines), dated as of April 17, 2008, between ILFC
and *.
A320-200 aircraft bearing serial number 3444
6. Aircraft Lease Agreement, dated as of March 23, 2007, between International
Lease Finance Corporation (“ILFC”), as Lessor, and *, as Lessee.
7. Amendment No. 1 to Aircraft Lease Agreement, dated as of March 21, 2008,
between ILFC and *.
 

*   Indicates that certain information contained herein has been omitted and
filed separately with the Securities and Exchange Commission. Confidential
treatment has been requested with respect to the omitted portions.

 



--------------------------------------------------------------------------------



 



8. Estoppel and Acceptance Certificate dated as of March 21, 2008.
9. Assignment of Rights (Airframe), dated as of March 21, 2008, between ILFC and
*, consented to by Airbus S.A.S.
10. Assignment of Warranties (Engines), dated as of March 21, 2008, between ILFC
and *.
A320-200 aircraft bearing serial number 2349
10. Aircraft Lease Agreement, dated as of September 10, 2003, between
International Lease Finance Corporation (“ILFC”), as Lessor, and *, as Lessee.
11. Side Letter Number One to Aircraft Lease Agreement, dated as of
September 10, 2003, between ILFC and *.
12. Amendment No. 1 to Aircraft Lease Agreement, dated as of January 24, 2005,
between ILFC and *.
13. Amendment No. 2 to Aircraft Lease Agreement, dated as of January 24, 2005,
between ILFC and *.
14. Side Letter Number Two to Aircraft Lease Agreement, dated as of December 13,
2005, between ILFC and *.
15. Amendment #3 to Aircraft Lease Agreement and Exercise of Lease Extension
Option, dated as of March 23, 2007, between ILFC and *.
16. Estoppel and Acceptance Certificate dated as of January 24, 2005.
17. Assignment of Warranty and Support Rights, dated as of January 24, 2005,
between ILFC and *, consented to by AVSA, S.A.R.L.
18. Assignment of Warranties (Engines), dated as of January 24, 2005, between
ILFC and *.
A320-200 aircraft bearing serial number 2278
11. Aircraft Lease Agreement, dated as of September 10, 2003, between
International Lease Finance Corporation (“ILFC”), as Lessor, and *, as Lessee.
12. Side Letter Number One to Aircraft Lease Agreement, dated as of
September 10, 2003, between ILFC and *.
13. Amendment No. 1 to Aircraft Lease Agreement, dated as of October 13, 2004,
between ILFC and *.
 

*   Indicates that certain information contained herein has been omitted and
filed separately with the Securities and Exchange Commission. Confidential
treatment has been requested with respect to the omitted portions.

 



--------------------------------------------------------------------------------



 



14. Amendment No. 2 to Aircraft Lease Agreement, dated as of October 13, 2004,
between ILFC and *.
15. Side Letter Number Two to Aircraft Lease Agreement, dated as of December 13,
2005, between ILFC and *.
16. Amendment No. 3 to Aircraft Lease Agreement and Exercise of Lease Extension
Option, dated as of March 23, 2007, between ILFC and *.
17. Estoppel and Acceptance Certificate dated as of October 13, 2004.
18. Amendment No. 1 to the Estoppel and Acceptance Certificate, dated as of
October 13, 2004, between ILFC and *.
19. Assignment of Rights (Airframe), dated as of October 13, 2004, between ILFC
and *, consented to by AVSA, S.A.R.L. (“AVSA”)
20. Assignment of Warranties (Engines), dated as of October 13, 2004, between
ILFC and *.
A320-200 aircraft bearing serial number 2166
12. Aircraft Lease Agreement, dated as of September 10, 2003, between
International Lease Finance Corporation (“ILFC”), as Lessor, and *, as Lessee.
13. Side Letter Number One to Aircraft Lease Agreement, dated as of
September 10, 2003, between ILFC and *.
14. Amendment No. 1 to Aircraft Lease Agreement, dated as of March 23, 2004,
between ILFC and *.
15. Amendment No. 2 to Aircraft Lease Agreement, dated as of March 23, 2004,
between ILFC and *.
16. Amendment No. 3 to Aircraft Lease Agreement, dated as of October 29, 2004,
between ILFC and *.
17. Side Letter Number Two to Aircraft Lease Agreement, dated as of December 13,
2005, between ILFC and *.
18. Amendment #4 to Aircraft Lease Agreement and Exercise of Lease Extension
Option, dated as of March 23, 2007, between ILFC and *.
 

*   Indicates that certain information contained herein has been omitted and
filed separately with the Securities and Exchange Commission. Confidential
treatment has been requested with respect to the omitted portions.

 



--------------------------------------------------------------------------------



 



19. Estoppel and Acceptance Certificate dated as of March 23, 2004.
20. Assignment of Rights (Airframe), dated as of March 23, 2004, between ILFC
and *, consented to by AVSA, S.A.R.L. (“AVSA”)
21. Assignment of Warranties (Engines), dated as of March 23, 2004, between ILFC
and *.
22. Assignment of Warranty Rights (Airframe), dated as of October 31, 2004,
between FLS Aerospace (UK) Limited and *, consented to by AVSA and ILFC.
A320-200 aircraft bearing serial number 2158
11. Aircraft Lease Agreement, dated as of September 10, 2003, between
International Lease Finance Corporation (“ILFC”), as Lessor, and *, as Lessee.
12. Side Letter Number One to Aircraft Lease Agreement, dated as of
September 10, 2003, between ILFC and *.
13. Amendment No. 1 to Aircraft Lease Agreement, dated as of February 26, 2004,
between ILFC and *.
14. Amendment No. 2 to Aircraft Lease Agreement, dated as of March 23, 2004,
between ILFC and *.
15. Amendment No. 3 to Aircraft Lease Agreement, dated as of October 29, 2004,
between ILFC and *.
16. Side Letter Number Two to Aircraft Lease Agreement, dated as of December 13,
2005, between ILFC and *.
17. Amendment #4 to Aircraft Lease Agreement and Exercise of Lease Extension
Option, dated as of March 23, 2007, between ILFC and *.
18. Estoppel and Acceptance Certificate dated as of February 26, 2004.
19. Assignment of Rights (Airframe), dated as of February 26, 2004, between ILFC
and *, consented to by AVSA, S.A.R.L.
20. Assignment of Warranties (Engines), dated as of February 26, 2004, between
ILFC and *.
 

*   Indicates that certain information contained herein has been omitted and
filed separately with the Securities and Exchange Commission. Confidential
treatment has been requested with respect to the omitted portions.

 



--------------------------------------------------------------------------------



 



*
B737-800 aircraft bearing serial number 30716
5. Aircraft Lease Agreement, dated as of December 20, 2005, between
International Lease Finance Corporation (“ILFC”), as Lessor, *, as Lessee, and
*, as Consenting Party.
6. Estoppel and Acceptance Certificate dated as of March 16, 2007.
7. Assignment of Rights (Airframe), dated as of March 16, 2007, between ILFC and
*, consented to by The Boeing Company.
8. Assignment of Warranties (Engines), dated as of March 16, 2007, between ILFC
and *.
B737-800 aircraft bearing serial number 29374
5. Aircraft Lease Agreement, dated as of December 20, 2005, between
International Lease Finance Corporation (“ILFC”), as Lessor, *, as Lessee, and
*, as Consenting Party.
6. Estoppel and Acceptance Certificate dated as of March 9, 2007.
7. Assignment of Rights (Airframe), dated as of March 9, 2007, between ILFC and
*, consented to by The Boeing Company.
8. Assignment of Warranties (Engines), dated as of March 9, 2007, between ILFC
and *.
B737-800 aircraft bearing serial number 29373
5. Aircraft Lease Agreement, dated as of December 20, 2005, between
International Lease Finance Corporation (“ILFC”), as Lessor, *, as Lessee, and
*, as Consenting Party.
6. Estoppel and Acceptance Certificate dated as of February 12, 2007.
7. Assignment of Rights (Airframe), dated as of February 12, 2007, between ILFC
and *, consented to by The Boeing Company.
8. Assignment of Warranties (Engines), dated as of February 12, 2007, between
ILFC and *.
 

*   Indicates that certain information contained herein has been omitted and
filed separately with the Securities and Exchange Commission. Confidential
treatment has been requested with respect to the omitted portions.

 



--------------------------------------------------------------------------------



 



B737-800 aircraft bearing serial number 30705
6. Aircraft Lease Agreement, dated as of May 12, 2005, between International
Lease Finance Corporation (“ILFC”), as Lessor, *, as Lessee, and *, as
Consenting Party.
7. Side Letter #1 to Aircraft Lease Agreements, dated as of May 12, 2005 between
ILFC, * and *.
8. Estoppel and Acceptance Certificate dated as of July 28, 2006.
9. Assignment of Rights (Airframe), dated as of July 28, 2006, between ILFC and
*, consented to by The Boeing Company.
10. Assignment of Warranties (Engines), dated as of July 28, 2006, between ILFC
and *.
B737-800 aircraft bearing serial number 30704
6. Aircraft Lease Agreement, dated as of May 12, 2005, between International
Lease Finance Corporation (“ILFC”), as Lessor, *, as Lessee, and *, as
Consenting Party.
7. Side Letter #1 to Aircraft Lease Agreements, dated as of May 12, 2005,
between ILFC, * and *.
8. Estoppel and Acceptance Certificate dated as of July 11, 2006.
9. Assignment of Rights (Airframe), dated as of July 11, 2006, between ILFC and
*, consented to by The Boeing Company.
10. Assignment of Warranties (Engines), dated as of July 11, 2006, between ILFC
and *.
*
B737-800 aircraft bearing serial number 30701
6. Aircraft Lease Agreement, dated as of August 29, 2005, between International
Lease Finance Corporation (“ILFC”), as Lessor, and *, as Lessee.
7. Guarantee between * (“Guarantor”) and ILFC (“Beneficiary”) Amendment Number
One to Aircraft Lease Agreement, dated as of May 17, 2006.
8. Estoppel and Acceptance Certificate dated as of May 24, 2006.
 

*   Indicates that certain information contained herein has been omitted and
filed separately with the Securities and Exchange Commission. Confidential
treatment has been requested with respect to the omitted portions.

 



--------------------------------------------------------------------------------



 



9. Assignment of Rights (Airframe), dated as of May 24, 2006, between ILFC and
*, consented to by The Boeing Company.
10. Assignment of Rights (Engines), dated as of May 24, 2006, between ILFC and
*.
B737-800 aircraft bearing serial number 29369
6. Aircraft Lease Agreement, dated as of August 29, 2005, between International
Lease Finance Corporation (“ILFC”), as Lessor, and *, as Lessee.
7. Guarantee between * (“Guarantor”) and ILFC (“Beneficiary”) Amendment Number
One to Aircraft Lease Agreement, dated as of May 9, 2006.
8. Estoppel and Acceptance Certificate dated as of May 10, 2006.
9. Assignment of Rights (Airframe), dated as of May 10, 2006, between ILFC and
*, consented to by The Boeing Company.
10. Assignment of Rights (Engines), dated as of May 10, 2006, between ILFC and
*.
B737-800 aircraft bearing serial number 29368
6. Aircraft Lease Agreement, dated as of August 29, 2005, between International
Lease Finance Corporation (“ILFC”), as Lessor, and *, as Lessee.
7. Guarantee between * (“Guarantor”) and ILFC (“Beneficiary”) Amendment Number
One to Aircraft Lease Agreement, dated as of January 31, 2006.
8. Estoppel and Acceptance Certificate dated as of April 6, 2006.
9. Assignment of Rights (Airframe), dated as of April 6, 2006, between ILFC and
*, consented to by The Boeing Company.
10. Assignment of Rights (Engines), dated as of April 6, 2006, between ILFC and
*.
B737-800 aircraft bearing serial number 30696
6. Aircraft Lease Agreement, dated as of August 29, 2005, between International
Lease Finance Corporation (“ILFC”), as Lessor, and *, as Lessee.
7. Guarantee between * (“Guarantor”) and ILFC (“Beneficiary”) Amendment Number
One to Aircraft Lease Agreement, dated as of March 14, 2006.
8. Estoppel and Acceptance Certificate dated as of March 16, 2006.
 

*   Indicates that certain information contained herein has been omitted and
filed separately with the Securities and Exchange Commission. Confidential
treatment has been requested with respect to the omitted portions.

 



--------------------------------------------------------------------------------



 



9. Assignment of Rights (Airframe), dated as of March 16, 2006, between ILFC and
*, consented to by The Boeing Company.
10. Assignment of Rights (Engines), dated as of March 16, 2006, between ILFC and
*.
*
A320-200 aircraft bearing serial number 2171
11. Aircraft Lease Agreement, dated as of July 21, 2003, between International
Lease Finance Corporation (“ILFC”), as Lessor, *, as Lessee and *, as Consenting
Party (“Consenting Party”).
12. Side Letter #1 to Aircraft Lease Agreement, dated as of July 21, 2003,
between ILFC, * and Consenting Party.
13. Amendment Number One to Aircraft Lease Agreement, dated as of March 18,
2004, between ILFC and *.
14. Amendment Number Two to Aircraft Lease Agreement, dated as of March 18,
2004, between ILFC and *.
15. Deed of Novation and Amendment, dated as of April 11, 2005, between *, *,
ILFC and Consenting Party.
16. Deed of Novation and Amendment, dated as of April 11, 2005, between *, *,
ILFC and Consenting Party.
(Terminates previous Deed of Novation and Amendment)
17. Letter Agreement Re: A320-214 Aircraft Manuals, dated as of April 19, 2007,
between ILFC and *.
18. Estoppel and Acceptance Certificate dated as of March 18, 2004.
19. Assignment of Rights (Airframe), dated as of March 18, 2004, between ILFC
and *, consented to by The Boeing Company.
20. Assignment of Warranties (Engines), dated as of March 18, 2004, between ILFC
and *.
A320-200 aircraft bearing serial number 2182
11. Aircraft Lease Agreement, dated as of July 21, 2003, between International
Lease Finance Corporation (“ILFC”), as Lessor, *, as Lessee and *, as Consenting
Party (“Consenting Party”).
 

*   Indicates that certain information contained herein has been omitted and
filed separately with the Securities and Exchange Commission. Confidential
treatment has been requested with respect to the omitted portions.

 



--------------------------------------------------------------------------------



 



12. Side Letter #1 to Aircraft Lease Agreement, dated as of July 21, 2003,
between ILFC, * and Consenting Party.
13. Amendment Number One to Aircraft Lease Agreement, dated as of April 14,
2004, between ILFC and *.
14. Amendment Number Two to Aircraft Lease Agreement, dated as of April 14,
2004, between ILFC and *.
15. Deed of Novation and Amendment, dated as of April 11, 2005, between *, *,
ILFC and Consenting Party.
16. Deed of Novation and Amendment, dated as of April 11, 2005, between *, *,
ILFC and Consenting Party.
(Terminates previous Deed of Novation and Amendment)
17. Letter Agreement Re: A320-214 Aircraft Manuals, dated as of April 19, 2007,
between ILFC and *.
18. Estoppel and Acceptance Certificate dated as of April 14, 2004.
19. Assignment of Rights (Airframe), dated as of April 14, 2004, between ILFC
and *, consented to by The Boeing Company.
20. Assignment of Warranties (Engines), dated as of April 14, 2004, between ILFC
and *.
A320-200 aircraft bearing serial number 2199
11. Aircraft Lease Agreement, dated as of July 21, 2003, between International
Lease Finance Corporation (“ILFC”), as Lessor, *, as Lessee and *, as Consenting
Party (“Consenting Party”).
12. Side Letter #1 to Aircraft Lease Agreement, dated as of July 21, 2003,
between ILFC, * and Consenting Party.
13. Amendment Number One to Aircraft Lease Agreement, dated as of May 11, 2004,
between ILFC and *.
14. Amendment Number Two to Aircraft Lease Agreement, dated as of May 11, 2004,
between ILFC and *.
15. Deed of Novation and Amendment, dated as of April 11, 2005, between *, *,
ILFC and Consenting Party.
 

*   Indicates that certain information contained herein has been omitted and
filed separately with the Securities and Exchange Commission. Confidential
treatment has been requested with respect to the omitted portions.

 



--------------------------------------------------------------------------------



 



16. Deed of Novation and Amendment, dated as of April 11, 2005, between *, *,
ILFC and Consenting Party.
(Terminates previous Deed of Novation and Amendment)
17. Letter Agreement Re: A320-214 Aircraft Manuals, dated as of April 19, 2007,
between ILFC and *.
18. Estoppel and Acceptance Certificate dated as of May 11, 2004.
19. Assignment of Rights (Airframe), dated as of May 11, 2004, between ILFC and
*, consented to by The Boeing Company.
20. Assignment of Warranties (Engines), dated as of May 11, 2004, between ILFC
and *.
B737-700 aircraft bearing serial number 29365
11. Aircraft Lease Agreement, dated as of April 28, 2004, between International
Lease Finance Corporation (“ILFC”), as Lessor and *, as Lessee and *, as
Consenting Party.
12. Side Letter #1 to Aircraft Lease Agreement, dated as of April 28, 2004,
between ILFC, *, and *, as Consenting Party.
13. Global Side Letter #1 to Aircraft Lease Agreement, dated as of July 12,
2004, between ILFC, *, and *, as Consenting Party.
14. Novation and Amendment Deed, dated as of October 21, 2005, by and among *,
*, ILFC and *, as Consenting Party.
15. Amendment Number One to Aircraft Lease Agreement, dated as of January 17,
2006 between ILFC and *.
16. Amendment Number Two to Aircraft Lease Agreement, dated as of January 17,
2006 between ILFC and *.
17. Letter Agreement Re: B737-700 & B737-800 Aircraft Manuals, dated as of
March 23, 2009, between ILFC and *.
18. Estoppel and Acceptance Certificate dated as of January 17, 2006.
19. Assignment of Rights (Airframe), dated as of January 17, 2006, between ILFC
and *, consented to by The Boeing Company.
20. Assignment of Warranties (Engines), dated as of January 17, 2006, between
ILFC and *.
 

*   Indicates that certain information contained herein has been omitted and
filed separately with the Securities and Exchange Commission. Confidential
treatment has been requested with respect to the omitted portions.

 



--------------------------------------------------------------------------------



 



B737-700 aircraft bearing serial number 29364
11. Aircraft Lease Agreement, dated as of April 28, 2004, between International
Lease Finance Corporation (“ILFC”), as Lessor and *, as Lessee and *, as
Consenting Party.
12. Side Letter #1 to Aircraft Lease Agreement, dated as of April 28, 2004,
between ILFC, *, and *, as Consenting Party.
13. Global Side Letter #1 to Aircraft Lease Agreement, dated as of July 12,
2004, between ILFC, *, and *, as Consenting Party.
14. Novation and Amendment Deed, dated as of October 21, 2005, by and among *,
*, ILFC and * as Consenting Party.
15. Amendment Number One to Aircraft Lease Agreement, dated as of December 15,
2005 between ILFC and *.
16. Amendment Number Two to Aircraft Lease Agreement, dated as of December 15,
2005 between ILFC and *.
17. Letter Agreement Re: B737-700 & B737-800 Aircraft Manuals, dated as of
March 23, 2009, between ILFC and *.
18. Estoppel and Acceptance Certificate dated as of December 15, 2005.
19. Assignment of Rights (Airframe), dated as of December 15, 2005, between ILFC
and *, consented to by The Boeing Company.
20. Assignment of Warranties (Engines), dated as of December 15, 2005, between
ILFC and *.
B737-700 aircraft bearing serial number 33009
14. Aircraft Lease Agreement, dated as of April 28, 2004, between *, as Lessee,
and International Lease Finance Corporation (“ILFC”), as Lessor, and *
(“Consenting Party”).
15. Side Letter #1 to Aircraft Lease Agreement, dated as of April 28, 2004,
between ILFC, * and Consenting Party.
16. Global Side Letter #1 to Aircraft Lease Agreement, dated as of July 12,
2004, between ILFC, * and Consenting Party.
17. Amendment #1 to Side Letter #1 to Aircraft Lease Agreement, dated as of
August 13, 2004, between ILFC and *.
 

*   Indicates that certain information contained herein has been omitted and
filed separately with the Securities and Exchange Commission. Confidential
treatment has been requested with respect to the omitted portions.

 



--------------------------------------------------------------------------------



 



18. Amendment #1 to Aircraft Lase Agreement, dated as of August 13, 2004,
between ILFC and *.
19. Amendment No. Two to Aircraft Lease Agreement, dated as of June 20, 2005,
between ILFC and *.
20. Amendment Number Three to Aircraft Lease Agreement, dated as of June 20,
2005, between * and ILFC.
21. Novation and Amendment Deed, dated as of October 21, 2005, between *, *,
ILFC and Consenting Party.
22. Letter Agreement Re: B737-700 & B737-800 Aircraft Manuals, dated as of
March 23, 2009, between ILFC and *.
23. Estoppel and Acceptance Certificate dated as of June 20, 2005.
24. Assignment of Rights (Airframe), dated as of June 20, 2005, between ILFC and
*, consented to by The Boeing Company.
25. Notice to The Boeing Company, dated as of October 21, 2005, between *, * and
ILFC, acknowledged to by The Boeing Company.
26. Assignment of Warranties (Engines), dated as of June 20, 2005, between ILFC
and *.
B737-700 aircraft bearing serial number 33008
13. Aircraft Lease Agreement, dated as of April 28, 2004, between *, as Lessee,
and International Lease Finance Corporation (“ILFC”), as Lessor, and *
(“Consenting Party”).
14. Side Letter #1 to Aircraft Lease Agreement, dated as of April 28, 2004
between ILFC, * and Consenting Party.
15. Global Side Letter #1 to Aircraft Lease Agreement, dated as of July 12,
2004, between ILFC, * and Consenting Party.
16. Amendment #1 to Aircraft Lease Agreement, dated as of August 1, 2004,
between ILFC and *.
17. Amendment No. One to Aircraft Lease Agreement, dated as of June 3, 2005
between ILFC and *.
18. Amendment Number Two to Aircraft Lease Agreement, dated as of June 3, 2005
between * and ILFC.
 

*   Indicates that certain information contained herein has been omitted and
filed separately with the Securities and Exchange Commission. Confidential
treatment has been requested with respect to the omitted portions.

 



--------------------------------------------------------------------------------



 



19. Novation and Amendment Deed, dated as of October 21, 2005, between *, *,
ILFC and Consenting Party.
20. Letter Agreement Re: B737-700 & B737-800 Aircraft Manuals, dated as of
March 23, 2009, between ILFC and *.
21. Estoppel and Acceptance Certificate dated as of June 3, 2005.
22. Assignment of Rights (Airframe), dated as of June 3, 2005, between ILFC and
*, consented to by The Boeing Company.
23. Notice to The Boeing Company, dated as of October 21, 2005, between *, China
* and ILFC, acknowledged to by The Boeing Company.
24. Assignment of Warranties (Engines), dated as of June 3, 2005, between ILFC
and *.
B737-700 aircraft bearing serial number 29362
12. Aircraft Lease Agreement, dated as of April 28, 2004, between International
Lease Finance Corporation (“ILFC”), as Lessor and *, as Lessee and *, as
Consenting Party.
13. Side Letter #1 to Aircraft Lease Agreement, dated as of April 28, 2004,
between ILFC, *, and *, as Consenting Party.
14. Global Side Letter #1 to Aircraft Lease Agreement, dated as of July 12,
2004, between ILFC, *, and *, as Consenting Party.
15. Amendment Number One to Aircraft Lease Agreement, dated as of May 24, 2005
between ILFC and *.
16. Amendment Number Two to Aircraft Lease Agreement, dated as of May 24, 2005
between ILFC and *.
17. Novation and Amendment Deed, dated as of October 21, 2005, by and among *,
*, ILFC and * (“Consenting Party”)
18. Letter Agreement Re: B737-700 & B737-800 Aircraft Manuals, dated as of
March 23, 2009, between ILFC and *.
19. Estoppel and Acceptance Certificate dated as of May 24, 2005.
20. Assignment of Rights (Airframe), dated as of May 24, 2005, between ILFC and
*, consented to by The Boeing Company.
 

*   Indicates that certain information contained herein has been omitted and
filed separately with the Securities and Exchange Commission. Confidential
treatment has been requested with respect to the omitted portions.

 



--------------------------------------------------------------------------------



 



21. Notice to The Boeing Company, dated as of October 21, 2005, regarding
transfer of Assignment of Rights (Airframe) from * to * pursuant to a Novation
and Amendment Deed dated October 21, 2005.
22. Assignment of Warranties (Engines), dated as of May 24, 2005, between ILFC
and *.
B737-700 aircraft bearing serial number 29361
12. Aircraft Lease Agreement, dated as of April 28, 2004, between International
Lease Finance Corporation (“ILFC”), as Lessor and *, as Lessee and *, as
Consenting Party.
13. Side Letter #1 to Aircraft Lease Agreement, dated as of April 28, 2004,
between ILFC, *, and *, as Consenting Party.
14. Global Side Letter #1 to Aircraft Lease Agreement, dated as of July 12,
2004, between ILFC, *, and *, as Consenting Party.
15. Amendment Number One to Aircraft Lease Agreement, dated as of April 27, 2005
between ILFC and *.
16. Amendment Number Two to Aircraft Lease Agreement, dated as of April 27, 2005
between ILFC and *.
17. Novation and Amendment Deed, dated as of October 21, 2005, by and among *,
*, ILFC and * (“Consenting Party”)
18. Letter Agreement Re: B737-700 & B737-800 Aircraft Manuals, dated as of
March 23, 2009, between ILFC and *.
19. Estoppel and Acceptance Certificate dated as of April 27, 2005.
20. Assignment of Rights (Airframe), dated as of April 27, 2005, between ILFC
and *, consented to by The Boeing Company.
21. Notice to The Boeing Company, dated as of October 21, 2005, regarding
transfer of Assignment of Rights (Airframe) from * to * pursuant to a Novation
and Amendment Deed dated October 21, 2005.
22. Assignment of Warranties (Engines), dated as of April 27, 2005, between ILFC
and *.
 

*   Indicates that certain information contained herein has been omitted and
filed separately with the Securities and Exchange Commission. Confidential
treatment has been requested with respect to the omitted portions.

 



--------------------------------------------------------------------------------



 



B737-700 aircraft bearing serial number 29358
9. Aircraft Lease Agreement, dated as of February 26, 2004, between
International Lease Finance Corporation (“ILFC”), as Lessor, *, as Lessee and *,
as Consenting Party.
10. Side Letter #1 to Aircraft Lease Agreement, dated as of February 26, 2004,
between ILFC and *.
11. Amendment Number One to Aircraft Lease Agreement, dated as of February 24,
2005, between ILFC and *.
12. Amendment Number Two to Aircraft Lease Agreement, dated as of February 24,
2005, between ILFC and *.
13. Letter Agreement Re: B737-700 & B737-800 Aircraft Manuals, dated as of
March 23, 2009, between ILFC and *.
14. Estoppel and Acceptance Certificate dated as of February 24, 2005.
15. Assignment of Rights (Airframe), dated as of February 24, 2005, between ILFC
and *, consented to by The Boeing Company.
16. Assignment of Warranties (Engines), dated as of February 24, 2005, between
ILFC and *.
B737-700 aircraft bearing serial number 29357
9. Aircraft Lease Agreement, dated as of February 26, 2004, between
International Lease Finance Corporation (“ILFC”), as Lessor, *, as Lessee and *,
as Consenting Party.
10. Side Letter #1 to Aircraft Lease Agreement, dated as of February 26, 2004,
between ILFC and *.
11. Amendment Number One to Aircraft Lease Agreement, dated as of January 13,
2005, between ILFC and *.
12. Amendment Number Two to Aircraft Lease Agreement, dated as of January 13,
2005, between ILFC and *.
13. Letter Agreement Re: B737-700 & B737-800 Aircraft Manuals, dated as of
March 23, 2009, between ILFC and *.
14. Estoppel and Acceptance Certificate dated as of January 13, 2005.
 

*   Indicates that certain information contained herein has been omitted and
filed separately with the Securities and Exchange Commission. Confidential
treatment has been requested with respect to the omitted portions.

 



--------------------------------------------------------------------------------



 



15. Assignment of Rights (Airframe), dated as of January 13, 2005, between ILFC
and *, consented to by The Boeing Company.
16. Assignment of Warranties (Engines), dated as of January 13, 2005, between
ILFC and *.
B737-700 aircraft bearing serial number 32802
11. Aircraft Lease Agreement, dated as of February 26, 2004, between *, as
Lessee, and International Lease Finance Corporation (“ILFC”), as Lessor, and *
(“Consenting Party”).
12. Side Letter #1 to Aircraft Lease Agreement, dated as of February 26, 2004,
between ILFC, * and Consenting Party.
13. Amendment #1 to Side Letter #1 to Aircraft Lease Agreement, dated as of
August 30, 2004, between ILFC and *.
14. Amendment #1 to Aircraft Lase Agreement, dated as of August 30, 2004,
between ILFC and *.
15. Amendment No. Two to Aircraft Lease Agreement, dated as of June 14, 2005,
between ILFC and *.
16. Amendment Number Three to Aircraft Lease Agreement, dated as of June 14,
2005, between * and ILFC.
17. Letter Agreement Re: B737-700 & B737-800 Aircraft Manuals, dated as of
March 23, 2009, between ILFC and *.
18. Estoppel and Acceptance Certificate dated as of June 14, 2005.
19. Assignment of Rights (Airframe), dated as of June 14, 2005, between ILFC and
*, consented to by The Boeing Company.
20. Assignment of Warranties (Engines), dated as of June 14, 2005, between ILFC
and *.
B737-700 aircraft bearing serial number 30691
11. Aircraft Lease Agreement, dated as of February 26, 2004, between
International Lease Finance Corporation (“ILFC”), as Lessor, *, as Lessee and *,
as Consenting Party.
12. Side Letter #1 to Aircraft Lease Agreement, dated as of February 26, 2004,
between ILFC and *.
 

*   Indicates that certain information contained herein has been omitted and
filed separately with the Securities and Exchange Commission. Confidential
treatment has been requested with respect to the omitted portions.

 



--------------------------------------------------------------------------------



 



13. Amendment #1 to Side Letter #1 to Aircraft Lease Agreement, dated as of
August 30, 2004, between ILFC and *.
14. Amendment #1 to Aircraft Lease Agreement, dated as of August 30, 2004,
between ILFC and *.
15. Amendment Number Two to Aircraft Lease Agreement, dated as of May 9, 2005,
between ILFC and *.
16. Amendment Number Three to Aircraft Lease Agreement, dated as of May 9, 2005,
between ILFC and *.
17. Letter Agreement Re: B737-700 & B737-800 Aircraft Manuals, dated as of
March 23, 2009, between ILFC and *.
18. Estoppel and Acceptance Certificate dated as of May 9, 2005.
19. Assignment of Rights (Airframe), dated as of May 9, 2005, between ILFC and
*, consented to by The Boeing Company.
20. Assignment of Warranties (Engines), dated as of May 9, 2005, between ILFC
and *.
B737-700 aircraft bearing serial number 32800
10. Aircraft Lease Agreement, dated as of February 26, 2004, between
International Lease Finance Corporation (“ILFC”), as Lessor, *, as Lessee and *,
as Consenting Party.
11. Side Letter #1 to Aircraft Lease Agreement, dated as of February 26, 2004,
between ILFC and *.
12. Amendment #1 to Side Letter #1 to Aircraft Lease Agreement, dated as of
August 30, 2004, between ILFC and *.
13. Amendment Number One to Aircraft Lease Agreement, dated as of April 5, 2005,
between ILFC and *.
14. Amendment Number Two to Aircraft Lease Agreement, dated as of April 5, 2005,
between ILFC and *.
15. Letter Agreement Re: B737-700 & B737-800 Aircraft Manuals, dated as of
March 23, 2009, between ILFC and *.
16. Estoppel and Acceptance Certificate dated as of April 5, 2005.
 

*   Indicates that certain information contained herein has been omitted and
filed separately with the Securities and Exchange Commission. Confidential
treatment has been requested with respect to the omitted portions.

 



--------------------------------------------------------------------------------



 



17. Assignment of Rights (Airframe), dated as of April 5, 2005, between ILFC and
*, consented to by The Boeing Company.
18. Assignment of Warranties (Engines), dated as of April 5, 2005, between ILFC
and *.
B737-700 aircraft bearing serial number 30682
9. Aircraft Lease Agreement, dated as of February 26, 2004, between
International Lease Finance Corporation (“ILFC”), as Lessor, *, as Lessee and *,
as Consenting Party.
10. Side Letter #1 to Aircraft Lease Agreement, dated as of February 26, 2004,
between ILFC and *.
11. Amendment Number One to Aircraft Lease Agreement, dated as of March 30,
2005, between ILFC and *.
12. Amendment Number Two to Aircraft Lease Agreement, dated as of March 30,
2005, between ILFC and *.
13. Letter Agreement Re: B737-700 & B737-800 Aircraft Manuals, dated as of
March 23, 2009, between ILFC and *.
14. Estoppel and Acceptance Certificate dated as of March 30, 2005.
15. Assignment of Rights (Airframe), dated as of March 30, 2005, between ILFC
and *, consented to by The Boeing Company.
16. Assignment of Warranties (Engines), dated as of March 30, 2005, between ILFC
and *.
B737-700 aircraft bearing serial number 30681
9. Aircraft Lease Agreement, dated as of February 26, 2004, between
International Lease Finance Corporation (“ILFC”), as Lessor, *, as Lessee and *,
as Consenting Party.
10. Side Letter #1 to Aircraft Lease Agreement, dated as of February 26, 2004,
between ILFC and *.
11. Amendment Number One to Aircraft Lease Agreement, dated as of February 24,
2005, between ILFC and *.
12. Amendment Number Two to Aircraft Lease Agreement, dated as of February 24,
2005, between ILFC and *.
 

*   Indicates that certain information contained herein has been omitted and
filed separately with the Securities and Exchange Commission. Confidential
treatment has been requested with respect to the omitted portions.

 



--------------------------------------------------------------------------------



 



13. Letter Agreement Re: B737-700 & B737-800 Aircraft Manuals, dated as of
March 23, 2009, between ILFC and *.
14. Estoppel and Acceptance Certificate dated as of February 24, 2005.
15. Assignment of Rights (Airframe), dated as of February 24, 2005, between ILFC
and *, consented to by The Boeing Company.
16. Assignment of Warranties (Engines), dated as of February 24, 2005, between
ILFC and *.
*
A320-200 aircraft bearing serial number 2899
10. Aircraft Lease Agreement, dated as of March 18, 2005, between ILFC Ireland
Limited (“ILFC Ireland”), as Lessor, and *, as Lessee and *, as Consenting Party
*.
11. Global Side Letter #1 to Aircraft Lease Agreements, dated as of March 18,
2005, between ILFC Ireland and * and *.
12. Aircraft Headlease Agreement, dated as of March 18, 2005 between ILFC
Ireland, as Lessee and International Lease Finance Corporation (“ILFC”), as
Lessor.
13. Amendment No. 1 to Global Side Letter No. 1 to Aircraft Lease Agreement,
dated as of November 16, 2006, between ILFC Ireland, *, and *.
14. Amendment Number One to Aircraft Headlease Agreement, dated as of
October 15, 2007 between ILFC Ireland and ILFC.
15. Estoppel and Acceptance Certificate (Headlease), dated as of September 28,
2006.
16. Estoppel and Acceptance Certificate, dated as of September 28, 2006.
17. Assignment of Rights (Airframe), dated as of September 28, 2006, between
ILFC and *, consented to by Airbus S.A.S.
18. Assignment of Rights (Engines), dated as of September 28, 2006, between ILFC
and *, consented to by CFM International Inc.
A320-200 aircraft bearing serial number 2770
10. Aircraft Lease Agreement, dated as of March 18, 2005, between ILFC Ireland
Limited (“ILFC Ireland”), as Lessor, and *, as Lessee and *, as Consenting
Party.
11. Global Side Letter #1 to Aircraft Lease Agreements, dated as of March 18,
2005, between ILFC Ireland and * and *.
12. Aircraft Headlease Agreement, dated as of March 18, 2005 between ILFC
Ireland, as Lessee and International Lease Finance Corporation (“ILFC”), as
Lessor.
 

*   Indicates that certain information contained herein has been omitted and
filed separately with the Securities and Exchange Commission. Confidential
treatment has been requested with respect to the omitted portions.

 



--------------------------------------------------------------------------------



 



13. Amendment Number No. 1 to Global Side Letter No. 1 to Aircraft Lease
Agreement, dated as of November 16, 2006, between ILFC Ireland and * and *.
14. Amendment Number One to Aircraft Headlease Agreement, dated as of
October 15, 2007 between ILFC Ireland and ILFC.
15. Estoppel and Acceptance Certificate (Headlease), dated as of May 10, 2006.
16. Estoppel and Acceptance Certificate, dated as of May 10, 2006.
17. Assignment of Rights (Airframe), dated as of May 10, 2006, between ILFC and
*, consented to by Airbus S.A.S.
18. Assignment of Rights (Engines), dated as of May 10, 2006, between ILFC and
*, consented to by CFM International Inc.
A320-200 aircraft bearing serial number 2743
10. Aircraft Lease Agreement, dated as of March 18, 2005, between ILFC Ireland
Limited (“ILFC Ireland”), as Lessor, and *, as Lessee and *, as Consenting Party
*.
11. Global Side Letter #1 to Aircraft Lease Agreements, dated as of March 18,
2005, between ILFC and * and *.
12. Aircraft Headlease Agreement, dated as of March 18, 2005 between ILFC
Ireland, as Lessee and International Lease Finance Corporation (“ILFC”), as
Lessor.
13. Amendment No. 1 to Global Side Letter No. 1 to Aircraft Lease Agreement,
dated as of November 16, 2006, between ILFC and * and *.
14. Amendment Number One to Aircraft Headlease Agreement, dated as of
October 15, 2007 between ILFC Ireland and ILFC.
15. Estoppel and Acceptance Certificate (Headlease), dated as of April 11, 2006.
16. Estoppel and Acceptance Certificate, dated as of April 11, 2006.
17. Assignment of Rights (Airframe), dated as of April 11, 2006, between ILFC
and *, consented to by Airbus S.A.S.
18. Assignment of Rights (Engines), dated as of April 11, 2006, between ILFC and
*, consented to by CFM International, Inc.
A320-200 aircraft bearing serial number 2708
10. Aircraft Lease Agreement, dated as of March 18, 2005, between ILFC Ireland
Limited (“ILFC Ireland”), as Lessor, and *, as Lessee and *, as Consenting Party
*.
11. Global Side Letter #1 to Aircraft Lease Agreements, dated as of March 18,
2005, between ILFC and * and *.
 

*   Indicates that certain information contained herein has been omitted and
filed separately with the Securities and Exchange Commission. Confidential
treatment has been requested with respect to the omitted portions.

 



--------------------------------------------------------------------------------



 



12. Aircraft Headlease Agreement, dated as of March 18, 2005 between ILFC
Ireland, as Lessee and International Lease Finance Corporation (“ILFC”), as
Lessor.
13. Amendment No. 1 to Global Side Letter No. 1 to Aircraft Lease Agreement,
dated as of November 16, 2006, between ILFC and * and *.
14. Amendment Number One to Aircraft Headlease Agreement, dated as of
October 15, 2007 between ILFC Ireland and ILFC.
15. Estoppel and Acceptance Certificate (Headlease), dated as of April 11, 2006.
16. Estoppel and Acceptance Certificate, dated as of April 11, 2006.
17. Assignment of Rights (Airframe), dated as of April 11, 2006, between ILFC
and *, consented to by Airbus S.A.S.
18. Assignment of Rights (Engines), dated as of April 11, 2006, between ILFC and
*, consented to by CFM International, Inc.
A320-200 aircraft bearing serial number 3112
10. Aircraft Lease Agreement, dated as of March 18, 2005, between ILFC Ireland
Limited (“ILFC Ireland”), as Lessor, and *, as Lessee, *, as Consenting Party.
11. Global Side Letter #1 to Aircraft Lease Agreement, dated as of March 18,
2005, between ILFC Ireland, * and *.
12. Aircraft Headlease Agreement, dated as of March 18, 2005, between ILFC
Ireland, as Lessee and International Lease Finance Corporation (“ILFC”), as
Lessor.
13. Amendment No. 1 to Global Side Letter No. 1, dated as of November 16, 2006,
among *, ILFC Ireland and *.
14. Amendment Number One to Aircraft Headlease Agreement, dated as of
October 15, 2007, between ILFC Ireland and ILFC.
15. Estoppel and Acceptance Certificate (Headlease), dated as of May 14, 2007.
16. Estoppel and Acceptance Certificate, dated as of May 14, 2007.
17. Assignment of Rights (Airframe), dated as of May 14, 2007, between ILFC and
*, consented to by Airbus S.A.S.
18. Assignment of Rights (Engines), dated as of May 14, 2007, between ILFC, *,
consented to by IAE International Aero Enginges AG (“IAE”).
 

*   Indicates that certain information contained herein has been omitted and
filed separately with the Securities and Exchange Commission. Confidential
treatment has been requested with respect to the omitted portions.

 



--------------------------------------------------------------------------------



 



A320-200 aircraft bearing serial number 3075
10. Aircraft Lease Agreement, dated as of March 18, 2005, between ILFC Ireland
Limited (“ILFC Ireland”), as Lessor, and *, as Lessee and *, as Consenting
Party.
11. Global Side Letter #1 to Aircraft Lease Agreements, dated as of March 18,
2005, between ILFC Ireland and * and * dated March 18, 2005.
12. Aircraft Headlease Agreement, dated as of March 18, 2005, between ILFC
Ireland, as Lessee and International Lease Finance Corporation (“ILFC”), as
Lessor.
13. Amendment No. 1 to Global Side Letter No. 1 to Aircraft Lease Agreement,
dated as of November 16, 2006, between ILFC Ireland and * and *.
14. Amendment Number One to Aircraft Headlease Agreement, dated as of
October 15, 2007, between ILFC Ireland and ILFC.
15. Estoppel and Acceptance Certificate (Headlease), dated as of April 3, 2007.
16. Estoppel and Acceptance Certificate, dated as of April 3, 2007.
17. Assignment of Rights (Airframe), dated as of April 3, 2007, between ILFC and
*, consented to by Airbus S.A.S.
18. Assignment of Rights (Engines), dated as of April 3, 2007, between ILFC and
*, consented to by IAE International Aero Enginges AG (“IAE”).
A320-200 aircraft bearing serial number 3067
10. Aircraft Lease Agreement, dated as of March 18, 2005, between ILFC Ireland
Limited (“ILFC Ireland”), as Lessor, and *, as Lessee, *, as Consenting Party.
11. Global Side Letter #1 to Aircraft Lease Agreement, dated as of March 18,
2005, between ILFC Ireland, * (“Lessee”) and *.
12. Aircraft Headlease Agreement, dated as of March 18, 2005, between ILFC
Ireland, as Lessee and International Lease Finance Corporation (“ILFC”), as
Lessor.
13. Amendment No. 1 to Global Side Letter No. 1, dated as of November 16, 2006,
between *, ILFC Ireland and *.
14. Amendment No. One to Aircraft Headlease Agreement, dated as of October 15,
2007, between ILFC Ireland and ILFC.
15. Estoppel and Acceptance Certificate (Headlease), dated as of March 16, 2007.
16. Estoppel and Acceptance Certificate, dated as of March 16, 2007.
17. Assignment of Rights (Airframe), dated as of March 16, 2007, between ILFC
and *, consented to by Airbus S.A.S.
18. Assignment of Rights (Engines), dated as of March 16, 2007, among ILFC, *,
consented to by IAE International Aero Enginges AG (“IAE”).
 

*   Indicates that certain information contained herein has been omitted and
filed separately with the Securities and Exchange Commission. Confidential
treatment has been requested with respect to the omitted portions.

 



--------------------------------------------------------------------------------



 



A320-200 aircraft bearing serial number 2936
10. Aircraft Lease Agreement, dated as of March 18, 2005, between ILFC Ireland
Limited (“ILFC Ireland”), as Lessor, and *, as Lessee and *, as Consenting
Party.
11. Global Side Letter #1 to Aircraft Lease Agreements, dated as of March 18,
2005, between ILFC Ireland and * and *.
12. Aircraft Headlease Agreement, dated as of March 18, 2005, between ILFC
Ireland, as Lessee and International Lease Finance Corporation (“ILFC”), as
Lessor.
13. Amendment No. 1 to Global Side Letter No. 1 to Aircraft Lease Agreement,
dated as of November 16, 2006, between ILFC Ireland and * and *.
14. Amendment Number One to Aircraft Headlease Agreement, dated as of
October 15, 2007 between ILFC Ireland and ILFC.
15. Estoppel and Acceptance Certificate (Headlease), dated as of November 28,
2006.
16. Estoppel and Acceptance Certificate, dated as of November 28, 2006.
17. Assignment of Rights (Airframe), dated as of November 28, 2006, between ILFC
and *, consented to by Airbus S.A.S.
18. Assignment of Rights (Engines), dated as of November 28, 2006, between ILFC
and *, consented to by IAE International Aero Enginges AG (“IAE”).
A320-200 aircraft bearing serial number 2809
10. Aircraft Lease Agreement, dated as of March 18, 2005, between ILFC Ireland
Limited (“ILFC Ireland”), as Lessor, and *, as Lessee, *, as Consenting Party.
11. Global Side Letter #1 to Aircraft Lease Agreement, dated as of March 18,
2005, between ILFC Ireland, * and *.
12. Aircraft Headlease Agreement, dated as of March 18, 2005 between ILFC
Ireland, as Lessee and International Lease Finance Corporation (“ILFC”), as
Lessor.
13. Amendment No. 1 to Global Side Letter No. 1, dated as of November 16, 2006,
between *, ILFC Ireland and *.
14. Amendment Number One to Aircraft Headlease Agreement, dated as of
October 15, 2007 between ILFC Ireland and ILFC.
15. Estoppel and Acceptance Certificate (Headlease) dated as of July 4, 2006.
16. Estoppel and Acceptance Certificate dated as of July 4, 2006.
17. Assignment of Rights (Airframe), dated as of July 4, 2006, between ILFC and
*, consented to by Airbus S.A.S.
18. Assignment of Rights (Engines), dated as of July 4, 2006, among ILFC, *,
consented to by IAE International Aero Enginges AG (“IAE”).
 

*   Indicates that certain information contained herein has been omitted and
filed separately with the Securities and Exchange Commission. Confidential
treatment has been requested with respect to the omitted portions.

 



--------------------------------------------------------------------------------



 



A320-200 aircraft bearing serial number 2767
10. Aircraft Lease Agreement, dated as of March 18, 2005, between ILFC Ireland
Limited (“ILFC Ireland”), as Lessor, and *, as Lessee and *, as Consenting
Party.
11. Global Side Letter #1 to Aircraft Lease Agreements, dated as of March 18,
2005, between ILFC Ireland and * and * dated March 18, 2005.
12. Aircraft Headlease Agreement, dated as of March 18, 2005 between ILFC
Ireland, as Lessee and International Lease Finance Corporation (“ILFC”), as
Lessor.
13. Amendment No.1 to Global Side Letter No. 1 to Aircraft Lease Agreement,
dated as of November 16, 2006, between ILFC Ireland and * and *.
14. Amendment Number One to Aircraft Headlease Agreement, dated as of
October 15, 2007 between ILFC Ireland, as Lessee and ILFC, as Lessor.
15. Estoppel and Acceptance Certificate (Headlease), dated as of June 22, 2006.
16. Estoppel and Acceptance Certificate, dated as of June 22, 2006.
17. Assignment of Rights (Airframe), dated as of June 22, 2006, between ILFC and
*, consented to by Airbus S.A.S.
18. Assignment of Rights (Engines), dated as of June 22, 2006, between ILFC and
*, consented to by IAE International Aero Enginges AG (“IAE”).
A320-200 aircraft bearing serial number 2759
10. Aircraft Lease Agreement, dated as of March 18, 2005, between ILFC Ireland
Limited (“ILFC Ireland”), as Lessor, and *, as Lessee, *, as Consenting Party.
11. Global Side Letter #1 to Aircraft Lease Agreement, dated as of March 18,
2005, between ILFC Ireland, *and *.
12. Aircraft Headlease Agreement, dated as of March 18, 2005, between ILFC
Ireland, as Lessee and International Lease Finance Corporation (“ILFC”), as
Lessor.
13. Amendment No. 1 to Global Side Letter No. 1, dated as of November 16, 2006,
between *, ILFC Ireland and *.
14. Amendment Number 1 to Aircraft Headlease Agreement, dated as of October 15,
2007 between ILFC Ireland and ILFC.
15. Estoppel and Acceptance Certificate (Headlease), dated as of May 29, 2006.
16. Estoppel and Acceptance Certificate, dated as of May 29, 2006.
17. Assignment of Rights (Airframe), dated as of May 29, 2006, between ILFC and
*, consented to by Airbus S.A.S.
18. Assignment of Rights (Engines), dated as of May 29, 2006, between ILFC, *,
consented to by IAE International Aero Enginges AG (“IAE”).
 

*   Indicates that certain information contained herein has been omitted and
filed separately with the Securities and Exchange Commission. Confidential
treatment has been requested with respect to the omitted portions.

 



--------------------------------------------------------------------------------



 



A320-200 aircraft bearing serial number 2741
10. Aircraft Lease Agreement, dated as of March 18, 2005, between ILFC Ireland
Limited (“ILFC Ireland”), as Lessor, and *, as Lessee, *, as Consenting Party.
11. Global Side Letter #1 to Aircraft Lease Agreement, dated as of March 18,
2005, between ILFC Ireland, * and *Group.
12. Aircraft Headlease Agreement, dated as of March 18, 2005 between ILFC
Ireland, as Lessee and International Lease Finance Corporation (“ILFC”), as
Lessor.
13. Amendment No. 1 to Global Side Letter No. 1, dated as of November 16, 2006,
among *, ILFC Ireland and *.
14. Amendment Number One to Aircraft Headlease Agreement, dated as of
October 15, 2007 between ILFC Ireland and ILFC.
15. Estoppel and Acceptance Certificate (Headlease), dated as of April 26, 2006.
16. Estoppel and Acceptance Certificate, dated as of April 26, 2006.
17. Assignment of Rights (Airframe), dated as of April 26, 2006, between ILFC
and *, consented to by Airbus S.A.S.
18. Assignment of Rights (Engines), dated as of April 26, 2006, among ILFC, *,
consented to by IAE International Aero Enginges AG (“IAE”).
B737-700 aircraft bearing serial number 29372
11. Aircraft Lease Agreement, dated as of March 18, 2005, between *, as Lessee,
ILFC Ireland Limited (“ILFC Ireland”), as Lessor, and *, as Consenting Party.
12. Global Side Letter #1 to Aircraft Lease Agreement, dated as of March 18,
2005, between ILFC Ireland, * and *.
13. Aircraft Headlease Agreement, dated as of March 18, 2005, between ILFC
Ireland, as Lessee and International Lease Finance Corporation (“ILFC”), as
Lessor.
14. Amendment No. 1 to Global Side Letter No. 1, dated as of November 16, 2006,
among *, ILFC Ireland and *.
15. Amendment Number One to Headlease Agreement, dated as of October 15, 2007,
between ILFC Ireland and ILFC.
16. *
17. Estoppel and Acceptance Certificate (Headlease), dated as of December 18,
2006.
18. Estoppel and Acceptance Certificate, dated as of December 18, 2006.
 

*   Indicates that certain information contained herein has been omitted and
filed separately with the Securities and Exchange Commission. Confidential
treatment has been requested with respect to the omitted portions.

 



--------------------------------------------------------------------------------



 



19. Assignment of Rights (Airframe), dated as of December 18, 2006, between
International Lease Finance Corporation (“ILFC”) and *, consented to by The
Boeing Company.
20. Assignment of Warranties (Engines), dated as of December 18, 2006, between
ILFC and *, consented to by CFM International, Inc.
B737-700 aircraft bearing serial number 29371
11. Aircraft Lease Agreement, dated as of March 18, 2005, between ILFC Ireland
Limited (“ILFC Ireland”), as Lessor, and *, as Lessee, *, as Consenting Party.
12. Global Side Letter #1 to Aircraft Lease Agreement, dated as of March 18,
2005, between ILFC Ireland, * and *.
13. Aircraft Headlease Agreement, dated as of March 18, 2005, between ILFC
Ireland, as Lessee and International Lease Finance Corporation (“ILFC”), as
Lessor.
14. Amendment No. 1 to Global Side Letter No. 1, dated as of November 16, 2006,
among *, ILFC Ireland and *.
15. Amendment No. One to Aircraft Headlease Agreement, dated as of October 15,
2007, between ILFC Ireland and ILFC.
16. *
17. Estoppel and Acceptance Certificate (Headlease), dated as of October 16,
2006.
18. Estoppel and Acceptance Certificate, dated as of October 16, 2006.
19. Assignment of Rights (Airframe), dated as of October 16, 2006, between ILFC
and *, consented to by The Boeing Company.
20. Assignment of Warranties (Engines), dated as of October 16, 2006, between
ILFC and *, consented to by CFM International, Inc.
B737-700 aircraft bearing serial number 29367
11. Aircraft Lease Agreement, dated as of March 18, 2005, between ILFC Ireland
Limited (“ILFC Ireland”), as Lessor, and *, as Lessee and *, as Consenting
Party.
12. Global Side Letter #1 to Aircraft Lease Agreements, dated as of March 18,
2005, between ILFC Ireland and *and * dated March 18, 2005.
13. Aircraft Headlease Agreement, dated as of March 18, 2005, between ILFC
Ireland, as Lessee and International Lease Finance Corporation (“ILFC”), as
Lessor.
14. Amendment No. 1 to Global Side Letter No. 1 to Aircraft Lease Agreement,
dated as of March 18, 2005, between ILFC Ireland and * and * dated as of
November 16, 2006.
15. Amendment No. One to Aircraft Headlease Agreement, dated as of October 15,
2007, between ILFC Ireland and ILFC.
16. *
 

*   Indicates that certain information contained herein has been omitted and
filed separately with the Securities and Exchange Commission. Confidential
treatment has been requested with respect to the omitted portions.

 



--------------------------------------------------------------------------------



 



17. Estoppel and Acceptance Certificate (Headlease), dated as of March 20, 2006.
18. Estoppel and Acceptance Certificate, dated as of March 20, 2006.
19. Assignment of Rights (Airframe), dated as of March 20, 2006, between ILFC
and *, consented to by The Boeing Company.
20. Assignment of Rights (Engines), dated as of March 20, 2006, between ILFC and
*, consented to by CFM International, Inc.
B737-700 aircraft bearing serial number 29366
11. Aircraft Lease Agreement, dated as of March 18, 2005, between ILFC Ireland
Limited (“ILFC Ireland”), as Lessor, and *, as Lessee and *, as Consenting
Party.
12. Global Side Letter #1 to Aircraft Lease Agreements, dated as of March 18,
2005, between ILFC Ireland and * and *.
13. Aircraft Headlease Agreement, dated as of March 18, 2005, between ILFC
Ireland, as Lessee and International Lease Finance Corporation (“ILFC”), as
Lessor.
14. Amendment No. 1 to Global Side Letter No. 1 to Aircraft Lease Agreement,
dated as of November 16, 2006, between ILFC Ireland and * and *.
15. Amendment No. One to Aircraft Headlease Agreement, dated as of October 15,
2007, between ILFC Ireland and ILFC.
16. *
17. Estoppel and Acceptance Certificate (Headlease), dated as of February 21,
2006.
18. Estoppel and Acceptance Certificate, dated as of February 21, 2006.
19. Assignment of Rights (Airframe), dated as of February 21, 2006, between ILFC
and *, consented to by The Boeing Company.
20. Assignment of Rights (Engines), dated as of February 21, 2006, between ILFC
and *, consented to by CFM International Inc.
B737-800 aircraft bearing serial number 30708
11. Aircraft Lease Agreement, dated as of March 18, 2005, between *, as Lessee,
ILFC Ireland Limited (“ILFC Ireland”), as Lessor, and *, as Consenting Party.
12. Global Side Letter #1 to Aircraft Lease Agreement, dated as of March 18,
2005, between ILFC Ireland, * and *.
13. Aircraft Headlease Agreement, dated as of March 18, 2005, between ILFC
Ireland, as Lessee and International Lease Finance Corporation (“ILFC”), as
Lessor.
14. Amendment No. 1 to Global Side Letter No. 1, dated as of November 16, 2006,
between *, ILFC Ireland and *.
15. Amendment Number One to Aircraft Headlease Agreement, dated as of
October 15, 2007, between ILFC Ireland and ILFC.
 

*   Indicates that certain information contained herein has been omitted and
filed separately with the Securities and Exchange Commission. Confidential
treatment has been requested with respect to the omitted portions.

 



--------------------------------------------------------------------------------



 



16. *
17. Estoppel and Acceptance Certificate (Headlease), dated as of October 26,
2006.
18. Estoppel and Acceptance Certificate, dated as of October 26, 2006.
19. Assignment of Rights (Airframe), dated as of October 26, 2006, between ILFC
and *, consented to by The Boeing Company.
20. Assignment of Warranties (Engines), dated as of October 26, 2006, between
ILFC and *, consented to by CFM International, Inc.
B737-800 aircraft bearing serial number 33006
11. Aircraft Lease Agreement, dated as of March 18, 2005, between ILFC Ireland
Limited (“ILFC Ireland”), as Lessor, and *, as Lessee and *, as Consenting
Party.
12. Global Side Letter #1 to Aircraft Lease Agreements, dated as of March 18,
2005, between ILFC Ireland and * and * dated March 18, 2005.
13. Aircraft Headlease Agreement, dated as of March 18, 2005, between ILFC
Ireland, as Lessee and International Lease Finance Corporation (“ILFC”), as
Lessor.
14. Amendment No. 1 to Global Side Letter No. 1 to Aircraft Lease Agreement,
dated as of November 16, 2006, between ILFC Ireland and * and *.
15. Amendment Number One to Aircraft Headlease Agreement, dated as of
October 15, 2007, between ILFC Ireland and ILFC.
16. *
17. Estoppel and Acceptance Certificate (Headlease), dated as of July 10, 2006.
18. Estoppel and Acceptance Certificate, dated as of July 10, 2006.
19. Assignment of Rights (Airframe), dated as of July 10, 2006, between ILFC and
*, consented to by The Boeing Company.
20. Assignment of Rights (Engines), dated as of July 10, 2006, between ILFC and
*, consented to by CFM International, Inc.
B737-800 aircraft bearing serial number 30709
11. Aircraft Lease Agreement, dated as of March 18, 2005, between ILFC Ireland
Limited (“ILFC Ireland”), as Lessor, and *, as Lessee and *, as Consenting
Party.
12. Global Side Letter #1 to Aircraft Lease Agreements, dated as of March 18,
2005, between ILFC Ireland and * and * dated March 18, 2005.
13. Aircraft Headlease Agreement, dated as of March 18, 2005, between ILFC
Ireland, as Lessee and International Lease Finance Corporation (“ILFC”), as
Lessor.
 

*   Indicates that certain information contained herein has been omitted and
filed separately with the Securities and Exchange Commission. Confidential
treatment has been requested with respect to the omitted portions.

 



--------------------------------------------------------------------------------



 



14. Amendment No. 1 to Global Side Letter No. 1 to Aircraft Lease Agreement,
dated as of March 18, 2005, between ILFC Ireland and * and * dated as of
November 16, 2006.
15. Amendment Number One to Aircraft Headlease Agreement, dated as of
October 15, 2007, between ILFC Ireland and ILFC.
16. *
17. Estoppel and Acceptance Certificate (Headlease), dated as of June 8, 2006.
18. Estoppel and Acceptance Certificate, dated as of June 8, 2006.
19. Assignment of Rights (Airframe), dated as of June 8, 2006, between ILFC and
*, consented to by The Boeing Company.
20. Assignment of Rights (Engines), dated as of June 8, 2006, between ILFC and
*, consented to by CFM International, Inc.
B737-800 aircraft bearing serial number 30699
11. Aircraft Lease Agreement, dated as of March 18, 2005, between ILFC Ireland
Limited (“ILFC Ireland”), as Lessor, and *, as Lessee and *, as Consenting
Party.
12. Global Side Letter #1 to Aircraft Lease Agreements, dated as of March 18,
2005, between ILFC Ireland and * and * dated March 18, 2005.
13. Aircraft Headlease Agreement, dated as of March 18, 2005, between ILFC
Ireland, as Lessee and International Lease Finance Corporation (“ILFC”), as
Lessor.
14. Amendment No. 1 to Global Side Letter No. 1 to Aircraft Lease Agreement,
dated as of March 18, 2005, between ILFC Ireland and * and * dated as of
November 16, 2006.
15. Amendment Number One to Aircraft Headlease Agreement, dated as of
October 15, 2007, between ILFC Ireland and ILFC.
16. *
17. Estoppel and Acceptance Certificate (Headlease), dated as of May 12, 2006.
18. Estoppel and Acceptance Certificate dated as of May 12, 2006.
19. Assignment of Rights (Airframe), dated as of May 12, 2006, between ILFC and
*, consented to by The Boeing Company.
20. Assignment of Rights (Engines), dated as of May 12, 2006, between ILFC and
*, consented to by CFM International, Inc.
B737-800 aircraft bearing serial number 30697
11. Aircraft Lease Agreement, dated as of March 18, 2005, between ILFC Ireland
Limited (“ILFC Ireland”), as Lessor, and *, as Lessee and *, as Consenting
Party.
12. Global Side Letter #1 to Aircraft Lease Agreements, dated as of March 18,
2005, between ILFC Ireland and * and * dated March 18, 2005.
 

*   Indicates that certain information contained herein has been omitted and
filed separately with the Securities and Exchange Commission. Confidential
treatment has been requested with respect to the omitted portions.

 



--------------------------------------------------------------------------------



 



13. Aircraft Lease Agreement, dated as of March 18, 2005, between ILFC Ireland,
as Lessee and International Lease Finance Corporation (“ILFC”), as Lessor.
14. Amendment No. 1 to Global Side Letter No. 1 to Aircraft Lease Agreement,
dated as of March 18, 2005, between ILFC Ireland and * and * dated as of
November 16, 2006.
15. Amendment Number One to Aircraft Headlease Agreement, dated as of
October 15, 2007, between ILFC Ireland and ILFC.
16. *
17. Estoppel and Acceptance Certificate (Headlease), dated as of April 12, 2006.
18. Estoppel and Acceptance Certificate, dated as of April 12, 2006.
19. Assignment of Rights (Airframe), dated as of April 12, 2006, between ILFC
and *, consented to by The Boeing Company.
20. Assignment of Rights (Engines), dated as of April 12, 2006, between ILFC and
*, consented to by CFM International, Inc.
*
A319-100 aircraft bearing serial number 3342
12. Aircraft Lease Agreement, dated as of November 4, 2003, among ILFC Ireland
Limited (“ILFC Ireland”), as Lessor, *, as Lessee, and *, as Consenting Party.
13. Aircraft Headlease Agreement, dated as of November 4, 2003, between
International Lease Finance Corporation (“ILFC”), as Lessor, and ILFC Ireland,
as Lessee.
14. Global Side Letter #1 to Aircraft Lease Agreement, dated as of November 4,
2003, between ILFC Ireland and *.
15. Aircraft Lease Novation and Amendment Agreement, dated as of December 31,
2004, among ILFC Ireland, *, * and *.
16. Global Amendment #1 to Headlease Agreements, dated as of September 21, 2006,
between ILFC and ILFC Ireland.
17. Amendment No. 1 to Global Side Letter No. 1, dated as of September 21, 2006,
between ILFC Ireland and *.
18. Amendment Number One to Aircraft Lease Agreement, dated as of December 4,
2007, between ILFC Ireland and *.
19. Estoppel and Acceptance Certificate (Headlease) dated as of December 19,
2007.
20. Estoppel and Acceptance Certificate dated as of December 19, 2007.
 

*   Indicates that certain information contained herein has been omitted and
filed separately with the Securities and Exchange Commission. Confidential
treatment has been requested with respect to the omitted portions.

 



--------------------------------------------------------------------------------



 



21. Assignment of Rights (Airframe), dated as of December 19, 2007, between ILFC
and *, consented to by Airbus S.A.S...
22. Assignment Agreement (Engines), dated as of December 19, 2007, among ILFC,
*, and *.
A319-100 aircraft bearing serial number 3311
13. Aircraft Lease Agreement, dated as of November 4, 2003, among ILFC Ireland
Limited (“ILFC Ireland”), as Lessor, *, as Lessee, and *, as Consenting Party.
14. Aircraft Headlease Agreement, dated as of November 4, 2003, between
International Lease Finance Corporation (“ILFC”), as Lessor, and ILFC Ireland,
as Lessee.
15. Global Side Letter #1 to Aircraft Lease Agreements, dated as of November 4,
2003, between ILFC Ireland and *.
16. Aircraft Lease Novation and Amendment Agreement, dated as of December 31,
2004, among ILFC Ireland, *, * and *.
17. Amendment No. 1 to Global Side Letter No. 1, dated as of September 21, 2006,
between ILFC Ireland and *.
18. Global Amendment #1 to Headlease Agreements, dated as of September 21, 2006,
between ILFC and ILFC Ireland.
19. Amendment Number One to Aircraft Lease Agreement, dated as of November 8,
2007, between ILFC Ireland and *.
20. Estoppel and Acceptance Certificate (Headlease) dated as of November 21,
2007.
21. Estoppel and Acceptance Certificate dated as of November 21, 2007.
22. Assignment of Rights (Airframe), dated as of November 21, 2007, between ILFC
and *, consented to by Airbus S.A.S..
23. Assignment Agreement (Engines), dated as of November 21, 2007, among ILFC,
*, and *.
A319-100 aircraft bearing serial number 3269
1. Aircraft Lease Agreement, dated as of November 4, 2003, among ILFC Ireland
Limited (“ILFC Ireland”), as Lessor, *, as Lessee, and *, as Consenting Party.
2. Aircraft Headlease Agreement, dated as of November 4, 2003, between
International Lease Finance Corporation (“ILFC”), as Lessor, and ILFC Ireland,
as Lessee.
 

*   Indicates that certain information contained herein has been omitted and
filed separately with the Securities and Exchange Commission. Confidential
treatment has been requested with respect to the omitted portions.

 



--------------------------------------------------------------------------------



 



3. Global Side Letter #1 to Aircraft Lease Agreements, dated as of November 4,
2003, between ILFC Ireland and *.
4. Aircraft Lease Novation and Amendment Agreement, dated as of December 31,
2004, among ILFC Ireland, *, * and *.
5. Global Amendment #1 to Headlease Agreements, dated as of September 21, 2006,
between ILFC and ILFC Ireland.
6. Amendment No. 1 to Global Side Letter No. 1, dated as of September 21, 2006,
between ILFC Ireland and *.
7. Amendment Number One to Aircraft Lease Agreement, dated as of October 1,
2007, between ILFC Ireland and *.
8. Estoppel and Acceptance Certificate (Headlease) dated as of October 15, 2007.
9. Estoppel and Acceptance Certificate dated as of October 15, 2007.
10. Assignment of Rights (Airframe), dated as of October 15, 2007, between ILFC
and *, consented to by Airbus S.A.S..
11. Assignment Agreement (Engines), dated as of October 15, 2007, among ILFC, *,
and *.
A319-100 aircraft bearing serial number 3258
1. Aircraft Lease Agreement, dated as of November 4, 2003, among ILFC Ireland
Limited (“ILFC Ireland”), as Lessor, *, as Lessee, and *, as Consenting Party.
2. Aircraft Headlease Agreement, dated as of November 4, 2003, between
International Lease Finance Corporation (“ILFC”), as Lessor, and ILFC Ireland,
as Lessee.
3. Global Side Letter #1 to Aircraft Lease Agreements, dated as of November 4,
2003, between ILFC Ireland and *.
4. Aircraft Lease Novation and Amendment Agreement, dated as of December 31,
2004, among ILFC Ireland, *, * and *.
5. Global Amendment #1 to Headlease Agreements, dated as of September 21, 2006,
between ILFC and ILFC Ireland.
6. Amendment No. 1 to Global Side Letter No. 1, dated as of September 21, 2006,
between ILFC Ireland and *.
 

*   Indicates that certain information contained herein has been omitted and
filed separately with the Securities and Exchange Commission. Confidential
treatment has been requested with respect to the omitted portions.

 



--------------------------------------------------------------------------------



 



7. Letter of Understanding, dated as of October 12, 2006, between International
Lease Finance Corporation and *.
8. Amendment Number One to Aircraft Lease Agreement, dated as of October 1,
2007, between ILFC Ireland and *.
9. Estoppel and Acceptance Certificate (Headlease) dated as of October 12, 2007.
10. Estoppel and Acceptance Certificate dated as of October 12, 2007.
11. Assignment of Rights (Airframe), dated as of October 12, 2007, between ILFC
and *, consented to by Airbus S.A.S.
12. Assignment Agreement (Engines), dated as of October 12, 2007, among ILFC, *,
and *.
A319-100 aircraft bearing serial number 3144
1. Aircraft Lease Agreement, dated as of November 4, 2003, among ILFC Ireland
Limited (“ILFC Ireland”), as Lessor, *, as Lessee, and *, as Consenting Party.
2. Aircraft Headlease Agreement, dated as of November 4, 2003, between
International Lease Finance Corporation (“ILFC”), as Lessor, and ILFC Ireland,
as Lessee.
3. Global Side Letter #1 to Aircraft Lease Agreements, dated as of November 4,
2003, between ILFC Ireland and *.
4. Aircraft Lease Novation and Amendment Agreement, dated as of December 31,
2004, among ILFC Ireland, *, * and *.
5. Global Amendment #1 to Headlease Agreements, dated as of September 21, 2006,
between ILFC and ILFC Ireland.
6. Amendment No. 1 to Global Side Letter No. 1, dated as of September 21, 2006,
between ILFC Ireland and *.
7. Amendment Number One to Aircraft Lease Agreement, dated as of May 25, 2007,
between ILFC Ireland and *.
8. Estoppel and Acceptance Certificate (Headlease) dated as of June 13, 2007.
9. Estoppel and Acceptance Certificate dated as of June 13, 2007.
10. Assignment of Rights (Airframe), dated as of June 13, 2007, between ILFC and
*, consented to by Airbus S.A.S.
 

*   Indicates that certain information contained herein has been omitted and
filed separately with the Securities and Exchange Commission. Confidential
treatment has been requested with respect to the omitted portions.

 



--------------------------------------------------------------------------------



 



11. Assignment Agreement (Engines), dated as of June 13, 2007, among ILFC, *,
and *.
A319-100 aircraft bearing serial number 3020
1. Aircraft Lease Agreement, dated as of November 4, 2003, among ILFC Ireland
Limited (“ILFC Ireland”), as Lessor, *, as Lessee, and *, as Consenting Party.
2. Aircraft Headlease Agreement, dated as of November 4, 2003, between
International Lease Finance Corporation (“ILFC”), as Lessor, and ILFC Ireland,
as Lessee.
3. Global Side Letter #1 to Aircraft Lease Agreements, dated as of November 4,
2003, between ILFC Ireland and *.
4. Aircraft Lease Novation and Amendment Agreement, dated as of December 31,
2004, among ILFC Ireland, *, * and *.
5. Amendment Number One to Aircraft Lease Agreement, dated as of January 19,
2007, between ILFC Ireland and *.
6. Global Amendment #1 to Headlease Agreements, dated as of September 21, 2006,
between ILFC and ILFC Ireland.
7. Amendment No. 1 to Global Side Letter No. 1, dated as of September 21, 2006,
between ILFC Ireland and *.
8. Estoppel and Acceptance Certificate (Headlease) dated as of February 5, 2007.
9. Estoppel and Acceptance Certificate dated as of February 5, 2007.
10. Assignment of Rights (Airframe), dated as of February 5, 2007, between ILFC
and *, consented to by Airbus S.A.S.
11. Assignment Agreement (Engines), dated as of February 5, 2007, among ILFC, *,
and *.
A319-100 aircraft bearing serial number 2969
1. Aircraft Lease Agreement, dated as of November 4, 2003, among ILFC Ireland
Limited (“ILFC Ireland”), as Lessor, *, as Lessee, and *, as Consenting Party.
2. Aircraft Headlease Agreement, dated as of November 4, 2003, between
International Lease Finance Corporation (“ILFC”), as Lessor, and ILFC Ireland,
as Lessee.
 

*   Indicates that certain information contained herein has been omitted and
filed separately with the Securities and Exchange Commission. Confidential
treatment has been requested with respect to the omitted portions.

 



--------------------------------------------------------------------------------



 



3. Global Side Letter #1 to Aircraft Lease Agreements, dated as of November 4,
2003, between ILFC Ireland and *.
4. Aircraft Lease Novation and Amendment Agreement, dated as of December 31,
2004, among ILFC Ireland, *, * and *.
5. Amendment Number One to Aircraft Lease Agreement, dated as of December 5,
2006, between ILFC Ireland and *.
6. Global Amendment #1 to Headlease Agreements, dated as of September 21, 2006,
between ILFC and ILFC Ireland.
7. Amendment No. 1 to Global Side Letter No. 1, dated as of September 21, 2006,
between ILFC Ireland and *.
8. Estoppel and Acceptance Certificate dated as of December 15, 2006.
9. Assignment of Rights (Airframe), dated as of December 15, 2006, between ILFC
and *, consented to by Airbus S.A.S.
10. Assignment Agreement (Engines), dated as of December 15, 2006, among ILFC,
*, and *.
A319-100 aircraft bearing serial number 2948
1. Aircraft Lease Agreement, dated as of November 4, 2003, among ILFC Ireland
Limited (“ILFC Ireland”), as Lessor, *, as Lessee, and *, as Consenting Party.
2. Aircraft Headlease Agreement, dated as of November 4, 2003, between
International Lease Finance Corporation (“ILFC”), as Lessor, and ILFC Ireland,
as Lessee.
3. Global Side Letter #1 to Aircraft Lease Agreements, dated as of November 4,
2003, between ILFC Ireland and *.
4. Aircraft Lease Novation and Amendment Agreement, dated as of December 31,
2004, among ILFC Ireland, *, * and *.
5. Amendment Number One to Aircraft Lease Agreement, dated as of November 8,
2006, between ILFC Ireland and *.
6. Global Amendment #1 to Headlease Agreements, dated as of September 21, 2006,
between ILFC and ILFC Ireland.
 

*   Indicates that certain information contained herein has been omitted and
filed separately with the Securities and Exchange Commission. Confidential
treatment has been requested with respect to the omitted portions.

 



--------------------------------------------------------------------------------



 



7. Amendment No. 1 to Global Side Letter No. 1, dated as of September 21, 2006,
between ILFC Ireland and *.
8. Estoppel and Acceptance Certificate (Headlease) dated as of December 6, 2006.
9. Estoppel and Acceptance Certificate dated as of December 6, 2006.
10. Assignment of Rights (Airframe), dated as of December 6, 2006, between ILFC
and *, consented to by Airbus S.A.S.
11. Assignment Agreement (Engines), dated as of December 6, 2006, among ILFC, *,
and *.
A319-100 aircraft bearing serial number 2940
1. Aircraft Lease Agreement, dated as of November 4, 2003, among ILFC Ireland
Limited (“ILFC Ireland”), as Lessor, *, as Lessee, and *, as Consenting Party.
2. Aircraft Headlease Agreement, dated as of November 4, 2003, between
International Lease Finance Corporation (“ILFC”), as Lessor, and ILFC Ireland,
as Lessee.
3. Global Side Letter #1 to Aircraft Lease Agreements, dated as of November 4,
2003, between ILFC Ireland and *.
4. Aircraft Lease Novation and Amendment Agreement, dated as of December 31,
2004, among ILFC Ireland, *, * and *.
5. Amendment Number One to Aircraft Lease Agreement, dated as of September 29,
2006, between ILFC Ireland and *.
6. Global Amendment #1 to Headlease Agreements, dated as of September 21, 2006,
between ILFC and ILFC Ireland.
7. Amendment No. 1 to Global Side Letter No. 1, dated as of September 21, 2006,
between ILFC Ireland and *.
8. Estoppel and Acceptance Certificate (Headlease) dated as of October 17, 2006.
9. Estoppel and Acceptance Certificate dated as of October 17, 2006.
10. Assignment of Rights (Airframe), dated as of October 17, 2006, between ILFC
and *, consented to by Airbus S.A.S.
11. Assignment Agreement (Engines), dated as of October 17, 2006, among ILFC, *,
and *.
 

*   Indicates that certain information contained herein has been omitted and
filed separately with the Securities and Exchange Commission. Confidential
treatment has been requested with respect to the omitted portions.

 



--------------------------------------------------------------------------------



 



A319-100 aircraft bearing serial number 2901
1. Aircraft Lease Agreement, dated as of November 4, 2003, among ILFC Ireland
Limited (“ILFC Ireland”), as Lessor, *, as Lessee, and *, as Consenting Party.
2. Aircraft Headlease Agreement, dated as of November 4, 2003, between
International Lease Finance Corporation (“ILFC”), as Lessor, and ILFC Ireland,
as Lessee.
3. Global Side Letter #1 to Aircraft Lease Agreements, dated as of November 4,
2003, between ILFC Ireland and *.
4. Aircraft Lease Novation and Amendment Agreement, dated as of December 31,
2004, among ILFC Ireland, *, * and *.
5. Amendment Number One to Aircraft Lease Agreement, dated as of September 29,
2006, between ILFC Ireland and *.
6. Global Amendment #1 to Headlease Agreements, dated as of September 21, 2006,
between ILFC and ILFC Ireland.
7. Amendment No. 1 to Global Side Letter No. 1, dated as of September 21, 2006,
between ILFC Ireland and *.
8. Estoppel and Acceptance Certificate (Headlease) dated as of October 17, 2006.
9. Estoppel and Acceptance Certificate dated as of October 17, 2006.
10. Assignment of Rights (Airframe), dated as of October 17, 2006, between ILFC
and *, consented to by Airbus S.A.S.
11. Assignment Agreement (Engines), dated as of October 17, 2006, among ILFC, *,
and *.
A319-100 aircraft bearing serial number 2815
1. Aircraft Lease Agreement, dated as of November 4, 2003, among ILFC Ireland
Limited (“ILFC Ireland”), as Lessor, *, as Lessee, and *, as Consenting Party.
2. Aircraft Headlease Agreement, dated as of November 4, 2003, between
International Lease Finance Corporation (“ILFC”), as Lessor, and ILFC Ireland,
as Lessee.
3. Global Side Letter #1 to Aircraft Lease Agreements, dated as of November 4,
2003, between ILFC Ireland and *.
 

*   Indicates that certain information contained herein has been omitted and
filed separately with the Securities and Exchange Commission. Confidential
treatment has been requested with respect to the omitted portions.

 



--------------------------------------------------------------------------------



 



4. Aircraft Lease Novation and Amendment Agreement, dated as of December 31,
2004, among ILFC Ireland, *, * and *.
5. Amendment Number One to Aircraft Lease Agreement, dated as of June 21, 2006,
between ILFC Ireland and *.
6. Global Amendment #1 to Headlease Agreements, dated as of September 21, 2006,
between ILFC and ILFC Ireland.
7. Amendment No. 1 to Global Side Letter No. 1, dated as of September 21, 2006,
between ILFC Ireland and *.
8. Estoppel and Acceptance Certificate (Headlease) dated as of June 30, 2006.
9. Estoppel and Acceptance Certificate dated as of June 30, 2006.
10. Assignment of Rights (Airframe), dated as of June 30, 2006, between ILFC and
*, consented to by Airbus, S.A.S.
11. Assignment Agreement (Engines), dated as of June 30, 2006, among ILFC, *,
and *.
A319-100 aircraft bearing serial number 2667
1. Aircraft Lease Agreement, dated as of November 4, 2003, among ILFC Ireland
Limited (“ILFC Ireland”), as Lessor, *, as Lessee, and *, as Consenting Party.
2. Aircraft Headlease Agreement, dated as of November 4, 2003, between
International Lease Finance Corporation (“ILFC”), as Lessor, and ILFC Ireland,
as Lessee.
3. Global Side Letter #1 to Aircraft Lease Agreements, dated as of November 4,
2003, between ILFC Ireland and *.
4. Amendment No. 1, does not exist.
5. Aircraft Lease Novation and Amendment Agreement, dated as of December 31,
2004, among ILFC Ireland, *, * and *.
6. Amendment #1 to Aircraft Headlease Agreement, dated as of January 18, 2006,
between ILFC and ILFC Ireland.
7. Amendment #2 to Aircraft Lease Agreement, dated as of January 18, 2006,
between ILFC Ireland and *.
 

*   Indicates that certain information contained herein has been omitted and
filed separately with the Securities and Exchange Commission. Confidential
treatment has been requested with respect to the omitted portions.

 



--------------------------------------------------------------------------------



 



8. Amendment Number Three to Aircraft Lease Agreement, dated as of January 18,
2006, between ILFC Ireland and *.
9. Amendment No. 1 to Global Side Letter No. 1, dated as of September 21, 2006,
between ILFC Ireland and *.
10. Estoppel and Acceptance Certificate (Headlease) dated as of January 26,
2006.
11. Estoppel and Acceptance Certificate dated as of January 26, 2006.
12. Assignment of Rights (Airframe), dated as of January 26, 2006, between ILFC
and *, consented to by AVSA, S.A.R.L.
13. Assignment Agreement (Engines), dated as of January 26, 2006, among ILFC, *,
and *.
A319-100 aircraft bearing serial number 2579
1. Aircraft Lease Agreement, dated as of November 4, 2003, among ILFC Ireland
Limited (“ILFC Ireland”), as Lessor, *, as Lessee, and *, as Consenting Party.
2. Aircraft Headlease Agreement, dated as of November 4, 2003, between
International Lease Finance Corporation (“ILFC”), as Lessor, and ILFC Ireland,
as Lessee.
3. Global Side Letter #1 to Aircraft Lease Agreements, dated as of November 4,
2003, between ILFC Ireland and *.
4. Amendment No. 1 to Aircraft Lease Agreement, dated as of November 10, 2004,
between ILFC Ireland and *.
5. Aircraft Lease Novation and Amendment Agreement, dated as of December 31,
2004, among ILFC Ireland, *, * and *.
6. Amendment Number Two to Aircraft Lease Agreement, dated as of November 28,
2005, between ILFC Ireland and *.
7. Global Amendment #1 to Headlease Agreements, dated as of September 21, 2006,
between ILFC and ILFC Ireland.
8. Amendment No. 1 to Global Side Letter No. 1, dated as of September 21, 2006,
between ILFC Ireland and *.
9. Estoppel and Acceptance Certificate (Headlease) dated as of October 17, 2005.
10. Estoppel and Acceptance Certificate dated as of October 17, 2005.
 

*   Indicates that certain information contained herein has been omitted and
filed separately with the Securities and Exchange Commission. Confidential
treatment has been requested with respect to the omitted portions.

 



--------------------------------------------------------------------------------



 



11. Assignment of Rights (Airframe), dated as of October 17, 2005, between ILFC
and *, consented to by AVSA, S.A.R.L.
24. Assignment Agreement (Engines), dated as of October 17, 2005, among ILFC, *,
and *.
A319-100 aircraft bearing serial number 2574
1. Aircraft Lease Agreement, dated as of November 4, 2003, among ILFC Ireland
Limited (“ILFC Ireland”), as Lessor, *, as Lessee, and *, as Consenting Party.
2. Aircraft Headlease Agreement, dated as of November 4, 2003, between
International Lease Finance Corporation (“ILFC”), as Lessor, and ILFC Ireland,
as Lessee.
3. Global Side Letter #1 to Aircraft Lease Agreements, dated as of November 4,
2003, between ILFC Ireland and *.
4. Aircraft Lease Novation and Amendment Agreement, dated as of December 31,
2004, among ILFC Ireland, *, * and *.
5. Amendment Number One to Aircraft Lease Agreement, dated as of November 28,
2005, between ILFC Ireland and *.
6. Global Amendment #1 to Headlease Agreements, dated as of September 21, 2006,
between ILFC and ILFC Ireland.
7. Amendment No. 1 to Global Side Letter No. 1, dated as of September 21, 2006,
between ILFC Ireland and *.
8. Estoppel and Acceptance Certificate (Headlease) dated as of October 12, 2005.
9. Estoppel and Acceptance Certificate dated as of October 12, 2005.
10. Assignment of Rights (Airframe), dated as of October 12, 2005, between ILFC
and *, consented to by AVSA, S.A.R.L.
11. Assignment Agreement (Engines), dated as of October 12, 2005, among ILFC, *,
and *.
A319-100 aircraft bearing serial number 2505
1. Aircraft Lease Agreement, dated as of November 4, 2003, among ILFC Ireland
Limited (“ILFC Ireland”), as Lessor, *, as Lessee, and *, as Consenting Party.
 

*   Indicates that certain information contained herein has been omitted and
filed separately with the Securities and Exchange Commission. Confidential
treatment has been requested with respect to the omitted portions.

 



--------------------------------------------------------------------------------



 



2. Aircraft Headlease Agreement, dated as of November 4, 2003, between
International Lease Finance Corporation (“ILFC”), as Lessor, and ILFC Ireland,
as Lessee.
3. Global Side Letter #1 to Aircraft Lease Agreements, dated as of November 4,
2003, between ILFC Ireland and *.
4. Amendment No. 1 to Aircraft Lease Agreement, dated as of November 10, 2004,
between ILFC Ireland and *.
5. Aircraft Lease Novation and Amendment Agreement, dated as of December 31,
2004, among ILFC Ireland, *, * and *.
6. Amendment Number Two to Aircraft Lease Agreement, dated as of November 28,
2005, between ILFC Ireland and *.
7. Global Amendment #1 to Headlease Agreements, dated as of September 21, 2006,
between ILFC and ILFC Ireland.
8. Amendment No. 1 to Global Side Letter No. 1, dated as of September 21, 2006,
between ILFC Ireland and *.
9. Estoppel and Acceptance Certificate (Headlease) dated as of July 11, 2005.
10. Estoppel and Acceptance Certificate dated as of July 11, 2005.
11. Assignment of Rights (Airframe), dated as of July 11, 2005, between ILFC and
*, consented to by AVSA, S.A.R.L.
12. Assignment Agreement (Engines), dated as of July 11, 2005, among ILFC, *,
and *.
A319-100 aircraft bearing serial number 2426
1. Aircraft Lease Agreement, dated as of November 4, 2003, among ILFC Ireland
Limited (“ILFC Ireland”), as Lessor, *, as Lessee, and *, as Consenting Party.
2. Aircraft Headlease Agreement, dated as of November 4, 2003, between
International Lease Finance Corporation (“ILFC”), as Lessor, and ILFC Ireland,
as Lessee.
3. Global Side Letter #1 to Aircraft Lease Agreements, dated as of November 4,
2003, between ILFC Ireland and *.
4. Aircraft Lease Novation and Amendment Agreement, dated as of December 31,
2004, among ILFC Ireland, *, * and *.
 

*   Indicates that certain information contained herein has been omitted and
filed separately with the Securities and Exchange Commission. Confidential
treatment has been requested with respect to the omitted portions.

 



--------------------------------------------------------------------------------



 



5. Amendment Number #1 to Aircraft Lease Agreement, dated as of November 28,
2005, between ILFC Ireland and *.
6. Global Amendment #1 to Headlease Agreements, dated as of September 21, 2006,
between ILFC and ILFC Ireland.
7. Amendment No. 1 to Global Side Letter No. 1, dated as of September 21, 2006,
between ILFC Ireland and *.
8. Estoppel and Acceptance Certificate (Headlease) dated as of March 30, 2005.
9. Estoppel and Acceptance Certificate dated as of March 30, 2005.
10. Assignment of Rights (Airframe), dated as of March 30, 2005, between ILFC
and *, consented to by AVSA, S.A.R.L.
11. Assignment Agreement (Engines), dated as of March 30, 2005, among ILFC, *,
and *.
A319-100 aircraft bearing serial number 2435
1. Aircraft Lease Agreement, dated as of November 4, 2003, among ILFC Ireland
Limited (“ILFC Ireland”), as Lessor, *, as Lessee, and *, as Consenting Party.
2. Aircraft Headlease Agreement, dated as of November 4, 2003, between
International Lease Finance Corporation (“ILFC”), as Lessor, and ILFC Ireland,
as Lessee.
3. Global Side Letter #1 to Aircraft Lease Agreements, dated as of November 4,
2003, between ILFC Ireland and *.
4. Amendment No. 1 to Aircraft Lease Agreement, dated as of November 10, 2004,
between ILFC Ireland and *.
5. Aircraft Lease Novation and Amendment Agreement, dated as of December 31,
2004, among ILFC Ireland, *, * and *.
6. Amendment Number Two to Aircraft Lease Agreement, dated as of November 28,
2005, between ILFC Ireland and *.
7. Global Amendment #1 to Headlease Agreements, dated as of September 21, 2006,
between ILFC and ILFC Ireland.
8. Amendment No. 1 to Global Side Letter No. 1, dated as of September 21, 2006,
between ILFC Ireland and *.
 

*   Indicates that certain information contained herein has been omitted and
filed separately with the Securities and Exchange Commission. Confidential
treatment has been requested with respect to the omitted portions.

 



--------------------------------------------------------------------------------



 



9. Estoppel and Acceptance Certificate (Headlease) dated as of March 30, 2005.
10. Estoppel and Acceptance Certificate dated as of March 30, 2005.
11. Assignment of Rights (Airframe), dated as of March 30, 2005, between ILFC
and *, consented to by AVSA, S.A.R.L.
12. Assignment Agreement (Engines), dated as of March 30, 2005, among ILFC, *,
and *.
A319-100 aircraft bearing serial number 2408
1. Aircraft Lease Agreement, dated as of November 4, 2003, among ILFC Ireland
Limited (“ILFC Ireland”), as Lessor, *, as Lessee, and *, as Consenting Party.
2. Aircraft Headlease Agreement, dated as of November 4, 2003, between
International Lease Finance Corporation (“ILFC”), as Lessor, and ILFC Ireland,
as Lessee.
3. Global Side Letter #1 to Aircraft Lease Agreements, dated as of November 4,
2003, between ILFC Ireland and *.
4. Amendment No. 1 to Aircraft Lease Agreement, dated as of November 1, 2004,
between ILFC Ireland and *.
5. Aircraft Lease Novation and Amendment Agreement, dated as of December 31,
2004, among ILFC Ireland, *, * and *.
6. Amendment Number Two to Aircraft Lease Agreement, dated as of November 28,
2005, between ILFC Ireland and *.
7. Global Amendment #1 to Headlease Agreements, dated as of September 21, 2006,
between ILFC and ILFC Ireland.
8. Amendment No. 1 to Global Side Letter No. 1, dated as of September 21, 2006,
between ILFC Ireland and *.
9. Estoppel and Acceptance Certificate (Headlease) dated as of March 9, 2005.
10. Estoppel and Acceptance Certificate dated as of March 9, 2005.
11. Assignment of Rights (Airframe), dated as of March 9, 2005, between ILFC and
*, consented to by AVSA, S.A.R.L.
 

*   Indicates that certain information contained herein has been omitted and
filed separately with the Securities and Exchange Commission. Confidential
treatment has been requested with respect to the omitted portions.

 



--------------------------------------------------------------------------------



 



12. Assignment Agreement (Engines), dated as of March 9, 2005, among ILFC, *,
and *.
A319-100 aircraft bearing serial number 2371
1. Aircraft Lease Agreement, dated as of November 4, 2003, among ILFC Ireland
Limited (“ILFC Ireland”), as Lessor, *, as Lessee, and *, as Consenting Party.
2. Aircraft Headlease Agreement, dated as of November 4, 2003, between
International Lease Finance Corporation (“ILFC”), as Lessor, and ILFC Ireland,
as Lessee.
3. Global Side Letter #1 to Aircraft Lease Agreements, dated as of November 4,
2003, between ILFC Ireland and *.
4. Aircraft Lease Novation and Amendment Agreement, dated as of December 31,
2004, among ILFC Ireland, *, * and *.
5. Amendment Number One to Aircraft Lease Agreement, dated as of November 28,
2005, between ILFC Ireland and *.
6. Global Amendment #1 to Headlease Agreements, dated as of September 21, 2006,
between ILFC and ILFC Ireland.
7. Amendment No. 1 to Global Side Letter No. 1, dated as of September 21, 2006,
between ILFC Ireland and *.
8. Estoppel and Acceptance Certificate (Headlease) dated as of January 21, 2005.
9. Estoppel and Acceptance Certificate dated as of January 21, 2005.
10. Assignment of Rights (Airframe), dated as of January 21, 2005, between ILFC
and *, consented to by AVSA, S.A.R.L.
11. Assignment of Rights (Engines) Assignment Agreement, dated as of January 21,
2005, among ILFC, *, and *.
*
B737-800 aircraft bearing serial number 30725
1. Aircraft Lease Agreement, dated as of April 8, 2007, among ILFC Ireland
Limited (“ILFC Ireland”), as Lessor, * and *, each as Lessee, and *, as
Consenting Party.
2. Aircraft Headlease Agreement, dated as of April 8, 2007, between ILFC
Ireland, as Lessee, and International Lease Finance Corporation (“ILFC”), as
Lessor.
 

*   Indicates that certain information contained herein has been omitted and
filed separately with the Securities and Exchange Commission. Confidential
treatment has been requested with respect to the omitted portions.

 



--------------------------------------------------------------------------------



 



3. Side Letter No. 1 to Aircraft Lease Agreement, dated as of April 8, 2007,
among ILFC Ireland, *, and *.
4. Estoppel and Acceptance Certificate dated as of June 15, 2007. (Headlease)
5. Estoppel and Acceptance Certificate dated as of June 15, 2007. (Lease)
6. Assignment of Rights (Airframe), dated as of June 15, 2007, between ILFC and
*, consented to by The Boeing Company.
7. Assignment of Warranties (Engines), dated as of June 15, 2007, between ILFC
and *.
B737-800 aircraft bearing serial number 30711
1. Aircraft Lease Agreement, dated as of December 26, 2006, among ILFC Ireland
Limited (“ILFC Ireland”), as Lessor, *, each as Lessee, and *, as Consenting
Party.
2. Aircraft Headlease Agreement, dated as of December 26, 2006, between ILFC
Ireland, as Lessee, and International Lease Finance Corporation (“ILFC”), as
Lessor.
3. Side Letter No. 1 to Aircraft Lease Agreement, dated as of December 26, 2006,
among ILFC Ireland, *, and *.
4. Amendment No. 1 to Aircraft Lease Agreement, dated as of January 24, 2007,
between ILFC Ireland and *.
5. Amendment #1 to Side Letter No. 1 to Aircraft Lease Agreement, dated as of
April 8, 2007, between ILFC Ireland, *, and *.
6. Estoppel and Acceptance Certificate dated as of January 24, 2007. (Headlease)
7. Estoppel and Acceptance Certificate dated as of January 24, 2007. (Lease)
8. Assignment of Rights (Airframe), dated as of January 24, 2007, between ILFC
and *, consented to by The Boeing Company.
9. Assignment of Warranties (Engines), dated as of January 24, 2007, between
ILFC and *.
 

*   Indicates that certain information contained herein has been omitted and
filed separately with the Securities and Exchange Commission. Confidential
treatment has been requested with respect to the omitted portions.

 



--------------------------------------------------------------------------------



 



*
A320-200 aircraft bearing serial number 3123
1. Aircraft Lease Agreement, dated as of June 29, 2006, between International
Lease Finance Corporation, as Lessor (“ILFC”), and *, as Lessee
2. Estoppel and Acceptance Certificate dated as of May 24, 2007
3. Assignment of Rights (Airframe), dated as of May 24, 2007, between ILFC and
*, consented to Airbus S.A.S.
4. Assignment of Rights (Engines) Assignment of Warranties, dated as of May 24,
2007, between ILFC and *
*
A319-100 aircraft bearing serial number 3463
1. Aircraft Lease Agreement, dated as of April 20, 2007, between International
Lease Finance Corporation (“ILFC”), as Lessor, and *, as Lessee.
2. Side Letter #1 to Aircraft Lease Agreement, dated as of June 14, 2009,
between ILFC and *.
3. Estoppel and Acceptance Certificate dated as of April 18, 2008.
4. Assignment of Rights (Airframe), dated as of April 18, 2008, between ILFC and
*, consented to by Airbus S.A.S.
5. Assignment Agreement (Engines), dated as of April 18, 2008, between ILFC and
*, consented to by IAE International Aero Engines AG.
*
B777-300ER aircraft bearing serial number 32714
1. Aircraft Lease Agreement, dated as of June 16, 2003, between International
Lease Finance Corporation (“ILFC”), as Lessor, and *, as Lessee
2. Letter Agreement re: Execution of Leases, dated as of June 16, 2003, between
ILFC and *
3. Global Side Letter #1 to Aircraft Lease Agreements, dated as of June 16,
2003, between ILFC and *
4. Amendment No.1 to Aircraft Lease Agreement, dated as of June 8, 2007, between
ILFC and *
5. *
 

*   Indicates that certain information contained herein has been omitted and
filed separately with the Securities and Exchange Commission. Confidential
treatment has been requested with respect to the omitted portions.

 



--------------------------------------------------------------------------------



 



6. Estoppel and Acceptance Certificate dated as of June 29, 2007
7. Assignment of Rights (Airframe), dated as of June 29, 2007, between ILFC and
*, consented to by The Boeing Company
8. Assignment of Warranties (Engines), dated as of June 29, 2007, between ILFC
and *
B777-300ER aircraft bearing serial number 32713
1. Aircraft Lease Agreement, dated as of June 16, 2003, between International
Lease Finance Corporation (“ILFC”), as Lessor, and *, as Lessee
2. Letter Agreement re: Execution of Leases, dated as of June 16, 2003, between
ILFC and *
3. Global Side Letter #1 to Aircraft Lease Agreements, dated as of June 16,
2003, between ILFC and *
4. Amendment #1 to Aircraft Lease Agreement, dated as of April 24, 2007, between
ILFC and *
5. *
6. Estoppel and Acceptance Certificate dated as of April 24, 2007
7. Assignment of Rights (Airframe), dated as of April 24, 2007, between ILFC and
*, consented to by The Boeing Company
8. Assignment of Warranties (Engines), dated as of April 24, 2007, between ILFC
and *
B777-300ER aircraft bearing serial number 32729
1. Aircraft Lease Agreement, dated as of June 16, 2003, between International
Lease Finance Corporation (“ILFC”), as Lessor, and *, as Lessee
2. Letter Agreement re: Execution of Leases, dated as of June 16, 2003, between
ILFC and *
3. Global Side Letter #1 to Aircraft Lease Agreements, dated as of June 16,
2003, between ILFC and *
4. Amendment #1 to Aircraft Lease Agreement, dated as of March 15, 2007, between
ILFC and *
 

*   Indicates that certain information contained herein has been omitted and
filed separately with the Securities and Exchange Commission. Confidential
treatment has been requested with respect to the omitted portions.

 



--------------------------------------------------------------------------------



 



5. *
6. Estoppel and Acceptance Certificate dated as of March 15, 2007
7. Assignment of Rights (Airframe), dated as of March 15, 2007, between ILFC and
*, consented to by The Boeing Company
8. Assignment of Warranties (Engines), dated as of March 15, 2007, between ILFC
and *
B777-300ER aircraft bearing serial number 32728
1. Aircraft Lease Agreement, dated as of June 16, 2003, between International
Lease Finance Corporation (“ILFC”), as Lessor, and *, as Lessee
2. Letter Agreement re: Execution of Leases, dated as of June 16, 2003, between
ILFC and *
3. Global Side Letter #1 to Aircraft Lease Agreements, dated as of June 16,
2003, between ILFC and *
4. Amendment #1 to Aircraft Lease Agreement, dated as of October 2, 2006,
between ILFC and *
5. *
6. Estoppel and Acceptance Certificate dated as of October 30, 2006
7. Assignment of Rights (Airframe), dated as of October 30, 2006, between ILFC
and *, consented to by The Boeing Company
8. Assignment of Warranties (Engines), dated as of October 30, 2006, between
ILFC and *
B777-300ER aircraft bearing serial number 32730
1. Aircraft Lease Agreement, dated as of June 16, 2003, between International
Lease Finance Corporation (“ILFC”), as Lessor, and *, as Lessee
2. Letter Agreement re: Execution of Leases, dated as of June 16, 2003, between
ILFC and *
3. Global Side Letter #1 to Aircraft Lease Agreements, dated as of June 16,
2003, between ILFC and *
 

*   Indicates that certain information contained herein has been omitted and
filed separately with the Securities and Exchange Commission. Confidential
treatment has been requested with respect to the omitted portions.

 



--------------------------------------------------------------------------------



 



4. Amendment No. 1 to Aircraft Lease Agreement, dated as of January 15, 2006,
between ILFC and *
5. Amendment No. 2 to Aircraft Lease Agreement, dated as of August 28, 2006,
between ILFC and *
6. *
7. Estoppel and Acceptance Certificate dated as of September 28, 2006
8. Assignment of Rights (Airframe), dated as of September 28, 2006, between ILFC
and *, consented to by The Boeing Company
9. Assignment of Rights (Engines), dated as of September 28, 2006, between ILFC
and *
B777-300ER aircraft bearing serial number 32715
1. Aircraft Lease Agreement, dated as of June 16, 2003, between International
Lease Finance Corporation (“ILFC”), as Lessor, and *, as Lessee
2. Letter Agreement re: Execution of Leases, dated as of June 16, 2003, between
ILFC and *
3. Global Side Letter #1 to Aircraft Lease Agreements, dated as of June 16,
2003, between ILFC and *
4. Amendment Number One to Aircraft Lease Agreement, dated as of February 5,
2005, between ILFC and *
5. Amendment No. 2 to Aircraft Lease Agreement, dated as of January 15, 2006,
between ILFC and *
6. Amendment No. 3 to Aircraft Lease Agreement, dated as of August 28, 2006,
between ILFC and *
7. *
8. Estoppel and Acceptance Certificate dated as of September 21, 2006
9. Assignment of Rights (Airframe), dated as of September 21, 2006, between ILFC
and *, consented to by The Boeing Company
10. Assignment of Rights (Engines), dated as of September 21, 2006, between ILFC
and *
 

*   Indicates that certain information contained herein has been omitted and
filed separately with the Securities and Exchange Commission. Confidential
treatment has been requested with respect to the omitted portions.

 



--------------------------------------------------------------------------------



 



B777-300ER aircraft bearing serial number 32710
1. Aircraft Lease Agreement, dated as of June 16, 2003, between International
Lease Finance Corporation (“ILFC”), as Lessor, and *, as Lessee
2. Letter Agreement re: Execution of Leases, dated as of June 16, 2003, between
ILFC and *
3. Global Side Letter #1 to Aircraft Lease Agreements, dated as of June 16,
2003, between ILFC and *
4. Amendment No. 1 to Aircraft Lease Agreement, dated as of July 30, 2006,
between ILFC and *
5. *
6. Estoppel and Acceptance Certificate dated as of June 9, 2006
7. Assignment of Rights (Airframe), dated as of June 9, 2006, between ILFC and
*, consented to by The Boeing Company
8. Assignment of Rights (Engines), dated as of June 9, 2006, between ILFC and *
B777-300ER aircraft bearing serial number 32709
1. Aircraft Lease Agreement, dated as of June 16, 2003, between International
Lease Finance Corporation (“ILFC”), as Lessor, and *, as Lessee
2. Letter Agreement re: Execution of Leases, dated as of June 16, 2003, between
ILFC and *
3. Global Side Letter #1 to Aircraft Lease Agreements, dated as of June 16,
2003, between ILFC and *
4. Amendment No. 1 to Aircraft Lease Agreement, dated as of January 15, 2006,
between ILFC and *
5. Amendment No. 2 to Aircraft Lease Agreement, dated as of February 1, 2006,
between ILFC and * (superseded by Amendment No. 3 below)
6. Amendment No. 3 to Aircraft Lease Agreement, dated as of July 30, 2006,
between ILFC and *
7. *
8. Estoppel and Acceptance Certificate dated as of February 22, 2006
 

*   Indicates that certain information contained herein has been omitted and
filed separately with the Securities and Exchange Commission. Confidential
treatment has been requested with respect to the omitted portions.

 



--------------------------------------------------------------------------------



 



9. Assignment of Rights (Airframe), dated as of February 22, 2006, between ILFC
and *, consented to by The Boeing Company
10. Assignment of Rights (Engines), dated as of February 22, 2006, between ILFC
and *
B777-300ER aircraft bearing serial number 32707
1. Aircraft Lease Agreement, dated as of June 16, 2003, between International
Lease Finance Corporation (“ILFC”), as Lessor, and *, as Lessee
2. Letter Agreement re: Execution of Leases, dated as of June 16, 2003, between
ILFC and *
3. Global Side Letter #1 to Aircraft Lease Agreements, dated as of June 16,
2003, between ILFC and *
4. Amendment Number One to Aircraft Lease Agreement, dated as of February 5,
2005, between ILFC and *
5. Amendment No. 2 to Aircraft Lease Agreement, dated as of January 24, 2006,
between ILFC and * (superseded by Amendment No. 3 below)
6. Amendment No. 3 to Aircraft Lease Agreement, dated as of July 30, 2006,
between ILFC and *
7. *
8. Estoppel and Acceptance Certificate dated as of November 30, 2005
9. Assignment of Rights (Airframe), dated as of November 30, 2005, between ILFC
and *, consented to by The Boeing Company
10. Assignment of Rights (Engines), dated as of November 30, 2005, between ILFC
and *
B777-300ER aircraft bearing serial number 32708
1. Aircraft Lease Agreement, dated as of June 16, 2003, between International
Lease Finance Corporation (“ILFC”), as Lessor, and *, as Lessee
2. Letter Agreement re: Execution of Leases, dated as of June 16, 2003, between
ILFC and *
 

*   Indicates that certain information contained herein has been omitted and
filed separately with the Securities and Exchange Commission. Confidential
treatment has been requested with respect to the omitted portions.

 



--------------------------------------------------------------------------------



 



3. Global Side Letter #1 to Aircraft Lease Agreements, dated as of June 16,
2003, between ILFC and *
4. Amendment No. 1 to Aircraft Lease Agreement, dated as of January 24, 2006,
between ILFC and * (superseded by Amendment No. 2 below)
5. Amendment No. 2 to Aircraft Lease Agreement, dated as of July 30, 2006,
between ILFC and *
6. *
7. Estoppel and Acceptance Certificate dated as of November 2, 2005
8. Assignment of Rights (Airframe), dated as of November 2, 2005, between ILFC
and *, consented to by The Boeing Company
9. Assignment of Rights (Engines), dated as of November 2, 2005, between ILFC
and *
B777-300ER aircraft bearing serial number 32706
1. Aircraft Lease Agreement, dated as of June 16, 2003, between International
Lease Finance Corporation (“ILFC”), as Lessor, and *, as Lessee
2. Letter Agreement re: Execution of Leases, dated as of June 16, 2003, between
ILFC and *
3. Global Side Letter #1 to Aircraft Lease Agreements, dated as of June 16,
2003, between ILFC and *
4. Amendment No. 1 to Aircraft Lease Agreement, dated as of January 24, 2006,
between ILFC and * (superseded by Amendment No. 2 below)
5. Amendment No. 2 to Aircraft Lease Agreement, dated as of July 30, 2006,
between ILFC and *
6. *
7. Estoppel and Acceptance Certificate dated as of March 25, 2005
8. Assignment of Rights (Airframe), dated as of March 25, 2005, between ILFC and
*, consented to by The Boeing Company
9. Assignment of Rights (Engines), dated as of March 25, 2005, between ILFC and
*
 

*   Indicates that certain information contained herein has been omitted and
filed separately with the Securities and Exchange Commission. Confidential
treatment has been requested with respect to the omitted portions.

 



--------------------------------------------------------------------------------



 



*
A319-100 aircraft bearing serial number 2448
1. Aircraft Lease Agreement, dated as of December 5, 2003, between International
Lease Finance Corporation (“ILFC”), as Lessor, and *, as Lessee.
2. Confidentiality Agreement, dated as of September ___, 2003, between ILFC and
*.
3. Letter Agreement No. 1 to Aircraft Lease Agreement, dated as of December 5,
2003, between ILFC and *.
4. Letter Agreement Re A319-111 Aircraft Manuals, dated as of December 5, 2003,
between ILFC and *.
5. Amendment No. 1 to Aircraft Lease Agreement, dated as of February 25, 2005,
between ILFC and *.
6. Agreement Regarding Installation of Leased Equipment, Purchased Equipment and
Provisions, dated as of April 11, 2005, between ILFC, *and *.
7. Estoppel and Acceptance Certificate dated as of April 25, 2005.
8. Assignment of Rights (Airframe), dated as of April 25, 2005, between ILFC and
*consented to by Airbus S.A.S.
9. Assignment of Warranties (Engines), dated as of April 25, 2005, between ILFC
and *, consented to by CFM International, Inc.
A319-100 aircraft bearing serial number 2406
1. Aircraft Lease Agreement, dated as of December 5, 2003, between International
Lease Finance Corporation (“ILFC”), as Lessor, and *, as Lessee.
2. Confidentiality Agreement, dated as of September ___, 2003, between ILFC and
*.
3. Letter Agreement No. 1 to Aircraft Lease Agreement, dated as of December 5,
2003, between ILFC and *.
4. Letter Agreement Re A319-111 Aircraft Manuals, dated as of December 5, 2003,
between ILFC and *.
5. Amendment No. 1 to Aircraft Lease Agreement, dated as of February 25, 2005,
between ILFC and *.
6. Agreement Regarding Installation of Leased Equipment, Purchased Equipment and
Provisions, dated as of February 28, 2005, between ILFC, *and *.
 

*   Indicates that certain information contained herein has been omitted and
filed separately with the Securities and Exchange Commission. Confidential
treatment has been requested with respect to the omitted portions.

 



--------------------------------------------------------------------------------



 



7. Estoppel and Acceptance Certificate dated as of March 1, 2005.
8. Assignment of Rights (Airframe), dated as of March 1, 2005, between ILFC and
*, consented to by Airbus S.A.S.
9. Assignment of Warranties (Engines), dated as of March 1, 2005, between ILFC
and *, consented to by CFM International, Inc.
*
A330-200 aircraft bearing serial number 906
10. Aircraft Lease Agreement, dated as of August 28, 2006, between IlFC Ireland
(“ILFC”), as Lessor, and *, as Lessee.
11. Side Letter #1 to Aircraft Lease Agreement, dated as of August 28, 2006,
between ILFC and *.
12. Side Letter #2 to Aircraft Lease Agreement, dated as of March 26, 2007,
between ILFC and *.
13. Amendment #1 to Aircraft Lease Agreement, dated as of March 6, 2007, between
ILFC and *.
14. Global Letter Agreement #1 Re: A330-200 Aircraft Manuals, dated as of
March 29, 2007.
15. Amendment #2 to Aircraft Lease Agreement, dated as of March 9, 2008.
16. Estoppel and Acceptance Certificate dated as of March 11, 2008.
17. Assignment of Rights (Airframe), dated as of March 11, 2008, between ILFC
and *, consented to by Airbus S.A.S.
18. Assignment of Rights (Engines), dated as of March 11, 2008, between ILFC and
*, consented to by Rolls Royce plc.
*
A330-200 aircraft bearing serial number 807
1. Aircraft Lease Agreement, dated as of July 12, 2005, between ILFC Ireland
Limited (“ILFC Ireland”), as Lessor, and *, as Lessee.
 

*   Indicates that certain information contained herein has been omitted and
filed separately with the Securities and Exchange Commission. Confidential
treatment has been requested with respect to the omitted portions.

 



--------------------------------------------------------------------------------



 



2. Aircraft Headlease Agreement, dated as of July 12, 2005, between
International Lease Finance Corporation (“ILFC”), as Lessor, and ILFC Ireland,
as Lessee.
3. Side Letter #1 to Aircraft Lease Agreement, dated as of July 12, 2005,
between ILFC Ireland and *.
4. Side Letter #2 to Aircraft Lease Agreement, dated as of October 26, 2005,
between ILFC Ireland and *.
5. Amendment No. 1 to Aircraft Lease Agreement, dated as of January 12, 2007,
between ILFC Ireland and *.
6. Amendment #2 to Aircraft Lease Agreement, dated as of August 22, 2009,
between ILFC Ireland and *.
7. Estoppel and Acceptance Certificate (Headlease) dated as of January 12, 2007.
8. Estoppel and Acceptance Certificate dated as of January 12, 2007.
9. Assignment of Rights (Airframe), dated as of January 12, 2007, between ILFC
and *, consented to by Airbus S.A.S.
10. Tripartite Warranty Agreement (Engines), dated as of January 12, 2007, among
ILFC, *, and *.
A330-200 aircraft bearing serial number 751
1. Aircraft Lease Agreement, dated as of July 12, 2005, between ILFC Ireland
Limited (“ILFC Ireland”), as Lessor, and *, as Lessee.
2. Aircraft Headlease Agreement, dated as of July 12, 2005, between
International Lease Finance Corporation (“ILFC”), as Lessor, and ILFC Ireland,
as Lessee.
3. Side Letter #1 to Aircraft Lease Agreement, dated as of July 12, 2005,
between ILFC Ireland and *.
4. Side Letter #2 to Aircraft Lease Agreement, dated as of October 26, 2005,
between ILFC Ireland and *.
5. Amendment No. 1 to Aircraft Lease Agreement, dated as of May 31, 2006,
between ILFC Ireland and *.
6. Amendment #2 to Aircraft Lease Agreement, dated as of August 22, 2009,
between ILFC Ireland and *.
7. Estoppel and Acceptance Certificate (Headlease) dated as of May 31, 2006.
 

*   Indicates that certain information contained herein has been omitted and
filed separately with the Securities and Exchange Commission. Confidential
treatment has been requested with respect to the omitted portions.

 



--------------------------------------------------------------------------------



 



8. Estoppel and Acceptance Certificate dated as of May 31, 2006.
9. Assignment of Rights (Airframe), dated as of May 31, 2006, between ILFC and
*, consented to by Airbus S.A.S.
10. Tripartite Warranty Agreement (Engines), dated as of May 31, 2006, among
ILFC, *, and Rolls-Royce plc.
B737-800 aircraft bearing serial number 35289
1. Aircraft Lease Agreement, dated as of November 20, 2007, between ILFC Ireland
Limited (“ILFC Ireland”), as Lessor, and *, as Lessee.
2. Aircraft Headlease Agreement, dated as of November 20, 2007, between
International Lease Finance Corporation (“ILFC”), as Headlessor, and ILFC
Ireland, as Headlessee.
3. Amendment #1 to Aircraft Lease Agreement, dated as of February 20, 2009,
between ILFC Ireland and *.
4. Amendment #2 to Aircraft Lease Agreement, dated as of April 13, 2009, between
ILFC Ireland and *.
5. Amendment #3 to Aircraft Lease Agreement, dated as of August 22, 2009,
between ILFC Ireland and *.
6. Estoppel and Acceptance Certificate (Headlease) dated as of February 20,
2009.
7. Estoppel and Acceptance Certificate dated as of February 20, 2009.
8. Assignment of Rights (Airframe), dated as of February 20, 2009, between ILFC
and *, consented to by The Boeing Company.
9. Assignment of Warranties, dated as of February 20, 2009, between ILFC and *.
*
B737-800 aircraft bearing serial number 30695
1. Aircraft Lease Agreement, dated as of May 21, 2005, between International
Lease Finance Corporation (“ILFC”), as Lessor, and *, as Lessee.
2. Side Letter #1 to Aircraft Lease Agreement, dated as of May 21, 2005, between
ILFC and *.
 

*   Indicates that certain information contained herein has been omitted and
filed separately with the Securities and Exchange Commission. Confidential
treatment has been requested with respect to the omitted portions.

 



--------------------------------------------------------------------------------



 



3. Lease Amendment #1 to Aircraft Lease Agreement, dated as of November 29,
2005, between ILFC and *.
4. Lease Amendment #2 to Aircraft Lease Agreement, dated as of March 10, 2006,
between ILFC and *.
5. Lease Amendment #3 to Aircraft Lease Agreement, dated as of February 13,
2007, between ILFC and *.
6. Lessee Name Change Letter Agreement, dated as of July 27, 2007, between ILFC
and *. (Effective as of May 17, 2005)
7. Lease Amendment #4 to Aircraft Lease Agreement, dated as of February 5, 2008,
between ILFC and *.
8. Amendment #5 to Aircraft Lease Agreement, dated as of August 23, 2009,
between ILFC and *.
9. Estoppel and Acceptance Certificate dated as of March 15, 2006.
10. Assignment of Rights (Airframe), dated as of March 15, 2006, between ILFC
and *, consented to by The Boeing Company.
11. Assignment of Warranties (Engines), dated as of March 15, 2006, between ILFC
and *.
B737-800 aircraft bearing serial number 30694
1. Aircraft Lease Agreement, dated as of May 21, 2005, between International
Lease Finance Corporation (“ILFC”), as Lessor, and *, as Lessee.
2. Side Letter #1 to Aircraft Lease Agreement, dated as of May 21, 2005, between
ILFC and *.
3. Lease Amendment #1 to Aircraft Lease Agreement, dated as of November 29,
2005, between ILFC and *.
4. Lease Amendment #2 to Aircraft Lease Agreement, dated as of February 20,
2006, between ILFC and *.
5. Lease Amendment #3 to Aircraft Lease Agreement, dated as of February 13,
2007, between ILFC and *.
6. Lessee Name Change Letter Agreement, dated as of July 27, 2007, between ILFC
and *. (Effective as of May 17, 2005)
 

*   Indicates that certain information contained herein has been omitted and
filed separately with the Securities and Exchange Commission. Confidential
treatment has been requested with respect to the omitted portions.

 



--------------------------------------------------------------------------------



 



7. Lease Amendment #4 to Aircraft Lease Agreement, dated as of February 5, 2008,
between ILFC and *.
8. Amendment #5 to Aircraft Lease Agreement, dated as of August 23, 2009,
between ILFC and *.
9. Estoppel and Acceptance Certificate dated as of February 8, 2006.
*
A320-200 aircraft bearing serial number 2149
1. Aircraft Lease Agreement, dated as of May 20, 2003, between *, as Lessee and
International Lease Finance Corporation (“ILFC”), as Lessor.
2. Side Letter Number One to Aircraft Lease Agreement, dated as of May 20, 2003,
between * and ILFC.
3. Amendment No. 1 to Aircraft Lease Agreement dated as of January 6, 2004,
between * and ILFC.
4. Estoppel and Acceptance Certificate dated as of January 14, 2004.
5. Assignment of Rights (Airframe), dated as of January 14, 2004, between * and
ILFC, consented to by Airbus S.A.S.
6. Assignment Agreement (Engine), dated as of January 14, 2004, among *, ILFC
and *.
A320-200 aircraft bearing serial number 1917
1. Aircraft Lease Agreement, dated as of December 27, 2001, between *, as Lessee
and International Lease Finance Corporation (“ILFC”), as Lessor.
2. Side Letter Number One to Aircraft Lease Agreement, dated as of December 27,
2001, between * and ILFC.
3. Side Letter Number Two to Aircraft Lease Agreement, dated as of March 6,
2002, between * and ILFC.
4. Amendment No. 3 to Aircraft Lease Agreement dated as of February 6, 2003,
between * and ILFC.
5. Amendment Number Two to Aircraft Lease Agreement dated as of April 16, 2003,
between * and ILFC.
 

*   Indicates that certain information contained herein has been omitted and
filed separately with the Securities and Exchange Commission. Confidential
treatment has been requested with respect to the omitted portions.

 



--------------------------------------------------------------------------------



 



6. Amendment Number One to Aircraft Lease Agreement dated as of May 20, 2003,
between * and ILFC.
7. Estoppel and Acceptance Certificate dated as of February 6, 2003.
8. Assignment of Rights (Airframe), dated as of February 6, 2003, between * and
ILFC, consented to by Airbus S.A.S.
9. Assignment Agreement (Engine), dated as of February 6, 2003, among *, ILFC
and *.
*
A320-200 aircraft bearing serial number 3270
1. Aircraft Lease Agreement, dated as of July 18, 2006, between International
Lease Finance Corporation (“ILFC”), as Lessor, and *, as Lessee.
2. Letter Agreement Re: A320-200 Aircraft Manuals, dated as of August 2, 2006,
between ILFC and *.
3. Estoppel and Acceptance Certificate dated as of October 16, 2007.
4. Airframe Warranties Agreement, dated as of October 16, 2007, between ILFC and
*, consented to by Airbus S.A.S.
5. Engine Warranties Agreement, dated as of October 16, 2007, among ILFC, *and
*.
A320-200 aircraft bearing serial number 3105
1. Aircraft Lease Agreement, dated as of March 27, 2006, between International
Lease Finance Corporation (“ILFC”), as Lessor, and *, as Lessee.
2. Side Letter #1 to Aircraft Lease Agreement, dated as of March 27, 2006,
between ILFC and *.
3. Letter Agreement Re: A320-200 & A321-200 Aircraft Manuals, dated as of
July 25, 2006, between ILFC and *.
4. Estoppel and Acceptance Certificate dated as of April 27, 2007.
5. Airframe Warranties Agreement, dated as of April 27, 2007, between ILFC and
*, consented to by Airbus S.A.S.
 

*   Indicates that certain information contained herein has been omitted and
filed separately with the Securities and Exchange Commission. Confidential
treatment has been requested with respect to the omitted portions.

 



--------------------------------------------------------------------------------



 



6. Engine Warranties Agreement, dated as of April 27, 2007, among ILFC, *and *.
A320-200 aircraft bearing serial number 3089
1. Aircraft Lease Agreement, dated as of March 27, 2006, between International
Lease Finance Corporation (“ILFC”), as Lessor, and *, as Lessee.
2. Side Letter #1 to Aircraft Lease Agreement, dated as of March 27, 2006,
between ILFC and *.
3. Letter Agreement Re: A320-200 & A321-200 Aircraft Manuals, dated as of
July 25, 2006, between ILFC and *.
4. Estoppel and Acceptance Certificate dated as of April 13, 2007.
5. Airframe Warranties Agreement, dated as of April 13, 2007, between ILFC and
*, consented to by Airbus S.A.S.
6. Engine Warranties Agreement, dated as of April 13, 2007, among ILFC, * and *.
A320-200 aircraft bearing serial number 3012
1. Aircraft Lease Agreement, dated as of August 19, 2005, between International
Lease Finance Corporation (“ILFC”), as Lessor, and *, as Lessee.
2. Side Letter #1 to Aircraft Lease Agreement, dated as of August 19, 2005,
between ILFC and *.
3. Amendment #1 to Aircraft Lease Agreement, dated as of July 18, 2006, between
ILFC and *.
4. Estoppel and Acceptance Certificate dated as of January 25, 2007.
5. Assignment of Rights (Airframe), dated as of January 25, 2007, between ILFC
and *, consented to by Airbus S.A.S.
6. Assignment Agreement (Engines), dated as of January 25, 2007, among ILFC, *
and *.
A320-200 aircraft bearing serial number 2922
1. Aircraft Lease Agreement, dated as of August 19, 2005, between International
Lease Finance Corporation (“ILFC”), as Lessor, and *, as Lessee.
 

*   Indicates that certain information contained herein has been omitted and
filed separately with the Securities and Exchange Commission. Confidential
treatment has been requested with respect to the omitted portions.

 



--------------------------------------------------------------------------------



 



2. Side Letter #1 to Aircraft Lease Agreement, dated as of August 19, 2005,
between ILFC and *.
3. Amendment #1 to Aircraft Lease Agreement, dated as of July 18, 2006, between
ILFC and *.
4. Estoppel and Acceptance Certificate dated as of October 27, 2006.
5. Assignment of Rights (Airframe), dated as of October 27, 2006, between ILFC
and *, consented to by Airbus S.A.S..
6. Assignment Agreement (Engines), dated as of October 27, 2006, among ILFC, *
and *.
A320-200 aircraft bearing serial number 2731
1. Aircraft Lease Agreement, dated as of August 19, 2005, between International
Lease Finance Corporation (“ILFC”), as Lessor, and *, as Lessee.
2. Side Letter #1 to Aircraft Lease Agreement, dated as of August 19, 2005,
between ILFC and *.
3. Amendment #1 to Aircraft Lease Agreement, dated as of July 18, 2006, between
ILFC and *.
4. Estoppel and Acceptance Certificate dated as of April 14, 2006.
5. Assignment of Rights (Airframe), dated as of April 14, 2006, between ILFC and
*, consented to by Airbus S.A.S.
6. Assignment Agreement (Engines), dated as of April 14, 2006, among ILFC, * and
*.
A321-200 aircraft bearing serial number 3120
1. Aircraft Lease Agreement, dated as of March 27, 2006, between International
Lease Finance Corporation (“ILFC”), as Lessor, and *, as Lessee.
2. Side Letter #1 to Aircraft Lease Agreement, dated as of March 27, 2006,
between ILFC and *.
3. Letter Agreement Re: A320-200 & A321-200 Aircraft Manuals, dated as of
July 25, 2006, between ILFC and *.
4. Letter Agreement #1 to Aircraft Lease Agreement, dated as of April 27, 2007,
between ILFC and *.
 

*   Indicates that certain information contained herein has been omitted and
filed separately with the Securities and Exchange Commission. Confidential
treatment has been requested with respect to the omitted portions.

 



--------------------------------------------------------------------------------



 



5. Letter Agreement #2 to Aircraft Lease Agreement, dated as of April 27, 2007,
between ILFC and *.
6. Estoppel and Acceptance Certificate dated as of May 16, 2007.
7. Airframe Warranties Agreement, dated as of May 16, 2007, between ILFC and *,
consented to by Airbus S.A.S..
8. Engine Warranties Agreement, dated as of May 16, 2007, among ILFC, * and *.
*
B737-800 aircraft bearing serial number 30703
1. Aircraft Lease Agreement, dated as of November 25, 2008, between ILFC Labuan
Limited (“ILFC Labuan”), as Lessor, and *, as Lessee.
2. Headlease Agreement, dated as of November 25, 2008 between International
Lease Finance Corporation (“ILFC”), as Headlessor, and ILFC Labuan, as
Headlessee.
3. *
4. *
5. Estoppel and Acceptance Certificate dated as of January 30, 2009.
6. Assignment of Rights (Airframe), dated as of January 30, 2009, between
International Lease Finance Corporation (“ILFC”) and *, consented to by The
Boeing Company.
7. Assignment of Warranties (Engines), dated as of January 30, 2009, between
ILFC and *.
B737-800 aircraft bearing serial number 30702
1. Aircraft Lease Agreement, dated as of November 25, 2008, between ILFC Labuan
Limited (“ILFC Labuan”), as Lessor, and *, as Lessee.
2. Headlease Agreement, dated as of November 25, 2008 between International
Lease Finance Corporation (“ILFC”), as Headlessor, and ILFC Labuan, as
Headlessee.
3. *
4. *
 

*   Indicates that certain information contained herein has been omitted and
filed separately with the Securities and Exchange Commission. Confidential
treatment has been requested with respect to the omitted portions.

 



--------------------------------------------------------------------------------



 



5. Estoppel and Acceptance Certificate dated as of February 4, 2009.
6. Assignment of Rights (Airframe), dated as of February 4, 2009, between ILFC
and *, consented to by The Boeing Company.
7. Assignment of Warranties (Engines), dated as of February 4, 2009, between
ILFC and *.
*
B737-800 aircraft bearing serial number 30670
1. Aircraft Lease Agreement, dated as of July 30, 2003, between International
Lease Finance Corporation (“ILFC”), as Lessor, and *, as Lessee.
2. Side Letter #1 to Aircraft Lease Agreement, dated as of July 30, 2003,
between ILFC and *.
3. Amendment No. 1 to Aircraft Lease Agreement, dated as of April 30, 2004,
between ILFC and *.
4. Amendment No. 2 to Aircraft Lease Agreement Regarding Winglet System
Installation, dated as of May 22, 2006, between ILFC and *.
5. Amendment No. 3 to Aircraft Lease Agreement, dated as of September 24, 2007,
between ILFC and *.
6. Estoppel and Acceptance Certificate dated as of April 30, 2004.
7. Assignment of Rights (Airframe), dated as of April 30, 2004, between ILFC and
*, consented to by The Boeing Company.
8. Assignment of Warranties (Engines), dated as of April 30, 2004, between ILFC
and *.
B737-800 aircraft bearing serial number 32799
1. Aircraft Lease Agreement, dated as of June 6, 2003, between International
Lease Finance Corporation (“ILFC”), as Lessor, and *, as Lessee.
2. Side Letter #1 to Aircraft Lease Agreement, dated as of June 6, 2003, between
ILFC and *.
3. Amendment #1 to Aircraft Lease Agreement, dated as of March 15, 2004, between
ILFC and *.
 

*   Indicates that certain information contained herein has been omitted and
filed separately with the Securities and Exchange Commission. Confidential
treatment has been requested with respect to the omitted portions.

 



--------------------------------------------------------------------------------



 



4. Amendment No. 2 to Aircraft Lease Agreement, dated as of April 14, 2004,
between ILFC and *.
5. Amendment No. 3 to Aircraft Lease Agreement Regarding Winglet System
Installation, dated as of May 22, 2006, between ILFC and *.
6. Amendment No. 4 to Aircraft Lease Agreement, dated as of September 24, 2007,
between ILFC and *.
7. Estoppel and Acceptance Certificate dated as of March 25, 2004.
8. Assignment of Rights (Airframe), dated as of March 25, 2004, between ILFC and
*, consented to by The Boeing Company.
9. Assignment of Warranties (Engines), dated as of March 25, 2004, between ILFC
and *.
*
B737-800 aircraft bearing serial number 30683
1. Aircraft Lease Agreement, dated as of April 27, 2004 between International
Lease Finance Corporation (“ILFC”), as Lessor, and *, as Lessee.
2. Side Letter No. 1 to Aircraft Lease Agreement, dated as of April 27, 2004
between ILFC and *.
3. Amendment Number 1 to Aircraft Lease Agreement, dated as of June 02, 2006
between ILFC and *.
4. Waiver and Consent, dated as of August 22, 2007 between ILFC, *, and *.
5. *
6. Term Sheet, dated as of December 10, 2008 between ILFC, *, and *.
7. Estoppel and Acceptance Certificate dated as of March 22, 2005.
8. Assignment of Rights (Airframe), dated as of March 22, 2005 between ILFC and
*, consented to by The Boeing Company.
9. Assignment Agreement (Engines), dated as of March 22, 2005 between ILFC and
*.
 

*   Indicates that certain information contained herein has been omitted and
filed separately with the Securities and Exchange Commission. Confidential
treatment has been requested with respect to the omitted portions.

 



--------------------------------------------------------------------------------



 



*
B737-800 aircraft bearing serial number 30679
1. Aircraft Lease Agreement, dated as of February 22, 2006, between ILFC Ireland
Limited (“ILFC Ireland”), as Lessor, and *, as Lessee.
2. Aircraft Headlease Agreement, dated as of February 22, 2006, between
International Lease Finance Corporation (“ILFC”), as Headlessor, and ILFC
Ireland, as Headlessee.
3. Side Letter #1 to Aircraft Lease Agreement, dated as of December 8, 2006,
between ILFC Ireland and *.
4. Assignment, Assumption and Amendment Agreement, dated as of February 28,
2007, between *, ILFC Ireland and *.
5. Guaranty, dated as of January 23, 2009, signed by *.
6. Global Agreement with Respect to Five (5) Aircraft Lease Agreements, dated as
of January 23, 2009, between ILFC Ireland and *.
7. Notice of Default, dated as of May 6, 2009, signed by ILFC Ireland
(terminates the Global Agreement dated January 23, 2009).
8. Global Agreement #1 with Respect to Three (3) Boeing B737-800 Aircraft, One
(1) Boeing B737-500 Aircraft and One (1) Boeing B737-300F Aircraft, dated as of
July 27, 2009, between ILFC Ireland and *.
9. Guaranty, dated as of August 28, 2009, signed by *.
10. Global Agreement #2 with Respect to Three (3) Boeing B737-800 Aircraft, One
(1) Boeing B737-500 Aircraft and One (1) Boeing B737-300F Aircraft, dated as of
August 28, 2009, between ILFC Ireland and *.
11. Estoppel and Acceptance Certificate dated as of March 21, 2006.
12. Assignment of Rights (Airframe), dated as of March 21, 2006, between ILFC
and *, consented to by The Boeing Company.
13. Assignment of Warranties (Engines), dated as of March 21, 2006, between
ILFC, ILFC Ireland and *.
B737-800 aircraft bearing serial number 30733
1. Aircraft Lease Agreement, dated as of December 8, 2006, between ILFC Ireland
Limited (“ILFC Ireland”), as Lessor, and *, as Lessee.
 

*   Indicates that certain information contained herein has been omitted and
filed separately with the Securities and Exchange Commission. Confidential
treatment has been requested with respect to the omitted portions.

 



--------------------------------------------------------------------------------



 



2. Aircraft Headlease Agreement, dated as of December 12, 2007, between
International Lease Finance Corporation (“ILFC”), as Headlessor, and ILFC
Ireland, as Headlessee.
3. Side Letter #1 to Aircraft Lease Agreement, dated as of December 8, 2006,
between ILFC Ireland and *.
4. Amendment #01 to Aircraft Lease Agreement, dated as of December 13, 2007,
between ILFC Ireland and *.
5. Guaranty, dated as of January 23, 2009, signed by *.
6. Global Agreement with Respect To Five (5) Aircraft Lease Agreements, dated as
of January 23, 2009, between ILFC Ireland and *.
7. Notice of Default Letter to *, dated as of May 6, 2009 (terminates the Global
Agreement dated January 23, 2009).
8. Global Agreement #1 with Respect to Three (3) Boeing B737-800 Aircraft, One
(1) Boeing B737-500 Aircraft and One (1) Boeing B737-300F Aircraft, dated as of
July 27, 2009, between ILFC Ireland and *.
9. Guaranty, dated as of August 28, 2009, signed by *.
10. Global Agreement #2 with Respect to Three (3) Boeing B737-800 Aircraft, One
(1) Boeing B737-500 Aircraft and One (1) Boeing B737-300F Aircraft, dated as of
August 28, 2009, between ILFC Ireland and *
11. Estoppel and Acceptance Certificate dated as of December 13, 2007.
12. Assignment of Rights (Airframe), dated as of December 13, 2007, between ILFC
and *, consented to by The Boeing Company.
13. Assignment of Warranties (Engines), dated as of December 13, 2007, among
ILFC, ILFC Ireland and *.
B737-800 aircraft bearing serial number 30673
1. Aircraft Lease Agreement, dated as of February 22, 2006, between ILFC Ireland
Limited (“ILFC Ireland”), as Lessor, and *, as Lessee.
2. Aircraft Headlease Agreement, dated as of February 22, 2006, between
International Lease Finance Corporation (“ILFC”), as Headlessor, and ILFC
Ireland, as Headlessee.
 

*   Indicates that certain information contained herein has been omitted and
filed separately with the Securities and Exchange Commission. Confidential
treatment has been requested with respect to the omitted portions.

 



--------------------------------------------------------------------------------



 



3. Side Letter #1 to Aircraft Lease Agreement, dated as of December 8, 2006,
between ILFC Ireland and *.
4. Assignment, Assumption and Amendment Agreement, dated as of February 28,
2007, between *, ILFC Ireland and *.
5. Guaranty, dated as of January 23, 2009, signed by *.
6. Global Agreement with Respect to Five (5) Aircraft Lease Agreements, dated as
of January 23, 2009, betsaween ILFC Ireland and *.
7. Notice of Default, dated as of May 6, 2009, signed by ILFC Ireland
(terminates the Global Agreement dated January 23, 2009).
8. Global Agreement #1 with Respect to Three (3) Boeing B737-800 Aircraft, One
(1) Boeing B737-500 Aircraft and One (1) Boeing B737-300F Aircraft, dated as of
July 27, 2009, between ILFC Ireland and *.
9. Guaranty, dated as of August 28, 2009, signed by *.
10. Global Agreement #2 with Respect to Three (3) Boeing B737-800 Aircraft, One
(1) Boeing B737-500 Aircraft and One (1) Boeing B737-300F Aircraft, dated as of
August 28, 2009, between ILFC Ireland and *.
11. Estoppel and Acceptance Certificate dated as of March 10, 2006.
12. Assignment of Rights (Airframe), dated as of March 10, 2006, between ILFC
and *, consented to by The Boeing Company.
13. Assignment of Warranties (Engines), dated as of March 10, 2006, between
ILFC, ILFC Ireland and *.
*
B737-800 aircraft bearing serial number 30666
1. Aircraft Lease Agreement, dated as of October 23, 2003, among ILFC Ireland
Limited (“ILFC Ireland”), as Lessor, *, as Lessee, and *, as Consenting Party.
2. Aircraft Headlease Agreement, dated as of October 23, 2003, between ILFC
Ireland, as Lessee, and International Lease Finance Corporation (“ILFC”), as
Lessor.
3. Side Letter #1 to Aircraft Lease Agreement, dated as of October 23, 2003,
between ILFC Ireland and *.
 

*   Indicates that certain information contained herein has been omitted and
filed separately with the Securities and Exchange Commission. Confidential
treatment has been requested with respect to the omitted portions.

 



--------------------------------------------------------------------------------



 



4. Side Letter #2 to Aircraft Lease Agreement, dated as of March 4, 2004,
between ILFC Ireland and *.
5. *
6. Estoppel and Acceptance Certificate dated as of July 12, 2003. (Headlease)
7. Technical Estoppel and Acceptance Certificate dated as of March 4, 2004.
8. Estoppel and Acceptance Certificate dated as of March 10, 2004.
9. Assignment of Rights (Airframe), dated as of March 10, 2004, between ILFC and
*, consented to by The Boeing Company.
10. Assignment of Warranties (Engines), dated as of March 10, 2004, between ILFC
and *.
B737-800 aircraft bearing serial number 35281
1. Aircraft Lease Agreement, dated as of December 16, 2005, among ILFC Ireland
Limited (“ILFC Ireland”), as Lessor, *, as Lessee, and *, as Consenting Party.
2. Aircraft Headlease Agreement, dated as of December 16, 2005, between ILFC
Ireland, as Lessee, and International Lease Finance Corporation (“ILFC”), as
Lessor.
3. Side Letter No. 1 to Aircraft Lease Agreement, dated as of December 16, 2005,
between ILFC Ireland and *.
4. Amendment No. 1 to Aircraft Lease Agreement, dated as of August 26, 2008,
between ILFC Ireland and *.
5. Estoppel and Acceptance Certificate dated as of August 26, 2008. (Headlease)
6. Estoppel and Acceptance Certificate dated as of August 26, 2008. (Lease)
7. Assignment of Rights (Airframe), dated as of August 26, 2008, between ILFC
and *, consented to by The Boeing Company.
8. Assignment of Warranties (Engines), dated as of August 26, 2008, between ILFC
and *.
B737-800 aircraft bearing serial number 35273
1. Aircraft Lease Agreement, dated as of December 16, 2005, among ILFC Ireland
Limited (“ILFC Ireland”), as Lessor, *, as Lessee, and *, as Consenting Party.
 

*   Indicates that certain information contained herein has been omitted and
filed separately with the Securities and Exchange Commission. Confidential
treatment has been requested with respect to the omitted portions.

 



--------------------------------------------------------------------------------



 



2. Aircraft Headlease Agreement, dated as of December 16, 2005, between ILFC
Ireland, as Lessee, and International Lease Finance Corporation (“ILFC”), as
Lessor.
3. Side Letter No. 1 to Aircraft Lease Agreement, dated as of December 16, 2005,
between ILFC Ireland and *.
4. Amendment No. 1 to Aircraft Lease Agreement, dated as of April 21, 2008,
between ILFC Ireland and *.
5. Estoppel and Acceptance Certificate dated as of April 21, 2008. (Headlease)
6. Estoppel and Acceptance Certificate dated as of April 21, 2008. (Lease)
7. Assignment of Rights (Airframe), dated as of April 21, 2008, between ILFC and
*, consented to by The Boeing Company.
8. Assignment of Warranties (Engines), dated as of April 21, 2008, between ILFC
and *.
B737-800 aircraft bearing serial number 35271
1. Aircraft Lease Agreement, dated as of December 16, 2005, among ILFC Ireland
Limited (“ILFC Ireland”), as Lessor, *, as Lessee, and *, as Consenting Party.
2. Aircraft Headlease Agreement, dated as of December 16, 2005, between ILFC
Ireland, as Lessee, and International Lease Finance Corporation (“ILFC”), as
Lessor.
3. Side Letter No. 1 to Aircraft Lease Agreement, dated as of December 16, 2005,
between ILFC Ireland and *.
4. Amendment No. 1 to Aircraft Lease Agreement, dated as of March 21, 2008,
between ILFC Ireland and *.
5. Estoppel and Acceptance Certificate dated as of March 21, 2008. (Headlease)
6. Estoppel and Acceptance Certificate dated as of March 21, 2008. (Lease)
7. Assignment of Rights (Airframe), dated as of March 21, 2008, between ILFC and
*, consented to by The Boeing Company.
8. Assignment of Warranties (Engines), dated as of March 21, 2008, between ILFC
and *.
 

*   Indicates that certain information contained herein has been omitted and
filed separately with the Securities and Exchange Commission. Confidential
treatment has been requested with respect to the omitted portions.

 



--------------------------------------------------------------------------------



 



B737-800 aircraft bearing serial number 30728
1. Aircraft Lease Agreement, dated as of December 16, 2005, among ILFC Ireland
Limited (“ILFC Ireland”), as Lessor, *, as Lessee, and *, as Consenting Party.
2. Aircraft Headlease Agreement, dated as of December 16, 2005, between ILFC
Ireland, as Lessee, and International Lease Finance Corporation (“ILFC”), as
Lessor.
3. Side Letter No. 1 to Aircraft Lease Agreement, dated as of December 16, 2005,
between ILFC Ireland and *.
4. Amendment No. 1 to Aircraft Lease Agreement, dated as of September 21, 2007,
between ILFC Ireland and *.
5. Estoppel and Acceptance Certificate dated as of September 21, 2007.
(Headlease)
6. Estoppel and Acceptance Certificate dated as of September 21, 2007. (Lease)
7. Assignment of Rights (Airframe), dated as of September 21, 2007, between ILFC
and *, consented to by The Boeing Company.
8. Assignment of Warranties (Engines), dated as of September 21, 2007, between
ILFC and *.
B737-800 aircraft bearing serial number 30718
1. Aircraft Lease Agreement, dated as of December 16, 2005, among ILFC Ireland
Limited (“ILFC Ireland”), as Lessor, *, as Lessee, and *, as Consenting Party.
2. Aircraft Headlease Agreement, dated as of December 16, 2005, between ILFC
Ireland, as Lessee, and International Lease Finance Corporation (“ILFC”), as
Lessor.
3. Side Letter No. 1 to Aircraft Lease Agreement, dated as of December 16, 2005,
between ILFC Ireland and *.
4. Amendment No. 1 to Aircraft Lease Agreement, dated as of April 30, 2007,
between ILFC Ireland and *.
5. Estoppel and Acceptance Certificate dated as of April 30, 2007. (Headlease)
6. Estoppel and Acceptance Certificate dated as of April 30, 2007. (Lease)
7. Assignment of Rights (Airframe), dated as of April 30, 2007, between ILFC and
*, consented to by The Boeing Company.
8. Assignment of Warranties (Engines), dated as of April 30, 2007, between ILFC
and *.
 

*   Indicates that certain information contained herein has been omitted and
filed separately with the Securities and Exchange Commission. Confidential
treatment has been requested with respect to the omitted portions.

 



--------------------------------------------------------------------------------



 



B737-800 aircraft bearing serial number 30715
1. Aircraft Lease Agreement, dated as of December 16, 2005, among ILFC Ireland
Limited (“ILFC Ireland”), as Lessor, *, as Lessee, and *, as Consenting Party.
2. Aircraft Headlease Agreement, dated as of December 16, 2005, between ILFC
Ireland, as Lessee, and International Lease Finance Corporation (“ILFC”), as
Lessor.
3. Side Letter No. 1 to Aircraft Lease Agreement, dated as of December 16, 2005,
between ILFC Ireland and *.
4. Amendment No. 1 to Aircraft Lease Agreement, dated as of April 9, 2007,
between ILFC Ireland and *.
5. Estoppel and Acceptance Certificate dated as of April 9, 2007. (Headlease)
6. Estoppel and Acceptance Certificate dated as of April 9, 2007. (Lease)
7. Assignment of Rights (Airframe), dated as of April 9, 2007, between ILFC and
*, consented to by The Boeing Company.
8. Assignment of Warranties (Engines), dated as of April 9, 2007, between ILFC
and *.
B737-800 aircraft bearing serial number 33007
1. Aircraft Lease Agreement, dated as of March 16, 2005, among ILFC Ireland
Limited (“ILFC Ireland”), as Lessor, *, as Lessee, and *, as Consenting Party.
2. Aircraft Headlease Agreement, dated as of March 16, 2005, between ILFC
Ireland, as Lessee, and International Lease Finance Corporation (“ILFC”), as
Lessor.
3. Side Letter No. 1 to Aircraft Lease Agreement, dated as of March 16, 2005,
between ILFC Ireland and *.
4. Amendment No. 1 to Aircraft Lease Agreement, dated as of July 17, 2006,
between ILFC Ireland and *.
5. Estoppel and Acceptance Certificate dated as of July 17, 2006. (Headlease)
6. Estoppel and Acceptance Certificate dated as of July 17, 2006. (Lease)
7. Assignment of Rights (Airframe), dated as of July 17, 2006, between ILFC and
*, consented to by The Boeing Company.
 

*   Indicates that certain information contained herein has been omitted and
filed separately with the Securities and Exchange Commission. Confidential
treatment has been requested with respect to the omitted portions.

 



--------------------------------------------------------------------------------



 



8. Assignment of Warranties (Engines), dated as of July 17, 2006, between ILFC
and *.
B737-800 aircraft bearing serial number 30700
1. Aircraft Lease Agreement, dated as of March 16, 2005, among ILFC Ireland
Limited (“ILFC Ireland”), as Lessor, *, as Lessee, and *, as Consenting Party.
2. Aircraft Headlease Agreement, dated as of March 16, 2005, between ILFC
Ireland, as Lessee, and International Lease Finance Corporation (“ILFC”), as
Lessor.
3. Side Letter No. 1 to Aircraft Lease Agreement, dated as of March 16, 2005,
between ILFC Ireland and *.
4. Amendment No. 1 to Aircraft Lease Agreement, dated as of May 24, 2006,
between ILFC Ireland and *.
5. Estoppel and Acceptance Certificate dated as of May 17, 2006. (Headlease)
6. Estoppel and Acceptance Certificate dated as of May 17, 2006. (Lease)
7. Assignment of Rights (Airframe), dated as of May 17, 2006, between ILFC and
*, consented to by The Boeing Company.
8. Assignment of Warranties (Engines), dated as of May 17, 2006, between ILFC
and *.
B737-800 aircraft bearing serial number 30698
1. Aircraft Lease Agreement, dated as of March 16, 2005, among ILFC Ireland
Limited (“ILFC Ireland”), as Lessor, *, as Lessee, and *, as Consenting Party.
2. Aircraft Headlease Agreement, dated as of March 16, 2005, between ILFC
Ireland, as Lessee, and International Lease Finance Corporation (“ILFC”), as
Lessor.
3. Side Letter No. 1 to Aircraft Lease Agreement, dated as of March 16, 2005,
between ILFC Ireland and *.
4. Amendment No. 1 to Aircraft Lease Agreement, dated as of April 7, 2006,
between ILFC Ireland and *.
5. Estoppel and Acceptance Certificate dated as of April 7, 2006. (Headlease)
6. Estoppel and Acceptance Certificate dated as of April 7, 2006. (Lease)
 

*   Indicates that certain information contained herein has been omitted and
filed separately with the Securities and Exchange Commission. Confidential
treatment has been requested with respect to the omitted portions.

 



--------------------------------------------------------------------------------



 



7. Assignment of Rights (Airframe), dated as of April 7, 2006, between ILFC and
*, consented to by The Boeing Company.
8. Assignment of Warranties (Engines), dated as of April 7, 2006, between ILFC
and *.
B737-800 aircraft bearing serial number 30685
1. Aircraft Lease Agreement, dated as of June 17, 2004, among ILFC Ireland
Limited (“ILFC Ireland”), as Lessor, *, as Lessee, and *, as Consenting Party.
2. Aircraft Headlease Agreement, dated as of June 17, 2004, between ILFC
Ireland, as Lessee, and International Lease Finance Corporation (“ILFC”), as
Lessor.
3. Side Letter No. 1 to Aircraft Lease Agreement, dated as of June 17, 2004,
between ILFC Ireland and *.
4. Amendment No. 1 to Aircraft Lease Agreement, dated as of October 7, 2005,
between ILFC Ireland and *.
5. Amendment No. 2 to Aircraft Lease Agreement, dated as of December 9, 2005,
between ILFC Ireland and *.
6. *
7. Estoppel and Acceptance Certificate dated as of October 7, 2005. (Headlease)
8. Estoppel and Acceptance Certificate dated as of October 7, 2005. (Lease)
9. Assignment of Rights (Airframe), dated as of October 7, 2005, between ILFC
and *, consented to by The Boeing Company.
10. Assignment of Warranties (Engines), dated as of October 7, 2005, between
ILFC and *.
B737-800 aircraft bearing serial number 30686
1. Aircraft Lease Agreement, dated as of June 17, 2004, among ILFC Ireland
Limited (“ILFC Ireland”), as Lessor, *, as Lessee, and *, as Consenting Party.
2. Aircraft Headlease Agreement, dated as of June 17, 2004, between ILFC
Ireland, as Lessee, and International Lease Finance Corporation (“ILFC”), as
Lessor.
3. Side Letter No. 1 to Aircraft Lease Agreement, dated as of June 17, 2004,
between ILFC Ireland and *.
 

*   Indicates that certain information contained herein has been omitted and
filed separately with the Securities and Exchange Commission. Confidential
treatment has been requested with respect to the omitted portions.

 



--------------------------------------------------------------------------------



 



4. Amendment No. 1 to Aircraft Lease Agreement, dated as of June 21, 2005,
between ILFC Ireland and *.
5. *
6. Estoppel and Acceptance Certificate dated as of May 18, 2005. (Headlease)
7. Estoppel and Acceptance Certificate dated as of May 18, 2005. (Lease)
8. Assignment of Rights (Airframe), dated as of May 18, 2005, between ILFC and
*, consented to by The Boeing Company.
9. Assignment of Warranties (Engines), dated as of May 18, 2005, between ILFC
and *.
B737-800 aircraft bearing serial number 32801
1. Aircraft Lease Agreement, dated as of June 17, 2004, among ILFC Ireland
Limited (“ILFC Ireland”), as Lessor, *, as Lessee, and *, as Consenting Party.
2. Aircraft Headlease Agreement, dated as of June 17, 2004, between ILFC
Ireland, as Lessee, and International Lease Finance Corporation (“ILFC”), as
Lessor.
3. Side Letter No. 1 to Aircraft Lease Agreement, dated as of June 17, 2004,
between ILFC Ireland and *.
4. Amendment No. 1 to Aircraft Lease Agreement, dated as of March 17, 2005,
between ILFC Ireland and *.
5. Letter Agreement, dated as of March 20, 2009, among ILFC Ireland, *, and *.
6. Estoppel and Acceptance Certificate dated as of March 17, 2005. (Headlease)
7. Estoppel and Acceptance Certificate dated as of March 17, 2005. (Lease)
8. Assignment of Rights (Airframe), dated as of March 17, 2005, between ILFC and
*, consented to by The Boeing Company.
9. Assignment of Warranties (Engines), dated as of March 17, 2005, between ILFC
and *.
 

*   Indicates that certain information contained herein has been omitted and
filed separately with the Securities and Exchange Commission. Confidential
treatment has been requested with respect to the omitted portions.

 



--------------------------------------------------------------------------------



 



*
A320-200 aircraft bearing serial number 3599
1. Aircraft Lease Agreement, dated as of November 30, 2006, between ILFC Ireland
Limited (“ILFC Ireland”), as Lessor, and *, as Lessee.
2. Aircraft Headlease Agreement, dated as of November 30, 2006 between
International Lease Finance Corporation (“ILFC”), as Lessor, and ILFC Ireland,
as Lessee.
3. Amendment No.1 to Aircraft Lease Agreement, dated as of September 11, 2008
between ILFC Ireland and *.
4. Estoppel and Acceptance Certificate dated as of September 11, 2008
(Headlease).
5. Estoppel and Acceptance Certificate dated as of September 11, 2008.
6. Assignment of Rights (Airframe), dated as of September 11, 2008, between ILFC
and *, consented to by Airbus S.A.S.
7. Assignment of Warranties (Engines), dated as of September 11, 2008, between
ILFC and *.
A320-200 aircraft bearing serial number 3456
1. Aircraft Lease Agreement, dated as of November 30, 2006, between ILFC Ireland
Limited (“ILFC Ireland”), as Lessor, and *, as Lessee.
2. Aircraft Headlease Agreement, dated as of November 30, 2006 between
International Lease Finance Corporation (“ILFC”), as Lessor, and ILFC Ireland,
as Lessee.
3. Amendment No.1 to Aircraft Lease Agreement, dated as of May 29, 2008 between
ILFC Ireland and *.
4. Estoppel and Acceptance Certificate dated as of May 29, 2008 (Headlease).
5. Estoppel and Acceptance Certificate dated as of May 29, 2008.
6. Assignment of Rights (Airframe), dated as of May 29, 2008, between ILFC and
*, consented to by Airbus S.A.S.
7. Assignment of Warranties (Engines), dated as of May 29, 2008, between ILFC
and *.
A320-200 aircraft bearing serial number 3440
1. Aircraft Lease Agreement, dated as of November 30, 2006, between ILFC Ireland
Limited (“ILFC Ireland”), as Lessor, and *, as Lessee.
 

*   Indicates that certain information contained herein has been omitted and
filed separately with the Securities and Exchange Commission. Confidential
treatment has been requested with respect to the omitted portions.

 



--------------------------------------------------------------------------------



 



2. Aircraft Headlease Agreement, dated as of November 30, 2006 between
International Lease Finance Corporation (“ILFC”), as Lessor, and ILFC Ireland,
as Lessee.
3. Amendment No.1 to Aircraft Lease Agreement, dated as of March 28, 2008,
between ILFC Ireland and *.
4. Estoppel and Acceptance Certificate dated as of March 28, 2008 (Headlease).
5. Estoppel and Acceptance Certificate dated as of March 28, 2008.
6. Assignment of Rights (Airframe), dated as of March 28, 2008, between ILFC and
*, consented to by Airbus S.A.S.
7. Assignment of Warranties (Engines), dated as of March 28, 2008, between ILFC
and *.
A320-200 aircraft bearing serial number 3366
1. Aircraft Lease Agreement, dated as of November 30, 2006, between ILFC Ireland
Limited (“ILFC Ireland”), as Lessor, and *, as Lessee.
2. Aircraft Headlease Agreement, dated as of November 30, 2006, between
International Lease Finance Corporation (“ILFC”), as Lessor, and ILFC Ireland,
as Lessee.
3. Amendment No.1 to Aircraft Lease Agreement, dated as of January 22, 2008,
between ILFC Ireland and *.
4. Amendment No.2 to Aircraft Lease Agreement, dated as of March 5, 2008,
between ILFC Ireland and *.
5. Estoppel and Acceptance Certificate dated as of January 22, 2008 (Headlease).
6. Estoppel and Acceptance Certificate dated as of January 22, 2008.
7. Assignment of Rights (Airframe), dated as of January 22, 2008, between ILFC
and *, consented to by Airbus S.A.S.
8. Assignment of Warranties (Engines), dated as of January 22, 2008, between
ILFC and *.
 

*   Indicates that certain information contained herein has been omitted and
filed separately with the Securities and Exchange Commission. Confidential
treatment has been requested with respect to the omitted portions.

 



--------------------------------------------------------------------------------



 



A320-200 aircraft bearing serial number 3153
1. Aircraft Lease Agreement, dated as of June 29, 2006, between ILFC Ireland
Limited (“ILFC Ireland”), as Lessor, and *, as Lessee.
2. Aircraft Headlease Agreement, dated as of June 29, 2006, between
International Lease Finance Corporation (“ILFC”), as Lessor, and ILFC Ireland,
as Lessee.
3. Global Side Letter #1 to Aircraft Lease Agreement, dated as of June 29, 2006,
between ILFC Ireland and *.
4. Amendment Number One to Aircraft Lease Agreement, dated as of April 20, 2007,
between ILFC Ireland and *.
5. Amendment No. 2 to Aircraft Lease Agreement, dated as of June 14, 2007,
between ILFC Ireland and *.
6. Estoppel and Acceptance Certificate dated as of June 14, 2007 (Headlease).
7. Estoppel and Acceptance Certificate dated as of June 14, 2007.
8. Assignment of Rights (Airframe), dated as of June 14, 2007, between ILFC and
*, consented to by Airbus S.A.S.
9. Assignment of Warranties (Engines), dated as of June 14, 2007, between ILFC
and *.
A320-200 aircraft bearing serial number 3131
1. Aircraft Lease Agreement, dated as of June 29, 2006, between ILFC Ireland
Limited (“ILFC Ireland”), as Lessor, and *, as Lessee.
2. Aircraft Headlease Agreement, dated as of June 29, 2006, between
International Lease Finance Corporation (“ILFC”), as Lessor, and ILFC Ireland,
as Lessee.
3. Global Side Letter #1 to Aircraft Lease Agreements, dated as of June 29,
2006, between ILFC Ireland and *.
4. Amendment Number One to Aircraft Lease Agreement, dated as of April 20, 2007,
between ILFC Ireland and *.
5. Amendment No. 2 to Aircraft Lease Agreement, dated as of June 14, 2007,
between ILFC Ireland and *.
6. Estoppel and Acceptance Certificate dated as of May 15, 2007 (Headlease).
7. Estoppel and Acceptance Certificate dated as of May 15, 2007.
 

*   Indicates that certain information contained herein has been omitted and
filed separately with the Securities and Exchange Commission. Confidential
treatment has been requested with respect to the omitted portions.

 



--------------------------------------------------------------------------------



 



8. Assignment of Rights (Airframe), dated as of May 15, 2007, between ILFC and
*, consented to by Airbus S.A.S.
9. Assignment of Warranties (Engines), dated as of May 15, 2007, between ILFC
and *.
B737-800 aircraft bearing serial number 30680
1. Aircraft Lease Agreement, dated as of November 19, 2002, between ILFC Ireland
Limited (“ILFC Ireland”), as Lessor, and *, as Lessee.
2. Aircraft Headlease Agreement, dated as of November 19, 2002 between
International Lease Finance Corporation (“ILFC”), as Lessor, and ILFC Ireland,
as Lessee.
3. Global Side Letter No. 1 to Aircraft Lease Agreements, dated as of
November 19, 2002, between ILFC Ireland and *.
4. *
5. Estoppel and Acceptance Certificate dated as of November 19, 2003.
6. Assignment of Rights (Airframe), dated as of November 19, 2003, between ILFC
and *, consented to by The Boeing Company.
7. Assignment of Warranties (Engines), dated as of November 19, 2003, between
ILFC and *.
B737-800 aircraft bearing serial number 30690
1. Aircraft Lease Agreement, dated as of November 19, 2002, between ILFC Ireland
Limited (“ILFC Ireland”), as Lessor, and *, as Lessee.
2. Aircraft Headlease Agreement, dated as of November 19, 2002 between
International Lease Finance Corporation (“ILFC”), as Lessor, and ILFC Ireland,
as Lessee.
3. Global Side Letter No. 1 to Aircraft Lease Agreements, dated as of
November 19, 2002, between ILFC Ireland and *.
4. *
5. Estoppel and Acceptance Certificate dated as of December 18, 2003.
6. Assignment of Rights (Airframe), dated as of December 18, 2003, between ILFC
and *, consented to by The Boeing Company.
 

*   Indicates that certain information contained herein has been omitted and
filed separately with the Securities and Exchange Commission. Confidential
treatment has been requested with respect to the omitted portions.

 



--------------------------------------------------------------------------------



 



7. Assignment of Warranties (Engines), dated as of December 18, 2003, between
ILFC and *.
B737-800 aircraft bearing serial number 30692
1. Aircraft Lease Agreement, dated as of November 19, 2002, between ILFC Ireland
Limited (“ILFC Ireland”), as Lessor, and *, as Lessee.
2. Aircraft Headlease Agreement, dated as of November 19, 2002 between
International Lease Finance Corporation (“ILFC”), as Lessor, and ILFC Ireland,
as Lessee.
3. Global Side Letter No. 1 to Aircraft Lease Agreements, dated as of
November 19, 2002, between ILFC Ireland and *.
4. *
5. Estoppel and Acceptance Certificate dated as of November 20, 2003.
6. Assignment of Rights (Airframe), dated as of November 20, 2003, between ILFC
and *, consented to by The Boeing Company.
7. Assignment of Warranties (Engines), dated as of November 20, 2003, between
ILFC and *.
B737-800 aircraft bearing serial number 30693
1. Aircraft Lease Agreement, dated as of November 19, 2002, between ILFC Ireland
Limited (“ILFC Ireland”), as Lessor, and *, as Lessee.
2. Aircraft Headlease Agreement, dated as of November 19, 2002 between
International Lease Finance Corporation (“ILFC”), as Lessor, and ILFC Ireland,
as Lessee.
3. Global Side Letter No. 1 to Aircraft Lease Agreements, dated as of
November 19, 2002, between ILFC Ireland and *.
4. *
5. Estoppel and Acceptance Certificate dated as of December 18, 2003.
6. Assignment of Rights (Airframe), dated as of December 18, 2003, between ILFC
and *, consented to by The Boeing Company.
 

*   Indicates that certain information contained herein has been omitted and
filed separately with the Securities and Exchange Commission. Confidential
treatment has been requested with respect to the omitted portions.

 



--------------------------------------------------------------------------------



 



7. Assignment of Warranties (Engines), dated as of December 18, 2003, between
ILFC and *.
*
A319-100 aircraft bearing serial number 2396
1. Aircraft Lease Agreement, dated as of February 10, 2007, between ILFC Ireland
Limited (“ILFC Ireland”), as Lessor, and *, as Lessee.
2. Aircraft Headlease Agreement, dated as of February 10, 2007 between
International Lease Finance Corporation (“ILFC”), as Lessor, and ILFC Ireland,
as Lessee.
3. Side Letter #1 to Aircraft Lease Agreement, dated as of February 10, 2007
between ILFC Ireland and *.
4. Assignment of Sublease and Consent Agreement, dated as of February 4, 2008
between *, ILFC Ireland and *.
5. Estoppel and Acceptance Certificate dated as of April 26, 2007 (Headlease).
6. Estoppel and Acceptance Certificate dated as of April 26, 2007.
7. Assignment of Rights (Airframe), dated as of April 26, 2007, between ILFC and
*, consented to by Airbus S.A.S.
8. Assignment of Rights (Engines), dated as of April 26, 2007, between ILFC and
*, consented to by IAE International Aero Engines AG.
*
A319-100 aircraft bearing serial number 3116
1. Aircraft Lease Agreement, dated as of October 31, 2006, between ILFC Ireland
Limited (“ILFC Ireland”), as Lessor, and *, as Lessee.
2. Aircraft Headlease Agreement, dated as of October 31, 2006, between
International Lease Finance Corporation (“ILFC”), as Lessor, and ILFC Ireland,
as Lessee.
3. Side Letter #1 to Aircraft Lease Agreement, dated as of October 31, 2006,
between ILFC Ireland and *.
4. Estoppel and Acceptance Certificate dated as of May 31, 2007 (Headlease).
 

*   Indicates that certain information contained herein has been omitted and
filed separately with the Securities and Exchange Commission. Confidential
treatment has been requested with respect to the omitted portions.

 



--------------------------------------------------------------------------------



 



5. Estoppel and Acceptance Certificate dated as of May 31, 2007.
6. Assignment of Rights (Airframe), dated as of May 31, 2007, between ILFC and
*, consented to by Airbus S.A.S.
7. Assignment Agreement (Engines), dated as of May 31, 2007, between ILFC and *,
consented to by IAE International Aero Engines AG.
A319-100 aircraft bearing serial number 3114
1. Aircraft Lease Agreement, dated as of October 31, 2006, between ILFC Ireland
Limited (“ILFC Ireland”), as Lessor, and *, as Lessee.
2. Aircraft Headlease Agreement, dated as of October 31, 2006, between
International Lease Finance Corporation (“ILFC”), as Lessor, and ILFC Ireland,
as Lessee.
3. Side Letter #1 to Aircraft Lease Agreement, dated as of October 31, 2006,
between ILFC Ireland and *.
4. Estoppel and Acceptance Certificate dated as of May 31, 2007 (Headlease).
5. Estoppel and Acceptance Certificate dated as of May 31, 2007.
6. Assignment of Rights (Airframe), dated as of May 31, 2007, between ILFC and
*, consented to by Airbus S.A.S.
7. Assignment Agreement (Engines), dated as of May 31, 2007, between ILFC and *,
consented to by IAE International Aero Engines AG.
A319-100 aircraft bearing serial number 3124
1. Aircraft Lease Agreement, dated as of October 31, 2006, between ILFC Ireland
Limited (“ILFC Ireland”), as Lessor, and *, as Lessee.
2. Aircraft Headlease Agreement, dated as of October 31, 2006, between
International Lease Finance Corporation (“ILFC”), as Lessor, and ILFC Ireland,
as Lessee.
3. Side Letter #1 to Aircraft Lease Agreement, dated as of October 31, 2006,
between ILFC Ireland and *.
4. Estoppel and Acceptance Certificate dated as of May 31, 2007 (Headlease).
5. Estoppel and Acceptance Certificate dated as of May 31, 2007.
 

*   Indicates that certain information contained herein has been omitted and
filed separately with the Securities and Exchange Commission. Confidential
treatment has been requested with respect to the omitted portions.

 



--------------------------------------------------------------------------------



 



6. Assignment of Rights (Airframe), dated as of May 31, 2007, between ILFC and
*, consented to by Airbus S.A.S.
7. Assignment Agreement (Engines), dated as of May 31, 2007, between ILFC and *,
consented to by IAE International Aero Engines AG.
*
B737-800 aircraft bearing serial number 30660
1. Aircraft Lease Agreement, dated as of March 1, 2006, between *, as Lessee,
and International Lease Finance Corporation (“ILFC”), as Lessor.
2. Side Letter #1 to Aircraft Lease Agreement, dated as of March 1, 2006,
between * and ILFC.
3. Estoppel and Acceptance Certificate dated as of April 4, 2006.
4. Supplemental Estoppel and Acceptance Certificate dated as of April 7, 2006.
5. Assignment of Rights (Airframe), dated as of April 4, 2006, between * and
ILFC, consented to by The Boeing Company.
6. Assignment of Warranties (Engines), dated as of April 4, 2006, between * and
ILFC.
*
A319-100 aircraft bearing serial number 3165
1. Aircraft Lease Agreement, dated as of October 26, 2005, between *, as Lessee
and International Lease Finance Corporation (“ILFC”), as Lessor.
2. Letter Agreement No. 1 to Aircraft Lease Agreement, dated as of October 26,
2005, between ILFC and *.
3. Lease Termination Agreement, dated as of July 3, 2008, between ILFC and *.
(Agreement did not terminate this lease, but it amends certain terms.)
4. Amendment #1 to Lease Termination Agreement dated as of July 30, 2008,
between ILFC and *. (Agreement did not terminate this lease, but it amends
certain terms.)
5. Global Side Letter No. 2 to Aircraft Lease Agreements dated as of October 17,
2008, between ILFC and *.
 

*   Indicates that certain information contained herein has been omitted and
filed separately with the Securities and Exchange Commission. Confidential
treatment has been requested with respect to the omitted portions.

 



--------------------------------------------------------------------------------



 



6. Estoppel and Acceptance Certificate dated as of June 18, 2007.
7. Assignment of Rights (Airframe), dated as of June 18, 2007, between ILFC and
*, consented to by Airbus S.A.S.
8. Assignment Agreement(Engine), dated as of June 18, 2007, among ILFC, * and *.
A319-100 aircraft bearing serial number 3026
1. Aircraft Lease Agreement, dated as of October 26, 2005, between *, as Lessee
and International Lease Finance Corporation (“ILFC”), as Lessor.
2. Letter Agreement No. 1 to Aircraft Lease Agreement, dated as of October 26,
2005, between ILFC and *.
3. Lease Termination Agreement, dated as of July 3, 2008, between ILFC and *.
(Agreement did not terminate this lease, but it amends certain terms.)
4. Amendment #1 to Lease Termination Agreement dated as of July 30, 2008,
between ILFC and *. (Agreement did not terminate this lease, but it amends
certain terms.)
5. Global Side Letter No. 2 to Aircraft Lease Agreements dated as of October 17,
2008, between ILFC and *.
6. Estoppel and Acceptance Certificate dated as of February 28, 2007.
7. Assignment of Rights (Airframe), dated as of February 28, 2007, between ILFC
and *, consented to by Airbus S.A.S.
8. Assignment Agreement (Engine), dated as of February 28, 2007, among ILFC, *
and *.
A319-100 aircraft bearing serial number 3017
1. Aircraft Lease Agreement, dated as of October 26, 2005, between *, as Lessee
and International Lease Finance Corporation (“ILFC”), as Lessor.
2. Letter Agreement No. 1 to Aircraft Lease Agreement, dated as of October 26,
2005, between ILFC and *.
3. Lease Termination Agreement, dated as of July 3, 2008, between ILFC and *.
(Agreement did not terminate this lease, but it amends certain terms.)
 

*   Indicates that certain information contained herein has been omitted and
filed separately with the Securities and Exchange Commission. Confidential
treatment has been requested with respect to the omitted portions.

 



--------------------------------------------------------------------------------



 



4. Amendment #1 to Lease Termination Agreement dated as of July 30, 2008,
between ILFC and *. (Agreement did not terminate this lease, but it amends
certain terms.)
5. Global Side Letter No. 2 to Aircraft Lease Agreements dated as of October 17,
2008, between ILFC and *.
6. Estoppel and Acceptance Certificate dated as of February 9, 2007.
7. Assignment of Rights (Airframe), dated as of February 9, 2007, between ILFC
and *, consented to by Airbus S.A.S.
8. Assignment Agreement (Engine), dated as of February 9, 2007, among ILFC, *
and *.
A319-100 aircraft bearing serial number 3007
1. Aircraft Lease Agreement, dated as of October 26, 2005, between *, as Lessee
and International Lease Finance Corporation (“ILFC”), as Lessor.
2. Letter Agreement No. 1 to Aircraft Lease Agreement, dated as of October 26,
2005, between ILFC and *.
3. Lease Termination Agreement, dated as of July 3, 2008, between ILFC and *.
(Agreement did not terminate this lease, but it amends certain terms.)
4. Amendment #1 to Lease Termination Agreement dated as of July 30, 2008,
between ILFC and *. (Agreement did not terminate this lease, but it amends
certain terms.)
5. Global Side Letter No. 2 to Aircraft Lease Agreements dated as of October 17,
2008, between ILFC and *.
6. Estoppel and Acceptance Certificate dated as of February 1, 2007.
7. Assignment of Rights (Airframe), dated as of February 1, 2007, between ILFC
and *, consented to by Airbus S.A.S.
8. Assignment Agreement (Engine), dated as of February 1, 2007, among ILFC, *
and *.
A319-100 aircraft bearing serial number 2978
1. Aircraft Lease Agreement, dated as of April 30, 2004, between *, as Lessee,
and International Lease Finance Corporation (“ILFC”), as Lessor
 

*   Indicates that certain information contained herein has been omitted and
filed separately with the Securities and Exchange Commission. Confidential
treatment has been requested with respect to the omitted portions.

 



--------------------------------------------------------------------------------



 



2. Global Side Letter No. 1, dated as of April 30, 2004, between ILFC and *.
3. Letter Agreement No. 1 to Aircraft Lease Agreement, dated as of April 30,
2004, between ILFC and *.
4. Manual Customization Letter Agreement, dated as of August 5, 2004, between
ILFC and *.
5. Global Amendment to Aircraft Lease Agreements, dated as of March 31, 2005,
between ILFC and *.
6. Amendment to Letter Agreement No. 1 to Aircraft Lease Agreement, dated as of
November 22, 2005, between ILFC and *.
7. Lease Termination Agreement, dated as of July 3, 2008, between ILFC and *.
(Agreement did not terminate this lease, but it amends certain terms.)
8. Amendment #1 to Lease Termination Agreement dated as of July 30, 2008,
between ILFC and *. (Agreement did not terminate this lease, but it amends
certain terms.)
9. Global Side Letter No. 2, dated as of October 17, 2008, between ILFC and *.
10. Estoppel and Acceptance Certificate dated as of January 19, 2007.
11. Assignment of Rights (Airframe), dated as of January 19, 2007, between ILFC
and *, consented to by Airbus S.A.S.
12. Assignment Agreement (Engine), dated as of January 19, 2007, among ILFC, *
and *.
A319-100 aircraft bearing serial number 2711
1. Aircraft Lease Agreement, dated as of April 30, 2004, between *, as Lessee,
and International Lease Finance Corporation (“ILFC”), as Lessor
2. Global Side Letter No. 1, dated as of April 30, 2004, between ILFC and *.
3. Letter Agreement No. 1 to Aircraft Lease Agreement, dated as of April 30,
2004, between ILFC and *.
4. Letter dated as of August 5, 2004, between ILFC and *.
5. Global Amendment to Aircraft Lease Agreements dated as of March 31, 2005,
between ILFC and *.
 

*   Indicates that certain information contained herein has been omitted and
filed separately with the Securities and Exchange Commission. Confidential
treatment has been requested with respect to the omitted portions.

 



--------------------------------------------------------------------------------



 



6. Amendment No. 1 to Aircraft Lease Agreement dated as of March 31, 2005,
between ILFC and *.
7. Amendment No. 2 to Aircraft Lease Agreement dated as of November 22, 2005,
between ILFC and *.
8. Lease Termination Agreement, dated as of July 3, 2008, between ILFC and *.
(Agreement did not terminate this lease, but it amends certain terms.)
9. Amendment #1 to Lease Termination Agreement dated as of July 30, 2008,
between ILFC and *. (Agreement did not terminate this lease, but it amends
certain terms.)
10. Global Side Letter No. 2, dated as of October 17, 2008, between ILFC and *.
11. Estoppel and Acceptance Certificate dated as of March 24, 2006.
12. Assignment of Rights (Airframe), dated as of March 24, 2006, between ILFC
and *, consented to by Airbus S.A.S.
13. Assignment Agreement (Engine), dated as of March 24, 2006, among ILFC, * and
*.
A319-100 aircraft bearing serial number 2704
1. Aircraft Lease Agreement, dated as of April 30, 2004, between *, as Lessee,
and International Lease Finance Corporation (“ILFC”), as Lessor
2. Global Side Letter No. 1, dated as of April 30, 2004, between ILFC and *.
3. Letter Agreement No. 1 to Aircraft Lease Agreement, dated as of April 30,
2004, between ILFC and *.
4. Letter dated as of August 5, 2004, between ILFC and *.
5. Global Amendment to Aircraft Lease Agreements dated as of March 31, 2005,
between ILFC and *.
6. Amendment No. 1 to Aircraft Lease Agreement dated as of March 31, 2005,
between ILFC and *.
7. Amendment No. 2 to Aircraft Lease Agreement dated as of November 22, 2005,
between ILFC and *.
8. Lease Termination Agreement, dated as of July 3, 2008, between ILFC and *.
(Agreement did not terminate this lease, but it amends certain terms.)
 

*   Indicates that certain information contained herein has been omitted and
filed separately with the Securities and Exchange Commission. Confidential
treatment has been requested with respect to the omitted portions.

 



--------------------------------------------------------------------------------



 



9. Amendment #1 to Lease Termination Agreement dated as of July 30, 2008,
between ILFC and *. (Agreement did not terminate this lease, but it amends
certain terms.)
10. Global Side Letter No. 2, dated as of October 17, 2008, between ILFC and *.
11. Estoppel and Acceptance Certificate dated as of March 23, 2006.
12. Assignment of Rights (Airframe), dated as of March 23, 2006, between ILFC
and *, consented to by Airbus S.A.S.
13. Assignment Agreement (Engine), dated as of March 23, 2006, among ILFC, * and
*.
A319-100 aircraft bearing serial number 2679
1. Aircraft Lease Agreement, dated as of April 30, 2004, between *, as Lessee,
and International Lease Finance Corporation (“ILFC”), as Lessor
2. Global Side Letter No. 1, dated as of April 30, 2004, between ILFC and *.
3. Letter Agreement No. 1 to Aircraft Lease Agreement, dated as of April 30,
2004, between ILFC and *.
4. Letter dated as of August 5, 2004, between ILFC and *.
5. Global Amendment to Aircraft Lease Agreements dated as of March 31, 2005,
between ILFC and *.
6. Amendment No. 1 to Aircraft Lease Agreement dated as of March 31, 2005,
between ILFC and *.
7. Amendment No. 2 to Aircraft Lease Agreement dated as of August 2, 2005,
between ILFC and *.
8. Amendment No. 3 to Aircraft Lease Agreement, dated as of November 22, 2005
between ILFC and *.
9. Lease Termination Agreement, dated as of July 3, 2008, between ILFC and *.
(Agreement did not terminate this lease, but it amends certain terms.)
10. Amendment #1 to Lease Termination Agreement dated as of July 30, 2008,
between ILFC and *. (Agreement did not terminate this lease, but it amends
certain terms.)
 

*   Indicates that certain information contained herein has been omitted and
filed separately with the Securities and Exchange Commission. Confidential
treatment has been requested with respect to the omitted portions.

 



--------------------------------------------------------------------------------



 



11. Global Side Letter No. 2, dated as of October 17, 2008, between ILFC and *.
12. Estoppel and Acceptance Certificate dated as of February 7, 2006.
13. Assignment of Rights (Airframe), dated as of February 7, 2006, between ILFC
and *, consented to by AVSA, S.A.R.L.
14. Assignment Agreement (Engine), dated as of February 7, 2006, among ILFC, *
and *.
A319-100 aircraft bearing serial number 2673
1. Aircraft Lease Agreement, dated as of April 30, 2004, *, as Lessee, and
International Lease Finance Corporation (“ILFC”), as Lessor
2. Global Side Letter No. 1, dated as of April 30, 2004, between ILFC and *.
3. Letter Agreement No. 1 to Aircraft Lease Agreement, dated as of April 30,
2004, between ILFC and *.
4. Letter dated as of August 5, 2004, between ILFC and *.
5. Global Amendment to Aircraft Lease Agreements dated as of March 31, 2005,
between ILFC and *.
6. Amendment No. 1 to Aircraft Lease Agreement dated as of March 31, 2005,
between ILFC and *.
7. Amendment No. 2 to Aircraft Lease Agreement dated as of November 22, 2005,
between ILFC and *.
8. Lease Termination Agreement, dated as of July 3, 2008, between ILFC and *.
(Agreement did not terminate this lease, but it amends certain terms.)
9. Amendment #1 to Lease Termination Agreement dated as of July 30, 2008,
between ILFC and *. (Agreement did not terminate this lease, but it amends
certain terms.)
10. Amendment No. 3 to Aircraft Lease Agreement dated as of September 8, 2008,
between ILFC and *.
11. Global Side Letter No. 2, dated as of October 17, 2008, between ILFC and *.
12. Estoppel and Acceptance Certificate dated as of February 2, 2006.
 

*   Indicates that certain information contained herein has been omitted and
filed separately with the Securities and Exchange Commission. Confidential
treatment has been requested with respect to the omitted portions.

 



--------------------------------------------------------------------------------



 



13. Assignment of Rights (Airframe), dated as of February 2, 2006, between ILFC
and *, consented to by AVSA, S.A.R.L.
14. Assignment Agreement (Engine), dated as of February 2, 2006, among ILFC, *
and *.
A319-100 aircraft bearing serial number 2490
1. Aircraft Lease Agreement, dated as of April 30, 2004, between *, as Lessee,
and International Lease Finance Corporation (“ILFC”), as Lessor
2. Global Side Letter No. 1, as of April 30, 2004, between ILFC and *.
3. Letter Agreement No. 1 to Aircraft Lease Agreement, dated as of April 30,
2004, between ILFC and *.
4. Letter dated as of August 5, 2004, between ILFC and *.
5. Global Amendment to Aircraft Lease Agreements, dated as of March 31, 2005,
between ILFC and *.
6. Lease Termination Agreement, dated as of July 3, 2008, between ILFC and *.
(Agreement did not terminate this lease, but it amends certain terms.)
7. Amendment #1 to Lease Termination Agreement, dated as of July 30, 2008,
between ILFC and *. (Agreement did not terminate this lease, but it amends
certain terms.)
8. Global Side Letter No. 2, dated as of October 17, 2008, between ILFC and *.
9. Estoppel and Acceptance Certificate dated as of June 24, 2005.
10. Assignment of Rights (Airframe), dated as of June 24, 2005, between ILFC and
*, consented to by AVSA, S.A.R.L.
11. Assignment Agreement (Engine), dated as of June 24, 2005, among ILFC, * and
*.
A319-100 aircraft bearing serial number 2485
1. Aircraft Lease Agreement, dated as of April 30, 2004, between *, as Lessee,
and International Lease Finance Corporation (“ILFC”), as Lessor
2. Global Side Letter No. 1, dated as of April 30, 2004, between ILFC and *.
3. Letter Agreement No. 1 to Aircraft Lease Agreement, dated as of April 30,
2004, between ILFC and *.
 

*   Indicates that certain information contained herein has been omitted and
filed separately with the Securities and Exchange Commission. Confidential
treatment has been requested with respect to the omitted portions.

 



--------------------------------------------------------------------------------



 



4. Letter dated as of August 5, 2004, between ILFC and *.
5. Global Amendment to Aircraft Lease Agreements, dated as of March 31, 2005,
between ILFC and *.
6. Lease Termination Agreement, dated as of July 3, 2008, between ILFC and *.
(Agreement did not terminate this lease, but it amends certain terms.)
7. Amendment #1 to Lease Termination Agreement, dated as of July 30, 2008,
between ILFC and *. (Agreement did not terminate this lease, but it amends
certain terms.)
8. Global Side Letter No. 2, dated as of October 17, 2008, between ILFC and *.
9. Estoppel and Acceptance Certificate dated as of June 21, 2005.
10. Assignment of Rights (Airframe), dated as of June 21, 2005, between ILFC and
*, consented to by AVSA, S.A.R.L.
11. Assignment Agreement (Engine), dated as of June 21, 2005, among ILFC, * and
*.
A319-100 aircraft bearing serial number 2473
1. Aircraft Lease Agreement, dated as of April 30, 2004, between *, as Lessee,
and International Lease Finance Corporation (“ILFC”), as Lessor
2. Global Side Letter No. 1 to Aircraft Lease Agreements dated as of April 30,
2004, between ILFC and *.
3. Letter Agreement No. 1 to Aircraft Lease Agreement, dated as of April 30,
2004, between ILFC and *.
4. Letter dated as of August 5, 2004, between ILFC and *.
5. Global Amendment to Aircraft Lease Agreements, dated as of March 31, 2005,
between ILFC and *.
6. Lease Termination Agreement, dated as of July 3, 2008, between ILFC and *.
(Agreement did not terminate this lease, but it amends certain terms.)
7. Amendment #1 to Lease Termination Agreement dated as of July 30, 2008,
between ILFC and *. (Agreement did not terminate this lease, but it amends
certain terms.)
8. Global Side Letter No. 2, dated as of October 17, 2008, between ILFC and *.
 

*   Indicates that certain information contained herein has been omitted and
filed separately with the Securities and Exchange Commission. Confidential
treatment has been requested with respect to the omitted portions.

 



--------------------------------------------------------------------------------



 



9. Estoppel and Acceptance Certificate dated as of May 31, 2005.
10. Assignment of Rights (Airframe), dated as of May 31, 2005, between ILFC and
*, consented to by AVSA, S.A.R.L.
11. Assignment Agreement (Engine), dated as of May 31, 2005, among ILFC, * and
*.
A319-100 aircraft bearing serial number 2470
1. Aircraft Lease Agreement, dated as of April 30, 2004 between International
Lease Finance Corporation (“ILFC”), as Lessor, and *, as Lessee.
2. Letter Agreement No. 1 to Aircraft Lease Agreement, dated as of April 30,
2004 between ILFC and *.
3. Global Side Letter No. 1 to Aircraft Lease Agreements, dated as of April 30,
2004 between ILFC and *.
4. Manual Customization Letter Agreement, dated as of August 5, 2004 between
ILFC and *.
5. Global Amendment to Aircraft Lease Agreements, dated as of March 31, 2005
between ILFC and *.
6. Lease Termination Agreement, dated as of July 03, 2008 between ILFC and *.
(Agreement did not terminate this lease, but it amends certain terms.)
7. Amendment #1 to Lease Termination Agreement, dated as of July 30, 2008
between ILFC and *. (Agreement did not terminate this lease, but it amends
certain terms.)
8. Global Side Letter No. 2 to Aircraft Lease Agreements, dated as of
October 17, 2008 between ILFC and *.
9. Estoppel and Acceptance Certificate dated as of May 23, 2005.
10. Assignment of Rights (Airframe), dated as of May 23, 2005 between ILFC and
*, consented to by AVSA, S.A.R.L.
11. Assignment Agreement (Engines), dated as of May 23, 2005 between ILFC and *,
consented to by IAE International Aero AG.
A319-100 aircraft bearing serial number 2433
1. Aircraft Lease Agreement, dated as of April 30, 2004 between International
Lease Finance Corporation (“ILFC”), as Lessor, and *, as Lessee.
 

*   Indicates that certain information contained herein has been omitted and
filed separately with the Securities and Exchange Commission. Confidential
treatment has been requested with respect to the omitted portions.

 



--------------------------------------------------------------------------------



 



2. Global Side Letter No. 1 to Aircraft Lease Agreement, dated as of April 30,
2004 between ILFC and *.
3. Letter Agreement No. 1 to Aircraft Lease Agreement, dated as of April 30,
2004 between ILFC and *.
4. Manual Customization Letter Agreement, dated as of August 5, 2004 between
ILFC and *.
5. Global Amendment to Aircraft Lease Agreements, dated as of March 31, 2005
between ILFC and *.
6. Lease Termination Agreement, dated as of July 03, 2008 between ILFC and *.
(Agreement did not terminate this lease, but it amends certain terms.)
7. Amendment Number #1 to Lease Termination Agreement, dated as of July 30, 2008
between ILFC and *. (Agreement did not terminate this lease, but it amends
certain terms.)
8. Global Side Letter No. 2 to Aircraft Lease Agreement, dated as of October 17,
2008 between ILFC and *.
9. Estoppel and Acceptance Certificate dated as of March 29, 2005.
10. Assignment of Rights (Airframe), dated as of March 29, 2005 between ILFC and
*, consented to by AVSA, S.A.R.L.
11. Assignment of Rights (Engines), dated as of March 29, 2005 between ILFC and
*, consented to by IAE International Aero Engines AG.
A319-100 aircraft bearing serial number 2590
1. Aircraft Lease Agreement, dated as of April 30, 2004 between International
Lease Finance Corporation (“ILFC”), as Lessor, and *, as Lessee.
2. Global Side Letter No.1 to Aircraft Lease Agreements, dated as of April 30,
2004 between ILFC and *.
3. Letter Agreement No.1 to Aircraft Lease Agreement, dated as of April 30, 2004
between ILFC and *.
4. Manual Customization Letter Agreement, dated as of August 5, 2004 between
ILFC and *.
 

*   Indicates that certain information contained herein has been omitted and
filed separately with the Securities and Exchange Commission. Confidential
treatment has been requested with respect to the omitted portions.

 



--------------------------------------------------------------------------------



 



5. Global Amendment to Aircraft Lease Agreements, dated March 31, 2005 between
ILFC and *.
6. Lease Termination Agreement, dated as of July 03, 2008 between ILFC and *.
(Agreement did not terminate this lease, but it amends certain terms.)
7. Amendment #1 to Lease Termination Agreement, dated as of July 30, 2008
between ILFC and *.(Agreement did not terminate this lease, but it amends
certain terms.)
8. Global Side Letter No. 2 to Aircraft Lease Agreements, dated as of
October 17, 2008 between ILFC and *.
9. Estoppel and Acceptance Certificate dated as of June 6, 2005.
10. Assignment of Rights (Airframe), dated as of June 6, 2005 between ILFC and
*, consented to by AVSA, S.A.R.L.
11. Assignment Agreement (Engines), dated as of June 6, 2005 between ILFC and *,
consented to by IAE International Aero Engines AG.
A319-100 aircraft bearing serial number 2476
1. Aircraft Lease Agreement, dated as of April 30, 2004 between International
Lease Finance Corporation (“ILFC”), as Lessor, and *, as Lessee.
2. Global Side Letter No.1 to Aircraft Lease Agreement, dated as of April 30,
2004 between ILFC and *.
3. Letter Agreement No.1 to Aircraft Lease Agreement, dated as of April 30, 2004
between ILFC and *.
4. Manual Customization Letter Agreement, dated as of August 5, 2004 between
ILFC and *.
5. Global Amendment to Aircraft Lease Agreements, dated March 31, 2005 between
ILFC and *.
6. Lease Termination Agreement, dated as of July 03, 2008 between ILFC and *.
(Agreement did not terminate this lease, but it amends certain terms.)
7. Amendment #1 to Lease Termination Agreement, dated as of July 30, 2008
between ILFC and *.(Agreement did not terminate this lease, but it amends
certain terms.)
8. Global Side Letter No. 2 to Aircraft Lease Agreement, dated as of October 17,
2008 between ILFC and *.
 

*   Indicates that certain information contained herein has been omitted and
filed separately with the Securities and Exchange Commission. Confidential
treatment has been requested with respect to the omitted portions.

 



--------------------------------------------------------------------------------



 



9. Estoppel and Acceptance Certificate dated as of June 6, 2005.
10. Assignment of Rights (Airframe), dated as of June 6, 2005 between ILFC and
*, consented to by AVSA, S.A.R.L.
11. Assignment Agreement (Engines), dated as of June 6, 2005 between ILFC and *,
consented to by IAE International Aero Engines AG.
*
A319-100 aircraft bearing serial number 2458
1. Aircraft Lease Agreement, dated as of August 31, 2004, between International
Lease Finance Corporation (“ILFC”), as Lessor, and *, as Lessee.
2. Side Letter Number One to Aircraft Lease Agreement, dated as of August 31,
2004, between ILFC and *.
3. Assignment, Assumption and Amendment Agreement, dated as of September 26,
2007, among ILFC, *, and *.
4. Estoppel and Acceptance Certificate dated as of May 12, 2005.
5. Assignment of Rights (Airframe), dated as of May 12, 2005, between ILFC and
*, consented to by AVSA, S.A.R.L.
6. Assignment Agreement (Engines), dated as of May 12, 2005, between ILFC and *,
consented to by IAE International Aero Enginges AG (“IAE”).
7. Assignment of Rights (Airframe), dated as of September 26, 2007, between ILFC
and *, consented to by Airbus S.A.S.
8. Assignment Agreement (Engines), dated as of September 26, 2007, between ILFC
and *, consented to by IAE.
A320-200 aircraft bearing serial number 2430
1. Aircraft Lease Agreement, dated as of August 31, 2004, between International
Lease Finance Corporation (“ILFC”), as Lessor, and *, as Lessee.
2. Side Letter Number One to Aircraft Lease Agreement, dated as of August 31,
2004, between ILFC and *.
3. Amendment No. 1 to Aircraft Lease Agreement, dated as of October 4, 2004,
between ILFC and *.
 

*   Indicates that certain information contained herein has been omitted and
filed separately with the Securities and Exchange Commission. Confidential
treatment has been requested with respect to the omitted portions.

 



--------------------------------------------------------------------------------



 



4. Assignment, Assumption and Amendment Agreement, dated as of September 26,
2007, among ILFC, *, and *.
5. Estoppel and Acceptance Certificate dated as of May 6, 2005.
6. Assignment of Rights (Airframe), dated as of May 6, 2005, between ILFC and *,
consented to by AVSA, S.A.R.L.
7. Assignment Agreement (Engines), dated as of May 6, 2005, between ILFC and *,
consented to by IAE International Aero Enginges AG (“IAE”).
8. Assignment of Rights (Airframe), dated as of September 26, 2007, between ILFC
and *, consented to by Airbus S.A.S.
9. Assignment Agreement (Engines), dated as of September 26, 2007, between ILFC
and *, consented to by IAE.
A320-200 aircraft bearing serial number 2422
1. Aircraft Lease Agreement, dated as of August 31, 2004, between International
Lease Finance Corporation (“ILFC”), as Lessor, and *, as Lessee.
2. Side Letter Number One to Aircraft Lease Agreement, dated as of August 31,
2004, between ILFC and *.
3. Assignment, Assumption and Amendment Agreement, dated as of September 26,
2007, among ILFC, *, and *.
4. Estoppel and Acceptance Certificate dated as of April 28, 2005.
5. Assignment of Rights (Airframe), dated as of April 28, 2005, between ILFC and
*t, consented to by AVSA, S.A.R.L.
6. Assignment Agreement (Engines), dated as of April 28, 2005, between ILFC and
*, consented to by IAE International Aero Enginges AG (“IAE”).
7. Assignment of Rights (Airframe), dated as of September 26, 2007, between ILFC
and *, consented to by Airbus S.A.S.
8. Assignment Agreement (Engines), dated as of September 26, 2007, between ILFC
and *, consented to by IAE.
 

*   Indicates that certain information contained herein has been omitted and
filed separately with the Securities and Exchange Commission. Confidential
treatment has been requested with respect to the omitted portions.

 



--------------------------------------------------------------------------------



 



A320-200 aircraft bearing serial number 2193
1. Aircraft Lease Agreement, dated as of January 16, 2004, between International
Lease Finance Corporation (“ILFC”), as Lessor, and *, as Lessee.
2. Side Letter #1 to Aircraft Lease Agreement, dated as of January 16, 2004,
between ILFC and *.
3. Assignment, Assumption and Amendment Agreement, dated as of September 26,
2007, among ILFC, *, and *.
4. Estoppel and Acceptance Certificate dated as of May 5, 2004.
5. Assignment of Rights (Airframe), dated as of May 5, 2004, between ILFC and *,
consented to by AVSA, S.A.R.L.
6. Assignment of Rights (Engines), dated as of May 5, 2004, between ILFC and *,
consented to by IAE International Aero Enginges AG (“IAE”).
7. Assignment of Rights (Airframe), dated as of September 26, 2007, between ILFC
and *, consented to by Airbus S.A.S.
8. Assignment Agreement (Engines), dated as of September 26, 2007, between ILFC
and *, consented to by IAE.
*
A319-100 aircraft bearing serial number 2723
1. Aircraft Lease Agreement, dated as of October 23, 2008, between ILFC Ireland
Limited (“ILFC Ireland”), as Lessor, and *, as Lessee.
2. Aircraft Headlease Agreement, dated as of October 23, 2008, between
International Lease Finance Corporation (“ILFC”), as Headlessor, and ILFC
Ireland, as Headlessee.
3. Side Letter No. 1 to Aircraft Lease Agreement, dated as of October 23, 2008,
between ILFC Ireland and *.
4. Global Amendment No. 1 to Aircraft Lease Agreement, dated as of March 27,
2009, between ILFC Ireland and *.
5. Estoppel and Acceptance Certificate dated as of December 1, 2008.
6. Estoppel and Acceptance Certificate (Headlease) dated as of December 1, 2008.
7. Assignment of Rights (Airframe), dated as of December 1, 2008, between ILFC
and *, consented to by Airbus S.A.S.
 

*   Indicates that certain information contained herein has been omitted and
filed separately with the Securities and Exchange Commission. Confidential
treatment has been requested with respect to the omitted portions.

 



--------------------------------------------------------------------------------



 



8. Assignment Agreement (Engines), dated as of December 1, 2008, among ILFC, *
and *.
A319-100 aircraft bearing serial number 2698
1. Aircraft Lease Agreement, dated as of October 23, 2008, between ILFC Ireland
Limited (“ILFC Ireland”), as Lessor, and *, as Lessee.
2. Aircraft Headlease Agreement, dated as of October 23, 2008, between
International Lease Finance Corporation (“ILFC”), as Headlessor, and ILFC
Ireland, as Headlessee.
3. Side Letter No. 1 to Aircraft Lease Agreement, dated as of October 23, 2008,
between ILFC Ireland and *.
4. Global Amendment No. 1 to Aircraft Lease Agreements, dated as of March 27,
2009, between ILFC Ireland and *.
5. Estoppel and Acceptance Certificate (Headlease) dated as of December 1, 2008.
6. Estoppel and Acceptance Certificate dated as of December 1, 2008.
7. Assignment of Rights (Airframe), dated as of December 1, 2008, between ILFC
and *, consented to by Airbus S.A.S.
8. Assignment Agreement (Engines), dated as of December 1, 2008, among ILFC, *
and *.
A319-100 aircraft bearing serial number 2424
1. Aircraft Lease Agreement, dated as of December 12, 2008, between ILFC Ireland
Limited (“ILFC Ireland”), as Lessor, and *, as Lessee.
2. Aircraft Headlease Agreement, dated as of December 12, 2008, between
International Lease Finance Corporation (“ILFC”), as Headlessor, and ILFC
Ireland, as Headlessee.
3. Side Letter No. 1 to Aircraft Lease Agreement, dated as of December 12, 2008,
between ILFC Ireland and *.
4. Side Letter No. 2 to Aircraft Lease Agreement, dated as of January 9, 2009,
between ILFC Ireland and *.
5. Global Amendment No. 1 to Aircraft Lease Agreement, dated as of March 27,
2009, between ILFC Ireland and *.
 

*   Indicates that certain information contained herein has been omitted and
filed separately with the Securities and Exchange Commission. Confidential
treatment has been requested with respect to the omitted portions.

 



--------------------------------------------------------------------------------



 



6. Estoppel and Acceptance Certificate dated as of January 12, 2009.
7. Original Engine Estoppel and Acceptance Certificate dated as of March 6,
2009. (ESN V11886)
8. Assignment of Rights (Airframe), dated as of January 12, 2009, between ILFC
and *, consented to by Airbus S.A.S.
9. Assignment Agreement (Engines), dated as of January 12, 2009, among ILFC, *
and *.
*
B737-800 aircraft bearing serial number 30723
1. Aircraft Lease Agreement, dated as of July 17, 2006, between ILFC Ireland
Limited (“ILFC Ireland”), as Lessor, and *, as Lessee.
2. Aircraft Headlease Agreement, dated as of July 17, 2006, between
International Lease Finance Corporation (“ILFC”), as Lessor and ILFC Ireland
Limited (“ILFC Ireland”), as Lessee.
3. Side Letter Number #1 Aircraft Lease Agreement, dated as of July 17, 2006,
between ILFC Ireland and *.
4. Amendment No. One to Aircraft Lease Agreement, dated as of June 11, 2007,
between ILFC Ireland and *.
5. Estoppel and Acceptance Certificate dated as of June 11, 2007.
6. Assignment of Rights (Airframe), dated as of June 11, 2007, between ILFC and
*, consented to by The Boeing Company.
7. Assignment of Warranties (Engines), dated as of June 11, 2007, between ILFC
and *.
 

*   Indicates that certain information contained herein has been omitted and
filed separately with the Securities and Exchange Commission. Confidential
treatment has been requested with respect to the omitted portions.

 



--------------------------------------------------------------------------------



 



SCHEDULE F

 



--------------------------------------------------------------------------------



 



SCHEDULE 3.19(c)
CREDIT AGREEMENT
SUPPLEMENTAL POOL AIRCRAFT
SECTION A: SUPPLEMENTAL CAPE TOWN POOL AIRCRAFT

                          Airframe                     Manufacturer and  
Airframe   Engine Manufacturer and       Registration #   Model   MSN   Model  
Engine MSNs   Country  
1
  Boeing 767-300ER   30301   Pratt & Whitney PW4060   P727761, P727766  
Bangladesh
2
  Boeing 737-700   28253   CFM56-7B22   891284, 891286   China
3
  Boeing 737-700   30657   CFM56-7B22   890439, 890440   China
4
  Boeing 737-700   30727   CFM56-7B22   888675, 888679   India
5
  Airbus A319-100   2784   IAE V2524-A5   V12296, V12297   Indonesia
6
  Airbus A319-100   2797   IAE V2524-A5   V12298, V12299   Indonesia
7
  Boeing 737-400   26316   CFM56-3C1   858177, 859173   Indonesia
8
  Boeing 737-800   30033   CFM56-7B27/B1   888587, 888741   Indonesia
9
  Boeing 737-800   30643   CFM56-7B27/B1   888844, 888902   Indonesia
10
  Boeing 737-400   25376   CFM56-3C1   856801, 857762   Ireland
11
  Boeing 767-300ER   29390   GE CF6-80C2-B6F   706428, 706429   Ireland
12
  Boeing 737-700   30649   CFM56-7B24   888772, 888779   Oman
13
  Boeing 737-800   30652   CFM56-7B26   889705, 889706   Oman
14
  Boeing 737-800   30721   CFM56-7B26/3   894612, 894618   Oman
15
  Boeing 737-800   35284   CFM56-7B26/3   896787, 896789   Oman
16
  Boeing 737-800   35287   CFM56-7B26/3   896978, 896979   Oman
17
  AirbusA330-200   462   Rolls-Royce TRENT 772B-60   41224, 41225   United Arab
Emirates
18
  Boeing 777-300   28687   Rolls-Royce TRENT 892-17   51416, 51417   United Arab
Emirates
19
  Boeing 777-300   29395   Rolls-Royce TRENT 892-17   51285, 51287   United Arab
Emirates
20
  Boeing 777-300   29396   Rolls-Royce TRENT 892-17   51378, 51379   United Arab
Emirates
21
  Boeing 777-300   32697   Rolls-Royce TRENT 892-17   51371, 51372   United Arab
Emirates
22
  Boeing 777-300   32699   Rolls-Royce TRENT 892-17   51397, 51398   United Arab
Emirates

 



--------------------------------------------------------------------------------



 



                          Airframe                     Manufacturer and  
Airframe   Engine Manufacturer and       Registration #   Model   MSN   Model  
Engine MSNs   Country  
23
  Airbus A319-100   1223   IAE V2524-A5   V10719, V10773   United States
24
  Airbus A319-100   1281   IAE V2524-A5   V10778, V10779   United States
25
  Airbus A319-100   1463   IAE V2524-A5   V10933, V10936   United States
26
  Airbus A319-100   1866   CFM56-5B6/P   575504, 575505   United States
27
  Airbus A319-100   1872   CFM56-5B6/P   575508, 575509   United States
28
  Airbus A319-100   1882   CFM56-5B6/P   575516, 575517   United States
29
  Airbus A319-100   1925   CFM56-5B6/P   575544, 575545   United States
30
  Airbus A319-100   2198   CFM56-5B5/P   575780, 575783   United States
31
  Airbus A319-100   2209   CFM56-5B5/P   575776, 575795   United States
32
  Airbus A320-200   1110   IAE V2527-A5   V10620, V10621   United States
33
  Airbus A320-200   1156   IAE V2527-A5   V10655, V10658   United States
34
  Airbus A320-200   1452   IAE V2527-A5   V10943, V10946   United States
35
  Boeing 737-400   25110   CFM56-3C1   857807, 857808   United States
36
  Boeing 737-700   28262   CFM56-7B22   890962, 890967   United States
37
  Boeing 737-700   29363   CFM56-7B22   890649, 891646   United States
38
  Boeing 737-700   30662   CFM56-7B24   890573, 890577   United States
39
  Boeing 737-700   30663   CFM56-7B24   890584, 890585   United States
40
  Boeing 737-700   33786   CFM56-7B22   890620, 891616   United States
41
  Boeing 737-700   33787   CFM56-7B22   890658, 891654   United States
42
  Boeing 737-700   33791   CFM56-7B22   890954, 891938   United States
43
  Boeing 737-700   33792   CFM56-7B22   890976, 890977   United States
44
  Boeing 737-800   28237   CFM56-7B26   888197, 888201   United States
45
  Boeing 737-800   30032   CFM56-7B27   889643, 889654   United States
46
  Boeing 737-800   30039   CFM56-7B26   877654, 889548   United States
47
  Boeing 737-800   30675   CFM56-7B26   888459, 888586   United States
48
  Boeing 737-800   30689   CFM56-7B27   889493, 889494   United States
49
  Boeing 757-200ER   26277   Rolls-Royce RB211-535E4   31328, 31331   United
States
50
  Boeing 777-200ER   28678   GE90-90B   900323, 900324   United States
51
  Boeing 777-200ER   28679   GE90-90B   900329, 900330   United States
52
  Boeing 777-200ER   28689   GE90-94B   900359, 900360   United States
53
  Boeing 777-200ER   28692   GE90-94B   900353, 900354   United States

 



--------------------------------------------------------------------------------



 



SECTION B: SUPPLEMENTAL GENEVA POOL AIRCRAFT

                          Airframe                     Manufacturer and  
Airframe   Engine Manufacturer and       Registration #   Model   MSN   Model  
Engine MSNs   Country  
1
  Airbus 319-100   3614   IAE V2524-A5   V13014, V13016   Aruba
2
  Airbus 319-100   1884   CFM56-5B6/P   575514, 575515   Bahrain
3
  Airbus 319-100   1901   CFM56-5B6/P   575532, 575533   Bahrain
4
  Airbus 330-200   529   Rolls-Royce TRENT 772B-60   41255, 41258   Bahrain
5
  Airbus 319-100   2279   CFM56-5B5/P   575885, 575888   France
6
  Airbus 319-100   3065   CFM56-5B7/P   697182, 697183   France
7
  Airbus A320-200   1924   CFM56-5B4/P   575534, 575535   France
8
  Airbus A320-200   1949   CFM56-5B4/P   575554, 575555   France
9
  Airbus A320-200   2721   CFM56-5B4/P   577526, 577530   France
10
  Airbus A321-100   517   CFM56-5B1/2P   779148, 779226   France
11
  Airbus A321-100   535   CFM56-5B1/2P   779224, 779287   France
12
  Airbus A321-200   1658   CFM56-5B3/P   575331, 575335   France
13
  Airbus A321-200   3051   CFM56-5B3/P   697174, 697175   France
14
  Airbus A321-200   3372   CFM56-5B3/3   697515, 697607   France
15
  Airbus A321-200   3399   CFM56-5B3/3   697634, 697635   France
16
  Airbus A321-200   3401   CFM56-5B3/3   697629, 697672   France
17
  Airbus A321-200   3419   CFM56-5B3/3   697663, 697669   France
18
  Airbus A321-200   3441   CFM56-5B3/3   697456, 697685   France
19
  Airbus A330-200   458   CF6-80E1-A3   811168, 811169   France
20
  Airbus A330-200   465   CF6-80E1-A3   811170, 811171   France
21
  Airbus A330-200   501   Rolls-Royce TRENT 772B-60   41230, 41231   France
22
  Airbus A330-200   503   GE CF6-80E1-A3   811201, 811202   France
23
  Airbus A330-200   519   GE CF6-80E1-A3   811218, 811219   France
24
  Airbus A330-200   584   GE CF6-80E1-A3   811248, 811249   France
25
  Airbus A330-200   635   Rolls-Royce TRENT 772B-60   41308, 41309   France
26
  Boeing 737-800   35279   CFM56-7B26/3   896551, 896552   France
27
  Boeing 747-400   32868   GE CF6-80C2-B1F   706539, 706540, 706541, 706542  
France
28
  Boeing 747-400   32869   GE CF6-80C2-B1F   706551, 706552, 706553, 706554  
France
29
  Boeing 747-400   32871   GE CF6-80C2-B1F   706623, 706624, 706625, 706626  
France
30
  Boeing 747-400ERF   32867   GE CF6-80C2-B5F   706514, 706515, 706516, 706517  
France

 



--------------------------------------------------------------------------------



 



                          Airframe                     Manufacturer and  
Airframe   Engine Manufacturer and       Registration #   Model   MSN   Model  
Engine MSNs   Country  
31
  Boeing 747-400ERF   32870   GE CF6-80C2-B5F   706627, 706628, 706629, 706630  
France
32
  Boeing 767-300ER   29388   GE CF6-80C2-B6F   Pending   France
33
  Boeing 777-200ER   28683   GE90-94B   900355, 900356   France
34
  Boeing 777-200ER   28684   GE90-94B   900367, 900369   France
35
  Boeing 777-200ER   29402   Pratt & Whitney PW4090   P222225, P222226   France
36
  Boeing 777-200ER   32308   GE90-94B   900363, 900364   France
37
  Boeing 777-200ER   32698   GE90-94B   900373, 900374   France
48
  Boeing 777-300ER   32711   GE90-115BG01   906131, 906132   France
39
  Boeing 777-300ER   32723   GE90-115BG01   906108, 906109   France
40
  Boeing 777-300ER   32724   GE90-115BG01   906112, 906113   France
41
  Boeing 777-300ER   32725   GE90-115BG01   906134, 906137   France
42
  Boeing 777-300ER   32850   GE90-115BG01   906129, 906130   France
43
  Boeing 777-300ER   32852   GE90-115BG01   906143, 906144   France
44
  Boeing 777-300ER   35297   GE90-115BG02   906377, 906378   France
45
  Boeing 777-300ER   35783   GE90-115BG02   906621, 906622   France
46
  Airbus A330-200   739   Pratt & Whitney PW4168A   P733595, P733596   Germany
47
  Airbus A330-200   911   Pratt & Whitney PW4168A   P733657, P733658   Germany
48
  Airbus A319-100   2383   IAE V2524-A5   V11839, V11854   Germany
49
  Airbus A321-200   1966   CFM56-5B3/P   575584, 575585   Germany
50
  Boeing 737-700   30642   CFM56-7B22   888870, 888873   Germany
51
  Boeing B737-700   30717   CFM56-7B20   894604, 894555   Germany
52
  Boeing B737-800   30724   CFM56-7B26/3   894672, 894680   Germany
53
  Airbus A320-200   3033   IAE V2527-A5   V12523, V12525   Greece
54
  Airbus A320-200   3066   IAE V2527-A6   V12538, V12553   Greece
55
  Airbus A320-200   3074   IAE V2527-A7   V12546, V12555   Greece
56
  Airbus A330-200   822   Pratt & Whitney PW4168A   P733621, P733622   Italy
57
  Airbus A330-200   811   GE CF6-80E1-A3   811404, 811406   Netherlands
58
  Boeing 777-200ER   29399   GE90-94B   900459, 900461   Netherlands
59
  Boeing 777-200ER   32720   GE90-94B   900478, 900480   Netherlands
60
  Boeing 777-200ER   32721   GE90-94B   900499, 900500   Netherlands
61
  Boeing 777-200ER   35295   GE90-94B   900491, 900492   Netherlands
62
  Boeing 777-200ER   28691   GE90-94B   900434, 900435   Netherlands
63
  Boeing 777-200ER   29397   GE90-94B   900423, 900424   Netherlands
64
  Boeing 777-200ER   32704   GE90-94B   900446, 900449   Netherlands
65
  Boeing 777-200ER   32705   GE90-94B   900456, 900457   Netherlands

 



--------------------------------------------------------------------------------



 



SECTION C: SUPPLEMENTAL NON-TREATY POOL AIRCRAFT

                          Airframe                     Manufacturer and  
Airframe   Engine Manufacturer and       Registration #   Model   MSN   Model  
Engine MSNs   Country  
1
  Boeing B737-800   30658   CFM56-7B26   890450, 890451   Australia
2
  Boeing B737-800   30665   CFM56-7B26   890690, 890691   Australia
3
  Boeing B737-800   32798   CFM56-7B26   890765, 890766   Australia
4
  Airbus A320-200   1777   CFM56-5B4/P   575399, 575400   Bermuda
5
  Airbus A320-200   3446   CFM56-5B4/3   697693, 697695   Bermuda
6
  Airbus A320-200   3473   CFM56-5B4/3   697697, 697721   Bermuda
7
  Airbus A320-200   3490   CFM56-5B4/3   697750, 697751   Bermuda
8
  Airbus A320-200   3494   CFM56-5B4/3   697758, 697759   Bermuda
9
  Airbus A321-200   1720   CFM56-5B3/P   575383, 575384   Bermuda
10
  Boeing 737-500   25790   CFM56-3C1   727140, 727434   Bermuda
11
  Boeing 737-800   28245   CFM56-7B27/B1   888797, 888843   Bermuda
12
  Boeing 737-800   28247   CFM56-7B26   888742, 888928   Bermuda
13
  Boeing 737-800   30640   CFM56-7B27/B1   888637, 888864   Bermuda
14
  Boeing 757-200ER   26332   Pratt & Whitney PW2037   P727154, P727267   Bermuda
15
  Boeing 757-200ER   27351   Pratt & Whitney PW2040   P727145, P727148   Bermuda
16
  Boeing 767-300ER   27959   GE CF6-80C2-B6F   704276, 704981   Bermuda
17
  Boeing 767-300ER   27960   GE CF6-80C2-B6F   704327, 704420   Bermuda
18
  Airbus A320-200   1874   CFM56-5B4/P   575483, 575487   Canada
19
  Boeing B777-300ER   35298   GE90-115BG02   906315, 906316   Canada
20
  Boeing B777-300ER   35784   GE90-115BG02   906641, 906642   Canada
21
  Airbus A320-200   3361   CFM56-5B4/3   697512, 697591   Cayman Islands
22
  Airbus A320-200   3396   CFM56-5B4/3   697619, 697620   Cayman Islands
23
  Airbus A320-200   3425   CFM56-5B4/3   697655, 697660   Cayman Islands

 



--------------------------------------------------------------------------------



 



                          Airframe                     Manufacturer and  
Airframe   Engine Manufacturer and       Registration #   Model   MSN   Model  
Engine MSNs   Country  
24
  Airbus A320-200   3475   CFM56-5B4/3   697727, 697731   Cayman Islands
25
  Airbus A330-200   505   Rolls Royce TRENT 772B-60   41239, 41240   Cyprus
26
  Airbus A330-200   526   Rolls Royce TRENT 772B-60   41257, 41259   Cyprus
27
  Boeing B737-800   30654   CFM56-7B27   890387, 890388   Cyprus
28
  Boeing B737-800   30671   CFM56-7B27   890411, 890413   Cyprus
29
  Boeing B737-800   32796   CFM56-7B27   890337, 890338   Cyprus
30
  Boeing B737-800   33699   CFM56-7B27   890398, 891414   Cyprus
31
  Airbus A319-100   2124   CFM56-5B6/2P   575927, 575928   Finland
32
  Airbus A320-200   1913   CFM56-5B4/2P   575913, 575914   Finland
33
  Airbus A321-200   1978   CFM56-5B3/2P   575920, 575921   Finland
34
  Airbus A321-200   2208   CFM56-5B3/2P   575929, 575930   Finland
35
  Airbus A330-300   581   Rolls Royce TRENT 772B-60   41187, 41288   Hong Kong
36
  Airbus A330-300   679   Rolls Royce TRENT 772-60   41340, 41341   Hong Kong
37
  Airbus A330-300   692   Rolls Royce TRENT 772B-60   41348, 41349   Hong Kong
38
  Airbus A330-300   716   Rolls Royce TRENT 772B-60   41357, 41358   Hong Kong
39
  Airbus A330-300   741   Rolls Royce TRENT 772B-60   41380, 41381   Hong Kong
40
  Airbus A330-300   786   Rolls Royce TRENT 772B-60   41417, 41418   Hong Kong
41
  Boeing B737-800   35274   CFM56-7B24/3   896420, 897396   Hong Kong
42
  Boeing B737-800   35276   CFM56-7B24/3   896513, 896514   Hong Kong
43
  Boeing B737-800   35285   CFM56-7B24/3   896958, 896961   Hong Kong
44
  Boeing B777-300ER   34432   GE90-115BG04   906373, 906382   Hong Kong
45
  Boeing B777-300ER   35299   GE90-115BG04   906354, 906381   Hong Kong
46
  Boeing B777-300ER   35301   GE90-115BG04   906474, 906475   Hong Kong
47
  Airbus A319-100   3428   IAE V2524-A5   V12867, V12871   Jordan
48
  Airbus A319-100   3685   IAE V2524-A5   V13066, V13068   Jordan
49
  Airbus A321-200   2793   IAE V2533-A5   V12305, V12307   Jordan
50
  Airbus A321-200   3458   IAE V2533-A5   V12892, V12894   Jordan
51
  Airbus A321-200   3522   IAE V2533-A5   V12931, V12933   Jordan
52
  Airbus A319-100   2113   CFM56-5B5/P   575724, 575725   Malta
53
  Airbus A319-100   2122   CFM56-5B5/P   575732, 575740   Malta
54
  Airbus A319-100   2332   CFM56-5B5/P   577137, 577138   Malta
55
  Airbus A319-100   2382   CFM56-5B5/P   577172, 577184   Malta

 



--------------------------------------------------------------------------------



 



                          Airframe                     Manufacturer and  
Airframe   Engine Manufacturer and       Registration #   Model   MSN   Model  
Engine MSNs   Country  
56
  Airbus A320-200   2142   CFM56-5B4/P   575701, 575703   Malta
57
  Airbus A320-200   2189   CFM56-5B4/P   575790, 575792   Malta
58
  Airbus A320-200   2291   CFM56-5B4/P   577104, 577114   Malta
59
  Airbus A320-200   2665   CFM56-5B4/P   577469, 577470   Malta
60
  Airbus A320-200   2768   CFM56-5B4/P   577580, 577581   Malta
61
  Airbus A320-200   3056   CFM56-5B4/P   697159, 697160   Malta
62
  Airbus A320-200   3068   CFM56-5B4/P   697157, 697158   Malta
63
  Airbus A320-200   2173   IAE V2527-A5   V11634, V11636   New Zealand
64
  Airbus A320-200   2594   IAE V2527-A5   V12087, V12089   New Zealand
65
  Boeing B777-200ER   29401   Rolls Royce TRENT 895-17   51485, 51486   New
Zealand
66
  Boeing B777-200ER   29403   Rolls Royce TRENT 895-17   51504, 51508   New
Zealand
67
  Boeing B777-200ER   29404   Rolls Royce TRENT 895-17   51477, 51478   New
Zealand
68
  Boeing B777-200ER   32712   Rolls Royce TRENT 895-17   51489, 51490   New
Zealand
69
  Airbus A320-200   2761   CFM56-5B4/P   577572, 577573   Spain
70
  Airbus A320-200   2785   CFM56-5B4/P   577594, 577596   Spain
71
  Airbus A320-200   2794   CFM56-5B4/P   577621, 577625   Spain
72
  Airbus A320-200   2798   CFM56-5B4/P   577623, 577626   Spain
73
  Airbus A320-200   2988   CFM56-5B4/P   577851, 577852   Spain
74
  Airbus A320-200   3083   CFM56-5B4/P   697193, 697198   Spain
75
  Airbus A330-200   814   GE CF6-80E1-A4B   811407, 811408   Spain
76
  Airbus A330-300   725   GE CF6-80E1-A4   811349, 811350   Taiwan
77
  Airbus A319-100   2389   IAE V2522-A5   V11855, V11856   United Kingdom
78
  Airbus A319-100   2429   IAE V2522-A5   V11877, V11887   United Kingdom
79
  Airbus A319-100   2720   IAE V2522-A5   V12236, V12238   United Kingdom
80
  Airbus A340-600   706   Rolls Royce TRENT 556-61   71342, 71343, 71344, 71363
  United Kingdom
81
  Airbus A340-600   723   Rolls Royce TRENT 556-61   71362, 71364, 71365, 71369
  United Kingdom
82
  Boeing B737-700   30687   CFM56-7B24   894609, 894610   United Kingdom
83
  Boeing B737-700   30710   CFM56-7B24   894464, 894467   United Kingdom
84
  Boeing B737-800   30040   CFM56-7B27   892344, 892346   United Kingdom
85
  Boeing B737-800   32841   CFM56-7B27   893370, 893371   United Kingdom
86
  Airbus A330-200   625   Rolls Royce TRENT 772B-60   41296, 41297   Yemen
87
  Airbus A330-200   632   Rolls Royce TRENT 772B-60   41303, 41304   Yemen
88
  Boeing B737-800   30730   CFM56-7B27/3   894901, 895884   Yemen

 



--------------------------------------------------------------------------------



 



SCHEDULE G

 



--------------------------------------------------------------------------------



 



SCHEDULE 3.19(c)
AMENDED AND RESTATED CREDIT AGREEMENT
SUPPLEMENTAL POOL AIRCRAFT
SECTION A: SUPPLEMENTAL CAPE TOWN POOL AIRCRAFT

                          Airframe                     Manufacturer and  
Airframe   Engine Manufacturer and       Registration #   Model   MSN   Model  
Engine MSNs   Country  
1
  Boeing 767-300ER   30301   Pratt & Whitney PW4060   P727761, P727766  
Bangladesh
2
  Boeing 737-700   28253   CFM56-7B22   891284, 891286   China
3
  Boeing 737-700   30657   CFM56-7B22   890439, 890440   China
4
  Boeing 737-700   30727   CFM56-7B22   888675, 888679   India
5
  Airbus A319-100   2784   IAE V2524-A5   V12296, V12297   Indonesia
6
  Airbus A319-100   2797   IAE V2524-A5   V12298, V12299   Indonesia
7
  Boeing 737-400   26316   CFM56-3C1   858177, 859173   Indonesia
8
  Boeing 737-800   30033   CFM56-7B27/B1   888587, 888741   Indonesia
9
  Boeing 737-800   30643   CFM56-7B27/B1   888844, 888902   Indonesia
10
  Boeing 737-400   25376   CFM56-3C1   856801, 857762   Ireland
11
  Boeing 767-300ER   29390   GE CF6-80C2-B6F   706428, 706429   Ireland
12
  Boeing 737-700   30649   CFM56-7B24   888772, 888779   Oman
13
  Boeing 737-800   30652   CFM56-7B26   889705, 889706   Oman
14
  Boeing 737-800   30721   CFM56-7B26/3   894612, 894618   Oman
15
  Boeing 737-800   35284   CFM56-7B26/3   896787, 896789   Oman
16
  Boeing 737-800   35287   CFM56-7B26/3   896978, 896979   Oman
17
  AirbusA330-200   462   Rolls-Royce TRENT 772B-60   41224, 41225   United Arab
Emirates
18
  Boeing 777-300   28687   Rolls-Royce TRENT 892-17   51416, 51417   United Arab
Emirates
19
  Boeing 777-300   29395   Rolls-Royce TRENT 892-17   51285, 51287   United Arab
Emirates
20
  Boeing 777-300   29396   Rolls-Royce TRENT 892-17   51378, 51379   United Arab
Emirates
21
  Boeing 777-300   32697   Rolls-Royce TRENT 892-17   51371, 51372   United Arab
Emirates
22
  Boeing 777-300   32699   Rolls-Royce TRENT 892-17   51397, 51398   United Arab
Emirates
23
  Airbus A319-100   1223   IAE V2524-A5   V10719, V10773   United States
24
  Airbus A319-100   1281   IAE V2524-A5   V10778, V10779   United States
25
  Airbus A319-100   1463   IAE V2524-A5   V10933, V10936   United States
26
  Airbus A319-100   1866   CFM56-5B6/P   575504, 575505   United States

 



--------------------------------------------------------------------------------



 



                          Airframe                     Manufacturer and  
Airframe   Engine Manufacturer and       Registration #   Model   MSN   Model  
Engine MSNs   Country  
27
  Airbus A319-100   1872   CFM56-5B6/P   575508, 575509   United States
28
  Airbus A319-100   1882   CFM56-5B6/P   575516, 575517   United States
29
  Airbus A319-100   1925   CFM56-5B6/P   575544, 575545   United States
30
  Airbus A319-100   2198   CFM56-5B5/P   575780, 575783   United States
31
  Airbus A319-100   2209   CFM56-5B5/P   575776, 575795   United States
32
  Airbus A320-200   1110   IAE V2527-A5   V10620, V10621   United States
33
  Airbus A320-200   1156   IAE V2527-A5   V10655, V10658   United States
34
  Airbus A320-200   1452   IAE V2527-A5   V10943, V10946   United States
35
  Boeing 737-400   25110   CFM56-3C1   857807, 857808   United States
36
  Boeing 737-700   28262   CFM56-7B22   890962, 890967   United States
37
  Boeing 737-700   29363   CFM56-7B22   890649, 891646   United States
38
  Boeing 737-700   30662   CFM56-7B24   890573, 890577   United States
39
  Boeing 737-700   30663   CFM56-7B24   890584, 890585   United States
40
  Boeing 737-700   33786   CFM56-7B22   890620, 891616   United States
41
  Boeing 737-700   33787   CFM56-7B22   890658, 891654   United States
42
  Boeing 737-700   33791   CFM56-7B22   890954, 891938   United States
43
  Boeing 737-700   33792   CFM56-7B22   890976, 890977   United States
44
  Boeing 737-800   28237   CFM56-7B26   888197, 888201   United States
45
  Boeing 737-800   30032   CFM56-7B27   889643, 889654   United States
46
  Boeing 737-800   30039   CFM56-7B26   877654, 889548   United States
47
  Boeing 737-800   30675   CFM56-7B26   888459, 888586   United States
48
  Boeing 737-800   30689   CFM56-7B27   889493, 889494   United States
49
  Boeing 757-200ER   26277   Rolls-Royce RB211-535E4   31328, 31331   United
States
50
  Boeing 777-200ER   28678   GE90-90B   900323, 900324   United States
51
  Boeing 777-200ER   28679   GE90-90B   900329, 900330   United States
52
  Boeing 777-200ER   28689   GE90-94B   900359, 900360   United States
53
  Boeing 777-200ER   28692   GE90-94B   900353, 900354   United States

 



--------------------------------------------------------------------------------



 



SECTION B: SUPPLEMENTAL GENEVA POOL AIRCRAFT

                          Airframe                     Manufacturer and  
Airframe   Engine Manufacturer and       Registration #   Model   MSN   Model  
Engine MSNs   Country  
1
  Airbus 319-100   3614   IAE V2524-A5   V13014, V13016   Aruba
2
  Airbus 319-100   1884   CFM56-5B6/P   575514, 575515   Bahrain
3
  Airbus 319-100   1901   CFM56-5B6/P   575532, 575533   Bahrain
4
  Airbus 330-200   529   Rolls-Royce TRENT 772B-60   41255, 41258   Bahrain
5
  Airbus 319-100   2279   CFM56-5B5/P   575885, 575888   France
6
  Airbus 319-100   3065   CFM56-5B7/P   697182, 697183   France
7
  Airbus A320-200   1924   CFM56-5B4/P   575534, 575535   France
8
  Airbus A320-200   1949   CFM56-5B4/P   575554, 575555   France
9
  Airbus A320-200   2721   CFM56-5B4/P   577526, 577530   France
10
  Airbus A321-100   517   CFM56-5B1/2P   779148, 779226   France
11
  Airbus A321-100   535   CFM56-5B1/2P   779224, 779287   France
12
  Airbus A321-200   1658   CFM56-5B3/P   575331, 575335   France
13
  Airbus A321-200   3051   CFM56-5B3/P   697174, 697175   France
14
  Airbus A321-200   3372   CFM56-5B3/3   697515, 697607   France
15
  Airbus A321-200   3399   CFM56-5B3/3   697634, 697635   France
16
  Airbus A321-200   3401   CFM56-5B3/3   697629, 697672   France
17
  Airbus A321-200   3419   CFM56-5B3/3   697663, 697669   France
18
  Airbus A321-200   3441   CFM56-5B3/3   697456, 697685   France
19
  Airbus A330-200   458   CF6-80E1-A3   811168, 811169   France
20
  Airbus A330-200   465   CF6-80E1-A3   811170, 811171   France
21
  Airbus A330-200   501   Rolls-Royce TRENT 772B-60   41230, 41231   France
22
  Airbus A330-200   503   GE CF6-80E1-A3   811201, 811202   France
23
  Airbus A330-200   519   GE CF6-80E1-A3   811218, 811219   France
24
  Airbus A330-200   584   GE CF6-80E1-A3   811248, 811249   France
25
  Airbus A330-200   635   Rolls-Royce TRENT 772B-60   41308, 41309   France
26
  Boeing 737-800   35279   CFM56-7B26/3   896551, 896552   France
27
  Boeing 747-400   32868   GE CF6-80C2-B1F   706539, 706540, 706541, 706542  
France
28
  Boeing 747-400   32869   GE CF6-80C2-B1F   706551, 706552, 706553, 706554  
France
29
  Boeing 747-400   32871   GE CF6-80C2-B1F   706623, 706624, 706625, 706626  
France
30
  Boeing 747-400ERF   32867   GE CF6-80C2-B5F   706514, 706515, 706516, 706517  
France
31
  Boeing 747-400ERF   32870   GE CF6-80C2-B5F   706627, 706628, 706629, 706630  
France
32
  Boeing 767-300ER   29388   GE CF6-80C2-B6F   Pending   France

 



--------------------------------------------------------------------------------



 



                          Airframe                     Manufacturer and  
Airframe   Engine Manufacturer and       Registration #   Model   MSN   Model  
Engine MSNs   Country  
33
  Boeing 777-200ER   28683   GE90-94B   900355, 900356   France
34
  Boeing 777-200ER   28684   GE90-94B   900367, 900369   France
35
  Boeing 777-200ER   29402   Pratt & Whitney PW4090   P222225, P222226   France
36
  Boeing 777-200ER   32308   GE90-94B   900363, 900364   France
37
  Boeing 777-200ER   32698   GE90-94B   900373, 900374   France
38
  Boeing 777-300ER   32711   GE90-115BG01   906131, 906132   France
39
  Boeing 777-300ER   32723   GE90-115BG01   906108, 906109   France
40
  Boeing 777-300ER   32724   GE90-115BG01   906112, 906113   France
41
  Boeing 777-300ER   32725   GE90-115BG01   906134, 906137   France
42
  Boeing 777-300ER   32850   GE90-115BG01   906129, 906130   France
43
  Boeing 777-300ER   32852   GE90-115BG01   906143, 906144   France
44
  Boeing 777-300ER   35297   GE90-115BG02   906377, 906378   France
45
  Boeing 777-300ER   35783   GE90-115BG02   906621, 906622   France
46
  Airbus A330-200   739   Pratt & Whitney PW4168A   P733595, P733596   Germany
47
  Airbus A330-200   911   Pratt & Whitney PW4168A   P733657, P733658   Germany
48
  Airbus A319-100   2383   IAE V2524-A5   V11839, V11854   Germany
49
  Airbus A321-200   1966   CFM56-5B3/P   575584, 575585   Germany
50
  Boeing 737-700   30642   CFM56-7B22   888870, 888873   Germany
51
  Boeing B737-700   30717   CFM56-7B20   894604, 894555   Germany
52
  Boeing B737-800   30724   CFM56-7B26/3   894672, 894680   Germany
53
  Airbus A320-200   3033   IAE V2527-A5   V12523, V12525   Greece
54
  Airbus A320-200   3066   IAE V2527-A6   V12538, V12553   Greece
55
  Airbus A320-200   3074   IAE V2527-A7   V12546, V12555   Greece
56
  Airbus A330-200   822   Pratt & Whitney PW4168A   P733621, P733622   Italy
57
  Airbus A330-200   811   GE CF6-80E1-A3   811404, 811406   Netherlands
58
  Boeing 777-200ER   29399   GE90-94B   900459, 900461   Netherlands
59
  Boeing 777-200ER   32720   GE90-94B   900478, 900480   Netherlands
60
  Boeing 777-200ER   32721   GE90-94B   900499, 900500   Netherlands
61
  Boeing 777-200ER   35295   GE90-94B   900491, 900492   Netherlands
62
  Boeing 777-200ER   28691   GE90-94B   900434, 900435   Netherlands
63
  Boeing 777-200ER   29397   GE90-94B   900423, 900424   Netherlands
64
  Boeing 777-200ER   32704   GE90-94B   900446, 900449   Netherlands
65
  Boeing 777-200ER   32705   GE90-94B   900456, 900457   Netherlands

 



--------------------------------------------------------------------------------



 



SECTION C: SUPPLEMENTAL NON-TREATY POOL AIRCRAFT

                          Airframe                     Manufacturer and  
Airframe   Engine Manufacturer and       Registration #   Model   MSN   Model  
Engine MSNs   Country  
1
  Boeing B737-800   30658   CFM56-7B26   890450, 890451   Australia
2
  Boeing B737-800   30665   CFM56-7B26   890690, 890691   Australia
3
  Boeing B737-800   32798   CFM56-7B26   890765, 890766   Australia
4
  Airbus A320-200   1777   CFM56-5B4/P   575399, 575400   Bermuda
5
  Airbus A320-200   3446   CFM56-5B4/3   697693, 697695   Bermuda
6
  Airbus A320-200   3473   CFM56-5B4/3   697697, 697721   Bermuda
7
  Airbus A320-200   3490   CFM56-5B4/3   697750, 697751   Bermuda
8
  Airbus A320-200   3494   CFM56-5B4/3   697758, 697759   Bermuda
9
  Airbus A321-200   1720   CFM56-5B3/P   575383, 575384   Bermuda
10
  Boeing 737-500   25790   CFM56-3C1   727140, 727434   Bermuda
11
  Boeing 737-800   28245   CFM56-7B27/B1   888797, 888843   Bermuda
12
  Boeing 737-800   28247   CFM56-7B26   888742, 888928   Bermuda
13
  Boeing 737-800   30640   CFM56-7B27/B1   888637, 888864   Bermuda
14
  Boeing 757-200ER   26332   Pratt & Whitney PW2037   P727154, P727267   Bermuda
15
  Boeing 757-200ER   27351   Pratt & Whitney PW2040   P727145, P727148   Bermuda
16
  Boeing 767-300ER   27959   GE CF6-80C2-B6F   704276, 704981   Bermuda
17
  Boeing 767-300ER   27960   GE CF6-80C2-B6F   704327, 704420   Bermuda
18
  Airbus A320-200   1874   CFM56-5B4/P   575483, 575487   Canada
19
  Boeing B777-300ER   35298   GE90-115BG02   906315, 906316   Canada
20
  Boeing B777-300ER   35784   GE90-115BG02   906641, 906642   Canada
21
  Airbus A320-200   3361   CFM56-5B4/3   697512, 697591   Cayman Islands
22
  Airbus A320-200   3396   CFM56-5B4/3   697619, 697620   Cayman Islands
23
  Airbus A320-200   3425   CFM56-5B4/3   697655, 697660   Cayman Islands
24
  Airbus A320-200   3475   CFM56-5B4/3   697727, 697731   Cayman Islands
25
  Airbus A330-200   505   Rolls Royce TRENT 772B-60   41239, 41240   Cyprus

 



--------------------------------------------------------------------------------



 



                          Airframe                     Manufacturer and  
Airframe   Engine Manufacturer and       Registration #   Model   MSN   Model  
Engine MSNs   Country  
26
  Airbus A330-200   526   Rolls Royce TRENT 772B-60   41257, 41259   Cyprus
27
  Boeing B737-800   30654   CFM56-7B27   890387, 890388   Cyprus
28
  Boeing B737-800   30671   CFM56-7B27   890411, 890413   Cyprus
29
  Boeing B737-800   32796   CFM56-7B27   890337, 890338   Cyprus
30
  Boeing B737-800   33699   CFM56-7B27   890398, 891414   Cyprus
31
  Airbus A319-100   2124   CFM56-5B6/2P   575927, 575928   Finland
32
  Airbus A320-200   1913   CFM56-5B4/2P   575913, 575914   Finland
33
  Airbus A321-200   1978   CFM56-5B3/2P   575920, 575921   Finland
34
  Airbus A321-200   2208   CFM56-5B3/2P   575929, 575930   Finland
35
  Airbus A330-300   581   Rolls Royce TRENT 772B-60   41187, 41288   Hong Kong
36
  Airbus A330-300   679   Rolls Royce TRENT 772-60   41340, 41341   Hong Kong
37
  Airbus A330-300   692   Rolls Royce TRENT 772B-60   41348, 41349   Hong Kong
38
  Airbus A330-300   716   Rolls Royce TRENT 772B-60   41357, 41358   Hong Kong
39
  Airbus A330-300   741   Rolls Royce TRENT 772B-60   41380, 41381   Hong Kong
40
  Airbus A330-300   786   Rolls Royce TRENT 772B-60   41417, 41418   Hong Kong
41
  Boeing B737-800   35274   CFM56-7B24/3   896420, 897396   Hong Kong
42
  Boeing B737-800   35276   CFM56-7B24/3   896513, 896514   Hong Kong
43
  Boeing B737-800   35285   CFM56-7B24/3   896958, 896961   Hong Kong
44
  Boeing B777-300ER   34432   GE90-115BG04   906373, 906382   Hong Kong
45
  Boeing B777-300ER   35299   GE90-115BG04   906354, 906381   Hong Kong
46
  Boeing B777-300ER   35301   GE90-115BG04   906474, 906475   Hong Kong
47
  Airbus A319-100   3428   IAE V2524-A5   V12867, V12871   Jordan
48
  Airbus A319-100   3685   IAE V2524-A5   V13066, V13068   Jordan
49
  Airbus A321-200   2793   IAE V2533-A5   V12305, V12307   Jordan
50
  Airbus A321-200   3458   IAE V2533-A5   V12892, V12894   Jordan
51
  Airbus A321-200   3522   IAE V2533-A5   V12931, V12933   Jordan
52
  Airbus A319-100   2113   CFM56-5B5/P   575724, 575725   Malta
53
  Airbus A319-100   2122   CFM56-5B5/P   575732, 575740   Malta
54
  Airbus A319-100   2332   CFM56-5B5/P   577137, 577138   Malta
55
  Airbus A319-100   2382   CFM56-5B5/P   577172, 577184   Malta
56
  Airbus A320-200   2142   CFM56-5B4/P   575701, 575703   Malta
57
  Airbus A320-200   2189   CFM56-5B4/P   575790, 575792   Malta

 



--------------------------------------------------------------------------------



 



                          Airframe                     Manufacturer and  
Airframe   Engine Manufacturer and       Registration #   Model   MSN   Model  
Engine MSNs   Country  
58
  Airbus A320-200   2291   CFM56-5B4/P   577104, 577114   Malta
59
  Airbus A320-200   2665   CFM56-5B4/P   577469, 577470   Malta
60
  Airbus A320-200   2768   CFM56-5B4/P   577580, 577581   Malta
61
  Airbus A320-200   3056   CFM56-5B4/P   697159, 697160   Malta
62
  Airbus A320-200   3068   CFM56-5B4/P   697157, 697158   Malta
63
  Airbus A320-200   2173   IAE V2527-A5   V11634, V11636   New Zealand
64
  Airbus A320-200   2594   IAE V2527-A5   V12087, V12089   New Zealand
65
  Boeing B777-200ER   29401   Rolls Royce TRENT 895-17   51485, 51486   New
Zealand
66
  Boeing B777-200ER   29403   Rolls Royce TRENT 895-17   51504, 51508   New
Zealand
67
  Boeing B777-200ER   29404   Rolls Royce TRENT 895-17   51477, 51478   New
Zealand
68
  Boeing B777-200ER   32712   Rolls Royce TRENT 895-17   51489, 51490   New
Zealand
69
  Airbus A320-200   2761   CFM56-5B4/P   577572, 577573   Spain
70
  Airbus A320-200   2785   CFM56-5B4/P   577594, 577596   Spain
71
  Airbus A320-200   2794   CFM56-5B4/P   577621, 577625   Spain
72
  Airbus A320-200   2798   CFM56-5B4/P   577623, 577626   Spain
73
  Airbus A320-200   2988   CFM56-5B4/P   577851, 577852   Spain
74
  Airbus A320-200   3083   CFM56-5B4/P   697193, 697198   Spain
75
  Airbus A330-200   814   GE CF6-80E1-A4B   811407, 811408   Spain
76
  Airbus A330-300   725   GE CF6-80E1-A4   811349, 811350   Taiwan
77
  Airbus A319-100   2389   IAE V2522-A5   V11855, V11856   United Kingdom
78
  Airbus A319-100   2429   IAE V2522-A5   V11877, V11887   United Kingdom
79
  Airbus A319-100   2720   IAE V2522-A5   V12236, V12238   United Kingdom
80
  Airbus A340-600   706   Rolls Royce TRENT 556-61   71342, 71343, 71344, 71363
  United Kingdom
81
  Airbus A340-600   723   Rolls Royce TRENT 556-61   71362, 71364, 71365, 71369
  United Kingdom
82
  Boeing B737-700   30687   CFM56-7B24   894609, 894610   United Kingdom
83
  Boeing B737-700   30710   CFM56-7B24   894464, 894467   United Kingdom
84
  Boeing B737-800   30040   CFM56-7B27   892344, 892346   United Kingdom
85
  Boeing B737-800   32841   CFM56-7B27   893370, 893371   United Kingdom
86
  Airbus A330-200   625   Rolls Royce TRENT 772B-60   41296, 41297   Yemen
87
  Airbus A330-200   632   Rolls Royce TRENT 772B-60   41303, 41304   Yemen
88
  Boeing B737-800   30730   CFM56-7B27/3   894901, 895884   Yemen

 



--------------------------------------------------------------------------------



 



SCHEDULE H

 



--------------------------------------------------------------------------------



 



SCHEDULE 3.19(d)
CREDIT AGREEMENT
SUPPLEMENTAL POOL AIRCRAFT LEASES
*

    A320-200 aircraft bearing serial number 3066

    Aircraft Lease Agreement, dated as of December 16, 2005 (as amended and
supplemented), between International Lease Finance Corporation, as Lessor, and
*, as Lessee.

    A320-200 aircraft bearing serial number 3074

    Aircraft Lease Agreement, dated as of December 16, 2005 (as amended and
supplemented), between International Lease Finance Corporation, as Lessor, and
*, as Lessee.

    A320-200 aircraft bearing serial number 3033

    Aircraft Lease Agreement, dated as of December 16, 2005 (as amended and
supplemented), between International Lease Finance Corporation, as Lessor, and
*, as Lessee.

*

    Boeing 767-300ER aircraft bearing serial number 27959

    Aircraft Lease Agreement, dated as of March 31, 2005 (as amended and
supplemented), between *, as Lessee and International Lease Finance Corporation,
as Lessor.

    Aircraft Headlease Agreement, dated as of March 31, 2005, between ILFC
(Bermuda) III, Ltd., as Lessee and International Lease Finance Corporation, as
Lessor.

    Aircraft Intermediate Lease Agreement, dated as of March 31, 2005, between
International Lease Finance Corporation, as Lessee and ILFC (Bermuda) III, Ltd.,
as Lessor.

    Boeing 767-300ER aircraft bearing serial number 27960

    Aircraft Lease Agreement, dated as of March 31, 2005 (as amended and
supplemented), between *, as Lessee and International Lease Finance Corporation,
as Lessor.

    Aircraft Headlease Agreement, dated as of March 31, 2005, between ILFC
(Bermuda) III, Ltd., as Lessee and International Lease Finance Corporation, as
Lessor.

    Aircraft Intermediate Lease Agreement, dated as of March 31, 2005, between
International Lease Finance Corporation, as Lessee and ILFC (Bermuda) III, Ltd.,
as Lessor.

 

*   Indicates that certain information contained herein has been omitted and
filed separately with the Securities and Exchange Commission. Confidential
treatment has been requested with respect to the omitted portions.

 



--------------------------------------------------------------------------------



 



*

    B737-700 aircraft bearing serial number 30687

    Aircraft Lease Agreement, dated as of March 4, 2010 (as amended and
supplemented), between International Lease Finance Corporation, as Lessor and *,
as Lessee

    B737-700 aircraft bearing serial number 30710

    Aircraft Lease Agreement, dated as of March 4, 2010 (as amended and
supplemented), between International Lease Finance Corporation, as Lessor and *,
as Lessee

*

    B777-200ER aircraft bearing serial number 28689

    Aircraft Lease Agreement, dated as of August 18, 2006 (as amended and
supplemented), between International Lease Finance Corporation, as Lessor, and
*, as Lessee.

    B777-200ER aircraft bearing serial number 28692

    Aircraft Lease Agreement, dated as of July 24, 2007 (as amended and
supplemented), between International Lease Finance Corporation, as Lessor, and
*, as Lessee.

    B737-700 aircraft bearing serial number 33792

    Aircraft Lease Agreement, dated as of February 06, 2003 (as amended and
supplemented), between International Lease Finance Corporation, as Lessor, and
*, as Lessee.

    B737-700 aircraft bearing serial number 33791

    Aircraft Lease Agreement, dated as of February 06, 2003 (as amended and
supplemented), between International Lease Finance Corporation, as Lessor, and
*, as Lessee.

    B737-700 aircraft bearing serial number 33786

    Aircraft Lease Agreement, dated as of February 06, 2003 (as amended and
supplemented), between International Lease Finance Corporation, as Lessor, and
*, as Lessee.

    B737-700 aircraft bearing serial number 28262

    Aircraft Lease Agreement, dated as of February 06, 2003 (as amended and
supplemented), between International Lease Finance Corporation, as Lessor, and
*, as Lessee.

    B737-700 aircraft bearing serial number 29363

    Aircraft Lease Agreement, dated as of February 06, 2003 (as amended and
supplemented), between International Lease Finance Corporation, as Lessor, and
*, as Lessee.

 

*   Indicates that certain information contained herein has been omitted and
filed separately with the Securities and Exchange Commission. Confidential
treatment has been requested with respect to the omitted portions.

 



--------------------------------------------------------------------------------



 



    B737-700 aircraft bearing serial number 33787       Aircraft Lease
Agreement, dated as of February 06, 2003 (as amended and supplemented), between
International Lease Finance Corporation, as Lessor, and *, as Lessee.

*

    A319-100 aircraft bearing serial number 3614

    Aircraft Lease Agreement, dated as of July 25, 2007 (as amended and
supplemented), between International Lease Finance Corporation, as Lessor, and
*, as Lessee.

    Aircraft Headlease Agreement, dated as of July 18, 2007 between ILFC Aruba
A.V.V., as Lessee, and International Lease Finance Corporation, as Lessor.

    Intermediate Lease Agreement, dated as of July 18, 2007 between
International Lease Finance Corporation, as Lessee, and ILFC Aruba A.V.V., as
Lessor.

*

    B777-200ER aircraft bearing serial number 29402

    Aircraft Lease Agreement, dated as of May 07, 2004 (as amended and
supplemented), between International Lease Finance Corporation, as Lessor, and
*, as Lessee.

    B777-300ER aircraft bearing serial number 35783

    Aircraft Lease Agreement, dated as of September 20, 2007 (as amended and
supplemented), between International Lease Finance Corporation, as Lessor, and
*, as Lessee.

*

    A319-100 aircraft bearing serial number 2383

    Aircraft Lease Agreement, dated as of March 28, 2006 (as amended and
supplemented), between International Lease Finance Corporation, as Lessor, and
*, as Lessee.

    A321-200 aircraft bearing serial number 1966

    Aircraft Lease Agreement, dated as of October 19, 2009 (as amended and
supplemented), between International Lease Finance Corporation, as Lessor, and
*, as Lessee.

    B737-700 aircraft bearing serial number 30642

    Aircraft Lease Agreement, dated as of November 27, 2006 (as amended and
supplemented), between International Lease Finance Corporation, as Lessor, and
*, as Lessee.

 

*   Indicates that certain information contained herein has been omitted and
filed separately with the Securities and Exchange Commission. Confidential
treatment has been requested with respect to the omitted portions.

 



--------------------------------------------------------------------------------



 



*

    A320-200 aircraft bearing serial number 1874       Aircraft Lease Agreement,
dated as of December 14, 2000 (as amended and supplemented), between
International Lease Finance Corporation, as Lessor, and *, as Lessee.

    B777-300ER aircraft bearing serial number 35298

    Aircraft Lease Agreement, dated as of March 31, 2006 (as amended and
supplemented), between International Lease Finance Corporation, as Lessor, and
*, as Lessee.

    B777-300ER aircraft bearing serial number 35784

    Aircraft Lease Agreement, dated as of November 15, 2007 (as amended and
supplemented), between International Lease Finance Corporation, as Lessor, and
*, as Lessee.

*

    A330-200 aircraft bearing serial number 814

    Aircraft Lease Agreement, dated as of May 04, 2005 (as amended and
supplemented), between International Lease Finance Corporation, as Lessor, and
*, as Lessee.

*

    A320-200 aircraft bearing serial number 2768

    Aircraft Lease Agreement, dated as of August 12, 2005 (as amended and
supplemented), between International Lease Finance Corporation, as Lessor, and
*, as Lessee.

    A320-200 aircraft bearing serial number 3068

    Aircraft Lease Agreement, dated as of September 19, 2005 (as amended and
supplemented), between International Lease Finance Corporation, as Lessor, and
*, as Lessee.

    A320-200 aircraft bearing serial number 3056

    Aircraft Lease Agreement, dated as of January 14, 2003 (as amended and
supplemented), between International Lease Finance Corporation, as Lessor, and
*, as Lessee.

    A320-200 aircraft bearing serial number 2665

    Aircraft Lease Agreement, dated as of January 14, 2003 (as amended and
supplemented), between International Lease Finance Corporation, as Lessor, and
*, as Lessee.

    A320-200 aircraft bearing serial number 2291

    Aircraft Lease Agreement, dated as of January 14, 2003 (as amended and
supplemented), between International Lease Finance Corporation, as Lessor, and
*, as Lessee.

 

*   Indicates that certain information contained herein has been omitted and
filed separately with the Securities and Exchange Commission. Confidential
treatment has been requested with respect to the omitted portions.

 



--------------------------------------------------------------------------------



 



    A320-200 aircraft bearing serial number 2189

    Aircraft Lease Agreement, dated as of January 14, 2003 (as amended and
supplemented), between International Lease Finance Corporation, as Lessor, and
*, as Lessee.

    A319-100 aircraft bearing serial number 2382

    Aircraft Lease Agreement, dated as of March 31, 2002 (as amended and
supplemented), between International Lease Finance Corporation, as Lessor, and
*, as Lessee.

    A319-100 aircraft bearing serial number 2332

    Aircraft Lease Agreement, dated as of March 31, 2002 (as amended and
supplemented), between International Lease Finance Corporation, as Lessor, and
*, as Lessee.

    A319-100 aircraft bearing serial number 2122

    Aircraft Lease Agreement, dated as of March 31, 2002 (as amended and
supplemented), between International Lease Finance Corporation, as Lessor, and
*, as Lessee.

    A319-100 aircraft bearing serial number 2113

    Aircraft Lease Agreement, dated as of March 31, 2002 (as amended and
supplemented), between International Lease Finance Corporation, as Lessor, and
*, as Lessee.

    A320-200 aircraft bearing serial number 2142

    Aircraft Lease Agreement, dated as of January 14, 2003 (as amended and
supplemented), between International Lease Finance Corporation, as Lessor, and
*, as Lessee.

*

    Airbus A321-100 aircraft bearing serial number 535

    Aircraft Lease Agreement, dated as of May 23, 2002 (as amended and
supplemented), between International Lease Finance Corporation, as Lessor, and
*, as Lessee.

    Airbus A321-100 aircraft bearing serial number 517

    Aircraft Lease Agreement, dated as of February 13, 2003 (as amended and
supplemented), between International Lease Finance Corporation, as Lessor, and
*, as Lessee.

*

    A320-200 aircraft bearing serial number 2594

    Aircraft Lease Agreement, dated as of October 30, 2002 (as amended and
supplemented), between International Lease Finance Corporation, as Lessor, and
*, as Lessee.

 

*   Indicates that certain information contained herein has been omitted and
filed separately with the Securities and Exchange Commission. Confidential
treatment has been requested with respect to the omitted portions.

 



--------------------------------------------------------------------------------



 



    B777-200ER aircraft bearing serial number 32712       Aircraft Lease
Agreement, dated as of August 20, 2004 (as amended and supplemented), between
International Lease Finance Corporation, as Lessor, and *, as Lessee.

    B777-200ER aircraft bearing serial number 29404

    Aircraft Lease Agreement, dated as of August 20, 2004 (as amended and
supplemented), between International Lease Finance Corporation, as Lessor, and
*, as Lessee.

    B777-200ER aircraft bearing serial number 29401

    Aircraft Lease Agreement, dated as of August 20, 2004 (as amended and
supplemented), between International Lease Finance Corporation, as Lessor, and
*, as Lessee.

    A320-200 aircraft bearing serial number 2173

    Aircraft Lease Agreement, dated as of October 30, 2002 (as amended and
supplemented), between International Lease Finance Corporation, as Lessor, and
*, as Lessee.

    B777-200ER aircraft bearing serial number 29403

    Aircraft Lease Agreement, dated as of August 20, 2004 (as amended and
supplemented), between International Lease Finance Corporation, as Lessor, and
*, as Lessee.

*

    Boeing 737-400 aircraft bearing serial number 25376

    Aircraft Lease Agreement, dated as of December 7, 2006 (as amended and
supplemented), between ILFC Ireland Limited, as Lessor, and *, as Lessee.

    Aircraft Headlease Agreement, dated as of December 7, 2006, between
International Lease Finance Corporation, as Lessor, and IFLC Ireland Limited, as
Lessee.

*

    B737-700 aircraft bearing serial number 30662

    Aircraft Lease Agreement, dated as of December 16, 2002 (as amended and
supplemented), between International Lease Finance Corporation, as Lessor, and
*, as Lessee.

    B737-700 aircraft bearing serial number 30663

    Aircraft Lease Agreement, dated as of December 16, 2002 (as amended and
supplemented), between International Lease Finance Corporation, as Lessor, and
*, as Lessee.

    Boeing 757-200ER aircraft bearing serial number 26277

    Aircraft Lease Agreement, dated as of January 22, 1990 (as amended and
supplemented), between International Lease Finance Corporation, as Lessor, and
*, as Lessee.

 

*   Indicates that certain information contained herein has been omitted and
filed separately with the Securities and Exchange Commission. Confidential
treatment has been requested with respect to the omitted portions.

 



--------------------------------------------------------------------------------



 



    Boeing 737-400 aircraft bearing serial number 25110

    Aircraft Lease Agreement, dated as of January 22, 1990 (as amended and
supplemented), between International Lease Finance Corporation, as Lessor, and
*, as Lessee.

*

    A321-200 aircraft bearing serial number 2793

    Aircraft Lease Agreement, dated as of March 29, 2005 (as amended and
supplemented), between International Lease Finance Corporation, as Lessor, and
*, as Lessee.

    A321-200 aircraft bearing serial number 3522

    Aircraft Lease Agreement, dated as of February 15, 2007 (as amended and
supplemented), between International Lease Finance Corporation, as Lessor, and
*, as Lessee.

    A319-100 aircraft bearing serial number 3685

    Aircraft Lease Agreement, dated as of February 15, 2007 (as amended and
supplemented), between International Lease Finance Corporation, as Lessor, and
*, as Lessee.

    A319-100 aircraft bearing serial number 3428

    Aircraft Lease Agreement, dated as of February 15, 2007 (as amended and
supplemented), between International Lease Finance Corporation, as Lessor, and
*, as Lessee.

    A321-200 aircraft bearing serial number 3458

    Aircraft Lease Agreement, dated as of February 15, 2007 (as amended and
supplemented), between International Lease Finance Corporation, as Lessor, and
*, as Lessee.

*

    B737-800 aircraft bearing serial number 32841

    Aircraft Lease Agreement, dated as of March 4, 2010 (as amended and
supplemented), between Shrewsbury Aircraft Leasing Limited, as Lessor, and *, as
Lessee.

*

    A319-100 aircraft bearing serial number 2389

    Aircraft Lease Agreement, dated as of October 17, 2003 (as amended and
supplemented), between International Lease Finance Corporation, as Lessor, and
*, as Lessee.

    A319-100 aircraft bearing serial number 2429

    Aircraft Lease Agreement, dated as of December 12, 2003 (as amended and
supplemented), between International Lease Finance Corporation, as Lessor, and
*, as Lessee.

 

*   Indicates that certain information contained herein has been omitted and
filed separately with the Securities and Exchange Commission. Confidential
treatment has been requested with respect to the omitted portions.

 



--------------------------------------------------------------------------------



 



    A319-100 aircraft bearing serial number 2720

    Aircraft Lease Agreement, dated as of September 30, 2005 (as amended and
supplemented), between International Lease Finance Corporation, as Lessor, and
*, as Lessee.

*

    A330-300 aircraft bearing serial number 679

    Aircraft Lease Agreement, dated as of March 15, 2004 (as amended and
supplemented), between International Lease Finance Corporation, as Lessor, and
*, as Lessee.

    B777-300ER aircraft bearing serial number 35301

    Aircraft Lease Agreement, dated as of December 16, 2005 (as amended and
supplemented), between International Lease Finance Corporation, as Lessor, and
*, as Lessee.

    B777-300ER aircraft bearing serial number 34432

    Aircraft Lease Agreement, dated as of December 16, 2005 (as amended and
supplemented), between International Lease Finance Corporation, as Lessor, and
*, as Lessee.

    B777-300ER aircraft bearing serial number 35299

    Aircraft Lease Agreement, dated as of December 16, 2005 (as amended and
supplemented), between International Lease Finance Corporation, as Lessor, and
*, as Lessee.

*

    A330-300 aircraft bearing serial number 725

    Aircraft Lease Agreement, dated as of December 16, 2004 (as amended and
supplemented), between International Lease Finance Corporation, as Lessor, and
*, as Lessee.

*

    Boeing 737-700 aircraft bearing serial number 28253

    Aircraft Lease Agreement, dated as of December 19, 2001 (as amended and
supplemented), between *, as Lessee, International Lease Finance Corporation, as
Lessor and *, as Consenting Party.

 

*   Indicates that certain information contained herein has been omitted and
filed separately with the Securities and Exchange Commission. Confidential
treatment has been requested with respect to the omitted portions.

 



--------------------------------------------------------------------------------



 



    Boeing 737-700 aircraft bearing serial number 30657       Aircraft Lease
Agreement, dated as of December 19, 2001 (as amended and supplemented), between
*, as Lessee, International Lease Finance Corporation, as Lessor and *, as
Consenting Party.

*

    A319-100 aircraft bearing serial number 1866

    Aircraft Lease Agreement, dated as of April 19, 2002 (as amended and
supplemented), between International Lease Finance Corporation, as Lessor, and
*, as Lessee.

    A319-100 aircraft bearing serial number 1872

    Aircraft Lease Agreement, dated as of April 19, 2002 (as amended and
supplemented), between International Lease Finance Corporation, as Lessor, and
*, as Lessee.

    A319-100 aircraft bearing serial number 1882

    Aircraft Lease Agreement, dated as of April 19, 2002 (as amended and
supplemented), between International Lease Finance Corporation, as Lessor, and
*, as Lessee.

    A319-100 aircraft bearing serial number 1925

    Aircraft Lease Agreement, dated as of April 19, 2002 (as amended and
supplemented), between International Lease Finance Corporation, as Lessor, and
*, as Lessee.

*

    B777-200ER aircraft bearing serial number 28678

    Aircraft Lease Agreement, dated as of May 20, 1999 (as amended and
supplemented), between International Lease Finance Corporation, as Lessor, and
*, as Lessee.

    B777-200ER aircraft bearing serial number 28679

    Aircraft Lease Agreement, dated as of May 20, 1999 (as amended and
supplemented), between International Lease Finance Corporation, as Lessor, and
*, as Lessee.

*

    A330-200 aircraft bearing serial number 505

    Aircraft Lease Agreement, dated as of May 30, 2001 (as amended and
supplemented), between International Lease Finance Corporation, as Lessor, and
*, as Lessee.

    A330-200 aircraft bearing serial number 526

    Aircraft Lease Agreement, dated as of May 30, 2001 (as amended and
supplemented), between International Lease Finance Corporation, as Lessor, and
*, as Lessee.

 

*   Indicates that certain information contained herein has been omitted and
filed separately with the Securities and Exchange Commission. Confidential
treatment has been requested with respect to the omitted portions.

 



--------------------------------------------------------------------------------



 



*

    B777-300 aircraft bearing serial number 28687

    Aircraft Lease Agreement, dated as of November 19, 2000 (as amended and
supplemented), between International Lease Finance Corporation, as Lessor, and
*, as Lessee.

    B777-300 aircraft bearing serial number 29396

    Aircraft Lease Agreement, dated as of November 19, 2000 (as amended and
supplemented), between International Lease Finance Corporation, as Lessor, and
*, as Lessee.

    B777-300 aircraft bearing serial number 32697

    Aircraft Lease Agreement, dated as of November 19, 2000 (as amended and
supplemented), between International Lease Finance Corporation, as Lessor, and
*, as Lessee.

    B777-300 aircraft bearing serial number 32699

    Aircraft Lease Agreement, dated as of November 19, 2000 (as amended and
supplemented), between International Lease Finance Corporation, as Lessor, and
*, as Lessee.

    A330-200 aircraft bearing serial number 462

    Aircraft Lease Agreement, dated as of April 21, 2001 (as amended and
supplemented), between International Lease Finance Corporation, as Lessor, and
*, as Lessee.

    B777-300 aircraft bearing serial number 29395

    Aircraft Lease Agreement, dated as of September 18, 1999 (as amended and
supplemented), between International Lease Finance Corporation, as Lessor, and
*, as Lessee.

*

    B737-800 aircraft bearing serial number 30654

    Aircraft Lease Agreement, dated as of November 16, 2001 (as amended and
supplemented), between International Lease Finance Corporation, as Lessor, and
*, as Lessee.

    B737-800 aircraft bearing serial number 30671

    Aircraft Lease Agreement, dated as of November 16, 2001 (as amended and
supplemented), between International Lease Finance Corporation, as Lessor, and
*, as Lessee.

 

*   Indicates that certain information contained herein has been omitted and
filed separately with the Securities and Exchange Commission. Confidential
treatment has been requested with respect to the omitted portions.

 



--------------------------------------------------------------------------------



 



    B737-800 aircraft bearing serial number 32796       Aircraft Lease
Agreement, dated as of November 16, 2001 (as amended and supplemented), between
International Lease Finance Corporation, as Lessor, and *, as Lessee.

    B737-800 aircraft bearing serial number 33699

    Aircraft Lease Agreement, dated as of November 16, 2001 (as amended and
supplemented), between International Lease Finance Corporation, as Lessor, and
*, as Lessee.

*

    A330-200 aircraft bearing serial number 822

    Aircraft Lease Agreement, dated as of November 02, 2005 (as amended and
supplemented), between ILFC Ireland Limited, as Lessor, and *, as Lessee.

    Aircraft Headlease Agreement, dated as of November 02, 2005 between ILFC
Ireland Limited, as Lessee, and International Lease Finance Corporation, as
Lessor.

*

    A319-100 aircraft bearing serial number 2124

    Aircraft Lease Agreement, dated as of May 08, 2003 (as amended and
supplemented), between International Lease Finance Corporation, as Lessor, and
*, as Lessee.

    A321-200 aircraft bearing serial number 2208

    Aircraft Lease Agreement, dated as of February 12, 2002 (as amended and
supplemented), between International Lease Finance Corporation, as Lessor, and
*, as Lessee.

    A321-200 aircraft bearing serial number 1978

    Aircraft Lease Agreement, dated as of September 28, 2001 (as amended and
supplemented), between International Lease Finance Corporation, as Lessor, and
*, as Lessee.

    A320-200 aircraft bearing serial number 1913

    Aircraft Lease Agreement, dated as of February 12, 2002 (as amended and
supplemented), between International Lease Finance Corporation, as Lessor, and
*, as Lessee.

*

    A319-100 aircraft bearing serial number 2198

    Aircraft Lease Agreement, dated as of December 05, 2003 (as amended and
supplemented), between International Lease Finance Corporation, as Lessor, and
*, as Lessee.

 

*   Indicates that certain information contained herein has been omitted and
filed separately with the Securities and Exchange Commission. Confidential
treatment has been requested with respect to the omitted portions.

 



--------------------------------------------------------------------------------



 



    A319-100 aircraft bearing serial number 2209

    Aircraft Lease Agreement, dated as of December 05, 2003 (as amended and
supplemented), between International Lease Finance Corporation, as Lessor, and
*, as Lessee.

*

    Boeing 767-300ER aircraft bearing serial number 30301

    Aircraft Lease Agreement, dated as of January 13, 2010 (as amended and
supplemented), between *, as Lessee and International Lease Finance Corporation,
as Lessor.

*

    A319-100 aircraft bearing serial number 1901

    Aircraft Lease Agreement, dated as of July 03, 2008 (as amended and
supplemented), between International Lease Finance Corporation, as Lessor, and
*, as Lessee.

    A330-200 aircraft bearing serial number 529

    Aircraft Lease Agreement, dated as of July 30, 2008 (as amended and
supplemented), between International Lease Finance Corporation, as Lessor, and
*, as Lessee.

    A319-100 aircraft bearing serial number 1884

    Aircraft Lease Agreement, dated as of July 03, 2008 (as amended and
supplemented), between International Lease Finance Corporation, as Lessor, and
*, as Lessee.

*

    B737-800 aircraft bearing serial number 35274

    Aircraft Lease Agreement, dated as of April 24, 2007 (as amended and
supplemented), between International Lease Finance Corporation, as Lessor, and
*, as Lessee.

    B737-800 aircraft bearing serial number 35276

    Aircraft Lease Agreement, dated as of April 24, 2007 (as amended and
supplemented), between International Lease Finance Corporation, as Lessor, and
*, as Lessee.

    B737-800 aircraft bearing serial number 35285

    Aircraft Lease Agreement, dated as of April 24, 2007 (as amended and
supplemented), between International Lease Finance Corporation, as Lessor, and
*, as Lessee.

 

*   Indicates that certain information contained herein has been omitted and
filed separately with the Securities and Exchange Commission. Confidential
treatment has been requested with respect to the omitted portions.

 



--------------------------------------------------------------------------------



 



    A330-300 aircraft bearing serial number 716       Aircraft Lease Agreement,
dated as of March 12, 2004 (as amended and supplemented), between International
Lease Finance Corporation, as Lessor, and *, as Lessee.

    A330-300 aircraft bearing serial number 741

    Aircraft Lease Agreement, dated as of March 12, 2004 (as amended and
supplemented), between International Lease Finance Corporation, as Lessor, and
*, as Lessee.

    A330-300 aircraft bearing serial number 692

    Aircraft Lease Agreement, dated as of March 12, 2004 (as amended and
supplemented), between International Lease Finance Corporation, as Lessor, and
*, as Lessee.

    A330-300 aircraft bearing serial number 581

    Aircraft Lease Agreement, dated as of March 10, 2003 (as amended and
supplemented), between International Lease Finance Corporation, as Lessor, and
*, as Lessee.

    A330-300 aircraft bearing serial number 786

    Aircraft Lease Agreement, dated as of March 12, 2004 (as amended and
supplemented), between International Lease Finance Corporation, as Lessor, and
*, as Lessee.

*

    B737-700 aircraft bearing serial number 30727

    Aircraft Lease Agreement, dated as of April 08, 2005 (as amended and
supplemented), between International Lease Finance Corporation, as Lessor, and
*, as Lessee.

*

    A320-200 aircraft bearing serial number 1452

    Aircraft Lease Agreement, dated as of May 01, 2000 (as amended and
supplemented), between International Lease Finance Corporation, as Lessor, and
*, as Lessee.

    A320-200 aircraft bearing serial number 1156

    Aircraft Lease Agreement, dated as of June 15, 1999 (as amended and
supplemented), between International Lease Finance Corporation, as Lessor, and
*, as Lessee.

*

    A330-200 aircraft bearing serial number 811

    Aircraft Lease Agreement, dated as of March 17, 2005 (as amended and
supplemented), between International Lease Finance Corporation, as Lessor, and
*, as Lessee.

 

*   Indicates that certain information contained herein has been omitted and
filed separately with the Securities and Exchange Commission. Confidential
treatment has been requested with respect to the omitted portions.

 



--------------------------------------------------------------------------------



 



    B777-200ER aircraft bearing serial number 35295       Aircraft Lease
Agreement, dated as of December 20, 2005 (as amended and supplemented), between
International Lease Finance Corporation, as Lessor, and *, as Lessee.

    B777-200ER aircraft bearing serial number 32721

    Aircraft Lease Agreement, dated as of March 17, 2005 (as amended and
supplemented), between International Lease Finance Corporation, as Lessor, and
*, as Lessee.

    B777-200ER aircraft bearing serial number 29399

    Aircraft Lease Agreement, dated as of January 10, 2003 (as amended and
supplemented), between International Lease Finance Corporation, as Lessor, and
*, as Lessee.

    B777-200ER aircraft bearing serial number 32720

    Aircraft Lease Agreement, dated as of March 17, 2005 (as amended and
supplemented), between International Lease Finance Corporation, as Lessor, and
*, as Lessee.

    B777-200ER aircraft bearing serial number 32705

    Aircraft Lease Agreement, dated as of January 10, 2003 (as amended and
supplemented), between International Lease Finance Corporation, as Lessor, and
*, as Lessee.

    B777-200ER aircraft bearing serial number 28691

    Aircraft Lease Agreement, dated as of January 10, 2003 (as amended and
supplemented), between International Lease Finance Corporation, as Lessor, and
*, as Lessee.

    B777-200ER aircraft bearing serial number 29397

    Aircraft Lease Agreement, dated as of January 10, 2003 (as amended and
supplemented), between International Lease Finance Corporation, as Lessor, and
*, as Lessee.

    B777-200ER aircraft bearing serial number 32704

    Aircraft Lease Agreement, dated as of January 10, 2003 (as amended and
supplemented), between International Lease Finance Corporation, as Lessor, and
*, as Lessee.

*

    A330-200 aircraft bearing serial number 739

    Aircraft Lease Agreement, dated as of May 04, 2005 (as amended and
supplemented), between ILFC Ireland Limited, as Lessor, and *, as Lessee.

    Aircraft Headlease Agreement, dated as of May 04, 2005 between ILFC Ireland
Limited, as Lessee, and International Lease Finance Corporation, as Lessor.

 

*   Indicates that certain information contained herein has been omitted and
filed separately with the Securities and Exchange Commission. Confidential
treatment has been requested with respect to the omitted portions.

 



--------------------------------------------------------------------------------



 



    A330-200 aircraft bearing serial number 911       Aircraft Lease Agreement,
dated as of September 28, 2006 (as amended and supplemented), between ILFC
Ireland Limited, as Lessor, and *, as Lessee.

    Aircraft Headlease Agreement, dated as of September 28, 2006 between ILFC
Ireland Limited, as Lessee, and International Lease Finance Corporation, as
Lessor.

*

    B737-800 aircraft bearing serial number 30039

    Aircraft Lease Agreement, dated as of April 28, 2003 (as amended and
supplemented), between International Lease Finance Corporation, as Lessor, and
*, as Lessee.

    B737-800 aircraft bearing serial number 30675

    Aircraft Lease Agreement, dated as of June 20, 2008 (as amended and
supplemented), between International Lease Finance Corporation, as Lessor, *, as
Lessee.

*

    B737-800 aircraft bearing serial number 30040

    Aircraft Lease Agreement, dated as of April 15, 2010 (as amended and
supplemented), between Shrewsbury Aircraft Leasing Limited, as Lessor and *, as
Lessee

*

    B737-800 aircraft bearing serial number 30032

    Aircraft Lease Agreement, dated as of August 02, 1999 (as amended and
supplemented), between International Lease Finance Corporation, as Lessor, and
*, as Lessee.

    B737-800 aircraft bearing serial number 30689

    Aircraft Lease Agreement, dated as of September 15, 2000 (as amended and
supplemented), between International Lease Finance Corporation, as Lessor, and
*, as Lessee.

    B737-800 aircraft bearing serial number 28237

    Aircraft Lease Agreement, dated as of February 05, 2009 (as amended and
supplemented), between International Lease Finance Corporation, as Lessor, and
*, as Lessee.

*

    A320-200 aircraft bearing serial number 3425

    Aircraft Lease Agreement, dated as of September 24, 2007 (as amended and
supplemented), between International Lease Finance Corporation, as Lessor, and
*, as Lessee.

 

*   Indicates that certain information contained herein has been omitted and
filed separately with the Securities and Exchange Commission. Confidential
treatment has been requested with respect to the omitted portions.

 



--------------------------------------------------------------------------------



 



    Aircraft Headlease Agreement, dated as of September 24, 2007 between ILFC
Cayman LTD, as Lessee, and International Lease Finance Corporation, as Lessor.

    Intermediate Lease Agreement, dated as of September 24, 2007 between
International Lease Finance Corporation, as Lessee, and ILFC Cayman LTD, as
Lessor.

    A320-200 aircraft bearing serial number 3475

    Aircraft Lease Agreement, dated as of September 24, 2007 (as amended and
supplemented), between International Lease Finance Corporation, as Lessor, and
*, as Lessee.

    Aircraft Headlease Agreement, dated as of September 24, 2007 between ILFC
Cayman LTD, as Lessee, and International Lease Finance Corporation, as Lessor.

    Intermediate Lease Agreement, dated as of September 24, 2007 between
International Lease Finance Corporation, as Lessee, and ILFC Cayman LTD, as
Lessor.

    A320-200 aircraft bearing serial number 3361

    Aircraft Lease Agreement, dated as of September 24, 2007 (as amended and
supplemented), between International Lease Finance Corporation, as Lessor, and
*, as Lessee.

    Aircraft Headlease Agreement, dated as of September 24, 2007 between ILFC
Cayman LTD, as Lessee, and International Lease Finance Corporation, as Lessor.

    Intermediate Lease Agreement, dated as of September 24, 2007 between
International Lease Finance Corporation, as Lessee, and ILFC Cayman LTD, as
Lessor.

    A320-200 aircraft bearing serial number 3396

    Aircraft Lease Agreement, dated as of September 24, 2007 (as amended and
supplemented), between International Lease Finance Corporation, as Lessor, and
*, as Lessee.

    Aircraft Headlease Agreement, dated as of September 24, 2007 between ILFC
Cayman LTD, as Lessee, and International Lease Finance Corporation, as Lessor.

    Intermediate Lease Agreement, dated as of September 24, 2007 between
International Lease Finance Corporation, as Lessee, and ILFC Cayman LTD, as
Lessor.

*

    Boeing 757-200ER aircraft bearing serial number 26332

    Aircraft Lease Agreement, dated as of July 24, 2008 (as amended and
supplemented), between *, as Lessee and International Lease Finance Corporation,
as Lessor.

    Aircraft Headlease Agreement, dated as of July 24, 2008, between ILFC
(Bermuda) III, Ltd., as Lessee and International Lease Finance Corporation, as
Lessor.

 

*   Indicates that certain information contained herein has been omitted and
filed separately with the Securities and Exchange Commission. Confidential
treatment has been requested with respect to the omitted portions.

 



--------------------------------------------------------------------------------



 



    Aircraft Intermediate Lease Agreement, dated as of July 24, 2008, between
International Lease Finance Corporation, as Lessee and ILFC (Bermuda) III, Ltd.,
as Lessor.

Boeing 757-200ER aircraft bearing serial number 27351

    Aircraft Lease Agreement, dated as of July 24, 2008 (as amended and
supplemented), between *, as Lessee and International Lease Finance Corporation,
as Lessor.

    Aircraft Headlease Agreement, dated as of July 24, 2008, between ILFC
(Bermuda) III, Ltd., as Lessee and International Lease Finance Corporation, as
Lessor.

    Aircraft Intermediate Lease Agreement, dated as of July 24, 2008, between
International Lease Finance Corporation, as Lessee and ILFC (Bermuda) III, Ltd.,
as Lessor.

*

    Boeing 757-200ER aircraft bearing serial number 26277

    Aircraft Lease Agreement, dated as of June 24, 1993 (as amended and
supplemented), between International Lease Finance Corporation, as Lessor, and
*, as Lessee.

*

    B737-700 aircraft bearing serial number 30649

    Aircraft Lease Agreement, dated as of April 18, 2001 (as amended and
supplemented), between International Lease Finance Corporation, as Lessor, and
*, as Lessee.

    B737-800 aircraft bearing serial number 30652

    Aircraft Lease Agreement, dated as of April 18, 2001 (as amended and
supplemented), between International Lease Finance Corporation, as Lessor, and
*, as Lessee.

    B737-800 aircraft bearing serial number 30721

    Aircraft Lease Agreement, dated as of June 29, 2006 (as amended and
supplemented), between International Lease Finance Corporation, as Lessor, and
*, as Lessee.

    B737-800 aircraft bearing serial number 35284

    Aircraft Lease Agreement, dated as of July 31, 2007 (as amended and
supplemented), between International Lease Finance Corporation, as Lessor, and
*, as Lessee.

    B737-800 aircraft bearing serial number 35287

    Aircraft Lease Agreement, dated as of July 31, 2007 (as amended and
supplemented), between International Lease Finance Corporation, as Lessor, and
*, as Lessee.

 

*   Indicates that certain information contained herein has been omitted and
filed separately with the Securities and Exchange Commission. Confidential
treatment has been requested with respect to the omitted portions.

 



--------------------------------------------------------------------------------



 



*

    Boeing 737-800 aircraft bearing serial number 28247       Aircraft Lease
Agreement, dated as of June 18, 2008 (as amended and supplemented), between *,
as Lessee and International Lease Finance Corporation, as Lessor.

    Aircraft Headlease Agreement, dated as of June 18, 2008, between ILFC
(Bermuda) III, Ltd., as Lessee and International Lease Finance Corporation, as
Lessor.

    Aircraft Intermediate Lease Agreement, dated as of June 18, 2008, between
International Lease Finance Corporation, as Lessee and ILFC (Bermuda) III, Ltd.,
as Lessor.

    Boeing 737-500 aircraft bearing serial number 25790

    Aircraft Lease Agreement, dated as of April 5, 2006 (as amended and
supplemented), between *, as Lessee and International Lease Finance Corporation,
as Lessor.

    Aircraft Headlease Agreement, dated as of April 5, 2006, between
International Lease Finance Corporation, as Lessor and ILFC (Bermuda) III, Ltd.,
as Lessee.

    Aircraft Intermediate Lease Agreement, dated as of April 5, 2006, between
International Lease Finance Corporation, as Lessee and ILFC (Bermuda) III, Ltd.,
as Lessor.

*

    Boeing 737-400 aircraft bearing serial number 26316

    Aircraft Lease Agreement, dated as of July 27, 2000 (as amended and
supplemented), between *, as Lessee and International Lease Finance Corporation,
as Lessor.

    B737-800 aircraft bearing serial number 30033

    Aircraft Lease Agreement, dated as of June 27, 2008 (as amended and
supplemented), between International Lease Finance Corporation, as Lessor, and
*, as Lessee.

    B737-800 aircraft bearing serial number 30643

    Aircraft Lease Agreement, dated as of June 27, 2008 (as amended and
supplemented), between International Lease Finance Corporation, as Lessor, and
*, as Lessee.

*

    A319-100 aircraft bearing serial number 2784

    Aircraft Lease Agreement, dated as of September 5, 2008 (as amended and
supplemented), between Banque AIG, as Lessor, and *, as Lessee.

    Lease Novation, dated as of August 21, 2009, among Banque AIG, as Existing
Lessor, ILFC France S.A.R.L., as New Lessor, and *, as Lessee.

    Aircraft Headlease Agreement, dated as of August 21, 2009, between ILFC
France S.A.R.L., as Lessee, and International Lease Finance Corporation, as
Lessor.

 

*   Indicates that certain information contained herein has been omitted and
filed separately with the Securities and Exchange Commission. Confidential
treatment has been requested with respect to the omitted portions.

 



--------------------------------------------------------------------------------



 



    A319-100 aircraft bearing serial number 2797       Aircraft Lease Agreement,
dated as of September 5, 2008 (as amended and supplemented), between Banque AIG,
as Lessor, and *, as Lessee.

    Lease Novation, dated as of August 21, 2009, among Banque AIG, as Existing
Lessor, ILFC France S.A.R.L., as New Lessor, and *, as Lessee.

    Aircraft Headlease Agreement, dated as of August 21, 2009, between ILFC
France S.A.R.L., as Lessee, and International Lease Finance Corporation, as
Lessor.

*

    A320-200 aircraft bearing serial number 3446

    Aircraft Lease Agreement, dated as of April 12, 2007 (as amended and
supplemented), between International Lease Finance Corporation, as Lessor, and
*, as Lessee.

    Aircraft Headlease Agreement, dated as of April 12, 2007 between ILFC
(Bermuda) III Ltd., as Lessee, and International Lease Finance Corporation, as
Lessor.

    Intermediate Lease Agreement, dated as of April 12, 2007 between
International Lease Finance Corporation, as Lessee, and ILFC (Bermuda) III Ltd.,
as Lessor.

    A320-200 aircraft bearing serial number 3494

    Aircraft Lease Agreement, dated as of April 12, 2007 (as amended and
supplemented), between International Lease Finance Corporation, as Lessor, and
*, as Lessee.

    Aircraft Headlease Agreement, dated as of April 12, 2007 between ILFC
(Bermuda) III Ltd., as Lessee, and International Lease Finance Corporation, as
Lessor.

    Intermediate Lease Agreement, dated as of April 12, 2007 between
International Lease Finance Corporation, as Lessee, and ILFC (Bermuda) III Ltd.,
as Lessor.

    A320-200 aircraft bearing serial number 3473

    Aircraft Lease Agreement, dated as of April 12, 2007 (as amended and
supplemented), between International Lease Finance Corporation, as Lessor, and
*, as Lessee.

    Aircraft Headlease Agreement, dated as of April 12, 2007 between ILFC
(Bermuda) III Ltd., as Lessee, and International Lease Finance Corporation, as
Lessor.

    Intermediate Lease Agreement, dated as of April 12, 2007 between
International Lease Finance Corporation, as Lessee, and ILFC (Bermuda) III Ltd.,
as Lessor.

    A320-200 aircraft bearing serial number 3490

    Aircraft Lease Agreement, dated as of April 12, 2007 (as amended and
supplemented), between International Lease Finance Corporation, as Lessor, and
*, as Lessee.

    Aircraft Headlease Agreement, dated as of April 12, 2007 between ILFC
(Bermuda) III Ltd., as Lessee, and International Lease Finance Corporation, as
Lessor.

 

*   Indicates that certain information contained herein has been omitted and
filed separately with the Securities and Exchange Commission. Confidential
treatment has been requested with respect to the omitted portions.

 



--------------------------------------------------------------------------------



 



    Intermediate Lease Agreement, dated as of April 12, 2007 between
International Lease Finance Corporation, as Lessee, and ILFC (Bermuda) III Ltd.,
as Lessor.

    Boeing 737-800 aircraft bearing serial number 28245

    Aircraft Lease Agreement, dated as of June 17, 2008 (as amended and
supplemented), between *, as Lessee and International Lease Finance Corporation,
as Lessor.

    Aircraft Headlease Agreement, dated as of June 17, 2008, between ILFC
(Bermuda) III, Ltd., as Lessee and International Lease Finance Corporation, as
Lessor.

    Aircraft Intermediate Lease Agreement, dated as of June 17, 2008, between
International Lease Finance Corporation, as Lessee, and ILFC (Bermuda) III,
Ltd., as Lessor.

    Boeing 737-800 aircraft bearing serial number 30640

    Aircraft Lease Agreement, dated as of June 17, 2008 (as amended and
supplemented), between *, as Lessee and International Lease Finance Corporation,
as Lessor.

    Aircraft Headlease Agreement, dated as of June 17, 2008, between ILFC
(Bermuda) III, Ltd., as Lessee and International Lease Finance Corporation, as
Lessor.

    Aircraft Intermediate Lease Agreement, dated as of June 17, 2008, between
International Lease Finance Corporation, as Lessee, and ILFC (Bermuda) III,
Ltd., as Lessor.

*

    A330-200 aircraft bearing serial number 503

    Aircraft Lease Agreement, dated as of August 8, 2002 (as amended and
supplemented), between International Lease Finance Corporation, as Lessor, and *
as Lessee.

    B747-400 aircraft bearing serial number 32867

    Aircraft Lease Agreement, dated as of December 20, 2001 (as amended and
supplemented), between International Lease Finance Corporation, as Lessor, and *
as Lessee.

    A320-200 aircraft bearing serial number 1924

    Aircraft Lease Agreement, dated as of June 21, 2002 (as amended and
supplemented), between International Lease Finance Corporation, as Lessor, and
*, as Lessee.

    A320-200 aircraft bearing serial number 1949

    Aircraft Lease Agreement, dated as of June 21, 2002 (as amended and
supplemented), between International Lease Finance Corporation, as Lessor, and
*, as Lessee.

 

*   Indicates that certain information contained herein has been omitted and
filed separately with the Securities and Exchange Commission. Confidential
treatment has been requested with respect to the omitted portions.

 



--------------------------------------------------------------------------------



 



    B747-400 aircraft bearing serial number 32868       Aircraft Lease
Agreement, dated as of December 20, 2001 (as amended and supplemented), between
International Lease Finance Corporation, as Lessor, and *, as Lessee.

    A330-200 aircraft bearing serial number 519

    Aircraft Lease Agreement, dated as of May 19, 2000 (as amended and
supplemented), between International Lease Finance Corporation, as Lessor, and
*, as Lessee.

    A321-200 aircraft bearing serial number 3399

    Aircraft Lease Agreement, dated as of December 14, 2006 (as amended and
supplemented), between International Lease Finance Corporation, as Lessor, and
*, as Lessee.

    A321-200 aircraft bearing serial number 3372

    Aircraft Lease Agreement, dated as of December 14, 2006 (as amended and
supplemented), between International Lease Finance Corporation, as Lessor, and
*, as Lessee.

    A319-100 aircraft bearing serial number 2279

    Aircraft Lease Agreement, dated as of October 07, 2003 (as amended and
supplemented), between International Lease Finance Corporation, as Lessor, and
*, as Lessee.

    A321-200 aircraft bearing serial number 3419

    Aircraft Lease Agreement, dated as of September 27, 2006 (as amended and
supplemented), between International Lease Finance Corporation, as Lessor, and
*, as Lessee.

    A321-200 aircraft bearing serial number 3401

    Aircraft Lease Agreement, dated as of September 27, 2006 (as amended and
supplemented), between International Lease Finance Corporation, as Lessor, and
*, as Lessee.

    B777-300ER aircraft bearing serial number 35297

    Aircraft Lease Agreement, dated as of September 13, 2006 (as amended and
supplemented), between International Lease Finance Corporation, as Lessor, and
*, as Lessee.

    A321-200 aircraft bearing serial number 3441

    Aircraft Lease Agreement, dated as of June 01, 2006 (as amended and
supplemented), between International Lease Finance Corporation, as Lessor, and
*, as Lessee.

 

*   Indicates that certain information contained herein has been omitted and
filed separately with the Securities and Exchange Commission. Confidential
treatment has been requested with respect to the omitted portions.

 



--------------------------------------------------------------------------------



 



    A319-100 aircraft bearing serial number 3065       Aircraft Lease Agreement,
dated as of December 16, 2005 (as amended and supplemented), between
International Lease Finance Corporation, as Lessor, and *, as Lessee.

    A321-200 aircraft bearing serial number 3051

    Aircraft Lease Agreement, dated as of December 16, 2005 (as amended and
supplemented), between International Lease Finance Corporation, as Lessor, and
*, as Lessee.

    A320-200 aircraft bearing serial number 2721

    Aircraft Lease Agreement, dated as of July 21, 2005 (as amended and
supplemented), between International Lease Finance Corporation, as Lessor, and
*, as Lessee.

    B747-400 aircraft bearing serial number 32869

    Aircraft Lease Agreement, dated as of December 20, 2001 (as amended and
supplemented), between International Lease Finance Corporation, as Lessor, and
*, as Lessee.

    B777-300ER aircraft bearing serial number 32724

    Aircraft Lease Agreement, dated as of December 07, 2000 (as amended and
supplemented), between International Lease Finance Corporation, as Lessor, and
*, as Lessee.

    B777-300ER aircraft bearing serial number 32711

    Aircraft Lease Agreement, dated as of September 23, 2003 (as amended and
supplemented), between International Lease Finance Corporation, as Lessor, and
*, as Lessee.

    B747-400ERF aircraft bearing serial number 32870

    Aircraft Lease Agreement, dated as of September 17, 2001 (as amended and
supplemented), between International Lease Finance Corporation, as Lessor, and
*, as Lessee.

    B777-300ER aircraft bearing serial number 32850

    Aircraft Lease Agreement, dated as of March 07, 2002 (as amended and
supplemented), between International Lease Finance Corporation, as Lessor, and
*, as Lessee.

    B777-300ER aircraft bearing serial number 32852

    Aircraft Lease Agreement, dated as of January 23, 2003 (as amended and
supplemented), between International Lease Finance Corporation, as Lessor, and
*, as Lessee.

 

*   Indicates that certain information contained herein has been omitted and
filed separately with the Securities and Exchange Commission. Confidential
treatment has been requested with respect to the omitted portions.

 



--------------------------------------------------------------------------------



 



    B747-400 aircraft bearing serial number 32871       Aircraft Lease
Agreement, dated as of January 23, 2003 (as amended and supplemented), between
International Lease Finance Corporation, as Lessor, and *, as Lessee.

    A330-200 aircraft bearing serial number 584

    Aircraft Lease Agreement, dated as of January 23, 2003 (as amended and
supplemented), between International Lease Finance Corporation, as Lessor, and
*, as Lessee.

    B777-300ER aircraft bearing serial number 32725

    Aircraft Lease Agreement, dated as of July 01, 2003 (as amended and
supplemented), between International Lease Finance Corporation, as Lessor, and
*, as Lessee.

    B777-300ER aircraft bearing serial number 32723

    Aircraft Lease Agreement, dated as of December 07, 2000 (as amended and
supplemented), between International Lease Finance Corporation, as Lessor, and
*, as Lessee.

    Airbus A321-200 aircraft bearing serial number 1658

    Aircraft Lease Agreement, dated as of December 20, 2001 (as amended and
supplemented), between International Lease Finance Corporation, as Lessor, and
*, as Lessee

    Airbus A330-200 aircraft bearing serial number 465

    Aircraft Lease Agreement, dated as of May 19, 2000 (as amended and
supplemented), between International Lease Finance Corporation, as Lessor, and
*, as Lessee

    Airbus A330-200 aircraft bearing serial number 458

    Aircraft Lease Agreement, dated as of May 19, 2000 (as amended and
supplemented), between International Lease Finance Corporation, as Lessor, and
*, as Lessee.

    Boeing 777-200ER aircraft bearing serial number 32698

    Aircraft Lease Agreement, dated as of June 14, 2001 (as amended and
supplemented), between International Lease Finance Corporation, as Lessor, and
*, as Lessee.

    Boeing 777-200ER aircraft bearing serial number 32308

    Aircraft Lease Agreement, dated as of December 20, 2001 (as amended and
supplemented), between International Lease Finance Corporation, as Lessor, and
*, as Lessee.

    Boeing 777-200ER aircraft bearing serial number 28684

    Aircraft Lease Agreement, dated as of August 1, 2000 (as amended and
supplemented), between International Lease Finance Corporation, as Lessor, and
*, as Lessee.

 

*   Indicates that certain information contained herein has been omitted and
filed separately with the Securities and Exchange Commission. Confidential
treatment has been requested with respect to the omitted portions.

 



--------------------------------------------------------------------------------



 



    Boeing 777-200ER aircraft bearing serial number 28683

    Aircraft Lease Agreement, dated as of August 1, 2000 (as amended and
supplemented), between International Lease Finance Corporation, as Lessor, and
*, as Lessee.

*

    B767-300 aircraft bearing serial number 29390

    Aircraft Lease Agreement, dated as of December 13, 2006 (as amended and
supplemented), between ILFC Ireland Limited, as Lessor, and *, as Lessee.

    Aircraft Headlease Agreement, dated as of December 13, 2006 between ILFC
Ireland Limited, as Lessee, and International Lease Finance Corporation, as
Lessor.

*

    B737-700 aircraft bearing serial number 30717

    Aircraft Lease Agreement, dated as of July 13, 2006 (as amended and
supplemented), between International Lease Finance Corporation, as Lessor, and
*, as Lessee.

*

    Airbus A321-200 aircraft bearing serial number 1720

    Aircraft Lease Agreement, dated as of February 6, 2009 (as amended and
supplemented), between ILFC Ireland Limited, as Lessor, and *, as Lessee.

    Aircraft Headlease Agreement, dated as of February 6, 2009, between ILFC
(Bermuda) III, Ltd., as Lessee and International Lease Finance Corporation, as
Lessor.

    Aircraft Intermediate Lease Agreement, dated as of February 6, 2009, between
ILFC Ireland Limited, as Intermediate Lessee and ILFC (Bermuda) III, Ltd., as
Intermediate Lessor.

    Airbus A320-200 aircraft bearing serial number 1777

    Aircraft Lease Agreement, dated as of February 6, 2009 (as amended and
supplemented), between ILFC Ireland Limited, as Lessor, and *, as Lessee.

    Aircraft Headlease Agreement, dated as of February 6, 2009, between ILFC
(Bermuda) III, Ltd., as Lessee and International Lease Finance Corporation, as
Lessor.

    Aircraft Intermediate Lease Agreement, dated as of February 6, 2009, between
ILFC Ireland Limited, as Intermediate Lessee and ILFC (Bermuda) III, Ltd., as
Intermediate Lessor.

 

*   Indicates that certain information contained herein has been omitted and
filed separately with the Securities and Exchange Commission. Confidential
treatment has been requested with respect to the omitted portions.

 



--------------------------------------------------------------------------------



 



*

    A320-200 aircraft bearing serial number 1110       Aircraft Lease Agreement,
dated as of September 07, 1999 (as amended and supplemented), between
International Lease Finance Corporation, as Lessor, and *, as Lessee.

    A319-100 aircraft bearing serial number 1223

    Aircraft Lease Agreement, dated as of September 07, 1999 (as amended and
supplemented), between International Lease Finance Corporation, as Lessor, and
*, as Lessee.

    A319-100 aircraft bearing serial number 1281

    Aircraft Lease Agreement, dated as of September 07, 1999 (as amended and
supplemented), between International Lease Finance Corporation, as Lessor, and
*, as Lessee.

    A319-100 aircraft bearing serial number 1463

    Aircraft Lease Agreement, dated as of February 01, 2000 (as amended and
supplemented), between International Lease Finance Corporation, as Lessor, and
*, as Lessee.

*

    A340-600 aircraft bearing serial number 706

    Aircraft Lease Agreement, dated as of March 05, 2004 (as amended and
supplemented), between International Lease Finance Corporation, as Lessor, and
*, as Lessee.

    A340-600 aircraft bearing serial number 723

    Aircraft Lease Agreement, dated as of March 05, 2004 (as amended and
supplemented), between International Lease Finance Corporation, as Lessor, and
*, as Lessee.

*

    B737-800 aircraft bearing serial number 30658

    Aircraft Lease Agreement, dated as of May 08, 2003 (as amended and
supplemented), between International Lease Finance Corporation, as Lessor, and
*, as Lessee.

    B737-800 aircraft bearing serial number 30665

    Aircraft Lease Agreement, dated as of May 08, 2003 (as amended and
supplemented), between International Lease Finance Corporation, as Lessor, and
*, as Lessee.

    B737-800 aircraft bearing serial number 32798

    Aircraft Lease Agreement, dated as of May 08, 2003 (as amended and
supplemented), between International Lease Finance Corporation, as Lessor, and
*, as Lessee.

 

*   Indicates that certain information contained herein has been omitted and
filed separately with the Securities and Exchange Commission. Confidential
treatment has been requested with respect to the omitted portions.

 



--------------------------------------------------------------------------------



 





*

    A320-200 aircraft bearing serial number 2798

    Aircraft Lease Agreement, dated as of April 22, 2005 (as amended and
supplemented), between International Lease Finance Corporation, as Lessor, and
*, as Lessee.

    A320-200 aircraft bearing serial number 3083

    Aircraft Lease Agreement, dated as of February 17, 2006 (as amended and
supplemented), between International Lease Finance Corporation, as Lessor, and
*, as Lessee.

    A320-200 aircraft bearing serial number 2794

    Aircraft Lease Agreement, dated as of April 22, 2005 (as amended and
supplemented), between International Lease Finance Corporation, as Lessor, and
*, as Lessee.

    A320-200 aircraft bearing serial number 2785

    Aircraft Lease Agreement, dated as of April 22, 2005 (as amended and
supplemented), between International Lease Finance Corporation, as Lessor, and
*, as Lessee.

    A320-200 aircraft bearing serial number 2761

    Aircraft Lease Agreement, dated as of April 22, 2005 (as amended and
supplemented), between International Lease Finance Corporation, as Lessor, and
*, as Lessee.

    A320-200 aircraft bearing serial number 2988

    Aircraft Lease Agreement, dated as of April 22, 2005 (as amended and
supplemented), between International Lease Finance Corporation, as Lessor, and
*, as Lessee.

*

    A330-200 aircraft bearing serial number 635

    Aircraft Lease Agreement, dated as of December 16, 2003 (as amended and
supplemented), between International Lease Finance Corporation, as Lessor, and
*, as Lessee.

    B737-800 aircraft bearing serial number 35279

    Aircraft Lease Agreement, dated as of May 24, 2007 (as amended and
supplemented), between International Lease Finance Corporation, as Lessor, and
*, as Lessee.

    Airbus A330-200 aircraft bearing serial number 501

    Aircraft Lease Agreement, dated as of July 12, 2001 (as amended and
supplemented), between International Lease Finance Corporation, as Lessor, and
*, as Lessee.

 

*   Indicates that certain information contained herein has been omitted and
filed separately with the Securities and Exchange Commission. Confidential
treatment has been requested with respect to the omitted portions.

 



--------------------------------------------------------------------------------



 



*

    B737-800 aircraft bearing serial number 30724

    Aircraft Lease Agreement, dated as of January 24, 2007 (as amended and
supplemented), between International Lease Finance Corporation, as Lessor, and
*, as Lessee.

*

    B737-800 aircraft bearing serial number 30730

    Aircraft Lease Agreement, dated as of December 11, 2006 (as amended and
supplemented), between International Lease Finance Corporation, as Lessor, and
*, as Lessee.

    A330-200 aircraft bearing serial number 625

    Aircraft Lease Agreement, dated as of August 03, 2003 (as amended and
supplemented), between International Lease Finance Corporation, as Lessor, and
*, as Lessee.

    A330-200 aircraft bearing serial number 632

    Aircraft Lease Agreement, dated as of August 03, 2003 (as amended and
supplemented), between International Lease Finance Corporation, as Lessor, and
*, as Lessee.

Currently Off-Lease

    Boeing 767-300ER aircraft bearing serial number 29388

 

*   Indicates that certain information contained herein has been omitted and
filed separately with the Securities and Exchange Commission. Confidential
treatment has been requested with respect to the omitted portions.

 



--------------------------------------------------------------------------------



 



SCHEDULE I

 



--------------------------------------------------------------------------------



 



SCHEDULE 3.19(d)
AMENDED AND RESTATED CREDIT AGREEMENT
SUPPLEMENTAL POOL AIRCRAFT LEASES
*
A320-200 aircraft bearing serial number 3066
Aircraft Lease Agreement, dated as of December 16, 2005 (as amended and
supplemented), between International Lease Finance Corporation, as Lessor, and
*, as Lessee.
A320-200 aircraft bearing serial number 3074
Aircraft Lease Agreement, dated as of December 16, 2005 (as amended and
supplemented), between International Lease Finance Corporation, as Lessor, and
*, as Lessee.
A320-200 aircraft bearing serial number 3033
Aircraft Lease Agreement, dated as of December 16, 2005 (as amended and
supplemented), between International Lease Finance Corporation, as Lessor, and
*, as Lessee.
*
Boeing 767-300ER aircraft bearing serial number 27959
Aircraft Lease Agreement, dated as of March 31, 2005 (as amended and
supplemented), between *, as Lessee and International Lease Finance Corporation,
as Lessor.
Aircraft Headlease Agreement, dated as of March 31, 2005, between ILFC (Bermuda)
III, Ltd., as Lessee and International Lease Finance Corporation, as Lessor.
Aircraft Intermediate Lease Agreement, dated as of March 31, 2005, between
International Lease Finance Corporation, as Lessee and ILFC (Bermuda) III, Ltd.,
as Lessor.
Boeing 767-300ER aircraft bearing serial number 27960
Aircraft Lease Agreement, dated as of March 31, 2005 (as amended and
supplemented), between *, as Lessee and International Lease Finance Corporation,
as Lessor.
Aircraft Headlease Agreement, dated as of March 31, 2005, between ILFC (Bermuda)
III, Ltd., as Lessee and International Lease Finance Corporation, as Lessor.
Aircraft Intermediate Lease Agreement, dated as of March 31, 2005, between
International Lease Finance Corporation, as Lessee and ILFC (Bermuda) III, Ltd.,
as Lessor.
 

*   Indicates that certain information contained herein has been omitted and
filed separately with the Securities and Exchange Commission. Confidential
treatment has been requested with respect to the omitted portions.

 



--------------------------------------------------------------------------------



 



*
B737-700 aircraft bearing serial number 30687
Aircraft Lease Agreement, dated as of March 4, 2010 (as amended and
supplemented), between International Lease Finance Corporation, as Lessor and *,
as Lessee
B737-700 aircraft bearing serial number 30710
Aircraft Lease Agreement, dated as of March 4, 2010 (as amended and
supplemented), between International Lease Finance Corporation, as Lessor and *,
as Lessee
*
B777-200ER aircraft bearing serial number 28689
Aircraft Lease Agreement, dated as of August 18, 2006 (as amended and
supplemented), between International Lease Finance Corporation, as Lessor, and*,
as Lessee.
B777-200ER aircraft bearing serial number 28692
Aircraft Lease Agreement, dated as of July 24, 2007 (as amended and
supplemented), between International Lease Finance Corporation, as Lessor, and
*, as Lessee.
B737-700 aircraft bearing serial number 33792
Aircraft Lease Agreement, dated as of February 06, 2003 (as amended and
supplemented), between International Lease Finance Corporation, as Lessor, and
*, as Lessee.
B737-700 aircraft bearing serial number 33791
Aircraft Lease Agreement, dated as of February 06, 2003 (as amended and
supplemented), between International Lease Finance Corporation, as Lessor, and
*, as Lessee.
B737-700 aircraft bearing serial number 33786
Aircraft Lease Agreement, dated as of February 06, 2003 (as amended and
supplemented), between International Lease Finance Corporation, as Lessor, and
*, as Lessee.
B737-700 aircraft bearing serial number 28262
Aircraft Lease Agreement, dated as of February 06, 2003 (as amended and
supplemented), between International Lease Finance Corporation, as Lessor, and
*, as Lessee.
B737-700 aircraft bearing serial number 29363
Aircraft Lease Agreement, dated as of February 06, 2003 (as amended and
supplemented), between International Lease Finance Corporation, as Lessor, and
*, as Lessee.
 

*   Indicates that certain information contained herein has been omitted and
filed separately with the Securities and Exchange Commission. Confidential
treatment has been requested with respect to the omitted portions.

 



--------------------------------------------------------------------------------



 



B737-700 aircraft bearing serial number 33787
Aircraft Lease Agreement, dated as of February 06, 2003 (as amended and
supplemented), between International Lease Finance Corporation, as Lessor, and
*, as Lessee.
*
A319-100 aircraft bearing serial number 3614
Aircraft Lease Agreement, dated as of July 25, 2007 (as amended and
supplemented), between International Lease Finance Corporation, as Lessor, and
*, as Lessee.
Aircraft Headlease Agreement, dated as of July 18, 2007 between ILFC Aruba
A.V.V., as Lessee, and International Lease Finance Corporation, as Lessor.
Intermediate Lease Agreement, dated as of July 18, 2007 between International
Lease Finance Corporation, as Lessee, and ILFC Aruba A.V.V., as Lessor.
*
B777-200ER aircraft bearing serial number 29402
Aircraft Lease Agreement, dated as of May 07, 2004 (as amended and
supplemented), between International Lease Finance Corporation, as Lessor, and
*, as Lessee.
B777-300ER aircraft bearing serial number 35783
Aircraft Lease Agreement, dated as of September 20, 2007 (as amended and
supplemented), between International Lease Finance Corporation, as Lessor, and
*, as Lessee.
*
A319-100 aircraft bearing serial number 2383
Aircraft Lease Agreement, dated as of March 28, 2006 (as amended and
supplemented), between International Lease Finance Corporation, as Lessor, and
*, as Lessee.
A321-200 aircraft bearing serial number 1966
Aircraft Lease Agreement, dated as of October 19, 2009 (as amended and
supplemented), between International Lease Finance Corporation, as Lessor, and
*, as Lessee.
B737-700 aircraft bearing serial number 30642
Aircraft Lease Agreement, dated as of November 27, 2006 (as amended and
supplemented), between International Lease Finance Corporation, as Lessor, and
*, as Lessee.
 

*   Indicates that certain information contained herein has been omitted and
filed separately with the Securities and Exchange Commission. Confidential
treatment has been requested with respect to the omitted portions.

 



--------------------------------------------------------------------------------



 



*
A320-200 aircraft bearing serial number 1874
Aircraft Lease Agreement, dated as of December 14, 2000 (as amended and
supplemented), between International Lease Finance Corporation, as Lessor, and
*, as Lessee.
B777-300ER aircraft bearing serial number 35298
Aircraft Lease Agreement, dated as of March 31, 2006 (as amended and
supplemented), between International Lease Finance Corporation, as Lessor, and
*, as Lessee.
B777-300ER aircraft bearing serial number 35784
Aircraft Lease Agreement, dated as of November 15, 2007 (as amended and
supplemented), between International Lease Finance Corporation, as Lessor, and
*, as Lessee.
*
A330-200 aircraft bearing serial number 814
Aircraft Lease Agreement, dated as of May 04, 2005 (as amended and
supplemented), between International Lease Finance Corporation, as Lessor, and
*, as Lessee.
*
A320-200 aircraft bearing serial number 2768
Aircraft Lease Agreement, dated as of August 12, 2005 (as amended and
supplemented), between International Lease Finance Corporation, as Lessor, and
*, as Lessee.
A320-200 aircraft bearing serial number 3068
Aircraft Lease Agreement, dated as of September 19, 2005 (as amended and
supplemented), between International Lease Finance Corporation, as Lessor, and
*, as Lessee.
A320-200 aircraft bearing serial number 3056
Aircraft Lease Agreement, dated as of January 14, 2003 (as amended and
supplemented), between International Lease Finance Corporation, as Lessor, and
*, as Lessee.
A320-200 aircraft bearing serial number 2665
Aircraft Lease Agreement, dated as of January 14, 2003 (as amended and
supplemented), between International Lease Finance Corporation, as Lessor, and
*, as Lessee.
A320-200 aircraft bearing serial number 2291
Aircraft Lease Agreement, dated as of January 14, 2003 (as amended and
supplemented), between International Lease Finance Corporation, as Lessor, and
*, as Lessee.
 

*   Indicates that certain information contained herein has been omitted and
filed separately with the Securities and Exchange Commission. Confidential
treatment has been requested with respect to the omitted portions.

 



--------------------------------------------------------------------------------



 



A320-200 aircraft bearing serial number 2189
Aircraft Lease Agreement, dated as of January 14, 2003 (as amended and
supplemented), between International Lease Finance Corporation, as Lessor, and
*, as Lessee.
A319-100 aircraft bearing serial number 2382
Aircraft Lease Agreement, dated as of March 31, 2002 (as amended and
supplemented), between International Lease Finance Corporation, as Lessor, and
*, as Lessee.
A319-100 aircraft bearing serial number 2332
Aircraft Lease Agreement, dated as of March 31, 2002 (as amended and
supplemented), between International Lease Finance Corporation, as Lessor, and
*, as Lessee.
A319-100 aircraft bearing serial number 2122
Aircraft Lease Agreement, dated as of March 31, 2002 (as amended and
supplemented), between International Lease Finance Corporation, as Lessor, and
*, as Lessee.
A319-100 aircraft bearing serial number 2113
Aircraft Lease Agreement, dated as of March 31, 2002 (as amended and
supplemented), between International Lease Finance Corporation, as Lessor, and
*, as Lessee.
A320-200 aircraft bearing serial number 2142
Aircraft Lease Agreement, dated as of January 14, 2003 (as amended and
supplemented), between International Lease Finance Corporation, as Lessor, and
*, as Lessee.
*
Airbus A321-100 aircraft bearing serial number 535
Aircraft Lease Agreement, dated as of May 23, 2002 (as amended and
supplemented), between International Lease Finance Corporation, as Lessor, and
*, as Lessee.
Airbus A321-100 aircraft bearing serial number 517
Aircraft Lease Agreement, dated as of February 13, 2003 (as amended and
supplemented), between International Lease Finance Corporation, as Lessor, and
*, as Lessee.
*
A320-200 aircraft bearing serial number 2594
Aircraft Lease Agreement, dated as of October 30, 2002 (as amended and
supplemented), between International Lease Finance Corporation, as Lessor, and
*, as Lessee.
B777-200ER aircraft bearing serial number 32712
Aircraft Lease Agreement, dated as of August 20, 2004 (as amended and
supplemented), between International Lease Finance Corporation, as Lessor, and
*, as Lessee.
 

*   Indicates that certain information contained herein has been omitted and
filed separately with the Securities and Exchange Commission. Confidential
treatment has been requested with respect to the omitted portions.

 



--------------------------------------------------------------------------------



 



B777-200ER aircraft bearing serial number 29404
Aircraft Lease Agreement, dated as of August 20, 2004 (as amended and
supplemented), between International Lease Finance Corporation, as Lessor, and
*, as Lessee.
B777-200ER aircraft bearing serial number 29401
Aircraft Lease Agreement, dated as of August 20, 2004 (as amended and
supplemented), between International Lease Finance Corporation, as Lessor, and
*, as Lessee.
A320-200 aircraft bearing serial number 2173
Aircraft Lease Agreement, dated as of October 30, 2002 (as amended and
supplemented), between International Lease Finance Corporation, as Lessor, and
*, as Lessee.
B777-200ER aircraft bearing serial number 29403
Aircraft Lease Agreement, dated as of August 20, 2004 (as amended and
supplemented), between International Lease Finance Corporation, as Lessor, and
*, as Lessee.
*
Boeing 737-400 aircraft bearing serial number 25376
Aircraft Lease Agreement, dated as of December 7, 2006 (as amended and
supplemented), between ILFC Ireland Limited, as Lessor, and *, as Lessee.
Aircraft Headlease Agreement, dated as of December 7, 2006, between
International Lease Finance Corporation, as Lessor, and IFLC Ireland Limited, as
Lessee.
*
B737-700 aircraft bearing serial number 30662
Aircraft Lease Agreement, dated as of December 16, 2002 (as amended and
supplemented), between International Lease Finance Corporation, as Lessor, and
*, as Lessee.
B737-700 aircraft bearing serial number 30663
Aircraft Lease Agreement, dated as of December 16, 2002 (as amended and
supplemented), between International Lease Finance Corporation, as Lessor, and
*, as Lessee.
Boeing 757-200ER aircraft bearing serial number 26277
Aircraft Lease Agreement, dated as of January 22, 1990 (as amended and
supplemented), between International Lease Finance Corporation, as Lessor, and
*, as Lessee.
 

*   Indicates that certain information contained herein has been omitted and
filed separately with the Securities and Exchange Commission. Confidential
treatment has been requested with respect to the omitted portions.

 



--------------------------------------------------------------------------------



 



Boeing 737-400 aircraft bearing serial number 25110
Aircraft Lease Agreement, dated as of January 22, 1990 (as amended and
supplemented), between International Lease Finance Corporation, as Lessor, and
*, as Lessee.
*
A321-200 aircraft bearing serial number 2793
Aircraft Lease Agreement, dated as of March 29, 2005 (as amended and
supplemented), between International Lease Finance Corporation, as Lessor, and
*, as Lessee.
A321-200 aircraft bearing serial number 3522
Aircraft Lease Agreement, dated as of February 15, 2007 (as amended and
supplemented), between International Lease Finance Corporation, as Lessor, and
*, as Lessee.
A319-100 aircraft bearing serial number 3685
Aircraft Lease Agreement, dated as of February 15, 2007 (as amended and
supplemented), between International Lease Finance Corporation, as Lessor, and
*, as Lessee.
A319-100 aircraft bearing serial number 3428
Aircraft Lease Agreement, dated as of February 15, 2007 (as amended and
supplemented), between International Lease Finance Corporation, as Lessor, and
*, as Lessee.
A321-200 aircraft bearing serial number 3458
Aircraft Lease Agreement, dated as of February 15, 2007 (as amended and
supplemented), between International Lease Finance Corporation, as Lessor, and
*, as Lessee.
*
B737-800 aircraft bearing serial number 32841
Aircraft Lease Agreement, dated as of March 4, 2010 (as amended and
supplemented), between Shrewsbury Aircraft Leasing Limited, as Lessor, and *, as
Lessee.
*
A319-100 aircraft bearing serial number 2389
Aircraft Lease Agreement, dated as of October 17, 2003 (as amended and
supplemented), between International Lease Finance Corporation, as Lessor, and
*, as Lessee.
A319-100 aircraft bearing serial number 2429
Aircraft Lease Agreement, dated as of December 12, 2003 (as amended and
supplemented), between International Lease Finance Corporation, as Lessor, and
*, as Lessee.
 

*   Indicates that certain information contained herein has been omitted and
filed separately with the Securities and Exchange Commission. Confidential
treatment has been requested with respect to the omitted portions.

 



--------------------------------------------------------------------------------



 



A319-100 aircraft bearing serial number 2720
Aircraft Lease Agreement, dated as of September 30, 2005 (as amended and
supplemented), between International Lease Finance Corporation, as Lessor, and
*, as Lessee.
*
A330-300 aircraft bearing serial number 679
Aircraft Lease Agreement, dated as of March 15, 2004 (as amended and
supplemented), between International Lease Finance Corporation, as Lessor, and
*, as Lessee.
B777-300ER aircraft bearing serial number 35301
Aircraft Lease Agreement, dated as of December 16, 2005 (as amended and
supplemented), between International Lease Finance Corporation, as Lessor, and
*, as Lessee.
B777-300ER aircraft bearing serial number 34432
Aircraft Lease Agreement, dated as of December 16, 2005 (as amended and
supplemented), between International Lease Finance Corporation, as Lessor, and *
as Lessee.
B777-300ER aircraft bearing serial number 35299
Aircraft Lease Agreement, dated as of December 16, 2005 (as amended and
supplemented), between International Lease Finance Corporation, as Lessor, and
*, as Lessee.
*
A330-300 aircraft bearing serial number 725
Aircraft Lease Agreement, dated as of December 16, 2004 (as amended and
supplemented), between International Lease Finance Corporation, as Lessor, and
*, as Lessee.
*
Boeing 737-700 aircraft bearing serial number 28253
Aircraft Lease Agreement, dated as of December 19, 2001 (as amended and
supplemented), between *, as Lessee, International Lease Finance Corporation, as
Lessor and *, as Consenting Party.
Boeing 737-700 aircraft bearing serial number 30657
Aircraft Lease Agreement, dated as of December 19, 2001 (as amended and
supplemented), between *, as Lessee, International Lease Finance Corporation, as
Lessor and *, as Consenting Party.
 

*   Indicates that certain information contained herein has been omitted and
filed separately with the Securities and Exchange Commission. Confidential
treatment has been requested with respect to the omitted portions.

 



--------------------------------------------------------------------------------



 



*
A319-100 aircraft bearing serial number 1866
Aircraft Lease Agreement, dated as of April 19, 2002 (as amended and
supplemented), between International Lease Finance Corporation, as Lessor, and
*, as Lessee.
A319-100 aircraft bearing serial number 1872
Aircraft Lease Agreement, dated as of April 19, 2002 (as amended and
supplemented), between International Lease Finance Corporation, as Lessor, and
*, as Lessee.
A319-100 aircraft bearing serial number 1882
Aircraft Lease Agreement, dated as of April 19, 2002 (as amended and
supplemented), between International Lease Finance Corporation, as Lessor, and
*, as Lessee.
A319-100 aircraft bearing serial number 1925
Aircraft Lease Agreement, dated as of April 19, 2002 (as amended and
supplemented), between International Lease Finance Corporation, as Lessor, and
*, as Lessee.
*
B777-200ER aircraft bearing serial number 28678
Aircraft Lease Agreement, dated as of May 20, 1999 (as amended and
supplemented), between International Lease Finance Corporation, as Lessor, and
*, as Lessee.
B777-200ER aircraft bearing serial number 28679
Aircraft Lease Agreement, dated as of May 20, 1999 (as amended and
supplemented), between International Lease Finance Corporation, as Lessor, and
*, as Lessee.
*
A330-200 aircraft bearing serial number 505
Aircraft Lease Agreement, dated as of May 30, 2001 (as amended and
supplemented), between International Lease Finance Corporation, as Lessor, and
*, as Lessee.
A330-200 aircraft bearing serial number 526
Aircraft Lease Agreement, dated as of May 30, 2001 (as amended and
supplemented), between International Lease Finance Corporation, as Lessor, and
*, as Lessee.
 

*   Indicates that certain information contained herein has been omitted and
filed separately with the Securities and Exchange Commission. Confidential
treatment has been requested with respect to the omitted portions.

 



--------------------------------------------------------------------------------



 



*
B777-300 aircraft bearing serial number 28687
Aircraft Lease Agreement, dated as of November 19, 2000 (as amended and
supplemented), between International Lease Finance Corporation, as Lessor, and
*, as Lessee.
B777-300 aircraft bearing serial number 29396
Aircraft Lease Agreement, dated as of November 19, 2000 (as amended and
supplemented), between International Lease Finance Corporation, as Lessor, and
*, as Lessee.
B777-300 aircraft bearing serial number 32697
Aircraft Lease Agreement, dated as of November 19, 2000 (as amended and
supplemented), between International Lease Finance Corporation, as Lessor, and
*, as Lessee.
B777-300 aircraft bearing serial number 32699
Aircraft Lease Agreement, dated as of November 19, 2000 (as amended and
supplemented), between International Lease Finance Corporation, as Lessor, and
*, as Lessee.
A330-200 aircraft bearing serial number 462
Aircraft Lease Agreement, dated as of April 21, 2001 (as amended and
supplemented), between International Lease Finance Corporation, as Lessor, and
*, as Lessee.
B777-300 aircraft bearing serial number 29395
Aircraft Lease Agreement, dated as of September 18, 1999 (as amended and
supplemented), between International Lease Finance Corporation, as Lessor, and
*, as Lessee.
*
B737-800 aircraft bearing serial number 30654
Aircraft Lease Agreement, dated as of November 16, 2001 (as amended and
supplemented), between International Lease Finance Corporation, as Lessor, and
*, as Lessee.
B737-800 aircraft bearing serial number 30671
Aircraft Lease Agreement, dated as of November 16, 2001 (as amended and
supplemented), between International Lease Finance Corporation, as Lessor, and
*, as Lessee.
 

*   Indicates that certain information contained herein has been omitted and
filed separately with the Securities and Exchange Commission. Confidential
treatment has been requested with respect to the omitted portions.

 



--------------------------------------------------------------------------------



 



B737-800 aircraft bearing serial number 32796
Aircraft Lease Agreement, dated as of November 16, 2001 (as amended and
supplemented), between International Lease Finance Corporation, as Lessor, and
*, as Lessee.
B737-800 aircraft bearing serial number 33699
Aircraft Lease Agreement, dated as of November 16, 2001 (as amended and
supplemented), between International Lease Finance Corporation, as Lessor, and
*, as Lessee.
*
A330-200 aircraft bearing serial number 822
Aircraft Lease Agreement, dated as of November 02, 2005 (as amended and
supplemented), between ILFC Ireland Limited, as Lessor, and *, as Lessee.
Aircraft Headlease Agreement, dated as of November 02, 2005 between ILFC Ireland
Limited, as Lessee, and International Lease Finance Corporation, as Lessor.
*
A319-100 aircraft bearing serial number 2124
Aircraft Lease Agreement, dated as of May 08, 2003 (as amended and
supplemented), between International Lease Finance Corporation, as Lessor, and
*, as Lessee.
A321-200 aircraft bearing serial number 2208
Aircraft Lease Agreement, dated as of February 12, 2002 (as amended and
supplemented), between International Lease Finance Corporation, as Lessor, and
*, as Lessee.
A321-200 aircraft bearing serial number 1978
Aircraft Lease Agreement, dated as of September 28, 2001 (as amended and
supplemented), between International Lease Finance Corporation, as Lessor, and
*, as Lessee.
A320-200 aircraft bearing serial number 1913
Aircraft Lease Agreement, dated as of February 12, 2002 (as amended and
supplemented), between International Lease Finance Corporation, as Lessor, and
*, as Lessee.
*
A319-100 aircraft bearing serial number 2198
Aircraft Lease Agreement, dated as of December 05, 2003 (as amended and
supplemented), between International Lease Finance Corporation, as Lessor, and
*, as Lessee.
 

*   Indicates that certain information contained herein has been omitted and
filed separately with the Securities and Exchange Commission. Confidential
treatment has been requested with respect to the omitted portions.

 



--------------------------------------------------------------------------------



 



A319-100 aircraft bearing serial number 2209
Aircraft Lease Agreement, dated as of December 05, 2003 (as amended and
supplemented), between International Lease Finance Corporation, as Lessor, and
*, as Lessee.
*
Boeing 767-300ER aircraft bearing serial number 30301
Aircraft Lease Agreement, dated as of January 13, 2010 (as amended and
supplemented), between *, as Lessee and International Lease Finance Corporation,
as Lessor.
*
A319-100 aircraft bearing serial number 1901
Aircraft Lease Agreement, dated as of July 03, 2008 (as amended and
supplemented), between International Lease Finance Corporation, as Lessor, and *
as Lessee.
A330-200 aircraft bearing serial number 529
Aircraft Lease Agreement, dated as of July 30, 2008 (as amended and
supplemented), between International Lease Finance Corporation, as Lessor, and
*, as Lessee.
A319-100 aircraft bearing serial number 1884
Aircraft Lease Agreement, dated as of July 03, 2008 (as amended and
supplemented), between International Lease Finance Corporation, as Lessor, and
*, as Lessee.
*
B737-800 aircraft bearing serial number 35274
Aircraft Lease Agreement, dated as of April 24, 2007 (as amended and
supplemented), between International Lease Finance Corporation, as Lessor, and
*, as Lessee.
B737-800 aircraft bearing serial number 35276
Aircraft Lease Agreement, dated as of April 24, 2007 (as amended and
supplemented), between International Lease Finance Corporation, as Lessor, and
*, as Lessee.
B737-800 aircraft bearing serial number 35285
Aircraft Lease Agreement, dated as of April 24, 2007 (as amended and
supplemented), between International Lease Finance Corporation, as Lessor, and
*, as Lessee.
A330-300 aircraft bearing serial number 716
Aircraft Lease Agreement, dated as of March 12, 2004 (as amended and
supplemented), between International Lease Finance Corporation, as Lessor, and
*, as Lessee.
 

*   Indicates that certain information contained herein has been omitted and
filed separately with the Securities and Exchange Commission. Confidential
treatment has been requested with respect to the omitted portions.

 



--------------------------------------------------------------------------------



 



A330-300 aircraft bearing serial number 741
Aircraft Lease Agreement, dated as of March 12, 2004 (as amended and
supplemented), between International Lease Finance Corporation, as Lessor, and
*, as Lessee.
A330-300 aircraft bearing serial number 692
Aircraft Lease Agreement, dated as of March 12, 2004 (as amended and
supplemented), between International Lease Finance Corporation, as Lessor, and
*, as Lessee.
A330-300 aircraft bearing serial number 581
Aircraft Lease Agreement, dated as of March 10, 2003 (as amended and
supplemented), between International Lease Finance Corporation, as Lessor, and
*, as Lessee.
A330-300 aircraft bearing serial number 786
Aircraft Lease Agreement, dated as of March 12, 2004 (as amended and
supplemented), between International Lease Finance Corporation, as Lessor, and
*, as Lessee.
*
B737-700 aircraft bearing serial number 30727
Aircraft Lease Agreement, dated as of April 08, 2005 (as amended and
supplemented), between International Lease Finance Corporation, as Lessor, and
*, as Lessee.
*
A320-200 aircraft bearing serial number 1452
Aircraft Lease Agreement, dated as of May 01, 2000 (as amended and
supplemented), between International Lease Finance Corporation, as Lessor, and
*, as Lessee.
A320-200 aircraft bearing serial number 1156
Aircraft Lease Agreement, dated as of June 15, 1999 (as amended and
supplemented), between International Lease Finance Corporation, as Lessor, and
*, as Lessee.
*
A330-200 aircraft bearing serial number 811
Aircraft Lease Agreement, dated as of March 17, 2005 (as amended and
supplemented), between International Lease Finance Corporation, as Lessor, and
*, as Lessee.
 

*   Indicates that certain information contained herein has been omitted and
filed separately with the Securities and Exchange Commission. Confidential
treatment has been requested with respect to the omitted portions.

 



--------------------------------------------------------------------------------



 



B777-200ER aircraft bearing serial number 35295
Aircraft Lease Agreement, dated as of December 20, 2005 (as amended and
supplemented), between International Lease Finance Corporation, as Lessor, and
*, as Lessee.
B777-200ER aircraft bearing serial number 32721
Aircraft Lease Agreement, dated as of March 17, 2005 (as amended and
supplemented), between International Lease Finance Corporation, as Lessor, and
*, as Lessee.
B777-200ER aircraft bearing serial number 29399
Aircraft Lease Agreement, dated as of January 10, 2003 (as amended and
supplemented), between International Lease Finance Corporation, as Lessor, and
*, as Lessee.
B777-200ER aircraft bearing serial number 32720
Aircraft Lease Agreement, dated as of March 17, 2005 (as amended and
supplemented), between International Lease Finance Corporation, as Lessor, and
*, as Lessee.
B777-200ER aircraft bearing serial number 32705
Aircraft Lease Agreement, dated as of January 10, 2003 (as amended and
supplemented), between International Lease Finance Corporation, as Lessor, and
*, as Lessee.
B777-200ER aircraft bearing serial number 28691
Aircraft Lease Agreement, dated as of January 10, 2003 (as amended and
supplemented), between International Lease Finance Corporation, as Lessor, and
*, as Lessee.
B777-200ER aircraft bearing serial number 29397
Aircraft Lease Agreement, dated as of January 10, 2003 (as amended and
supplemented), between International Lease Finance Corporation, as Lessor, and
*, as Lessee.
B777-200ER aircraft bearing serial number 32704
Aircraft Lease Agreement, dated as of January 10, 2003 (as amended and
supplemented), between International Lease Finance Corporation, as Lessor, and
*, as Lessee.
*
A330-200 aircraft bearing serial number 739
Aircraft Lease Agreement, dated as of May 04, 2005 (as amended and
supplemented), between ILFC Ireland Limited, as Lessor, and *, as Lessee.
Aircraft Headlease Agreement, dated as of May 04, 2005 between ILFC Ireland
Limited, as Lessee, and International Lease Finance Corporation, as Lessor.
 

*   Indicates that certain information contained herein has been omitted and
filed separately with the Securities and Exchange Commission. Confidential
treatment has been requested with respect to the omitted portions.

 



--------------------------------------------------------------------------------



 



A330-200 aircraft bearing serial number 911
Aircraft Lease Agreement, dated as of September 28, 2006 (as amended and
supplemented), between ILFC Ireland Limited, as Lessor, and *, as Lessee.
Aircraft Headlease Agreement, dated as of September 28, 2006 between ILFC
Ireland Limited, as Lessee, and International Lease Finance Corporation, as
Lessor.
*
B737-800 aircraft bearing serial number 30039
Aircraft Lease Agreement, dated as of April 28, 2003 (as amended and
supplemented), between International Lease Finance Corporation, as Lessor, and
*, as Lessee.
B737-800 aircraft bearing serial number 30675
Aircraft Lease Agreement, dated as of June 20, 2008 (as amended and
supplemented), between International Lease Finance Corporation, as Lessor, and
*, as Lessee.
*
B737-800 aircraft bearing serial number 30040
Aircraft Lease Agreement, dated as of April 15, 2010 (as amended and
supplemented), between *, as Lessor and *, as Lessee
*
B737-800 aircraft bearing serial number 30032
Aircraft Lease Agreement, dated as of August 02, 1999 (as amended and
supplemented), between International Lease Finance Corporation, as Lessor, and
*, as Lessee.
B737-800 aircraft bearing serial number 30689
Aircraft Lease Agreement, dated as of September 15, 2000 (as amended and
supplemented), between International Lease Finance Corporation, as Lessor, and
*, as Lessee.
B737-800 aircraft bearing serial number 28237
Aircraft Lease Agreement, dated as of February 05, 2009 (as amended and
supplemented), between International Lease Finance Corporation, as Lessor, and
*, as Lessee.
*
A320-200 aircraft bearing serial number 3425
Aircraft Lease Agreement, dated as of September 24, 2007 (as amended and
supplemented), between International Lease Finance Corporation, as Lessor, and
*, as Lessee.
 

*   Indicates that certain information contained herein has been omitted and
filed separately with the Securities and Exchange Commission. Confidential
treatment has been requested with respect to the omitted portions.

 



--------------------------------------------------------------------------------



 



Aircraft Headlease Agreement, dated as of September 24, 2007 between ILFC Cayman
LTD, as Lessee, and International Lease Finance Corporation, as Lessor.
Intermediate Lease Agreement, dated as of September 24, 2007 between
International Lease Finance Corporation, as Lessee, and ILFC Cayman LTD, as
Lessor.
A320-200 aircraft bearing serial number 3475
Aircraft Lease Agreement, dated as of September 24, 2007 (as amended and
supplemented), between International Lease Finance Corporation, as Lessor, and
*, as Lessee.
Aircraft Headlease Agreement, dated as of September 24, 2007 between ILFC Cayman
LTD, as Lessee, and International Lease Finance Corporation, as Lessor.
Intermediate Lease Agreement, dated as of September 24, 2007 between
International Lease Finance Corporation, as Lessee, and ILFC Cayman LTD, as
Lessor.
A320-200 aircraft bearing serial number 3361
Aircraft Lease Agreement, dated as of September 24, 2007 (as amended and
supplemented), between International Lease Finance Corporation, as Lessor, and
*, as Lessee.
Aircraft Headlease Agreement, dated as of September 24, 2007 between ILFC Cayman
LTD, as Lessee, and International Lease Finance Corporation, as Lessor.
Intermediate Lease Agreement, dated as of September 24, 2007 between
International Lease Finance Corporation, as Lessee, and ILFC Cayman LTD, as
Lessor.
A320-200 aircraft bearing serial number 3396
Aircraft Lease Agreement, dated as of September 24, 2007 (as amended and
supplemented), between International Lease Finance Corporation, as Lessor, and
*, as Lessee.
Aircraft Headlease Agreement, dated as of September 24, 2007 between ILFC Cayman
LTD, as Lessee, and International Lease Finance Corporation, as Lessor.
Intermediate Lease Agreement, dated as of September 24, 2007 between
International Lease Finance Corporation, as Lessee, and ILFC Cayman LTD, as
Lessor.
*
Boeing 757-200ER aircraft bearing serial number 26332
Aircraft Lease Agreement, dated as of July 24, 2008 (as amended and
supplemented), between *, as Lessee and International Lease Finance Corporation,
as Lessor.
Aircraft Headlease Agreement, dated as of July 24, 2008, between ILFC (Bermuda)
III, Ltd., as Lessee and International Lease Finance Corporation, as Lessor.
 

*   Indicates that certain information contained herein has been omitted and
filed separately with the Securities and Exchange Commission. Confidential
treatment has been requested with respect to the omitted portions.

 



--------------------------------------------------------------------------------



 



Aircraft Intermediate Lease Agreement, dated as of July 24, 2008, between
International Lease Finance Corporation, as Lessee and ILFC (Bermuda) III, Ltd.,
as Lessor.
Boeing 757-200ER aircraft bearing serial number 27351
Aircraft Lease Agreement, dated as of July 24, 2008 (as amended and
supplemented), between *, as Lessee and International Lease Finance Corporation,
as Lessor.
Aircraft Headlease Agreement, dated as of July 24, 2008, between ILFC (Bermuda)
III, Ltd., as Lessee and International Lease Finance Corporation, as Lessor.
Aircraft Intermediate Lease Agreement, dated as of July 24, 2008, between
International Lease Finance Corporation, as Lessee and ILFC (Bermuda) III, Ltd.,
as Lessor.
*
Boeing 757-200ER aircraft bearing serial number 26277
Aircraft Lease Agreement, dated as of June 24, 1993 (as amended and
supplemented), between International Lease Finance Corporation, as Lessor, and
*, as Lessee.
*
B737-700 aircraft bearing serial number 30649
Aircraft Lease Agreement, dated as of April 18, 2001 (as amended and
supplemented), between International Lease Finance Corporation, as Lessor, and
*, as Lessee.
B737-800 aircraft bearing serial number 30652
Aircraft Lease Agreement, dated as of April 18, 2001 (as amended and
supplemented), between International Lease Finance Corporation, as Lessor, and
*, as Lessee.
B737-800 aircraft bearing serial number 30721
Aircraft Lease Agreement, dated as of June 29, 2006 (as amended and
supplemented), between International Lease Finance Corporation, as Lessor, and
*, as Lessee.
B737-800 aircraft bearing serial number 35284
Aircraft Lease Agreement, dated as of July 31, 2007 (as amended and
supplemented), between International Lease Finance Corporation, as Lessor, and
*, as Lessee.
B737-800 aircraft bearing serial number 35287
Aircraft Lease Agreement, dated as of July 31, 2007 (as amended and
supplemented), between International Lease Finance Corporation, as Lessor, and
*, as Lessee.
 

*   Indicates that certain information contained herein has been omitted and
filed separately with the Securities and Exchange Commission. Confidential
treatment has been requested with respect to the omitted portions.

 



--------------------------------------------------------------------------------



 



*
Boeing 737-800 aircraft bearing serial number 28247
Aircraft Lease Agreement, dated as of June 18, 2008 (as amended and
supplemented), between *, as Lessee and International Lease Finance Corporation,
as Lessor.
Aircraft Headlease Agreement, dated as of June 18, 2008, between ILFC (Bermuda)
III, Ltd., as Lessee and International Lease Finance Corporation, as Lessor.
Aircraft Intermediate Lease Agreement, dated as of June 18, 2008, between
International Lease Finance Corporation, as Lessee and ILFC (Bermuda) III, Ltd.,
as Lessor.
Boeing 737-500 aircraft bearing serial number 25790
Aircraft Lease Agreement, dated as of April 5, 2006 (as amended and
supplemented), between *, as Lessee and International Lease Finance Corporation,
as Lessor.
Aircraft Headlease Agreement, dated as of April 5, 2006, between International
Lease Finance Corporation, as Lessor and ILFC (Bermuda) III, Ltd., as Lessee.
Aircraft Intermediate Lease Agreement, dated as of April 5, 2006, between
International Lease Finance Corporation, as Lessee and ILFC (Bermuda) III, Ltd.,
as Lessor.
*
Boeing 737-400 aircraft bearing serial number 26316
Aircraft Lease Agreement, dated as of July 27, 2000 (as amended and
supplemented), between *, as Lessee and International Lease Finance Corporation,
as Lessor.
B737-800 aircraft bearing serial number 30033
Aircraft Lease Agreement, dated as of June 27, 2008 (as amended and
supplemented), between International Lease Finance Corporation, as Lessor, and
*, as Lessee.
B737-800 aircraft bearing serial number 30643
Aircraft Lease Agreement, dated as of June 27, 2008 (as amended and
supplemented), between International Lease Finance Corporation, as Lessor, and
*, as Lessee.
*
A319-100 aircraft bearing serial number 2784
Aircraft Lease Agreement, dated as of September 5, 2008 (as amended and
supplemented), between Banque AIG, as Lessor, and *, as Lessee.
Lease Novation, dated as of August 21, 2009, among Banque AIG, as Existing
Lessor, ILFC France S.A.R.L., as New Lessor, and *, as Lessee.
Aircraft Headlease Agreement, dated as of August 21, 2009, between ILFC France
S.A.R.L., as Lessee, and International Lease Finance Corporation, as Lessor.
 

*   Indicates that certain information contained herein has been omitted and
filed separately with the Securities and Exchange Commission. Confidential
treatment has been requested with respect to the omitted portions.

 



--------------------------------------------------------------------------------



 



A319-100 aircraft bearing serial number 2797
Aircraft Lease Agreement, dated as of September 5, 2008 (as amended and
supplemented), between Banque AIG, as Lessor, and *, as Lessee.
Lease Novation, dated as of August 21, 2009, among Banque AIG, as Existing
Lessor, ILFC France S.A.R.L., as New Lessor, and *, as Lessee.
Aircraft Headlease Agreement, dated as of August 21, 2009, between ILFC France
S.A.R.L., as Lessee, and International Lease Finance Corporation, as Lessor.
*
A320-200 aircraft bearing serial number 3446
Aircraft Lease Agreement, dated as of April 12, 2007 (as amended and
supplemented), between International Lease Finance Corporation, as Lessor, and
*, as Lessee.
Aircraft Headlease Agreement, dated as of April 12, 2007 between ILFC (Bermuda)
III Ltd., as Lessee, and International Lease Finance Corporation, as Lessor.
Intermediate Lease Agreement, dated as of April 12, 2007 between International
Lease Finance Corporation, as Lessee, and ILFC (Bermuda) III Ltd., as Lessor.
A320-200 aircraft bearing serial number 3494
Aircraft Lease Agreement, dated as of April 12, 2007 (as amended and
supplemented), between International Lease Finance Corporation, as Lessor, and
*, as Lessee.
Aircraft Headlease Agreement, dated as of April 12, 2007 between ILFC (Bermuda)
III Ltd., as Lessee, and International Lease Finance Corporation, as Lessor.
Intermediate Lease Agreement, dated as of April 12, 2007 between International
Lease Finance Corporation, as Lessee, and ILFC (Bermuda) III Ltd., as Lessor.
A320-200 aircraft bearing serial number 3473
Aircraft Lease Agreement, dated as of April 12, 2007 (as amended and
supplemented), between International Lease Finance Corporation, as Lessor, and
*, as Lessee.
Aircraft Headlease Agreement, dated as of April 12, 2007 between ILFC (Bermuda)
III Ltd., as Lessee, and International Lease Finance Corporation, as Lessor.
Intermediate Lease Agreement, dated as of April 12, 2007 between International
Lease Finance Corporation, as Lessee, and ILFC (Bermuda) III Ltd., as Lessor.
A320-200 aircraft bearing serial number 3490
Aircraft Lease Agreement, dated as of April 12, 2007 (as amended and
supplemented), between International Lease Finance Corporation, as Lessor, and
*, as Lessee.
Aircraft Headlease Agreement, dated as of April 12, 2007 between ILFC (Bermuda)
III Ltd., as Lessee, and International Lease Finance Corporation, as Lessor.
 

*   Indicates that certain information contained herein has been omitted and
filed separately with the Securities and Exchange Commission. Confidential
treatment has been requested with respect to the omitted portions.

 



--------------------------------------------------------------------------------



 



Intermediate Lease Agreement, dated as of April 12, 2007 between International
Lease Finance Corporation, as Lessee, and ILFC (Bermuda) III Ltd., as Lessor.
Boeing 737-800 aircraft bearing serial number 28245
Aircraft Lease Agreement, dated as of June 17, 2008 (as amended and
supplemented), between *, as Lessee and International Lease Finance Corporation,
as Lessor.
Aircraft Headlease Agreement, dated as of June 17, 2008, between ILFC (Bermuda)
III, Ltd., as Lessee and International Lease Finance Corporation, as Lessor.
Aircraft Intermediate Lease Agreement, dated as of June 17, 2008, between
International Lease Finance Corporation, as Lessee, and ILFC (Bermuda) III,
Ltd., as Lessor.
Boeing 737-800 aircraft bearing serial number 30640
Aircraft Lease Agreement, dated as of June 17, 2008 (as amended and
supplemented), between *, as Lessee and International Lease Finance Corporation,
as Lessor.
Aircraft Headlease Agreement, dated as of June 17, 2008, between ILFC (Bermuda)
III, Ltd., as Lessee and International Lease Finance Corporation, as Lessor.
Aircraft Intermediate Lease Agreement, dated as of June 17, 2008, between
International Lease Finance Corporation, as Lessee, and ILFC (Bermuda) III,
Ltd., as Lessor.
*
A330-200 aircraft bearing serial number 503
Aircraft Lease Agreement, dated as of August 8, 2002 (as amended and
supplemented), between International Lease Finance Corporation, as Lessor, and *
as Lessee.
B747-400 aircraft bearing serial number 32867
Aircraft Lease Agreement, dated as of December 20, 2001 (as amended and
supplemented), between International Lease Finance Corporation, as Lessor, and *
as Lessee.
A320-200 aircraft bearing serial number 1924
Aircraft Lease Agreement, dated as of June 21, 2002 (as amended and
supplemented), between International Lease Finance Corporation, as Lessor, and
*, as Lessee.
A320-200 aircraft bearing serial number 1949
Aircraft Lease Agreement, dated as of June 21, 2002 (as amended and
supplemented), between International Lease Finance Corporation, as Lessor, and
*, as Lessee.
 

*   Indicates that certain information contained herein has been omitted and
filed separately with the Securities and Exchange Commission. Confidential
treatment has been requested with respect to the omitted portions.

 



--------------------------------------------------------------------------------



 



B747-400 aircraft bearing serial number 32868
Aircraft Lease Agreement, dated as of December 20, 2001 (as amended and
supplemented), between International Lease Finance Corporation, as Lessor, and
*, as Lessee.
A330-200 aircraft bearing serial number 519
Aircraft Lease Agreement, dated as of May 19, 2000 (as amended and
supplemented), between International Lease Finance Corporation, as Lessor, and
*, as Lessee.
A321-200 aircraft bearing serial number 3399
Aircraft Lease Agreement, dated as of December 14, 2006 (as amended and
supplemented), between International Lease Finance Corporation, as Lessor, and
*, as Lessee.
A321-200 aircraft bearing serial number 3372
Aircraft Lease Agreement, dated as of December 14, 2006 (as amended and
supplemented), between International Lease Finance Corporation, as Lessor, and
*, as Lessee.
A319-100 aircraft bearing serial number 2279
Aircraft Lease Agreement, dated as of October 07, 2003 (as amended and
supplemented), between International Lease Finance Corporation, as Lessor, and
*, as Lessee.
A321-200 aircraft bearing serial number 3419
Aircraft Lease Agreement, dated as of September 27, 2006 (as amended and
supplemented), between International Lease Finance Corporation, as Lessor, and
*, as Lessee.
A321-200 aircraft bearing serial number 3401
Aircraft Lease Agreement, dated as of September 27, 2006 (as amended and
supplemented), between International Lease Finance Corporation, as Lessor, and
*, as Lessee.
B777-300ER aircraft bearing serial number 35297
Aircraft Lease Agreement, dated as of September 13, 2006 (as amended and
supplemented), between International Lease Finance Corporation, as Lessor, and
*, as Lessee.
A321-200 aircraft bearing serial number 3441
Aircraft Lease Agreement, dated as of June 01, 2006 (as amended and
supplemented), between International Lease Finance Corporation, as Lessor, and
*, as Lessee.
 

*   Indicates that certain information contained herein has been omitted and
filed separately with the Securities and Exchange Commission. Confidential
treatment has been requested with respect to the omitted portions.

 



--------------------------------------------------------------------------------



 



A319-100 aircraft bearing serial number 3065
Aircraft Lease Agreement, dated as of December 16, 2005 (as amended and
supplemented), between International Lease Finance Corporation, as Lessor, and
*, as Lessee.
A321-200 aircraft bearing serial number 3051
Aircraft Lease Agreement, dated as of December 16, 2005 (as amended and
supplemented), between International Lease Finance Corporation, as Lessor, and
*, as Lessee.
A320-200 aircraft bearing serial number 2721
Aircraft Lease Agreement, dated as of July 21, 2005 (as amended and
supplemented), between International Lease Finance Corporation, as Lessor, and
*, as Lessee.
B747-400 aircraft bearing serial number 32869
Aircraft Lease Agreement, dated as of December 20, 2001 (as amended and
supplemented), between International Lease Finance Corporation, as Lessor, and
*, as Lessee.
B777-300ER aircraft bearing serial number 32724
Aircraft Lease Agreement, dated as of December 07, 2000 (as amended and
supplemented), between International Lease Finance Corporation, as Lessor, and
*, as Lessee.
B777-300ER aircraft bearing serial number 32711
Aircraft Lease Agreement, dated as of September 23, 2003 (as amended and
supplemented), between International Lease Finance Corporation, as Lessor, and
*, as Lessee.
B747-400ERF aircraft bearing serial number 32870
Aircraft Lease Agreement, dated as of September 17, 2001 (as amended and
supplemented), between International Lease Finance Corporation, as Lessor, and
*, as Lessee.
B777-300ER aircraft bearing serial number 32850
Aircraft Lease Agreement, dated as of March 07, 2002 (as amended and
supplemented), between International Lease Finance Corporation, as Lessor, and
*, as Lessee.
B777-300ER aircraft bearing serial number 32852
Aircraft Lease Agreement, dated as of January 23, 2003 (as amended and
supplemented), between International Lease Finance Corporation, as Lessor, and
*, as Lessee.
 

*   Indicates that certain information contained herein has been omitted and
filed separately with the Securities and Exchange Commission. Confidential
treatment has been requested with respect to the omitted portions.

 



--------------------------------------------------------------------------------



 



B747-400 aircraft bearing serial number 32871
Aircraft Lease Agreement, dated as of January 23, 2003 (as amended and
supplemented), between International Lease Finance Corporation, as Lessor, and
*, as Lessee.
A330-200 aircraft bearing serial number 584
Aircraft Lease Agreement, dated as of January 23, 2003 (as amended and
supplemented), between International Lease Finance Corporation, as Lessor, and
*, as Lessee.
B777-300ER aircraft bearing serial number 32725
Aircraft Lease Agreement, dated as of July 01, 2003 (as amended and
supplemented), between International Lease Finance Corporation, as Lessor, and
*, as Lessee.
B777-300ER aircraft bearing serial number 32723
Aircraft Lease Agreement, dated as of December 07, 2000 (as amended and
supplemented), between International Lease Finance Corporation, as Lessor, and
*, as Lessee.
Airbus A321-200 aircraft bearing serial number 1658
Aircraft Lease Agreement, dated as of December 20, 2001 (as amended and
supplemented), between International Lease Finance Corporation, as Lessor, and
*, as Lessee
Airbus A330-200 aircraft bearing serial number 465
Aircraft Lease Agreement, dated as of May 19, 2000 (as amended and
supplemented), between International Lease Finance Corporation, as Lessor, and
*, as Lessee
Airbus A330-200 aircraft bearing serial number 458
Aircraft Lease Agreement, dated as of May 19, 2000 (as amended and
supplemented), between International Lease Finance Corporation, as Lessor, and
*, as Lessee.
Boeing 777-200ER aircraft bearing serial number 32698
Aircraft Lease Agreement, dated as of June 14, 2001 (as amended and
supplemented), between International Lease Finance Corporation, as Lessor, and
*, as Lessee.
Boeing 777-200ER aircraft bearing serial number 32308
Aircraft Lease Agreement, dated as of December 20, 2001 (as amended and
supplemented), between International Lease Finance Corporation, as Lessor, and
*, as Lessee.
Boeing 777-200ER aircraft bearing serial number 28684
Aircraft Lease Agreement, dated as of August 1, 2000 (as amended and
supplemented), between International Lease Finance Corporation, as Lessor, and
*, as Lessee.
 

*   Indicates that certain information contained herein has been omitted and
filed separately with the Securities and Exchange Commission. Confidential
treatment has been requested with respect to the omitted portions.

 



--------------------------------------------------------------------------------



 



Boeing 777-200ER aircraft bearing serial number 28683
Aircraft Lease Agreement, dated as of August 1, 2000 (as amended and
supplemented), between International Lease Finance Corporation, as Lessor, and
*, as Lessee.
*
B767-300 aircraft bearing serial number 29390
Aircraft Lease Agreement, dated as of December 13, 2006 (as amended and
supplemented), between ILFC Ireland Limited, as Lessor, and *, as Lessee.
Aircraft Headlease Agreement, dated as of December 13, 2006 between ILFC Ireland
Limited, as Lessee, and International Lease Finance Corporation, as Lessor.
*
B737-700 aircraft bearing serial number 30717
Aircraft Lease Agreement, dated as of July 13, 2006 (as amended and
supplemented), between International Lease Finance Corporation, as Lessor, and
*, as Lessee.
*
Airbus A321-200 aircraft bearing serial number 1720
Aircraft Lease Agreement, dated as of February 6, 2009 (as amended and
supplemented), between ILFC Ireland Limited, as Lessor, and *, as Lessee.
Aircraft Headlease Agreement, dated as of February 6, 2009, between ILFC
(Bermuda) III, Ltd., as Lessee and International Lease Finance Corporation, as
Lessor.
Aircraft Intermediate Lease Agreement, dated as of February 6, 2009, between
ILFC Ireland Limited, as Intermediate Lessee and ILFC (Bermuda) III, Ltd., as
Intermediate Lessor.
Airbus A320-200 aircraft bearing serial number 1777
Aircraft Lease Agreement, dated as of February 6, 2009 (as amended and
supplemented), between ILFC Ireland Limited, as Lessor, and *, as Lessee.
Aircraft Headlease Agreement, dated as of February 6, 2009, between ILFC
(Bermuda) III, Ltd., as Lessee and International Lease Finance Corporation, as
Lessor.
Aircraft Intermediate Lease Agreement, dated as of February 6, 2009, between
ILFC Ireland Limited, as Intermediate Lessee and ILFC (Bermuda) III, Ltd., as
Intermediate Lessor.
 

*   Indicates that certain information contained herein has been omitted and
filed separately with the Securities and Exchange Commission. Confidential
treatment has been requested with respect to the omitted portions.

 



--------------------------------------------------------------------------------



 



*
A320-200 aircraft bearing serial number 1110
Aircraft Lease Agreement, dated as of September 07, 1999 (as amended and
supplemented), between International Lease Finance Corporation, as Lessor, and
*, as Lessee.
A319-100 aircraft bearing serial number 1223
Aircraft Lease Agreement, dated as of September 07, 1999 (as amended and
supplemented), between International Lease Finance Corporation, as Lessor, and
*, as Lessee.
A319-100 aircraft bearing serial number 1281
Aircraft Lease Agreement, dated as of September 07, 1999 (as amended and
supplemented), between International Lease Finance Corporation, as Lessor, and
*, as Lessee.
A319-100 aircraft bearing serial number 1463
Aircraft Lease Agreement, dated as of February 01, 2000 (as amended and
supplemented), between International Lease Finance Corporation, as Lessor, and
*, as Lessee.
*
A340-600 aircraft bearing serial number 706
Aircraft Lease Agreement, dated as of March 05, 2004 (as amended and
supplemented), between International Lease Finance Corporation, as Lessor, and
*, as Lessee.
A340-600 aircraft bearing serial number 723
Aircraft Lease Agreement, dated as of March 05, 2004 (as amended and
supplemented), between International Lease Finance Corporation, as Lessor, and
*, as Lessee.
*
B737-800 aircraft bearing serial number 30658
Aircraft Lease Agreement, dated as of May 08, 2003 (as amended and
supplemented), between International Lease Finance Corporation, as Lessor, and
*, as Lessee.
B737-800 aircraft bearing serial number 30665
Aircraft Lease Agreement, dated as of May 08, 2003 (as amended and
supplemented), between International Lease Finance Corporation, as Lessor, and
*, as Lessee.
B737-800 aircraft bearing serial number 32798
Aircraft Lease Agreement, dated as of May 08, 2003 (as amended and
supplemented), between International Lease Finance Corporation, as Lessor, and
*, as Lessee.
 

*   Indicates that certain information contained herein has been omitted and
filed separately with the Securities and Exchange Commission. Confidential
treatment has been requested with respect to the omitted portions.

 



--------------------------------------------------------------------------------



 



*
A320-200 aircraft bearing serial number 2798
Aircraft Lease Agreement, dated as of April 22, 2005 (as amended and
supplemented), between International Lease Finance Corporation, as Lessor, and
*, as Lessee.
A320-200 aircraft bearing serial number 3083
Aircraft Lease Agreement, dated as of February 17, 2006 (as amended and
supplemented), between International Lease Finance Corporation, as Lessor, and
*, as Lessee.
A320-200 aircraft bearing serial number 2794
Aircraft Lease Agreement, dated as of April 22, 2005 (as amended and
supplemented), between International Lease Finance Corporation, as Lessor, and
*, as Lessee.
A320-200 aircraft bearing serial number 2785
Aircraft Lease Agreement, dated as of April 22, 2005 (as amended and
supplemented), between International Lease Finance Corporation, as Lessor, and
*, as Lessee.
A320-200 aircraft bearing serial number 2761
Aircraft Lease Agreement, dated as of April 22, 2005 (as amended and
supplemented), between International Lease Finance Corporation, as Lessor, and
*, as Lessee.
A320-200 aircraft bearing serial number 2988
Aircraft Lease Agreement, dated as of April 22, 2005 (as amended and
supplemented), between International Lease Finance Corporation, as Lessor, and
*, as Lessee.
*
A330-200 aircraft bearing serial number 635
Aircraft Lease Agreement, dated as of December 16, 2003 (as amended and
supplemented), between International Lease Finance Corporation, as Lessor, and
*, as Lessee.
B737-800 aircraft bearing serial number 35279
Aircraft Lease Agreement, dated as of May 24, 2007 (as amended and
supplemented), between International Lease Finance Corporation, as Lessor, and
*, as Lessee.
Airbus A330-200 aircraft bearing serial number 501
Aircraft Lease Agreement, dated as of July 12, 2001 (as amended and
supplemented), between International Lease Finance Corporation, as Lessor, and
*, as Lessee.
 

*   Indicates that certain information contained herein has been omitted and
filed separately with the Securities and Exchange Commission. Confidential
treatment has been requested with respect to the omitted portions.

 



--------------------------------------------------------------------------------



 



*
B737-800 aircraft bearing serial number 30724
Aircraft Lease Agreement, dated as of January 24, 2007 (as amended and
supplemented), between International Lease Finance Corporation, as Lessor, and
*, as Lessee.
*
B737-800 aircraft bearing serial number 30730
Aircraft Lease Agreement, dated as of December 11, 2006 (as amended and
supplemented), between International Lease Finance Corporation, as Lessor, and
*, as Lessee.
A330-200 aircraft bearing serial number 625
Aircraft Lease Agreement, dated as of August 03, 2003 (as amended and
supplemented), between International Lease Finance Corporation, as Lessor, and
*, as Lessee.
A330-200 aircraft bearing serial number 632
Aircraft Lease Agreement, dated as of August 03, 2003 (as amended and
supplemented), between International Lease Finance Corporation, as Lessor, and
*, as Lessee.
Currently Off-Lease
Boeing 767-300ER aircraft bearing serial number 29388
 

*   Indicates that certain information contained herein has been omitted and
filed separately with the Securities and Exchange Commission. Confidential
treatment has been requested with respect to the omitted portions.

 